   EXHIBIT 1

DECLARATION OF
  LAURA DECK
   EXHIBIT A
TO LAURA DECK
 DECLARATION
REDACTED
DEPOSIT ACCOUNT
AGREEMENT
PRIVACY NOTICE
HOW TO CONTACT US
IMPORTANT ACCOUNT INFORMATION
We are making some changes that affect Chase personal and business
checking, savings and Certificate of Deposit (CD) accounts, including
retirement accounts. For checking and savings accounts, all changes are
effective on February 1, 2012. For CD accounts, the changes are effective
on the first CD maturity date occurring on or after February 1, 2012.
Please call us at 1-800-935-9935 or visit any Chase branch if you have
questions about these changes.
We have rewritten the Deposit Account Agreement, the basic agreement
between you and us about your account(s), in order to make it easier to
read and to find the information you need.
Here are some of the most important changes but please read the
agreement itself in order to understand the terms of your account:
• When we refer to “check” in the agreement we also mean any
  electronic image of a check or legal copy of a check, and any teller
  cash withdrawal or transfer that is not an “electronic funds transfer”
  under federal law.
• If you make a cash deposit or a night deposit and we count the cash
  later when you are not present, our determination of the cash amount
  is final.
• We have rewritten our language disclosing limits on savings account
  withdrawals to reflect recent changes in federal law, and to explain
  changes in our Savings Withdrawal Fee.
• We will round the amount of interest you earn each interest period
  (usually monthly) up or down to the nearest whole cent.
• If there are changes to the agreement in the future, we may notify
  you that the agreement will change but direct you to the branch or
  our website for the actual text of the change (other than changes
  that the law requires us to disclose in a different way, such as certain
  regulatory disclosures). Also, if we need to change the agreement to
  comply with law, we may not notify you before making the change.
• If you want to sue us in court or arbitration, you must do so within
  two years after the event giving rise to your claim.
• If either of us obtains a court judgment or arbitration award against
  the other and is entitled to interest before the judgment or award, the
  interest rate will be the rate of interest you earn on your account for
  the same period.
• The arbitration language is new and includes several changes. Among
  other things: you may opt out of future arbitration by April 2, 2012
  for checking and savings accounts, and within 60 days after the next
  maturity date after February 1, 2012 for CDs; we have changed one
  of the two arbitration agencies that may be used; and we will pay the
  entire arbitration fee if you win the arbitration.
• We have also rewritten and reorganized the Electronic Funds Transfer
  Service Terms to make it easier to understand. Among other things,
  the reorganization makes clear that our disclosure of withdrawal
  limits and your right to regular statements applies to all types of funds
  transfer transactions.




                                    1
ABOUT THIS BOOKLET
This booklet (formerly known as Account Rules and Regulations)
contains the following three sections. Please review this information
and keep it with your records.
DEPOSIT ACCOUNT AGREEMENT
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes the following
disclosures (which are separate documents we provide to you) that
apply to our personal and business accounts:
   • Rates for interest-bearing accounts
  • Personal accounts:
		 - Additional Banking Services and Fees
		 - Personal account products
  • Business accounts:
		 - Additional Banking Services and Fees
		 - Business account products
		 - Business Deposit Express Fees and Agreement
  • Any additional disclosures, such as amendments or agreements,
    that we will provide to you, either when you open your account
    or if we change the terms of your account.
PRIVACY NOTICE
The Privacy Notice explains what we do to keep information about
you private and secure, and your choices about how we use your
information.
HOW TO CONTACT US
This section contains information on how to contact us, by phone or
mail, if you have any questions.




                                  2
TABLE OF CONTENTS
DEPOSIT ACCOUNT AGREEMENT..................................................... 4
    General Account Terms.................................................................... 5
      A. Deposits and Checks You Cash................................................ 5
      B. Checks, Withdrawals, and Other Charges............................. 7
      C. Overdrafts and Fees, Overdraft Protection, Setoff,
         and Security Interest.................................................................11
      D. CDs.............................................................................................. 13
      E. Statements and Notice of Errors........................................... 15
      F. Forms of Account Ownership..................................................17
      G. Interest on Checking and Savings Accounts........................20
      H. Closing Your Account............................................................... 21
      I. Other Legal Terms.................................................................... 21
    Substitute Checks and Your Rights.............................................28
    Electronic Funds Transfer Service Terms...................................29
      A. Types of EFT Services...............................................................29
      B. Important Information and Agreements about
    		 Your ATM or Debit Card...........................................................30
      C. Limitations on Transfers, Amounts, and Frequency of
    		 Transactions............................................................................... 32
      D. Receipts and Statements........................................................ 32
      E. In Case of Errors or Questions about Your Electronic
    		 Funds Transfers......................................................................... 32
      F. Our Liability for Failure to Complete Transactions............33
      G. Stop Payment for Preauthorized (Repeating) Transfers....34
      H. Disclosure of Account Information to Third Parties...........34
      I. Notice of Your Rights and Liabilities.....................................34
      J. Fees.............................................................................................35
      K. Services Not Covered by This Part; Separate
    		 Agreements...............................................................................35
    Account Alerts and Chase Mobile®.............................................35
    Funds Availability Policy................................................................36
PRIVACY NOTICE..................................................................................39
HOW TO CONTACT US........................................................Back Cover




                                                     3
DEPOSIT ACCOUNT AGREEMENT
This Deposit Account Agreement is the contract that governs your
account. Please be sure to read it carefully and keep it in a safe
place. If you have any questions regarding any of the information
contained in this agreement, please stop by any Chase branch and
talk with one of our bankers. They’ll be happy to help. You can also
call us at one of the numbers listed on the back cover.
Whether you’re a personal or business customer with a Chase
deposit account, this is the basic agreement between you and us
(JPMorgan Chase Bank, N.A. or any of our affiliates where you
have a deposit account). By signing a signature card or application,
or using any of our deposit account services, you and anyone else
identified as an owner of the account agree to the terms contained
in this agreement. Customers of some of our business groups, such
as Corporate Banking, will get a different agreement and their
accounts will be governed by that agreement, not this one. If you
have a product that is not a deposit account, such as a gift card or
prepaid debit card, this agreement does not apply to that product.
Also, other services, such as online banking or retirement accounts,
have additional agreements. If another more specific agreement
and this one disagree, the more specific agreement will govern.
This agreement also refers to and includes other disclosures we
may provide to you, including (1) product information, (2) rate
information disclosures (if applicable), (3) banking services and
fee disclosures, and (4) other disclosures, agreements, and
amendments that we may provide to you. All may contain
information on fees that apply to your accounts.
Important Definitions:
Below are definitions of some important terms used throughout
this agreement:
  “Account”: Means any deposit account you have with us (such as
  a checking or savings account) that is covered by this agreement.
  “Business day”: Means every day except Saturdays, Sundays, or
  federal holidays. Some branches may close on a business day due
  to an emergency or to observe a state holiday.
  “Direct deposit”: With “direct deposit,” someone, such as an
  employer or the government, sends your funds directly into your
  account through the ACH electronic payment system.
  “ACH”: Is an electronic deposit to or withdrawal from your
  account, such as a directly deposited payroll check or a bill
  payment, sent to us through the “automated clearinghouse,”
  which is an electronic network that sends and receives those
  transactions.
  ”Check”: Means any written order to pay a specific amount of
  money drawn on, payable through or at, or processed by, a bank
  or other depository institution. If a check is sent or returned as
  an electronic image or as a substitute check, it is still considered
  a check.
  “Available balance”: Your “available balance” is the balance
  in your account after deducting (1) deposits that are not yet
  available for withdrawal under our Funds Availability Policy,
  (2) debit card or other transactions that we are legally obligated
  to pay or have already paid out in cash, (3) other pending
  transactions such as ACH transactions, and (4) any holds on your
  account, such as holds on funds to comply with court orders or
  other legal requirements.
  “Item”: Means any check, ACH, funds transfer, teller cash
  withdrawal, ATM withdrawal, debit card purchase, fee, charge, or
  other amount that is added to or subtracted from your account.
                                  4
  “Hold on your account”: Means that the funds are still in your
  account but we will not allow you to withdraw them. A hold
  may be placed because of delayed funds availability, a court
  order requiring us to prevent withdrawals, or other reasons.
  The amount of a hold reduces your available balance by that
  amount.
  “Overdraft” or “overdrawing” your account: Means that your
  account balance, minus any deposits you’ve made that are not
  yet available, and minus holds on your account, is less than $0
  or that your available balance is not enough to pay all the items
  that have been presented to us on a business day.

GENERAL ACCOUNT TERMS
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
   We encourage you to use direct deposit whenever possible so
   your money can’t be stolen or lost in the mail.
  When we receive an electronic deposit for your account, the only
  notice you will receive is on your next account statement. You
  may use online banking or Account Alerts or call us to confirm
  that we have received an ACH or wire transfer deposit.
  If the bank that sent an electronic deposit notifies us that it
  was sent by mistake, or was intended for another customer or
  account, we may deduct the amount of the deposit from your
  account without investigating.
2. Endorsements
   An “endorsement” is a signature, stamp, or other mark made on
   a check to transfer the check to another person. If any check
   deposited to your account doesn’t have your endorsement, we
   may endorse it for you, or treat the check as if we had endorsed
   it. Either way, the effect will be the same – as if you had
   endorsed the check. Also, any check deposited to your account
   that appears to contain your stamped or facsimile endorsement
   will be treated as if you had actually endorsed it. We are not
   bound by any conditional or restrictive endorsement on a check
   you cash or deposit, or any endorsement “without recourse.”
3. Endorsement requirements
   To help ensure that checks you deposit or cash will be processed
   promptly, your endorsement (and any other endorsement
   before the check is deposited) must be in the 1-1/2 inch area
   that starts on the right side as viewed from the back. Payee or
   customer information must not be on any other part of the back
   of the check (look at the following diagram to see this area):
                                                           Area used for payee
                                                           endorsement.
                                                                       Deposit or (payee)
                                                                         endorsement.




                                            Reserved for
                   .0                        bank use
                 0




                      0



                          3 Inches

           Area used for endorsement     Area used for endorsement
           by other banks that process   by bank where check is
           check                         deposited

  If you don’t endorse your check properly, and it causes us a loss,
  cost, or expense, you have to pay that amount to us.
4. Deposit records and receipts
   We may rely on the account number on any deposit slip
   or similar record we receive, even if that account number
   is associated with a name that’s different from the name
                                  5
  you’ve provided. It’s not Chase’s responsibility to detect any
  inconsistency between the account number you provide and
  the name.
  If you make a deposit, we may provide a receipt. However, the
  amount on your deposit receipt is based only on the deposit slip
  you complete. We may confirm the funds you deposit and, after
  review, may adjust your account for any errors – including any
  errors on your deposit slip. We are not required to adjust your
  account for discrepancies under $10.
  If we issue you a CD receipt and you then decide not to open
  the CD, or a deposit receipt and you then cancel the deposit,
  the receipt is void and you may not claim those funds.
5. Night depository and large cash deposits
   If you use our night depository, you are responsible for any
   disappearance, theft, or loss of any envelope, bag, or money
   before we issue a written receipt for the deposit.
  Any of our employees may open and count any deposit that a
  teller didn’t count in front of you, including night depository
  deposits and large cash deposits, and you agree not to dispute
  that employee’s determination of the amount you deposited.
6. Our right to refuse deposits
   We may refuse a deposit, or part of a deposit, to your account at
   any time. We also may refuse a deposit after initially accepting
   it. If we refuse a deposit, we may take the check on a “collection
   basis,” which means we won’t add funds to your account until
   we’ve actually been paid for the check. We will not be liable to
   you for refusing a deposit, even if it causes outstanding items to
   be returned. We can reverse any amount we’ve added to your
   account for a deposited check and send the check on a collection
   basis even after we’ve taken physical possession of the check.
7. When you can withdraw funds you’ve deposited
   Generally, for most accounts, you may withdraw funds the next
   business day after the business day you deposit them. But in
   some cases you may not be able to immediately withdraw or
   write checks against deposited funds. See our Funds Availability
   Policy for details.
  If funds from a deposit become “available” and you can
  withdraw funds, that does not mean the check or other item
  you’ve deposited is “good,” has “cleared,” or has been paid by
  the paying bank. It’s possible that the item will be returned
  unpaid months after we’ve made the funds available to you and
  you’ve withdrawn them. No one, including our employees, can
  guarantee you that a check or other item will not be returned.
8. Foreign checks
   We are not required to accept for deposit checks that are drawn
   on a non-U.S. bank or payable in a foreign currency. We may
   accept those checks on a collection basis without your specific
   instruction to do so. We can reverse any amount we’ve added
   to your account and send the check on a collection basis even
   after we’ve taken physical possession of the check. Our Funds
   Availability Policy does not apply to any foreign check, whether
   we accept it for deposit or on a collection basis. The actual
   amount you receive for checks payable in a foreign currency
   will be determined at our exchange rate for such items that’s in
   effect when we’re paid for the check. If a check is returned later
   for any reason, we will charge your account at the applicable
   exchange rate in effect at the time of the return, which may
   be more or less than the exchange rate originally used for the
   deposit.


                                  6
9. Depositing substitute checks
   A “substitute check” is a copy of a check that is the legal
   equivalent of an original check. You may sometimes receive a
   substitute check, such as when a check you deposited is returned
   unpaid. You agree not to deposit substitute checks; however, if
   you do and we suffer a loss, cost, or expense as a result, you will
   have to pay us that amount.
10. Depositing remotely created checks
  “Remotely created checks” are created when an account holder
  authorizes a payee to draw a check on the account, but instead
  of the account holder’s actual signature, the check identifies
  that the account holder authorized the check. If you deposit a
  remotely created check, you guarantee it was authorized by the
  account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
   If you deposit or cash a check, or we send one for collection,
   we only act as your agent. Our only responsibility is to exercise
   reasonable care. We will not be liable for the lack of care of any
   bank we use to collect checks, or for checks lost while being
   shipped. We may send checks to any bank or directly to any non-
   bank drawee in our customary manner. We may agree with other
   banks regarding times and methods for collecting or returning
   items.
  If we lose a check, you agree to use reasonable efforts to help us
  locate or replace the lost check.
  Although we attempt to identify and prevent fraudulent
  transactions, we have no duty to you to determine whether
  any check you deposit or cash is forged, counterfeit, altered,
  improperly endorsed, or otherwise improper. If you deposit
  the check in your trust account (including any attorney trust
  account), we may charge your trust account, an account in your
  name, or charge part of the check to each.
12. Our right to charge back deposited or cashed checks
   If you deposit any check or other item to your account or cash
   any check, and we are notified that the item will be returned
   unpaid or another bank demands that we repay them for the
   item for any reason, we may deduct the amount of the item
   from any of your accounts, even if doing so creates an overdraft.
   If a deposited or cashed item is returned, we will charge you a
   Deposited Item Return fee, and we may deduct the amount from
   any of your accounts. We may deduct the amount from your
   account whether the physical item is returned to us or not, and
   whether we can return the item or a copy to you or not. If an
   item is returned, we will notify you by mail but are not required
   to give you next-day notice.
  We may place a hold on or charge your account for any check or
  other item deposited into your account if a claim is made or we
  otherwise have reason to believe that the check or other item
  was altered, forged, unauthorized, has a missing signature, a
  missing or forged endorsement, or should not have been paid, or
  may not be paid, for any other reason. When the claim is finally
  resolved, we will either release the hold or deduct from your
  account the amount of the item.
B. Checks, Withdrawals, and Other Charges
1. Withdrawals and transfers from your account
   We may subtract from your account the amount of any check
   or other item that you or any person you authorize created or
   approved. We may require you or any person you authorize to
   provide us with identification, documentation, or information
   that’s acceptable to us.

                                  7
2. Your check forms
   Checks and other account documents you use must be on forms
   obtained through or approved by us. We’re not responsible for
   losses that result from improper printing on documents we don’t
   approve. We may refuse to accept for deposit or pay checks in a
   form that we cannot process or photograph using our customary
   equipment.
3. Protecting your checks
   You must protect your checks and other account documents
   and information from theft and unauthorized use. You must
   write your checks in a way that prevents someone else
   from completing, altering, or adding to them without your
   authorization. If you become aware that any checks or other
   documents and information, such as statements, have been
   lost or stolen, you must notify us immediately. If you fail to do
   any of these things, we are not responsible for any losses that
   may result.
4. Incomplete, future-dated, or conditional checks, and
   checks dated more than six months before payment
   You agree not to write a check that’s incomplete, future-dated,
   or conditional (one that tries to limit the time or method of
   payment, such as “Void after 180 days” or “Valid only for
   $1,000 or less”). We have no duty to discover, observe, or
   comply with such checks. If we pay a conditional check, the
   conditions do not apply to us.
  We may choose to pay or not to pay a check that is dated
  more than 6 months before it is presented for payment
  regardless of how old it is, and if we pay it, you will be
  responsible for the check.
5. Multiple signatures
   We are not required to comply with any multiple-signature
   requirement, either on personal or business accounts, even
   if your signature card specifies that multiple signatures are
   required or you have otherwise instructed us to do so. This
   requirement is for your internal control purposes only.
6. Facsimile signatures
   We may pay a check bearing any form of facsimile or computer-
   generated signature. If you use a facsimile or computer-
   generated signature, or provide a signature card authorizing
   any such signature, you will be solely responsible for any check
   bearing a similar signature, regardless of your negligence or
   whether the signature was the same one you previously used.
7. Check cashing
   If a person who is not our deposit or loan customer tries to cash
   your check at any of our branches, we may charge them a fee
   or refuse to cash it. We may also require that they provide us
   identification we deem acceptable, including fingerprints.
8. Large cash withdrawals
   We may place reasonable restrictions on the time and method of
   any large cash withdrawal. If you make a large cash withdrawal,
   we may also require that you sign a document releasing us from
   any liability if you are robbed or assaulted. We may refuse the
   cash withdrawal if you do not agree with these conditions.
9. Review of checks and signatures
   Check payment is highly automated, and we pay millions of
   checks every day. Although we inspect some checks, you agree
   that reasonable commercial standards don’t require us to do so.
   If we return a check because we believe it doesn’t match your
   signature card, we’re not liable to you even if the check was
   actually authorized. If the numeric amount on a check doesn’t
   match the amount written out in words, we may select either
                                   8
  one when paying it. We have no duty to prevent a check from
  being presented more than once.
10. Notice that a check has been deposited or cashed
  If we’re notified that a check drawn on your account has been
  deposited or cashed at another bank, we may place a hold on
  your account for the check amount, which may cause other
  items to overdraw the account. If the amount of the check
  identified in the notice exceeds your account balance at the time
  we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
   If you instruct us to send a funds transfer, such as a wire or
   ACH transfer, we and every other bank involved in the transfer
   may rely on any bank number or account number you provide.
   If the funds transfer instruction gives both a bank number or
   account number and a name, and the name identifies a different
   person from the bank or account owner identified by number,
   we and other banks that handle the funds transfer may still
   rely exclusively on the number, and have no duty to detect any
   inconsistency between the bank number or account number and
   the name.
12. Fees
   You agree to pay all fees applicable to your account. When
   you opened your account, we provided you a schedule of
   fees applicable to your account, and we will notify you of any
   changes. We may charge these fees to your account at any time
   even if the charge overdraws your account.
13. Stop payments
  You may stop payment on a check drawn on your account, and
  we will charge a Stop Payment fee. However, you cannot stop
  payment if we have already certified, paid, or otherwise become
  responsible for the check. For example, you can’t stop payment
  on a check we’ve already cashed because we became responsible
  for the transaction as soon as we cashed it. Any one owner or
  authorized signer of an account may order us to stop payment
  on a check drawn on the account. Refer to the Electronic Funds
  Transfers section for how to place a stop payment on recurring
  electronic payments.
  To stop payment on a check, you must give us an oral or written
  stop payment order using the phone number or address listed
  on the back cover, or in person at a branch, or by making an
  electronic stop payment order through online banking. You
  must give us the exact account number, and either the exact
  check number or amount, so we can identify the item. It may
  take up to one full business day from the time we receive this
  information until a stop payment order becomes effective.
  For personal accounts, a stop payment order is effective for
  180 calendar days, and may not be extended. However, you
  may place a new stop payment order, which will be effective
  for 180 days from the day this additional order is placed. An
  additional Stop Payment fee will be charged. We will not send a
  confirmation of your stop payment order.
  For business accounts, your stop payment order may either:
  • Be effective for 180 days, or
  • B
     e effective for one year and then automatically renewable
    annually for 6 additional years. We will list scheduled renewals
    on your business account statement 60 to 90 days in advance.
    The stop payment will be renewed, and you will be charged a
    Stop Payment Renewal fee, unless you notify us not to renew
    by returning the notice portion of the statement.


                                    9
  For business accounts, we may send you a written confirmation
  of your stop payment order. Information in the written
  confirmation will be presumed correct unless you notify us
  immediately of any errors.
  Whether you have a personal or business account, when the
  stop payment order expires, we may pay the item and have no
  duty to notify you except for identifying the item as paid on your
  statement.
  We are not required to accept a stop payment on a cashier’s
  check, teller’s check (“official check”), or certified check,
  unless you provide us a sworn statement – in a form we deem
  acceptable – that the check is lost, stolen, or destroyed. After a
  stop payment is placed, we are not required to refund the money
  used to purchase the check, or issue a replacement check, until
  and unless the check is not presented for payment within 90
  days after the issue or certification date. If in our discretion we
  agree to refund or replace the check, we will require that you
  purchase a surety bond for the amount of the check.
14. Limits on savings account withdrawals
  Withdrawals or transfers out of your savings account are limited
  by federal law. In this agreement, a savings account means an
  account with limited withdrawal privileges, including a money
  market account.
  During any monthly statement period, you may make no more
  than 6 withdrawals or transfers (for example by check, debit
  card, ACH, telephone, Internet, Overdraft Protection transfer)
  out of these accounts. However, this limit does not apply to
  withdrawals made in person or through ATMs, mail (by a check
  payable and mailed to you), or messenger.
  We are required by law to ensure that you comply with this limit.
  If you exceed this limit after we’ve notified you of a violation,
  we will change your account to one we choose that doesn’t
  limit withdrawals, and it may be an account that pays less or no
  interest.
15. Savings Withdrawal Limit fee
   If you make more withdrawals or transfers out of your savings
   account than your account terms permit in a monthly statement
   period, we will charge a Savings Withdrawal Limit fee. This fee is
   based on all withdrawals and transfers, not only those that are
   limited by federal law.
16. Our right to require advance notice of withdrawals
  For all savings accounts and all personal interest-bearing
  checking accounts, we reserve the right to require 7 days’ prior
  written notice of withdrawal.
17. Death or incompetence of account owner
   Notify us immediately if any account owner dies or is declared
   incompetent by a court. Until we receive notice otherwise, we
   may act as if all owners are alive and competent.
  After we receive notice of death or incompetence, we may
  freeze the account, refuse to accept transactions, and reverse
  or return deposits to the account. We are also not required to
  release funds in the account until we receive any documents
  we reasonably request to verify the death or incompetence, as
  well as who is entitled to the funds. If we have any tax liability
  because of paying funds in an account to you or your estate, you
  or your estate will be responsible for repaying us the amount of
  that tax.
  If an account owner authorizes an item, but it’s not presented
  for payment until after that owner dies, we are authorized to
  pay the item after the owner’s death. If an account owner owes
                                 10
  us a debt at the time of death, we are authorized to exercise our
  right of setoff (our right to apply funds in one account to the
  debt associated with another) or security interest rights against
  the account after the owner’s death. We have these rights even
  if a surviving joint owner, a POD payee, or a beneficiary of an ITF
  or “trustee for” account has rights to the account.
C. Overdrafts and Fees, Overdraft Protection, Setoff, and
   Security Interest
1. Overdrafts
   We may, but are not required to, refuse to pay any item unless
   your available account balance at the time is equal to or more
   than the amount of the item, plus all other items received but
   not yet paid. Even if we’ve paid overdraft items before, we
   are not required to do it in the future. For personal accounts,
   unless you have notified us that you DO want us to pay debit
   card overdrafts at our discretion, we generally won’t authorize
   a non-repeating (“everyday”) debit card transaction if your
   available account balance isn’t enough to pay that transaction.
   For business accounts, if you have notified us NOT to pay debit
   card overdrafts we generally won’t authorize a non-repeating
   (“everyday”) debit card transaction if your available account
   balance isn’t enough to pay that transaction.
  We look at your account balance only once from the time
  we receive an item until we return it to decide whether the
  item causes an overdraft. We may deduct from your account
  the amount of a debit card transaction at the time of an
  authorization request.
  Generally, for each business day, we will first add deposits
  to your account, then subtract wire transfers, non-repeating
  (“everyday”) debit card transactions, online banking
  transactions, ATM withdrawals, teller cash withdrawals, cashed
  checks, and deposited checks drawn on us in the order in which
  they were authorized, withdrawn, or deposited, and then
  subtract all other items starting with those having the highest
  dollar amount and moving to the lowest. We reserve the right to
  use a different order in certain states.
  It’s your responsibility to avoid overdrawing your account. See
  a banker to learn about Overdraft Protection. We also offer
  Account Alerts to keep you informed about the balance and
  transactions in your account.
2. Your responsibility to repay overdrafts
   You must promptly pay the amount of any overdraft along with
   any fees that apply. If you don’t, you may be charged additional
   fees or interest. We also may report you to credit reporting
   agencies, close your account, or both. This could affect your
   ability to open accounts with us or other banks in the future.
  You authorize us to use the money from any subsequent
  deposits to your account to pay any overdraft and resulting
  fees. Subsequent deposits include any federal or state benefit
  payments that you choose to deposit in any account (including
  direct deposit of Social Security). You understand and agree that
  if you don’t want your benefits applied in this way, you may
  change your direct deposit instructions at any time.
  You agree to pay all costs and expenses we incur in collecting
  any overdraft, including attorneys’ fees. In addition, if we close
  your account with an outstanding overdraft and charge off the
  amount of the overdraft (that is, take a loss), we will charge a
  Charged Off Processing fee. We may still pursue collection of the
  amount you owe (including suing you) after it is charged off.


                                 11
3. Insufficient Funds, Returned Item, and Extended
   Overdraft fees
   We will charge a fee for any item presented on a business day
   when your account is overdrawn, whether or not we pay the
   item. If we pay it, we will charge an Insufficient Funds fee. If
   we return it, we will charge a Returned Item fee. For personal
   accounts, we will only charge an Insufficient Funds fee for an
   everyday debit card transaction if you have notified us to pay
   debit card overdrafts. For business accounts, we will charge an
   Insufficient Funds fee for an everyday debit card transaction
   unless you have notified us not to pay debit card overdrafts.
  We may limit the number of Returned Item and Insufficient
  Funds fees we charge for a business day. We will not charge
  Insufficient Funds fees if your ending account balance is
  overdrawn by $5.00 or less or is overdrawn due to a Funds
  Availability Policy hold and notice of that hold is not provided at
  the time of the deposit. We will charge an Extended Overdraft
  fee for any overdraft balances that you haven’t repaid promptly,
  we may charge interest for any overdraft, or we may do both.
  Refer to your fee schedule for information about what fees apply
  and how fees are calculated for your account.
4. Overdraft Protection agreement
   Overdraft Protection request: If you request Overdraft
   Protection, you must specify one or more checking accounts
   you want protected by the service, and a single account with
   us or our affiliate for each checking account where the money
   will come from for Overdraft Protection. That account is called
   a “funding account.” It may be a savings account (including
   a money market account), a credit card account in good
   standing, or another qualifying line of credit account. Personal
   checking accounts may only be linked to personal funding
   accounts, and business checking accounts may only be linked
   to business funding accounts. Any person who is an owner of
   both the checking account and the funding account may request
   the service without the consent of other owners. Overdraft
   Protection will become effective within a reasonable time after
   we have approved your request.
  Activation: If you overdraw an account that has Overdraft
  Protection, we will automatically transfer available funds from
  the funding account to the checking account in increments of
  $50.00 that are enough to pay the overdraft amount and all
  transfer fees. Transfers will appear on the periodic statements
  for each applicable account. We are not required to notify you if
  the funding account becomes unavailable.
  Fees: We’ll subtract an Overdraft Protection Transfer fee from
  your checking account each day we transfer funds. If more than
  one checking account receives a transfer on the same day, we’ll
  subtract a fee from each account. The fee amount is disclosed in
  our fee schedule.
  Limits on Overdraft Protection:
  •W
    e will not transfer more than the available account balance
   in a savings account or the available credit in a credit account,
   even if the amount of the overdraft is more than that available
   amount. If the available account balance isn’t enough to pay
   all the checks and other transactions you have initiated on any
   day plus the Overdraft Protection Transfer fee in increments
   of $50.00, we will transfer enough funds to pay one or more
   transactions, plus the fee. If the available account balance
   is enough to pay one or more transactions but not the fee,
   we’ll transfer enough to pay just the transactions. However,
   we will charge the Overdraft Protection Transfer fee against
                                 12
    the account, causing the account to be overdrawn. Any
    transactions that are not paid by the transfer will either be
    paid or returned, and Insufficient Funds fees or Returned Item
    fees will be charged as if you didn’t have Overdraft Protection.
  •T
    ransfers from a savings account used as the funding account
   are limited by federal law. There must not be more than 6
   Overdraft Protection transfers and other limited transfers
   per monthly statement period. The section entitled “Limits
   on savings account withdrawals” explains these limits in
   more detail.
  • O
     verdraft Protection will not be available if the funding
    account is closed or blocked for usage.
  Termination of Overdraft Protection:
  •W
    e may terminate Overdraft Protection at any time by
   sending you written notice.
  •A
    ny owner of the checking account, any owner of a savings
   account used as the funding account, or any borrower on
   a credit account used as the funding account may cancel
   Overdraft Protection in person or in writing. Cancellation
   will be effective after we have received notice and had a
   reasonable time to act on it.
5. Setoff and security interest
   If you owe a debt to us or any of our affiliates (either now or
   in the future), you grant us a right of setoff to, and a security
   interest in, all of your accounts to secure the debt. Debts include
   any overdrafts or fees you owe. If the debt is due or overdue,
   we may use the funds in any of your accounts to pay all or part
   of the debt. If your account is a joint account, we may use the
   funds in the joint account to pay the debt of any account owner.
   Our security interest will be governed by Uniform Commercial
   Code Article 9, whether Article 9 applies by its terms or not.
   We do not have to give you any prior notice to apply the funds.
   You expressly agree that our rights extend to any federal or
   state benefit payments (including Social Security benefits)
   electronically deposited to your account. If you don’t want your
   benefits applied in this way, you may change your direct deposit
   instructions at any time with the person or organization paying
   the benefits. The right of setoff does not apply if the debt is
   created under a personal credit card plan.
  If any federal benefits or other payments are deposited to your
  account after you become ineligible to receive them, we may
  set off against any of your accounts to recover the payments if
  we’re obligated to return funds to the payor.
D. CDs
   A “certificate of deposit” or “CD” is a deposit with us for a
   specified period of time. This section covers both retirement
   and non-retirement CD products, unless otherwise indicated.
   By opening your CD, you agree to keep the amount deposited
   (principal) on deposit. Here are a few things you should know
   about CDs:
  •T
    erm: The term is the number of days, months, or years you
   agree to leave your money in the account.
  • M
     aturity Date and Grace Period: The maturity date is the
    last day of your CD’s term. For CDs with a term of 14 days or
    longer, we also provide you a grace period of 10 days after the
    maturity date. You can withdraw your CD principal without
    paying an early withdrawal penalty, make additional deposits,
    or change the rate or term of your CD only on the maturity
    date or during the grace period.

                                  13
  •S
    ingle Maturity CD: A single maturity CD will not
   automatically renew on the maturity date and won’t earn
   or be paid interest after that date.
  •A
    utomatically Renewable CD: An automatically renewable
   CD will renew on the maturity date for the same term unless
   we notify you otherwise or you change or close the account.
   Once your CD renews, any reference to the maturity date
   means the last day of the new term. After renewal, your CD
   will earn interest either at the standard interest rate that
   we offer for that CD term on the renewal date or at the
   relationship interest rate, if you qualify. If your CD is closed
   during the grace period, it will not earn interest after the
   maturity date.
    N
     ote: If your CD has a CD Special Interest rate, that rate
    only applies to the initial CD term. Ask your banker about
    currently available CD Special Interest rates at maturity or
    during the grace period.
  • I nterest: We use the daily balance method to calculate
    interest on your CD. This method applies a periodic rate each
    day to your account balance. Interest begins to accrue on the
    business day of your deposit. Interest for CDs is calculated on
    a 365-day basis, although some business CDs may calculate
    interest on a 360-day basis. The Annual Percentage Yield
    (“APY”) disclosed on the face of your deposit receipt or on the
    maturity notice assumes interest will remain on deposit until
    maturity. On maturities of more than one year, interest will be
    paid at least annually and the amount(s) paid will be reported
    to the IRS each calendar year. A withdrawal will reduce
    earnings.
  •W
    ithdrawing Interest: You may choose to withdraw any paid
   or credited interest without penalty during your CD’s term or
   at maturity. After the maturity date and grace period, interest
   will become principal of the renewed CD.
  • E
     arly Withdrawal Penalties. There is a penalty for
    withdrawing principal prior to the maturity date.
		 - If the term of the CD is less than 365 days, the early
     withdrawal penalty is equal to $25.00 plus 1% of the
     amount withdrawn.
		 - F or terms of 365 days or more, the early withdrawal penalty
     is equal to $25.00 plus 3% of the amount withdrawn.
		 - If the withdrawal occurs less than 7 days after account
     opening or a previous withdrawal, the amount of the early
     withdrawal penalty will be calculated as we described
     above, but it cannot be less than 7 days’ interest.
    If the amount of accrued and unpaid interest on the deposit
    is less than the penalty, the difference will be deducted from
    principal.
  •W
    aiving Early Withdrawal Penalties. We will waive early
   withdrawal penalties in these circumstances:
		 - D
      eath of a CD owner or a grantor of a revocable family/
     living trust;
		 - Disability of a retirement CD owner;
		 - Court determination that a CD owner is incompetent;
		 - R
      e-titling of a CD (excluding a retirement CD) to transfer
     ownership of funds into a living trust without moving funds
     from the bank and where no change in term or rate occurs;
		 - F or retirement CDs, if the owner is 59-1/2 or older and the
     funds are taken as an IRS-reportable distribution via cash,
                                 14
       check, or deposit or transfer to a non-retirement account.
       This waiver does not apply if the transfer is to a retirement
       account at another financial institution;
		 - F or retirement CDs, if the owner is revoking his or her
     Traditional IRA/Roth IRA within 7 days after establishing the
     plan (must forfeit accrued interest); and
		 - F or retirement CDs, if the owner is withdrawing funds for
     one of the following reasons without moving funds from
     the bank and where no change in term or rate occurs:
			     • Converting
                    or reconverting Traditional IRA or SEP funds
          to a Roth IRA;
			     • Recharacterizing Traditional IRA/SEP funds to a Roth IRA
           or vice versa; or
			     • D
           irectly rolling over funds in a Money Purchase Plan or
          Profit Sharing Plan to a Traditional IRA, SEP, or Roth IRA.
  We will also waive early withdrawal penalties under the
  circumstances described below. However, if the withdrawal
  occurs less than 7 days after the account was opened or a
  previous withdrawal was made, a penalty of 7 days’ interest
  must be applied. These circumstances are as follows:
  • Disability of a CD (excluding Retirement CD) owner;
  • F or retirement CDs, if the owner is under age 59-1/2 and one
    of the reasons defined by sections 72(t) and 530 of the Internal
    Revenue Code applies, such as payment of qualified education
    expenses and first-time home purchase expenses; and
  • F or retirement CDs, if the owner is withdrawing an excess
    annual retirement contribution amount and any corresponding
    earnings.
E. Statements and Notice of Errors
1. Statements
   We will send an account statement for checking and savings
   accounts to the current address listed on our records. We will
   send statements monthly, unless the product information for
   your account indicates otherwise. If there have been no deposits
   or withdrawals to your checking account within a 2-month
   period, or to your savings account or linked checking and
   savings accounts within a 30-month period, we may send only
   annual statements. Statements will be sent via ordinary U.S.
   mail, unless you and we agree otherwise. Statements are also
   available through online banking. For some accounts we may
   charge a Statement fee if you receive a paper statement.
  We’ll send only one statement for any account, even if it has
  more than one owner. You agree that sending the account
  statement to one owner qualifies as sending it to all owners,
  even if all owners don’t have access to the mailing address of
  record for the account.
  We may change your mailing address of record if we receive
  an address change notice from the U.S. Postal Service, or if
  we receive information from another party in the business
  of providing correct address information, that the address in
  our records no longer matches your address. If we do so, we’ll
  notify you. If your statement is returned as undeliverable, we
  may discontinue mailing statements, but statements will be
  considered available to you on the day they are generated.
  A “statement period” means the period covered by your account
  statement. If you receive a statement monthly, the monthly
  statement period may or may not be a calendar month, but in
  most cases it won’t be more than 32 days or less than 28. If you

                                 15
  receive a statement quarterly or annually, a monthly statement
  period means a calendar month. The specific dates covered by
  your account statement will be on your statement.
2. Notice of errors, forgeries and unauthorized signatures
   You must notify us in writing within 30 days after we mail
   a statement or otherwise make a statement available (for
   example, paperless statements) if:
  •A
    n item that you did not authorize or that is altered is listed on
   the statement;
  • Your account statement contains any errors; or
  • You did not receive your scheduled statement.
  You must notify us in writing of any unauthorized, improper,
  or missing endorsements within 6 months after the account
  statement is mailed or made available.
  You must provide us with all information we need to investigate
  the alleged error or item. You must also file any police reports
  and provide any supporting affidavits and testimony we
  reasonably request.
  If you do not comply with the requirements above, we are not
  required to reimburse you for any claimed loss, and you cannot
  bring any legal claim against us in any way related to the item
  or errors. However, the Electronic Funds Transfer Services Terms
  section of this agreement applies to the reporting of errors on
  personal electronic funds transfers subject to Federal Reserve
  Board Regulation E. You also have certain rights under federal
  law for substitute checks; please see the Substitute Checks and
  Your Rights section of this agreement for more information.
3. Options for receiving checks
   We offer three choices for how checks you’ve written or
   authorized can be delivered to you:
  • “ Check safekeeping” means we keep images of your checks,
    which are available through online banking. We do not include
    your paid checks or images of them with your statement.
    Some accounts require check safekeeping.
  • “ Image statement” means we only include images of the front
    of your paid checks with your statement.
  • “ Check enclosure” means we return legal copies of your checks
    with your account statement. (Not offered on all accounts.)
  If you have more than one personal checking account on a single
  statement and one checking account uses check enclosure, all
  other checking accounts will use check safekeeping. If you have
  more than one business account on a single statement, you may
  choose check enclosure for multiple checking accounts. If you
  have more than one checking account on a single statement
  and any account uses image statement, then other checking
  accounts will also use image statement, unless the terms of the
  other accounts require check safekeeping.
  You agree that when we keep a copy of the check we have made
  the check available to you, even if we do not send originals or
  images with the statement. If we do not return your paid checks,
  we may destroy original checks after a reasonable period of
  time we determine. We may charge you an Item Copy fee for
  each copy of a paid check you request, unless the law states
  otherwise. If for any reason we can’t return a copy of your check
  or satisfy your needs in another way, you agree that we will not
  be liable for more than the face amount of the check.
  We cannot provide originals or images of checks that are sent
  to us as electronic transfers. Additionally, other banks may send

                                 16
  us electronic images instead of original checks. If you receive
  an image statement, in those cases the image will appear with
  other checks. We can provide a copy of the image, but not the
  original check.
F. Forms of Account Ownership
1. Personal accounts
   NOTE: THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE
   HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR
   WILL STATES OTHERWISE. PLEASE CONSULT YOUR ESTATE
   PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
  If your account is a type listed under “Personal Accounts” in
  our product information, you agree not to use it for business
  purposes. Ownership of your account is determined by the most
  current signature card. However, we are authorized to rely on
  the account ownership information contained in our deposit
  system unless we are notified that the most current signature
  card and the deposit system contain different information.
  i. Solely owned account
  When only one individual is listed as the owner of an account,
  we will treat the account as a solely owned account.
  ii. Joint accounts
  When two or more people are listed as owners of a personal
  account, the account is a “joint account” and each owner is a
  “joint owner.”
  If your joint account becomes overdrawn, you’re liable for the
  full amount of the overdraft, whether you initiated or benefited
  from the item(s) that caused the overdraft.
  If one joint owner requests that we not pay items authorized
  by a different joint owner, we may restrict the account and
  refuse to pay all items (including items authorized by the owner
  making the request), but we are not required to do so. If we
  restrict the account, we may not release the restriction unless all
  joint owners agree in writing to remove it. No request to restrict
  the account will affect items that we paid before the request.
  If we decide not to restrict the account, all joint owners remain
  responsible for items subtracted from the account.
  Any joint owner may close the account. We may choose whether
  or not to act upon other instructions of any joint owners,
  including adding an additional owner to the account, without
  the signature of the other joint owners. We may also pay all or
  any part of the funds in the account to a court or government
  agency if we receive a garnishment, levy or similar legal process
  that identifies any of the joint owners.
  a. Joint account with rights of survivorship
  If a joint account has rights of survivorship, and one joint owner
  dies, the account will be paid to the surviving joint owners. The
  estate of the deceased owner will have no rights to the account.
  If there is more than one surviving joint owners, the account will
  continue as a joint account with rights of survivorship among
  the remaining owners. If an account is designated “JAWROS” or
  “JTWROS,” it has rights of survivorship.
  b. Joint account with no right of survivorship (also called
  “tenants in common”)
  If a joint account does not have rights of survivorship, and one
  joint owner dies, that owner’s interest passes to the owner’s
  estate. Either the surviving joint owners or the deceased owner’s
  estate may withdraw the funds at any time, and we have no
  responsibility for determining the respective interests of the
  owners. If an account is designated “Tenants in common” or
                                 17
“JTIC,” it does not have rights of survivorship.
c. When survivorship rights apply
Except as otherwise stated in this paragraph, a joint account has
rights of survivorship unless you clearly indicate on the signature
card and in the account title that the account is created without
these rights. Accounts in Louisiana do not have rights of
survivorship. Accounts in Texas do not have rights of survivorship
unless you clearly indicate on the signature card and in the
account title that the account is created with these rights.
If a joint account also contains a “payable on death” or “in
trust for” designation, the account always includes a right of
survivorship and is payable to the beneficiary only upon the
death of the last surviving owner, except as stated in paragraph
d. below.
d. Marital account (WI only)
If one owner of a marital account dies, the survivor is entitled
to 50% of the account funds and the estate of the deceased is
entitled to the other 50%. If a marital account contains a POD
designation, the POD beneficiary is entitled to the deceased
spouse’s 50% share. However, we have no responsibility to
determine the respective interests of the owner and the POD
beneficiary.
e. Tenants by the entirety (FL only)
A Florida joint account owned solely by two spouses is
a “tenants by the entirety” account unless the signature
card indicates otherwise. We are not required to determine
whether an account is a tenants by the entirety account before
responding to a garnishment or other legal process. We may
assert our right of setoff or security interest in a tenants by the
entirety account in order to collect debts of either owner.
iii. “Payable on death” account
If you establish your account “payable on death” to one or more
beneficiaries, the account is a “POD” account. If we receive
proof you’ve died, we will pay the balance of the account to the
beneficiary or beneficiaries you designate. Multiple beneficiaries
will be paid in equal shares unless the signature card provides
otherwise. We do not offer POD accounts in all states.
iv. “In trust for” (informal trust) account
If you establish your account as “in trust for” (“ITF”) or as
trustee for one or more beneficiaries without presenting formal
trust documents, we may treat the account as a “Totten Trust,”
“informal trust,” or “ITF” account. If we receive proof you’ve
died, we will pay the balance of the account to the beneficiary or
beneficiaries you designate. Multiple beneficiaries will be paid in
equal shares unless the signature card provides otherwise. We do
not offer ITF accounts in all states.
v. Convenience account
If you have a “convenience” account, you are its sole owner, but
you authorize an additional signer to write checks or authorize
other items. You are solely responsible for the actions of the
additional signer.
vi. Powers of attorney
If you wish to designate an agent under a power of attorney,
you must do it in a form we deem acceptable. We may refuse
to honor any power of attorney presented to us, or refuse to
recognize a successor agent, even if the successor agent is
named in a power of attorney that we have previously honored,
unless state law requires otherwise. In addition, we may refuse
to follow an agent’s instruction to make the agent a joint

                               18
  owner or a POD or ITF beneficiary of an account, but we have
  no liability to anyone if we do so. We may rely on a power of
  attorney until we receive written notice that it has been revoked
  either from you or as a matter of law (for example, by your
  death).
  vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors
  Act account
  If you’re the custodian of an account under a state’s Uniform
  Transfers/ Gifts to Minors Act, you can’t pledge it as collateral
  for a personal loan to you, or cash checks against it.
  viii. Representative payee/VA custodian account
  If you open an account as a “representative payee” for someone
  who receives Social Security payments, or a legal custodian,
  spouse payee, or other custodian for someone who receives
  Veterans Administration payments, you agree not to permit any
  deposits in the account other than the designated payments.
  However, we are not required to determine whether you deposit
  other funds or whether any withdrawals or transfers from the
  account are for the support of the person for whose benefit
  the funds are paid. This person is called the beneficiary. If the
  beneficiary dies, you must promptly notify us and stop all
  further deposits to and withdrawals from the account. If the
  government demands that we return deposits made after the
  beneficiary’s death and the account does not have enough funds
  to pay the demand, we may take the funds from any account
  you or the beneficiary owns.
  ix. Other fiduciary accounts
  If you open an estate account, trust account, guardianship
  or conservatorship account, or other similar type of account,
  we reserve the right to require any documents we reasonably
  request to satisfy us that you are authorized to open and use
  the account, including withdrawing the funds. We do not have
  to permit any withdrawal from the account until we receive all
  requested documents. We have no fiduciary duties to you as the
  trustee, executor, guardian, or conservator, or to the beneficial
  owners of the account.
2. Business accounts
   If your account is a type listed under “Business Accounts” in our
   product information, you agree to use it for business purposes.
  If our records list a business organization as the owner of an
  account, the account is payable to the business organization and
  not to any individual director, shareholder, member, or partner.
  A “business organization” means a corporation, unincorporated
  association, limited liability company, partnership (including
  a limited partnership, limited liability partnership, or joint
  venture), or any other business or non-profit organization. We
  may rely on the accuracy and completeness of all resolutions,
  signature cards, and other documents you deliver to us in
  connection with the account. If the resolutions, signature cards,
  or other documents you deliver state that a person is authorized
  to sign checks or otherwise initiate transactions on your account,
  that person is called a “signer.”
  If the account owner is a “sole proprietorship,” that means that
  a single person conducts the business as his or her own property,
  instead of through a business organization. A sole proprietor
  may also designate signers by appropriate documents. We may
  in some states allow a married couple to open an account as a
  sole proprietorship.
  If you change your form of ownership or authorized signers,
  you must notify us when the change occurs.
  A signer is authorized to endorse checks payable to the business.
                                 19
  Endorsements “for deposit” may be written or stamped. An
  eligible signer is also authorized to sign checks drawn against
  your account. We are authorized to pay checks without asking
  how the checks were issued or how the proceeds will be used,
  even if the check is payable to the person who signed the check.
  An eligible signer is authorized to instruct us to close accounts
  or do anything else involving any account, and to sign any
  agreements or documents relating to accounts or other business.
  We may, although we are not required to, cash checks
  payable to – or accept “less cash” deposits from – a business
  organization.
3. Linked accounts
   We will let you, at our discretion, link many checking accounts
   to other accounts you have with us or our affiliates. Linked
   accounts may help you avoid some fees and get higher interest
   rates. An account may only be linked to one checking account
   for avoiding fees and getting higher interest rates. Refer to your
   product information to determine what accounts are eligible to
   be linked and what the benefits are from linking accounts.
  We may automatically link accounts. If we don’t, you may ask to
  have your accounts linked. You agree that information regarding
  your account may be made available to any other owner or
  signer on any of the accounts you have linked.
  If you choose to link your personal or business accounts to other
  personal or business accounts for which you serve as trustee
  or custodian (fiduciary), your personal account may receive a
  financial benefit, which could be a violation of your fiduciary
  duties. We are not responsible for your decision to link fiduciary
  and personal accounts. You should carefully consider this
  decision and consult with your legal advisor if necessary.
4. Combined statements
   Checking, savings, and CD accounts with at least one common
   owner may be combined on a single statement, either
   automatically or at your request. If accounts are included on
   a combined statement and you don’t want that, notify us and
   we’ll separate the statements.
  Linked accounts do not have to be on a combined statement
  to receive the benefits of linking, and combining accounts on a
  single statement does not mean that the accounts are linked.
  You agree that information regarding your account may be made
  available to any other owner on any of the accounts included on
  a combined statement.
G. Interest on Checking and Savings Accounts
   When you open a checking or savings account that pays interest,
   we will provide you a rate sheet stating the current interest rate
   and Annual Percentage Yield for your account. The rate sheet is
   considered a part of this agreement.
  Your account has a variable interest rate. That means we may
  change the interest rate and Annual Percentage Yield as often as
  we choose, without limits and without notice. Interest begins to
  accrue on the business day we receive credit for your deposit. For
  cash and electronic transfers, interest begins to accrue on the
  business day of your deposit.
  We use the daily balance method for calculating interest. This
  method applies a daily periodic rate to the balance in your
  account each day, which may be based on collected or ledger
  balances as set forth in the product information for your
  account. The collected balance is the balance of all deposits in
  your account on which we have received credit for the deposited

                                 20
  funds (determined by the availability schedule of our Federal
  Reserve Bank for non-cash items). The ledger balance is the
  balance in your account without regard to credit or availability.
  We reserve the right not to pay interest on any deposited item
  that is returned to us unpaid.
  Interest is credited and compounded monthly. However,
  Chase Retirement Money Market accounts with interest
  distributions will not compound, and interest will be credited
  on the distribution date. Unless otherwise stated in your
  product disclosure, interest is computed on a 365-day basis.
  We pay interest only in whole cents. Therefore, at the end of
  each interest payment period (usually monthly), any fractional
  amount of interest less than half of one cent will be rounded
  down and any fractional amount of interest equal to half of one
  cent or more will be rounded up to the next whole cent.
H. Closing Your Account
   Either you or we may close your account (other than a CD)
   at any time for any reason or no reason. If you close your
   account, you may be charged an Account Closing fee. We may
   automatically close your account if the account balance is $0 or
   negative. Any closed account may be automatically reopened if
   we receive a deposit to the account. Either you or we may close
   your CD account on any maturity date without cause.
  We may send you written notice that we have closed or will
  close your account and return the account balance less any fees,
  claims, setoffs, or other amounts if the balance is greater than
  $1. After your account is closed, we have no obligation to accept
  deposits or pay any outstanding checks. We will have no liability
  for refusing to honor any check drawn on a closed account. We
  have the right to advise consumer reporting agencies and other
  third party reporting agencies of accounts closed for misuse,
  such as kiting or overdrafts.
I. Other Legal Terms
1. Telephone and electronic communication
   We may record and/or monitor any of our telephone
   conversations with you. If we do record, we do not have to keep
   the recordings, unless the law says we must.
  If you give us your cell phone number as a contact number
  for your accounts, you agree that we may send messages to
  that number via text or by calling it, including autodialed or
  prerecorded calls.
  Communications may be sent electronically, such as e-mail or
  text messages, rather than via U.S. mail or other means, unless
  the law says otherwise.
2. Adverse claims
   We may (but are not required to) restrict or close your account if
   there are conflicting instructions or there is an account dispute.
   We may place funds in a court (this is called an interpleader
   action) for resolution. If any person notifies us of a dispute, we
   do not have to decide if the dispute has merit before we take
   further action. We may take these actions without any liability
   and without advance notice, unless the law says otherwise.
3. Restricting your account
   We may restrict your account if it’s involved in any legal or
   administrative proceeding or if we reasonably believe that doing
   so is necessary to avoid a loss.
4. No waiver
   If we fail to exercise any right, that failure will not waive that
   right or any other right, and we may still enforce all of our rights
   in the future.
                                   21
5. Changes to the agreement
   We may change the terms of this agreement, including any
   fees and features of your account, at any time. We will tell you
   about changes at least 30 calendar days in advance. However,
   unless the law requires us to send you notice in a different way,
   the notice may direct you to a branch or our website for the
   content of any changes or a copy of the revised agreement.
   For automatically renewable CDs, we will tell you before the
   renewal date and changes will be effective on the renewal date.
   You agree that notice of these changes may be provided to any
   joint owner. By maintaining your account after the effective date
   of any change, you agree to the change. We are not required
   to send you notice of interest rate and Annual Percentage
   Yield changes for variable rate accounts or notice of changes in
   document printing fees.
  This agreement may be changed or terminated without notice if
  necessary to comply with any appropriate federal or state law or
  regulation.
6. Rules governing your account
   This agreement, all accounts and services provided to you, and
   any dispute relating to those accounts and services are governed
   by federal law and, when not superseded by federal law, the
   law of the state where your account is located. Your account is
   considered located in the following state:
  • If you opened your account in person, the U.S. state where you
     opened the account;
  • If you opened your account by mail, internet, or other remote
    means and you resided in a U.S. state where we had branch
    offices at that time, the state where you resided; or
  • If you opened your account by mail, internet, or other remote
    means and you did not reside in a U.S. state where we had
    offices at that time, Ohio.
  Transactions in your account are also subject to applicable
  clearinghouse and Federal Reserve rules and regulations.
  We will not be liable for anything we do in following your
  instructions. In addition, we will not be liable for not following
  your instructions if we reasonably believe that your instructions
  would expose us to potential loss or civil or criminal liability,
  or conflict with customary banking practices. WE WILL NOT
  BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL
  DAMAGES REGARDLESS OF THE FORM OF ACTION AND
  EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY
  OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON
  AN ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED
  SIGNATURE, FORGED SIGNATURE, OR FORGED
  ENDORSEMENT OR ALTERATION, OUR LIABILITY, IF ANY,
  WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
  If this agreement conflicts with any statements made by one
  of our employees or our affiliates’ employees, this agreement
  will control.
7. Sub-accounts
   For accounting purposes, all checking accounts consist of two
   sub-accounts: i) a transaction sub-account where all deposits,
   withdrawals, and fees are posted, and ii) a holding sub-account,
   where available balances above a certain level are transferred
   daily. Funds will be retransferred to your transaction sub-
   account to meet your transactional needs; however, all balances
   in the holding sub-account will be transferred to the transaction
   sub-account with the sixth transfer in any calendar month or
   monthly statement period.

                                 22
  Both sub-accounts are treated as a single account for purposes
  of your deposits and withdrawals, earning interest, access and
  information, tax reporting, fees, etc.
8. Research, legal process and requests for information
   If we receive any legal process relating to you or your account,
   you authorize us to comply with it. “Legal process” means any
   document that appears to have the force of law that requires
   us to hold or pay out funds from your account, including a
   garnishment, attachment, execution, levy, or similar order. We
   do not have to determine whether the legal process was validly
   issued or enforceable. As permitted by law, we will charge your
   account a Legal Processing fee or costs and expenses we incur in
   complying with the order, or both.
  If any action, including administrative proceedings, garnishment,
  tax levies, restraining orders, or another action is brought
  against you or your account, you will be liable to us for any loss,
  cost, or expense (including attorneys’ fees) resulting from our
  compliance with any legal process.
  If we receive any subpoena, court order, or request for
  information or documents relating to your account from a
  governmental entity or arbitration panel, we are authorized
  to comply with it. If we are required to answer a subpoena or
  similar order requesting records of your account, we may charge
  you a Research fee, less any amount we are paid by the person
  issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
   You must file any lawsuit or arbitration against us within 2 years
   after the cause of action arises, unless state law or an applicable
   agreement provides for a shorter time. This limit is in addition to
   limits on notice as a condition to making a claim, as described
   in Section E.2 above. If applicable state law does not permit
   contractual shortening of the time during which a lawsuit must
   be filed to a period as short as 2 years, you and we agree to the
   shortest permitted time under that state’s laws.
  We abide by federal and applicable state record retention
  laws and may dispose of any records that have been retained
  or preserved for the period set forth in these laws. Any action
  against us must be brought within the period that the law
  requires us to preserve records, unless applicable law or this
  agreement provides a shorter limitation period. Any action
  against us on an automatically renewable CD must be brought
  within the time that the law requires us to preserve records
  based on the stated maturity date in the most recent record
  of the CD.
10. Location of legal proceedings
  If you file any lawsuit or other legal proceeding against us
  that’s connected in any way to your accounts or services, you
  agree to do so in an appropriate court in the state where your
  account is located (see section I.6 above). In addition, if we file
  any lawsuit or legal proceeding that is connected in any way
  to your accounts or services, you consent to jurisdiction and
  venue in an appropriate court in the state where your account
  is located. If either party chooses to have disputes determined
  under the section entitled “Arbitration,” that section rather than
  this section governs the process and location of the arbitration
  proceedings.
11. Pre-judgment interest rate
   If either you or we are awarded a judgment against the other in
   connection with your account, the rate of interest earned before
   judgment on the judgment amount will be the rate of interest
   the account earned during that period unless state law requires a

                                 23
  different rate. If the account is not interest-bearing, the rate will be
  the lowest generally available rate for a personal interest-bearing
  checking account.
12. Arbitration
   You and we agree that upon the election of either of us, any
   dispute relating in any way to your account or transactions will
   be resolved by binding arbitration as discussed below, and not
   through litigation in any court (except for matters in small claims
   court). This arbitration agreement is entered into pursuant to the
   Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
  YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO
  ARBITRATE, AS DISCUSSED BELOW.
  UNLESS YOU OPT OUT OF ARBITRATION, YOU AND WE ARE
  WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE
  A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT
  OR GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE
  ANY ABILITY TO ASSERT OR PARTICIPATE ON A CLASS OR
  REPRESENTATIVE BASIS IN COURT OR IN ARBITRATION.
  ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED
  BY BINDING ARBITRATION WHEN EITHER YOU OR WE
  REQUEST IT.
  What claims or disputes are subject to arbitration?
  Claims or disputes between you and us about your deposit
  account, transactions involving your deposit account, safe deposit
  box, and any related service with us are subject to arbitration.
  Any claims or disputes arising from or relating to this agreement,
  any prior account agreement between us, or the advertising, the
  application for, or the approval or establishment of your account
  are also included. Claims are subject to arbitration, regardless
  of what theory they are based on or whether they seek legal or
  equitable remedies. Arbitration applies to any and all such claims
  or disputes, whether they arose in the past, may currently exist, or
  may arise in the future. All such claims or disputes are referred to
  in this agreement as “Claims.”
  The only exception to arbitration of Claims is that both you and we
  have the right to pursue a Claim in a small claims court instead of
  arbitration, if the Claim is in that court’s jurisdiction and proceeds
  on an individual basis.
  Can I (the customer) cancel or opt out of this agreement to
  arbitrate?
  You have the right to opt out of this agreement to arbitrate if you
  tell us within 60 days of opening your account (or within 60 days
  of the effective date of this agreement, if your account was already
  open). If you want to opt out, call us at 1-800-935-9935, or see a
  banker. Otherwise this agreement to arbitrate will apply without
  limitation, regardless of whether 1) your account is closed; 2)
  you pay us in full any outstanding debt you owe; or 3) you file for
  bankruptcy.
  What about class actions or representative actions?
  Claims in arbitration will proceed on an individual basis, on behalf
  of the named parties only. YOU AND WE AGREE NOT TO:
  1) S
      EEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A
     CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE
     REPRESENTATIVE PROCEEDING;
  2) S
      EEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS
     INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR
     CLAIMANTS WHO ARE ON THE SAME ACCOUNT),
     UNLESS ALL PARTIES AGREE;

                                   24
3) B
    E PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION
   OR OTHER REPRESENTATIVE ACTION BROUGHT BY
   ANYONE ELSE; NOR
4) S
    EEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST
   OR ON BEHALF OF ANYONE WHO IS NOT A NAMED
   PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are
legally unenforceable for any reason with respect to a Claim,
then this agreement to arbitrate will be inapplicable to that
Claim, and the Claim will instead be handled through litigation
in court rather than by arbitration. No arbitrator shall have
authority to entertain any Claim on behalf of a person who is
not a named party, nor shall any arbitrator have authority to
make any award for the benefit of, or against, any person who is
not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you
and us. If a third party is also involved in a Claim between
you and us, then the Claim will be decided with respect to the
third party in arbitration as well, and it must be named as a
party in accordance with the rules of procedure governing the
arbitration. No award or relief will be granted by the arbitrator
except on behalf of, or against, a named party. For purposes
of arbitration, “you” includes any person who is listed on your
account, and “we” includes JPMorgan Chase Bank, N.A., all its
affiliates, and all third parties who are regarded as agents or
representatives of ours in connection with a Claim. (If we assign
your account to an unaffiliated third party, then “we” includes
that third party.)
The arbitration may not be consolidated with any other
arbitration proceeding.
How does arbitration work?
The party filing a Claim in arbitration must select either: JAMS or
the American Arbitration Association (“AAA”) as the arbitration
administrator. That organization will apply its code of procedures
in effect at the time the arbitration claim is filed. If there is a
conflict between that code of procedures and this arbitration
provision and/or this agreement, this arbitration provision and
this agreement will control. In the event that JAMS or the AAA
is unable to handle the Claim for any reason, then the matter
shall be arbitrated instead by a neutral arbitrator selected by
agreement of the parties (or, if the parties cannot agree, selected
by a court in accordance with the FAA), pursuant to the AAA
rules of procedure.
The arbitrator will decide the Claim in accordance with all
applicable law, including recognized principles of equity and
statutes of limitations, and will honor all claims of privilege
recognized by law. The arbitrator will have the power to award
to a party any damages or other relief provided for under
applicable law. A single arbitrator will conduct the arbitration
and will use applicable substantive law, including the Uniform
Commercial Code, consistent with the FAA and the applicable
statutes of limitations or conditions precedent to suit, and will
honor claims of privilege recognized at law. The arbitrator can
award damages or other relief provided for by law to you or us,
but not to anyone else. The arbitrator’s authority is limited to
the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties.
A party can file a written appeal to the arbitration administrator
                               25
  within 30 days of award issuance. The appeal must request a
  new arbitration in front of three neutral arbitrators designated
  by the same arbitration administrators. The panel will reconsider
  all factual and legal issues, following the same rules of
  procedure, and will make decisions based on majority vote. Any
  final arbitration award will be binding on the named parties and
  enforceable by any court having jurisdiction.
  Who will pay for costs?
  We will pay any costs that are required to be paid by us under
  the arbitration administrator’s rules of procedure. Even if not
  otherwise required, we will reimburse you up to $500 for any
  initial arbitration filing fees you have paid. We will also pay
  any fees of the arbitrator and arbitration administrator for
  the first two days of any hearing. If you win the arbitration,
  we will reimburse you for any fees you paid to the arbitration
  organization and/or arbitrator. All other fees will be allocated
  according to the arbitration administrator’s rules and applicable
  law. If you consider that you are unable to afford any fees
  that would be yours to pay, you may request that we pay or
  reimburse them, and we will consider your request in good faith.
  How do I (the customer) file an arbitration claim?
  Rules and forms may be obtained from, and Claims may be
  filed with, JAMS at 620 Eighth Avenue, 34th Floor, New York,
  New York 10018, or jamsadr.com; or the AAA at 335 Madison
  Avenue, Floor 10, New York, New York 10017, or www.adr.org.
  Arbitration hearings will take place in the federal judicial district
  that includes your address at the time the Claim is filed, unless
  the parties agree to a different place.
13. Assignment of agreement and successors
  This agreement will be binding on your personal representative,
  executors, administrators, and successors, and on our successors
  and assigns.
  You may not grant a security interest in, transfer, or assign your
  account to anyone other than us without our written consent.
  No assignment will be valid or binding on us, and we won’t be
  considered to have “knowledge” of it, until we consent and
  the assignment is noted in our records. However, by noting the
  assignment, we do not have any responsibility to assure that the
  assignment is valid. Any permitted assignment of your account is
  subject to our setoff rights.
14. Authorization to share information
  You authorize us to share information about you and your
  account with affiliates and third parties, unless the law or our
  Privacy Notice prohibits us from doing so. Please see our Privacy
  Notice for your choices about information sharing.
15. Referrals
   If you request it, our employees may at times provide contact
   information about third parties, such as lawyers, accountants,
   or contractors, who offer products or services to the public.
   Some of these third parties may be our customers. We provide
   this information only as a courtesy and convenience to you and
   the third party, but in some cases we may be compensated for
   a referral. We do not make any warranties or representations
   about the third parties or their products or services. If you
   choose to do business with any third party, that decision is
   yours alone, and we are not responsible for the third party’s
   performance or to help resolve any dispute between you and the
   third party.
16. Illegal activities
  You will not use your account to conduct transactions relating

                                  26
  to unlawful internet gambling or any other illegal activity. We
  may refuse any gambling transaction, whether lawful or not. We
  may also refuse any transaction that we reasonably believe may
  involve illegal or suspicious activity.
17. Inactive and unclaimed accounts
   Each state has laws that govern when accounts are considered
   inactive or unclaimed, and when we’re required to send a
   customer’s funds to the state. We encourage you to make sure
   your accounts remain active so you receive regular statements,
   have the full use of your accounts, and avoid the potential
   of having your funds transferred to the state as unclaimed
   property. We’ll send you a letter in advance if your funds may be
   transferred to the state as unclaimed property.
18. Personal information at account opening
  Federal law requires all financial institutions to obtain, verify,
  and record information that identifies each person or business
  that opens an account.
  •W
    hen you open a personal account, we will ask for your name,
   residential address, date of birth, and Social Security number,
   which will allow us to verify your identity. We may also ask to
   see your driver’s license and other identifying documents, or
   ask other questions to verify your identity.
  •W
    hen you open a business account, we’ll ask for your business
   name, taxpayer identification number, and business address
   so we can verify your business. We’ll also ask for your name,
   residential address, date of birth and Social Security number,
   so we can verify your identity. We may also ask for documents
   to verify the business’s existence.
  We may also obtain additional information to comply with
  “Know Your Customer” requirements or to offer you additional
  products and services.
19. English language — Other language preferences
  The terms of this agreement and the products and services we
  provide are governed by the English language. As a courtesy, we
  make some of our forms, disclosures, and documents, including
  this agreement, available in languages other than English.
  However, many important bank documents, and some products
  and services related to this account, are only provided in English.
  If there is any difference in meaning between the English and
  non-English version of any of our documents, the English version
  will apply to your accounts and is available upon request.




                                  27
SUBSTITUTE CHECKS AND YOUR RIGHTS
 What is a substitute check?
 To make check processing faster, federal law permits banks to
 replace original checks with “substitute checks.” These checks
 are similar in size to original checks, with a reduced image of the
 front and back of the original check. The front of a substitute
 check states: “This is a legal copy of your check. You can use it
 the same way you would use the original check.” You may use a
 substitute check as proof of payment just like the original check.
 Some or all of the checks that you receive back from us may be
 substitute checks. This notice describes rights you have when you
 receive substitute checks from us. The rights in this notice do not
 apply to original checks or to electronic debits to your account.
 However, you have rights under other law with respect to those
 transactions.
 What are your rights as a consumer regarding substitute checks?
 In certain cases, federal law provides a special procedure that
 allows you to request a refund for losses you suffer if a substitute
 check is posted to your account (for example, if you think that
 we withdrew the wrong amount from your account or that we
 withdrew money from your account more than once for the
 same check). The losses you may attempt to recover under
 this procedure may include the amount that was withdrawn
 from your account and fees that were charged as a result of the
 withdrawal (for example, Insufficient Funds fees).
 The amount of your refund under this procedure is limited to
 the amount of your loss or the amount of the substitute check,
 whichever is less. You also are entitled to interest on the amount
 of your refund if your account is an interest-bearing account. If
 your loss exceeds the amount of the substitute check, you may
 be able to recover additional amounts under other law.
 If you use this procedure, you may receive up to $2,500 of your
 refund (plus interest if your account earns interest) within 10
 business days after we receive your claim and the remainder of
 your refund (plus interest if your account earns interest) no later
 than 45 calendar days after we receive your claim.
 We may reverse the refund (including any interest on the refund)
 if we later are able to demonstrate that the substitute check was
 correctly posted to your account.
 How do you make a claim for a refund?
 If you believe that you have suffered a loss relating to a
 substitute check that you received and that was posted to your
 account, please contact us at the phone numbers listed on the
 back cover.
 You must contact us within 40 calendar days of the date that we
 mailed (or otherwise delivered by a means to which you agreed)
 the substitute check in question or the account statement
 showing that the substitute check was posted to your account,
 whichever is later. We will extend this time period if you were
 not able to make a timely claim because of extraordinary
 circumstances.
 Your claim must include:
 •A
   description of why you have suffered a loss (for example, you
  think the amount withdrawn was incorrect);
 • An estimate of the amount of your loss;
 •A
   n explanation of why the substitute check you received is
  insufficient to confirm that you suffered a loss; and
 •T
   he following information to help us identify the substitute
  check: the check number, the name of the person to whom you
  wrote the check, and the amount of the check.

                                28
ELECTRONIC FUNDS TRANSFER SERVICE TERMS
  We provide a variety of electronic funds transfer (EFT) deposit
  account services. These include all transfers resulting from debit
  cards, ATM cards, electronic payments, credits and transfers,
  telephone transfers, and online banking transactions. We may
  issue you an access device, such as a card, code, or other means
  of accessing your account to initiate EFTs. Our business days for
  conducting EFT services are all days except Saturdays, Sundays,
  and federal holidays.
A. TYPES OF EFT SERVICES
1. ATM and Debit Cards. As a condition of opening certain
   checking accounts, you agree that we may automatically issue
   you a Chase debit card. However, activating the debit card is
   not required to keep your checking account open. If you do not
   select a personal identification number (PIN) when you open
   your account, we will send you a randomly generated four-digit
   PIN. We may deactivate any temporary ATM card when you
   activate your debit card.
  You can use your ATM card or debit card (either is called a
  “Card”) as follows:
  At ATMs to:
  • Withdraw cash;
  • Transfer funds;
  • Find out balances;
  • Make deposits;*
  • Make payments to qualifying Chase credit cards and loans;*
  • Obtain a copy of recent account activity.*
  Please note: Services marked with an asterisk (*) are only
  available at Chase-branded ATMs, and all services may not be
  available at all Chase-branded ATMs. Services are available
  only for designated accounts linked to your Card. When linking
  multiple accounts to your Card, one checking account and one
  savings account will be designated as primary.
  We also offer a Deposit-only Business ATM Card that can be
  used only to make deposits to your designated checking and
  savings accounts.
  A non-Chase ATM may only be used if in a participating network,
  and on those networks your primary checking and savings
  accounts are accessible, and other linked accounts may be
  accessible. Outside the U.S., only your primary checking account
  is generally accessible. We may charge a Non-Chase ATM fee,
  and non-Chase ATMs may impose an additional charge. If you
  have questions regarding whether a certain ATM or EFT network
  will process a transaction, call or write us.
  At participating merchants to:
  • P
     urchase goods and services. Purchases are subtracted from
    your primary checking account. If you have arranged with
    your merchant to pay for your purchases via periodic
    payments, you must notify the merchant if your card number
    or expiration date has changed or your Card or account is
    closed. In addition, we may provide the merchant or the
    participating network your new account number or expiration
    date (or both).
  •W
    ithdraw cash from your primary checking account while
   making a purchase of goods or services if permitted by the
   merchant.

                                29
  At participating financial institutions to:
  • O
     btain a teller cash withdrawal. Withdrawals are subtracted
    from your primary checking account. You will be charged a
    Non-ATM Cash fee.
2. Payments, Credits, and Transfers. You can send or receive
   electronic transfers from or to your accounts. We may do
   this by ACH (as a member of a national or local automated
   clearinghouse association) or other similar networks. Electronic
   transfers may take various forms, such as:
  •A
    utomatic electronic deposits to your account, such as payroll
   or benefits payments;
  •A
    utomatic one-time or repeating charges to your account
   for bill payments, sent by a merchant or other payee with
   your authorization. The merchant or payee may ask you for
   bank number and account information from your check or a
   canceled check to create these orders;
  • A “check conversion” transfer, where a merchant or other
    payee uses a check that you have written to create an
    electronic transfer from your account. The merchant may
    either keep the check you wrote or return it to you.
3. Online Banking and Mobile Banking. You may use online
   banking or Mobile Banking to view your account information,
   make deposits, transfer funds between your Chase accounts,
   pay qualifying Chase loans or credit cards, or make payments
   from your checking account to third parties. Enroll for these
   services on our website, www.chase.com. You must agree to the
   additional disclosures and specific terms for using the online
   banking services provided when you enroll.
4. Telephone Banking. You may use our automated customer
   service system or speak to a telephone banker to get your
   account information, transfer funds between your accounts with
   us, or pay qualifying Chase loans or credit cards. You must have a
   valid deposit or loan account and a valid password or PIN to use
   the automated system. Business account holders may also use a
   valid taxpayer identification number (TIN).
5. Overdraft Protection Transfers. Transfers to and from your
   accounts for Overdraft Protection are also subject to these
   terms.
B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT
   YOUR ATM OR DEBIT CARD
1. Authorizations. Most merchants ask us to authorize your
   purchase. We may authorize or refuse to authorize a transaction
   based on a different amount than the authorization request,
   because some merchants (such as “pay at the pump” for fuel)
   request authorization for an amount that is unrelated to the
   actual amount of the purchase.
2. Holds. When we give authorization to a merchant, we will
   reserve or place a hold on funds in your account, generally
   for 3 business days, to pay for your purchase. However, for
   some types of purchases we may place a hold for a longer
   period. There are times – for example, at restaurants or for gas
   purchases, car rentals or hotels – that merchants won’t know
   the exact amount of your purchase when they request the
   authorization. If the authorization is more or less than your
   actual purchase amount, the hold may remain even after your
   purchase amount is paid from your account. The purchase
   amount will be paid from your account whenever the merchant
   sends it to us, even if that is after the hold has expired.
3. Overdrafts. For personal accounts, unless you have notified
                                 30
  us that you DO want us to pay debit card overdrafts at our
  discretion, we generally won’t authorize a non-repeating
  (“everyday”) debit card transaction if your available account
  balance isn’t enough to pay that transaction. If a transaction
  overdraws your account, we will assess fees described in the
  General Account Terms and the fee schedule.
  We will charge a fee for any item presented on a business day
  when your account is overdrawn, whether we pay the item
  or not. If we pay it, we will charge an Insufficient Funds fee. If
  we return it, we will charge a Returned Item fee. For personal
  accounts, we will only charge an Insufficient Funds fee for an
  everyday debit card transaction if you have notified us to pay
  debit card overdrafts. For business accounts, we will charge an
  Insufficient Funds fee for an everyday debit card transaction
  unless you have notified us not to pay debit card overdrafts.
4. Returning or Canceling Your Card. You must return the Card if
   we request that you do so. We may cancel your Card at any time
   without notice. You may cancel your Card by calling us. If you
   do, please destroy the Card.
5. Our Right to Refuse Transactions. We can refuse to authorize
   any transaction when your Card has been reported lost or stolen
   or when we reasonably believe there is potentially fraudulent,
   suspicious, or illegal activity on your account.
6. Foreign Exchange Transactions. The exchange rate applied
   to Card transactions that occur in a different currency will be
   either:
  • a rate selected by the network that processes the transaction
    from the range of rates available in wholesale currency
    markets for the date it processes the transaction (this rate
    may be different than the rate the network receives); or
  • t he government-mandated rate in effect for the date the
    network processes the transaction.
  This exchange rate may differ from the rate on the date you
  used your Card. We will add an Exchange Rate Adjustment fee
  to the amount the network charged us for foreign currency
  transactions.
7. Debit or Credit? A merchant may ask you if your debit card
   purchase is “Debit or Credit.” You have two choices. In both
   instances your purchase will be subtracted directly from your
   checking account.
  • I f you choose debit: Select “Debit” or “ATM,” and you must
    enter your PIN.
  • I f you choose credit: Select “Credit” and sign the receipt if
    required. For some small dollar purchases and when you pay
    at the gas pump, you may not need to provide a signature.
8. ATM Safety and Safeguarding Your Account Information
  Be safe at ATMs – Your safety is our chief concern. We advise
  you to always use common sense and be aware of your
  surroundings before, during and after any ATM use. Here are
  some additional tips:
  • Choose an ATM that is well lit.
  • If an ATM looks unusual or altered, don’t use it. If you suspect
    the ATM isn’t working properly, cancel the transaction and find
    another machine.
  •A
    t a walk-up ATM, minimize transaction time by having your
   Card ready to use. At a drive-up ATM, keep your car engine
   running and lock your doors.

                                 31
  • S
     tand between the ATM and anyone waiting to use the
    machine, so others can’t see your PIN or the transaction
    amount.
  •A
    s soon as your transaction is complete, remember to remove
   your Card from the ATM, and then put away your money,
   receipt, and Card.
  • C
     ontact the police or a security officer if you see any suspicious
    activity at the ATM. If you think you’re being followed from an
    ATM, go to a busy area and immediately contact the police.
  Keep your debit or ATM Card PIN confidential – Never give
  your PIN to anyone, don’t write it down anywhere, and avoid
  carrying it with you. In addition, to keep your Card information
  safe, you should do the following:
  • C
     hange your PIN from time to time and choose a PIN that
    others can’t easily figure out. For example, don’t use your
    birthday or telephone number.
  • To change your PIN (or if you forget your PIN), visit any branch.
  •A
    Chase employee will never ask you for your PIN or the
   numbers on the back of your Card.
  Protect your Card as you would a credit card or cash.
  Report a lost or stolen Card immediately – You must notify us
  immediately if your Card is lost or stolen, or if you discover any
  other error. The sooner you report a problem, the sooner we can
  take precautions to ensure your Card isn’t misused.
C. LIMITATIONS ON TRANSFERS, AMOUNTS, AND
   FREQUENCY OF TRANSACTIONS
  •T
    o protect your accounts, there are daily dollar limits for ATM
   withdrawals and Card purchases, even if your available balance
   is higher than the daily dollar limit. However, we may allow
   transactions that exceed your limit. Your Card limits were
   provided to you when you received your Card. We may change
   your limits, and will notify you if we do so. If you don’t know
   your limits or would like to change these limits, please call us.
   If we suspect fraud on your account, we may temporarily lower
   your limits without notice.
  •W
    ithdrawals from your savings account are limited. For
   further information, see the section entitled “Limits on savings
   account withdrawals” in the General Account Terms.
  • C
     ard access to your account will be suspended if we consider
    your account to be inactive or dormant, and may be suspended
    if we suspect that your Card may have fraudulent activity or for
    any other reason where we believe there is a risk to you or us.
D. RECEIPTS AND STATEMENTS
  You will receive or have the option to receive a receipt at ATMs
  and merchant locations each time you make a transaction,
  except for certain small dollar transactions.
  You will receive monthly statements if you have an electronic
  funds transfer in that month. If you do not, you will receive at
  least quarterly statements, unless your account is considered
  inactive.
  If you receive direct deposits to your account, you can use online
  banking or an ATM, or call us at the telephone number on the
  back cover to determine if the deposit has been made.
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR
    ELECTRONIC FUNDS TRANSFERS
  Call or write us at the telephone number or address on the

                                  32
  back cover if you think your statement or receipt is wrong, or
  if you need more information about a transaction listed on the
  statement or receipt.
  For personal accounts only, the following procedures apply:
  We must hear from you NO LATER than 60 days after we sent
  you the FIRST statement on which the error appeared. Please
  provide us with the following:
  • Your name and account number;
  •A
    description of the error or the transfer you are unsure about,
   and an explanation why you believe it is an error or want more
   information;
  • The dollar amount of the suspected error.
  We will determine whether an error occurred within 10 business
  days after we hear from you and will correct any error promptly.
  However, if we need more time, we may take up to 45 days to
  investigate your complaint or question. If we do this, we will
  credit your account within 10 business days for the amount
  you think is in error, so that you will have the use of the money
  during the time it takes us to complete our investigation. If
  your account was opened less than 30 days prior to the date
  of the suspected error, the 10-business-day period is extended
  to 20 business days. If your account was opened less than 30
  days prior to the date of the suspected error or the transaction
  occurred at a point-of-sale location or outside the U.S., the
  45-day period is extended to 90 days.
  If you call us, we may require that you send us your complaint
  or question in writing within 10 business days. If we do so and
  do not receive it within 10 business days, we may not credit
  your account.
  We will tell you the results within 3 business days after
  completing our investigation. If we decide that there was no
  error, we will send you a written explanation. You may ask for
  copies of the documents that we used in our investigation.
  For business accounts, our practice is to follow the procedures
  described above, but we are not legally required to do so.
F. OUR LIABILITY FOR FAILURE TO COMPLETE
   TRANSACTIONS
  If we do not complete a transaction from your personal account
  on time or in the correct amount, we will be liable for your losses
  or damages. But there are exceptions. For example, we will not
  be responsible if:
  • Due to no fault of ours, your account does not have sufficient
      funds to make the transaction;
  • The ATM where you are making a withdrawal does not have
     enough cash;
  •T
    he ATM was not working properly and you knew about the
   breakdown when you started the transaction;
  • C
     ircumstances beyond our control (such as fire or flood)
    prevent the transaction and we took reasonable precautions;
  • F or preauthorized credits, third party data was not received, is
    incomplete or erroneous, or if the recipient is deceased;
  • We consider your account to be inactive or dormant.
  We are not liable for failure to complete a transaction on a
  business account if we send you notice that the transaction was
  not completed.


                                 33
G. STOP PAYMENT FOR PREAUTHORIZED (REPEATING)
   TRANSFERS
  If you have arranged, in advance, to make repeating payments
  out of your personal account, you can stop any of those
  payments.
  1. C
      all or write us at the telephone number or address listed on
     the back cover in time for us to receive your request three
     or more business days before the payment is scheduled to
     be made. (Note: If the preauthorized transfer was scheduled
     through our online banking services, see your Online Service
     Agreement or call Online Banking Customer Service at the
     telephone number on the back cover for information on
     stopping payments that are pending or in process.)
  2. Y
      ou must give us the exact account number and the exact
     amount of the payment. You also must notify the payee that
     you have withdrawn your authorization for the repeating
     electronic payments.
  3. A Stop Payment fee will apply.
  If these regular payments vary in amount, the person you are
  going to pay will tell you, 10 days before each payment, when
  it will be made and how much it will be. You may choose to get
  this notice only when the payment would differ by more than a
  certain amount from the previous payment, or when the amount
  would fall outside certain limits that you set.
  If you place a stop payment three or more business days before
  the transfer is scheduled, and we still pay, we will be responsible
  for your losses or damages.
H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD
   PARTIES
  Information about your account or the transfers you made will
  be disclosed to third parties:
  • As necessary to complete transactions;
  • In connection with the investigation of any claim you initiate;
  •T
    o comply with government agency, arbitration or court
   orders;
  • With your written permission;
  • As permitted by our Privacy Notice.
  Our Privacy Notice was delivered to you at the time your
  account was opened. It is also available on www.chase.com.
I. NOTICE OF YOUR RIGHTS AND LIABILITIES
  For personal accounts only:
  Tell us AT ONCE if you believe your Card, PIN, or code has been
  lost or stolen. Calling us is the best and fastest way of keeping
  your possible losses to a minimum. If you tell us within two
  business days, you can lose no more than $50.00 if someone
  used your Card, PIN, or code without your permission. If you
  do NOT tell us within two business days after you learn of the
  loss or theft of your Card, PIN, or code and we can prove we
  could have stopped the unauthorized transactions if you had
  told us, you could lose as much as $500.00. If your statement
  shows electronic funds transfers that you did not make, tell us
  at once. If you do not tell us within 60 days after the statement
  was sent to you, you may not get back any money you lost after
  the 60 days if we can prove that we could have prevented the
  transactions if you had told us in time.
  If a good reason (such as a long trip or a hospital stay) kept you
  from telling us, let us know. We will extend the time periods.
                                 34
  Special Provisions for Card Transactions (Zero Liability
  protection):
  If your Card is lost or stolen, or your Card number is used
  without your authorization, if you notify us promptly, you
  are not liable for any unauthorized transactions, including
  transactions made at merchants, over the telephone, at ATMs,
  or on the Internet.
  However, these special provisions do not apply where you were
  grossly negligent or fraudulent in the handling of your account
  or Card, where you have given someone else your Card, Card
  number, or PIN, or where you delay reporting unauthorized
  transactions for more than 60 days.
  For business accounts only: You agree
  1. T
      o assist us in the investigation and prosecution of claims
     for unauthorized transactions by completing the appropriate
     statements and reports reasonably requested by us;
  2. T
      o notify us promptly in writing of any user of a Card who is
     no longer employed by you or authorized to conduct business
     on your behalf;
  3. T
      hat by allowing anyone to use your Card, you will be
     responsible for all authorized and unauthorized transactions
     made;
  4. T
      hat all of the provisions of the Deposit Account Agreement,
     including liability limitations and requirements that you give
     us prompt notice of unauthorized items, apply to your EFT
     services.
J. FEES
  Fees for all EFT services are disclosed in our fee schedule and
  product information.
K. SERVICES NOT COVERED BY THIS PART; SEPARATE
   AGREEMENTS
  For personal accounts, EFT services described in these Electronic
  Funds Transfer Service Terms do not include wire transfers or
  other transactions that are not covered by Federal Reserve
  Board Regulation E.
  For business accounts, wire transfers and other services not
  specifically described in this disclosure are governed by the
  General Account Terms or by separate agreements.

ACCOUNT ALERTS AND CHASE MOBILE®
  If you receive or otherwise use Account Alerts or Chase Mobile,
  you agree to the following terms. If you are enrolled in online
  banking, the terms of the Online Service Agreement control the
  terms of these services instead.
  •W
    e may use a telephone number, e-mail address, or other
   delivery location we have in our records for you or such
   other contact information as you may provide to us for these
   services so we can send you certain information about your
   account.
  •W
    e will send Account Alerts or Chase Mobile messages
   through your communication service provider, who will
   act as your agent and deliver them to you. Delivery of
   alerts may be delayed for various reasons, including service
   outages affecting your phone, wireless, or internet provider;
   technology failures; and system capacity limitations.
  •T
    here is no charge from Chase for the Account Alerts or
   Chase Mobile, but message and data rates may apply. Such

                                 35
    charges include those from your communication service
    provider. Message frequency depends on user preferences.
    To cancel the Chase Mobile text messaging services, send
    STOP to 24273 at any time. For help or information on the
    Chase Mobile text messaging services, send HELP to 24273. For
    assistance with these services, contact customer service
    at 1-877-242-7372.
  •A
    ccount Alerts and Chase Mobile are provided for your
   convenience and do not replace your monthly account
   statements, which are the official records of your accounts.
   Anytime you review your balance, keep in mind it may not
   reflect all transactions, including recent debit card transactions
   or checks you have written.
  •Y
    ou understand we may not encrypt information when it
   is sent to you through these services. This information may
   include personal or confidential information about you, such
   as account activity or the status of your account. For phone
   Account Alerts, information may be delivered to voicemail or
   answering machines if nobody answers the phone.
  You understand we are not liable for losses or damages from any
  disclosure of account information to third parties, non-delivery,
  delayed delivery, misdirected delivery, or mishandling of, or
  inaccurate content in, Account Alerts or the account information
  sent through Chase Mobile. You have to have an eligible account
  to activate and use the Chase Mobile text messaging service;
  once it is activated, you may have access to other types of
  accounts as well.
  If we suffer a loss, cost, or expense because you provide an
  incorrect telephone number, e-mail address or other delivery
  location or you violate applicable laws, you have to pay that
  amount to us.

FUNDS AVAILABILITY POLICY
General Policy:
  For all accounts other than Access Checking and Commercial
  Checking (with or without Interest): Wire transfers, electronic
  direct deposits, and cash deposits made with a banker or at an
  ATM will be available on the day we receive your deposit. Except
  as described later in this policy, when you make other deposits,
  the funds are available on the first business day after the day we
  receive your deposit. Available funds may be withdrawn in cash
  or used to pay checks and other items.
  For Access Checking and Commercial Checking (with or without
  Interest):
  Same-day availability: Wire transfers, electronic direct deposits,
  and cash deposits made with a banker or at an ATM will be
  available on the day we receive your deposit.
  Next business day availability: Funds from the following deposits
  are available on the first business day after the day we receive
  your deposit:
  • U.S. Treasury checks that are payable to you;
  • Checks drawn on us.
  If you make the deposit in person to one of our employees,
  funds from the following deposits are also available on the first
  business day after the day we receive your deposit:
  • S
     tate and local government checks that are payable to you,
    if you use a special deposit slip available at any branch upon
    request;

                                 36
  • C
     ashier’s, certified, and teller’s checks that are payable to you,
    if you use a special deposit slip available at any branch upon
    request;
  • F ederal Reserve Bank checks, Federal Home Loan Bank checks,
    and postal money orders that are payable to you.
  Second business day availability: Funds from all other deposits
  are available no later than the second business day after the day
  we receive your deposit. Available funds may be withdrawn in
  cash or used to pay checks and other items.
When Your Deposit Is Received:
  If you make a deposit with a teller at one of our branches on
  a business day, we will consider that day to be the day of your
  deposit. If you make a deposit on a business day before our
  cutoff times at a Chase ATM, we will consider that day to be the
  day of your deposit. However, if you make a deposit on a day
  that is not a business day, or make an ATM deposit after the ATM
  cutoff time, we will consider the deposit to have been made on
  the next business day.
  • F or determining the availability of your deposits, every day is a
    business day, except Saturdays, Sundays, and federal holidays.
  • F or deposits at most ATMs, the cutoff time is 11 p.m. Eastern
    time. For ATMs with an earlier cutoff, the ATM screen will
    notify you of the cutoff time. For all ATM transfers between
    accounts, the cutoff time will be determined by where your
    account is located, regardless of the location of the ATM, as
    follows:

   State Where Account          Cutoff Time (all p.m.)
   is Located

   CT, FL, GA, IN, KY, MI,      9:00 ET
   OH, NJ, NY, WV
   IL, LA, OK, TX, WI           9:00 CT
   AZ                           9:00 MST (when Daylight Savings
                                Time is in effect, 8:00 MST)
   CO, ID, UT                   9:00 MT
   CA, NV, OR, WA               8:00 PT

  • D
     eposits placed in a night depository are considered received
    when we remove them from the night depository. We will
    remove deposits not later than the next business day.
  • B
     ranches in some locations may be closed on business days
    in observance of a state holiday or because of an emergency,
    and deposits made at a night depository when those branches
    are closed will be considered received on the next business day
    when the branch is open.
  •A
    ll deposits made by mail and addressed to Chase without
   using a specific branch name and street address will be
   considered received by the Chase-By-Mail facility in Louisville,
   Kentucky as of the date such deposit is received by that facility.
Longer Delays May Apply:
  For all accounts other than Access Checking or Commercial
  Checking (with or without Interest): In some cases, we may not
  make all of the funds that you deposited by check available by
  the first business day after the day of your deposit. Funds may
  not be available until the second business day after the day of
  your deposit. However, at least the first $200 of these deposits
                                  37
  will be available on the first business day after the day of your
  deposit. If you will need the funds from a deposit right away,
  you should ask us when the funds will be available, but further
  review may still result in delayed availability.
  For all accounts: Funds you deposited by check may be
  delayed for longer than two business days under the following
  circumstances:
  • We believe a check you deposited will not be paid;
  •Y
    ou deposited checks totaling more than $5,000 in any
   one day;
  • You redeposited a check that has been returned unpaid;
  •Y
    ou have overdrawn your account repeatedly in the last six
   months; or
  •T
    here is an emergency, such as failure of communications or
   computer equipment.
  If we delay availability for one of these reasons, funds may not
  be available until the seventh business day after the day of
  your deposit. However, at least the first $200 of these deposits
  will be available on the first business day after the day of your
  deposit.
  If your deposit is not made directly to one of our employees,
  we will mail you the notice by the business day after we receive
  your deposit. If we decide to delay availability of your funds after
  you complete your deposit, we will mail you the notice by the
  business day after we decide to take that action.
Special Rules for New Accounts:
  If you are a new account customer, the following special rules
  may apply during the first 30 days your account is open:
  • F unds from deposits of the first $5,000 of a day’s total
    deposits of cashier’s, certified, teller’s, traveler’s, and federal,
    state, and local government checks will be available on the
    first business day after the day of your deposit if the deposit
    meets certain conditions. For example, the checks must be
    payable to you. The excess over $5,000 will be available on the
    ninth business day after the day of your deposit. If your deposit
    of these checks (other than U.S. Treasury checks) is not made
    in person to one of our employees, the first $5,000 will not be
    available until the second business day after the day of your
    deposit; and
  • F unds from all other check deposits will be available no later
    than the 15th business day after the day of your deposit.
Holds on Other Funds:
  If we cash a check for you that is drawn on another bank, we
  may withhold the availability of a corresponding amount of
  funds that are already in your account. Those funds will be
  available at the time funds from the check we cashed would
  have been available if you had deposited it.




                                  38
     Rev. October 2011




39
40
41
42
43
44
45
46
  HOW TO CONTACT US

Personal Accounts: Main phone number: 1-800-935-9935
		                             Spanish: 1-877-31CHASE
		                                     (1-877-312-4273)

Business Accounts: Main phone number: 1-800-CHASE38
		                                    (1-800-242-7338)
		                             Spanish: 1-888-622-4273

Deaf and Hard Operator relay calls: 1-800-CHASETD
of Hearing:		                      (1-800-242-7383)
              Direct TDD/TTY calls: 1-800-CHASETD
		                                 (1-800-242-7383)

International Calls: 1-713-262-1679

Web Site:             Chase.com

Address:              JPMorgan Chase Bank, N.A.
                      P.O. Box 659754
                      San Antonio, TX 78265-9754.




  If you believe your debit card has been lost or stolen, or for
  information about purchase and ATM transactions, call us at
  the telephone numbers listed here or write:
             Chase
             Regulation E, TX1-2551
             Card and ATM Operations
             P.O. Box 620002
             Dallas, TX 75262-9802
  In case of errors or questions about your electronic funds
  transfers (EFT): 1-866-564-2262.




CATALOG #LC121101
(Effective 02/01/2012)
©2011 JPMorgan Chase Bank, N.A., Member FDIC                10% Post-Consumer Fiber
   EXHIBIT B
TO LAURA DECK
 DECLARATION
Deposit Account Agreement

Privacy Notice

How to Contact Us


Important legal information, disclosures
and terms you should know.
WELCOME TO CHASE
Thank you for opening your new account with Chase; we look forward to serving you.
Your new deposit account gives you access to a wide range of advantages that can save you time and money
and make everyday banking secure and convenient. Such as our 19,000-plus Chase ATMs, 5,600-plus
nationwide branches, online banking, bill payment, Chase Mobile®, and Account Alerts.
Please keep this agreement handy for answers when you need them. And remember, whenever you have
a question, you can call us at 1-800-935-9935 (for Business Accounts 1-800-242-7338) or see a Chase
banker at your nearest branch.



ABOUT THIS BOOKLET
This booklet (formerly known as Account Rules and Regulations) contains the following three sections. Please
review this information and keep it with your records.

Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes the following disclosures (which are separate documents we
provide to you) that apply to our personal and business accounts:
   • Rates for interest-bearing accounts
   • Personal accounts:
       - Additional Banking Services and Fees
       - Personal account products
   • Business accounts:
       - Additional Banking Services and Fees
       - Business account products
       - Business Deposit Express Fees and Agreement
   • Any additional disclosures, such as amendments or agreements, that we will provide to you, either
     when you open your account or if we change the terms of your account.

Privacy Notice

The Privacy Notice explains what we do to keep information about you private and secure, and your
choices about how we use your information.

How to Contact Us

This section contains information on how to contact us, by phone or mail, if you have any questions.
                                                                                                                                                                                                                                                            ACCOUNT TERMS
                                                                                                                                                                                                                                                               GENERAL
TABLE OF CONTENTS
DEPOSIT ACCOUNT AGREEMENT ...................................................................................................................................................................2
        General Account Terms ................................................................................................................................................................................... 3
              A.    Deposits and Checks You Cash ......................................................................................................................................................... 3
              B.    Checks, Withdrawals, and Other Charges ................................................................................................................................. 5




                                                                                                                                                                                                                                                           SUBSTITUTE CHECKS
                                                                                                                                                                                                                                                            AND YOUR RIGHTS
              C.    Overdrafts and Fees, Overdraft Protection, Setoff, and Security Interest..................................................... 7
              D.    CDs............................................................................................................................................................................................................................... 9
              E.    Statements, Notice of Errors, and Other Notices ............................................................................................................. 11
              F.    Forms of Account Ownership............................................................................................................................................................. 12
              G.    Interest on Checking and Savings Accounts........................................................................................................................ 14
              H.    Closing Your Account ................................................................................................................................................................................ 15
              I.    Other Legal Terms ....................................................................................................................................................................................... 15




                                                                                                                                                                                                                                                           TRANSFER SERVICE TERMS
        Substitute Checks and Your Rights ..............................................................................................................................................20




                                                                                                                                                                                                                                                              ELECTRONIC FUNDS
        Electronic Funds Transfer Service Terms .............................................................................................................................. 21
              A.    Types of EFT Services.............................................................................................................................................................................. 21
              B.    Important Information and Agreements about Your ATM or Debit Card ......................................................22
              C.    Limitations on Transfers, Amounts, and Frequency of Transactions ............................................................... 24
              D.    Receipts and Statements ...................................................................................................................................................................... 24
              E.    In Case of Errors or Questions about Your Electronic Funds Transfers ....................................................... 24
              F.    Our Liability for Failure to Complete Transactions .......................................................................................................... 24
              G.    Stop Payment for Preauthorized (Repeating) Transfers.............................................................................................25




                                                                                                                                                                                                                                                           ACCOUNT ALERTS AND
              H.    Disclosure of Account Information to Third Parties........................................................................................................25




                                                                                                                                                                                                                                                              CHASE MOBILE
              I.    Notice of Your Rights and Liabilities............................................................................................................................................25
              J.    Fees ..........................................................................................................................................................................................................................26
              K.    Services Not Covered by This Part; Separate Agreements ....................................................................................26

        Account Alerts and Chase Mobile® ...............................................................................................................................................27

        Funds Availability Policy .............................................................................................................................................................................28

PRIVACY NOTICE .................................................................................................................................................................................................................30
                                                                                                                                                                                                                                                           FUNDS AVAILABILITY




HOW TO CONTACT US ................................................................................................................................................................ BACK COVER
                                                                                                                                                                                                                                                                POLICY
                                                                                                                                                                                                                                                                      PRIVACY NOTICE
DEPOSIT ACCOUNT AGREEMENT
     This Deposit Account Agreement is the contract that governs your account. Please be sure to read it
carefully and keep it in a safe place. If you have any questions regarding any of the information contained in this
agreement, please stop by any Chase branch and talk with one of our bankers. They’ll be happy to help. You
can also call us at one of the numbers listed on the back cover.
     Whether you’re a personal or business customer with a Chase deposit account, this is the basic agreement
between you and us (JPMorgan Chase Bank, N.A. or any of our affiliates where you have a deposit account).
By signing a signature card or application, or using any of our deposit account services, you and anyone else
identified as an owner of the account agree to the terms contained in this agreement. Customers of some of
our business groups, such as Corporate Banking, will get a different agreement and their accounts will be
governed by that agreement, not this one. If you have a product that is not a deposit account, such as a gift
card or prepaid debit card, this agreement does not apply to that product. Also, other services, such as online
banking or retirement accounts, have additional agreements. If another more specific agreement and this one
disagree, the more specific agreement will govern.
     This agreement also refers to and includes other disclosures we may provide to you, including (1) product
information, (2) rate information disclosures (if applicable), (3) banking services and fee disclosures, and (4)
other disclosures, agreements, and amendments that we may provide to you. All may contain information on
fees that apply to your accounts.
Important Definitions:
    Below are definitions of some important terms used throughout this agreement:
   “Account”: Means any deposit account you have with us (such as a checking or savings account) that is
    covered by this agreement.
   “Business day”: Means every day except Saturdays, Sundays, or federal holidays. Some branches may
    close on a business day due to an emergency or to observe a state holiday.
   “Debit card transaction”: Includes any purchase from a merchant using your ATM card or debit card.
   “Direct deposit”: With “direct deposit,” someone, such as an employer or the government, sends your
    funds directly into your account through the ACH electronic payment system.
   “ACH”: Is an electronic deposit to or withdrawal from your account, such as a directly deposited payroll
    check or a bill payment, sent to us through the “automated clearinghouse,” which is an electronic network
    that sends and receives those transactions.
   “Check”: Means any written order to pay a specific amount of money drawn on, payable through or at, or
    processed by, a bank or other depository institution. If a check is sent or returned as an electronic image
    or as a substitute check, it is still considered a check.
   “Available balance”: Your “available balance” is the balance in your account after deducting (1) deposits
    that are not yet available for withdrawal under our Funds Availability Policy, (2) debit card or other
    transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending
    transactions such as ACH transactions, and (4) any holds on your account, such as holds on funds to
    comply with court orders or other legal requirements.
   “Item”: Means any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase,
    fee, charge, or other amount that is added to or subtracted from your account.
   “Hold on your account”: Means that the funds are still in your account but we will not allow you to
    withdraw them. A hold may be placed because of delayed funds availability, a court order requiring us
    to prevent withdrawals, or other reasons. The amount of a hold reduces your available balance by that
    amount.
   “Overdraft” or “overdrawing” your account: Means that your account balance, minus any deposits
    you’ve made that are not yet available, and minus holds on your account, is less than $0 or that your
    available balance is not enough to pay all the items that have been presented to us on a business day.



                                                      2
                                                                                                                   ACCOUNT TERMS
                                                                                                                      GENERAL
GENERAL ACCOUNT TERMS
A. Deposits and Checks You Cash
1.   Direct deposits; notice of electronic deposits
     We encourage you to use direct deposit whenever possible so your money can’t be stolen or lost
in the mail.
     When we receive an electronic deposit for your account, the only notice you will receive is on your next
account statement. You may use online banking or Account Alerts or call us to confirm that we have received
an ACH or wire transfer deposit.
     If the bank that sent an electronic deposit notifies us that it was sent by mistake, or was intended
for another customer or account, we may deduct the amount of the deposit from your account without
investigating.
2. Endorsements
     An “endorsement” is a signature, stamp, or other mark made on a check to transfer the check to another
person. If any check deposited to your account doesn’t have your endorsement, we may endorse it for you,
or treat the check as if we had endorsed it. Either way, the effect will be the same – as if you had endorsed
the check. Also, any check deposited to your account that appears to contain your stamped or facsimile
endorsement will be treated as if you had actually endorsed it. We are not bound by any conditional or
restrictive endorsement on a check you cash or deposit, or any endorsement “without recourse.”
3. Endorsement requirements
    To help ensure that checks you deposit or cash will be processed promptly, your endorsement (and any
other endorsement before the check is deposited) must be in the 1-1/2 inch area that starts on the right side
as viewed from the back. Payee or customer information must not be on any other part of the back of the
check (look at the following diagram to see this area):




                                                If you don’t endorse your check properly, and it causes us
                                                a loss, cost, or expense, you have to pay that amount to us.




4.  Deposit records and receipts
    We may rely on the account number on any deposit slip or similar record we receive, even if that
account number is associated with a name that’s different from the name you’ve provided. It’s not
Chase’s responsibility to detect any inconsistency between the account number you provide and
the name.
    If you make a deposit, we may provide a receipt. However, the amount on your deposit receipt is based
only on the deposit slip you complete. We may confirm the funds you deposit and, after review, may adjust
your account for any errors – including any errors on your deposit slip. We are not required to adjust your
account for discrepancies under $10.
    If we issue you a CD receipt and you then decide not to open the CD, or a deposit receipt and you then
cancel the deposit, the receipt is void and you may not claim those funds.
5. Night depository and large cash deposits
     If you use our night depository, you are responsible for any disappearance, theft, or loss of any envelope,
bag, or money before we issue a written receipt for the deposit.
     Any of our employees may open and count any deposit that a teller didn’t count in front of you, including
night depository deposits and large cash deposits, and you agree not to dispute that employee’s determination
of the amount you deposited.

                                                           3
DEPOSIT ACCOUNT AGREEMENT
6. Our right to refuse deposits
     We may refuse a deposit, or part of a deposit, to your account at any time. We also may refuse a deposit
after initially accepting it. If we refuse a deposit, we may take the check on a “collection basis,” which means
we won’t add funds to your account until we’ve actually been paid for the check. We will not be liable to you for
refusing a deposit, even if it causes outstanding items to be returned. We can reverse any amount we’ve added
to your account for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check.
7.  When you can withdraw funds you’ve deposited
    Generally, for most accounts, you may withdraw funds the next business day after the business day you
deposit them. But in some cases you may not be able to immediately withdraw or write checks against deposited
funds. See our Funds Availability Policy for details.
    If funds from a deposit become “available” and you can withdraw funds, that does not mean the check or
other item you’ve deposited is “good,” has “cleared,” or has been paid by the paying bank. It’s possible that the
item will be returned unpaid months after we’ve made the funds available to you and you’ve withdrawn them. No
one, including our employees, can guarantee you that a check or other item will not be returned.
8. Foreign checks
     We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign
currency. We may accept those checks on a collection basis without your specific instruction to do so. We can
reverse any amount we’ve added to your account and send the check on a collection basis even after we’ve
taken physical possession of the check. Our Funds Availability Policy does not apply to any foreign check,
whether we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a
foreign currency will be determined at our exchange rate for such items that’s in effect when we’re paid for the
check. If a check is returned later for any reason, we will charge your account at the applicable exchange rate in
effect at the time of the return, which may be more or less than the exchange rate originally used for the deposit.
9. Depositing substitute checks
     A “substitute check” is a copy of a check that is the legal equivalent of an original check. You may sometimes
receive a substitute check, such as when a check you deposited is returned unpaid. You agree not to deposit
substitute checks; however, if you do and we suffer a loss, cost, or expense as a result, you will have to pay us
that amount.
10. Depositing remotely created checks
    “Remotely created checks” are created when an account holder authorizes a payee to draw a check on
the account, but instead of the account holder’s actual signature, the check identifies that the account holder
authorized the check. If you deposit a remotely created check, you guarantee it was authorized by the account
holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
    If you deposit or cash a check, or we send one for collection, we only act as your agent. Our only
responsibility is to exercise reasonable care. We will not be liable for the lack of care of any bank we use
to collect checks, or for checks lost while being shipped. We may send checks to any bank or directly
to any non-bank drawee in our customary manner. We may agree with other banks regarding times and
methods for collecting or returning items.
    If we lose a check, you agree to use reasonable efforts to help us locate or replace the lost check.
    Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine
whether any check you deposit or cash is forged, counterfeit, altered, improperly endorsed, or otherwise
improper. If you deposit the check in your trust account (including any attorney trust account), we may charge
your trust account, an account in your name, or charge part of the check to each.
12. Our right to charge back deposited or cashed checks
     If you deposit any check or other item to your account or cash any check, and we are notified that the item
will be returned unpaid or another bank demands that we repay them for the item for any reason, we may deduct
the amount of the item from any of your accounts, even if doing so creates an overdraft. If a deposited or cashed
item is returned, we will charge you a Deposited Item Return fee, and we may deduct the amount from any of
your accounts. We may deduct the amount from your account whether the physical item is returned to us or not,
and whether we can return the item or a copy to you or not. If an item is returned, we will notify you by mail but
are not required to give you next-day notice.
                                                      4
                                                                                                                   ACCOUNT TERMS
                                                                                                                      GENERAL
     We may place a hold on or charge your account for any check or other item deposited into your account
if a claim is made or we otherwise have reason to believe that the check or other item was altered, forged,
unauthorized, has a missing signature, a missing or forged endorsement, or should not have been paid, or
may not be paid, for any other reason. When the claim is finally resolved, we will either release the hold or
deduct from your account the amount of the item.
B. Checks, Withdrawals, and Other Charges
1.  Withdrawals and transfers from your account
    We may subtract from your account the amount of any check or other item that you or any person
you authorize created or approved. We may require you or any person you authorize to provide us with
identification, documentation, or information that’s acceptable to us.
2. Your check forms
    Checks and other account documents you use must be on forms obtained through or approved by us.
We’re not responsible for losses that result from improper printing on documents we don’t approve. We
may refuse to accept for deposit or pay checks in a form that we cannot process or photograph using our
customary equipment.
3. Protecting your checks
    You must protect your checks and other account documents and information from theft and unauthorized
use. You must write your checks in a way that prevents someone else from completing, altering, or adding to
them without your authorization. If you become aware that any checks or other documents and information,
such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of these
things, we are not responsible for any losses that may result.
4.   Incomplete, future-dated, or conditional checks, and checks dated more than six months
     before payment
     You agree not to write a check that’s incomplete, future-dated, or conditional (one that tries to limit the
time or method of payment, such as “Void after 180 days” or “Valid only for $1,000 or less”). We have no duty
to discover, observe, or comply with such checks. If we pay a conditional check, the conditions do not apply
to us.
     We may choose to pay or not to pay a check that is dated more than 6 months before it is presented for
payment regardless of how old it is, and if we pay it, you will be responsible for the check.
5. Multiple signatures
     We are not required to comply with any multiple-signature requirement, either on personal or business
accounts, even if your signature card specifies that multiple signatures are required or you have otherwise
instructed us to do so. This requirement is for your internal control purposes only.
6. Facsimile signatures
     We may pay a check bearing any form of facsimile or computer-generated signature. If you use a
facsimile or computer-generated signature, or provide a signature card authorizing any such signature, you
will be solely responsible for any check bearing a similar signature, regardless of your negligence or whether
the signature was the same one you previously used.
7. Check cashing
   If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we
may charge them a fee or refuse to cash it. We may also require that they provide us identification we deem
acceptable, including fingerprints.
8. Large cash withdrawals
     We may place reasonable restrictions on the time and method of any large cash withdrawal. If you make
a large cash withdrawal, we may also require that you sign a document releasing us from any liability if you
are robbed or assaulted. We may refuse the cash withdrawal if you do not agree with these conditions.
9. Review of checks and signatures
     Check payment is highly automated, and we pay millions of checks every day. Although we inspect some
checks, you agree that reasonable commercial standards don’t require us to do so. If we return a check
because we believe it doesn’t match your signature card, we’re not liable to you even if the check was actually
authorized. If the numeric amount on a check doesn’t match the amount written out in words, we may select
either one when paying it. We have no duty to prevent a check from being presented more than once.
                                                           5
DEPOSIT ACCOUNT AGREEMENT
10. Notice that a check has been deposited or cashed
    If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may
place a hold on your account for the check amount, which may cause other items to overdraw the account. If
the amount of the check identified in the notice exceeds your account balance at the time we receive the notice,
we may notify the other bank of that fact.
11. Account numbers on funds transfers
     If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved
in the transfer may rely on any bank number or account number you provide. If the funds transfer instruction
gives both a bank number or account number and a name, and the name identifies a different person from the
bank or account owner identified by number, we and other banks that handle the funds transfer may still rely
exclusively on the number, and have no duty to detect any inconsistency between the bank number or account
number and the name.
12. Fees
     You agree to pay all fees applicable to your account. When you opened your account, we provided you a
schedule of fees applicable to your account, and we will notify you of any changes. We may charge these fees
to your account at any time even if the charge overdraws your account.
13. Stop payments
     You may stop payment on a check drawn on your account, and we will charge a Stop Payment fee. However,
you cannot stop payment if we have already certified, paid, or otherwise become responsible for the check. For
example, you can’t stop payment on a check we’ve already cashed because we became responsible for the
transaction as soon as we cashed it. Any one owner or authorized signer of an account may order us to stop
payment on a check drawn on the account. Refer to the Electronic Funds Transfers section for how to place a
stop payment on recurring electronic payments.
     To stop payment on a check, you must give us an oral or written stop payment order using the phone
number or address listed on the back cover, or in person at a branch, or by making an electronic stop payment
order through online banking. You must give us the exact account number, and either the exact check number(s)
or amount, so we can identify the item. Generally, upon receipt of the stop payment instructions, your request
will be processed immediately.
     For personal accounts, a stop payment order is effective for 1 calendar year, and may not be extended.
However, you may place a new stop payment order, which will be effective for 1 calendar year from the day
this additional order is placed. An additional Stop Payment fee will be charged. Generally, we will send a
confirmation of your stop payment depending on the channel in which the stop payment was originated.
     For business accounts, your stop payment order may either:
   • Be effective for 1 calendar year, or
   • Be effective for one year and then automatically renewable annually for 6 additional years. We will list
     scheduled renewals on your business account statement 60 to 90 days in advance. The stop payment will
     be renewed, and you will be charged a Stop Payment Renewal fee, unless you notify us not to renew by
     returning the notice portion of the statement.
     For business accounts, we may send you a written confirmation of your stop payment order. Information in
the written confirmation will be presumed correct unless you notify us immediately of any errors.
     Whether you have a personal or business account, when the stop payment order expires, we may pay the
item and have no duty to notify you except for identifying the item as paid on your statement.
     We are not required to accept a stop payment on a cashier’s check, teller’s check (“official check”), or
certified check, unless you provide us a sworn statement – in a form we deem acceptable – that the check
is lost, stolen, or destroyed. After a stop payment is placed, we are not required to refund the money used to
purchase the check, or issue a replacement check, until and unless the check is not presented for payment
within 90 days after the issue or certification date. If in our discretion we agree to refund or replace the check,
we will require that you purchase a surety bond for the amount of the check.
14. Limits on savings account withdrawals
    Withdrawals or transfers out of your savings account are limited by federal law. In this agreement, a savings
account means an account with limited withdrawal privileges, including a money market account.
    During any monthly statement period, you may make no more than 6 withdrawals or transfers (for example
by check, debit card, ACH, telephone, Internet, Overdraft Protection transfer) out of these accounts. However,

                                                      6
                                                                                                                     ACCOUNT TERMS
                                                                                                                        GENERAL
this limit does not apply to withdrawals made in person or through ATMs, mail (by a check payable and mailed
to you), or messenger.
     We are required by law to ensure that you comply with this limit. If you exceed this limit after we’ve
notified you of a violation, we will change your account to one we choose that doesn’t limit withdrawals, and
it may be an account that pays less or no interest.
15. Savings Withdrawal Limit fee
    If you make more withdrawals or transfers out of your savings account than your account terms permit
in a monthly statement period, we will charge a Savings Withdrawal Limit fee. This fee is based on all
withdrawals and transfers, not only those that are limited by federal law.
16. Our right to require advance notice of withdrawals
    For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to
require 7 days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
    Notify us immediately if any account owner dies or is declared incompetent by a court. Until we receive
notice otherwise, we may act as if all owners are alive and competent.
    After we receive notice of death or incompetence, we may freeze the account, refuse to accept
transactions, and reverse or return deposits to the account. We are also not required to release funds in the
account until we receive any documents we reasonably request to verify the death or incompetence, as well
as who is entitled to the funds. If we have any tax liability because of paying funds in an account to you or your
estate, you or your estate will be responsible for repaying us the amount of that tax.
    If an account owner authorizes an item, but it’s not presented for payment until after that owner dies,
we are authorized to pay the item after the owner’s death. If an account owner owes us a debt at the time of
death, we are authorized to exercise our right of setoff (our right to apply funds in one account to the debt
associated with another) or security interest rights against the account after the owner’s death. We have
these rights even if a surviving joint owner, a POD payee, or a beneficiary of an ITF or “trustee for” account
has rights to the account.
C. Overdrafts and Fees, Overdraft Protection, Setoff, and Security Interest
1.   Overdrafts
     We may, but are not required to, refuse to pay any item unless your available account balance at the time
is equal to or more than the amount of the item, plus all other items received but not yet paid. Even if we’ve
paid overdraft items before, we are not required to do it in the future. For personal accounts, unless you have
notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t authorize a
non-repeating (“everyday”) debit card transaction if your available account balance isn’t enough to pay that
transaction. For business accounts, if you have notified us NOT to pay debit card overdrafts we generally
won’t authorize a non-repeating (“everyday”) debit card transaction if your available account balance isn’t
enough to pay that transaction.
     We look at your account balance only once from the time we receive an item until we return it to decide
whether the item causes an overdraft. We may deduct from your account the amount of a debit card
transaction at the time of an authorization request.
     Generally, for each business day, we will first add deposits to your account, then subtract wire transfers,
non-repeating (“everyday”) debit card transactions, online banking transactions, ATM withdrawals, teller
cash withdrawals, cashed checks, and deposited checks drawn on us in the order in which they were
authorized, withdrawn, or deposited, and then subtract all other items starting with those having the highest
dollar amount and moving to the lowest. We reserve the right to use a different order in certain states.
     It’s your responsibility to avoid overdrawing your account. See a banker to learn about Overdraft
Protection. We also offer Account Alerts to keep you informed about the balance and transactions in your
account.
2. Your responsibility to repay overdrafts
    You must promptly pay the amount of any overdraft along with any fees that apply. If you don’t, you may be
charged additional fees or interest. We also may report you to credit reporting agencies, close your account,
or both. This could affect your ability to open accounts with us or other banks in the future.
    You authorize us to use the money from any subsequent deposits to your account to pay any overdraft
and resulting fees. Subsequent deposits include any federal or state benefit payments that you choose to
                                                            7
DEPOSIT ACCOUNT AGREEMENT
deposit in any account (including direct deposit of Social Security). You understand and agree that if you don’t
want your benefits applied in this way, you may change your direct deposit instructions at any time.
   You agree to pay all costs and expenses we incur in collecting any overdraft, including attorneys’ fees. We
may still pursue collection of the amount you owe (including suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
     We will charge a fee for any item presented on a business day when your account is overdrawn, whether
or not we pay the item. If we pay it, we will charge an Insufficient Funds fee. If we return it, we will charge a
Returned Item fee. For personal accounts, we will only charge an Insufficient Funds fee for an everyday debit
card transaction if you have notified us to pay debit card overdrafts. For business accounts, we will charge an
Insufficient Funds fee for an everyday debit card transaction unless you have notified us not to pay debit card
overdrafts.
     We may limit the number of Returned Item and Insufficient Funds fees we charge for a business day.
We will not charge Insufficient Funds fees if your ending account balance is overdrawn by $5.00 or less or
is overdrawn due to a Funds Availability Policy hold and notice of that hold is not provided at the time of the
deposit. Additionally, even if your ending account balance is overdrawn we will not charge a Returned Item
Fee or Insufficient Funds Fee for any item that is $5 or less. We will charge an Extended Overdraft fee for any
overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
     Refer to your fee schedule for information about what fees apply and how fees are calculated for
your account.
4.   Overdraft Protection agreement
     Overdraft Protection request: If you request Overdraft Protection, you must specify one or more checking
accounts you want protected by the service, and a single account with us or our affiliate for each checking
account where the money will come from for Overdraft Protection. That account is called a “funding account.”
It may be a savings account (including a money market account), a credit card account in good standing, or
another qualifying line of credit account. Personal checking accounts may only be linked to personal funding
accounts, and business checking accounts may only be linked to business funding accounts. Any person who
is an owner of both the checking account and the funding account may request the service without the consent
of other owners. Overdraft Protection will become effective within a reasonable time after we have approved
your request.
     Activation: If you overdraw an account that has Overdraft Protection, we will automatically transfer available
funds from the funding account to the checking account in increments of $50.00 that are enough to pay the
overdraft amount and all transfer fees. Transfers will appear on the periodic statements for each applicable
account. We are not required to notify you if the funding account becomes unavailable.
     Fees: We’ll subtract an Overdraft Protection Transfer fee from your checking account each day we transfer
funds. The fee amount is disclosed in our fee schedule.
       Limits on Overdraft Protection:
     • We will not transfer more than the available account balance in a savings account or the available credit
       in a credit account, even if the amount of the overdraft is more than that available amount. If the available
       account balance isn’t enough to pay all the checks and other transactions you have initiated on any day plus
       the Overdraft Protection Transfer fee in increments of $50.00, we will transfer enough funds to pay one or
       more transactions, plus the fee. If the available account balance is enough to pay one or more transactions
       but not the fee, we’ll transfer enough to pay just the transactions. However, we will charge the Overdraft
       Protection Transfer fee against the account, causing the account to be overdrawn. Any transactions that
       are not paid by the transfer will either be paid or returned, and Insufficient Funds fees or Returned Item fees
       will be charged as if you didn’t have Overdraft Protection.
     • Transfers from a savings account used as the funding account are limited by federal law. There must not be
       more than 6 Overdraft Protection transfers and other limited transfers per monthly statement period. The
       section entitled “Limits on savings account withdrawals” explains these limits in more detail.
     • Overdraft Protection will not be available if the funding account is closed or blocked for usage.
       Termination of Overdraft Protection:
     • We may terminate Overdraft Protection at any time by sending you written notice.
     • Any owner of the checking account, any owner of a savings account used as the funding account, or any

                                                        8
                                                                                                                          ACCOUNT TERMS
                                                                                                                             GENERAL
    borrower on a credit account used as the funding account may cancel Overdraft Protection in person
    or in writing. Cancellation will be effective after we have received notice and had a reasonable time to
    act on it.
5. Setoff and security interest
     If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to,
and a security interest in, all of your accounts to secure the debt. Debts include any overdrafts or fees you
owe. If the debt is due or overdue, we may use the funds in any of your accounts to pay all or part of the debt.
If your account is a joint account, we may use the funds in the joint account to pay the debt of any account
owner. Our security interest will be governed by Uniform Commercial Code Article 9, whether Article 9
applies by its terms or not. We do not have to give you any prior notice to apply the funds. You expressly
agree that our rights extend to any federal or state benefit payments (including Social Security benefits)
electronically deposited to your account. If you don’t want your benefits applied in this way, you may change
your direct deposit instructions at any time with the person or organization paying the benefits. The right of
setoff does not apply if the debt is created under a personal credit card plan.
     If any federal benefits or other payments are deposited to your account after you become ineligible to
receive them, we may set off against any of your accounts to recover the payments if we’re obligated to return
funds to the payor.
D. CDs
     A “certificate of deposit” or “CD” is a deposit with us for a specified period of time. This disclosure
covers both retirement and non-retirement CD products. By opening your CD, you agree to keep the amount
deposited (principal) on deposit. The standard minimum deposit amount to open a CD is $1,000. Here are
a few things you should know about CDs:
   • Term: The term is the number of days, months, or years you agree to leave your money in the account.
   • Maturity Date and Grace Period: The maturity date is the last day of your CD’s term. For CDs with a
     term of 14 days or longer, we also provide you a grace period of 10 days after the maturity date. You can
     withdraw your CD principal without paying an early withdrawal penalty, make additional deposits, or change
     the rate or term of your CD only on the maturity date or during the grace period.
   • Single Maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t
     earn or be paid interest after that date.
   • Automatically Renewable CD: An automatically renewable CD will renew on the maturity date for the
     same term unless we notify you otherwise or you change or close the account. Once your CD renews, any
     reference to the maturity date means the last day of the new term. For the renewal term, your CD will earn
     interest for the term and amount either at the standard interest rate or at the relationship interest rate, if you
     qualify. If your CD is closed during the grace period, it will not earn interest after the maturity date.
  • Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic
    rate each day to your account balance. Interest begins to accrue on the business day of your deposit.
    Interest for CDs is calculated on a 365-day basis, although some business CDs may calculate interest on
    a 360-day basis. The Annual Percentage Yield (“APY”) disclosed on the face of your deposit receipt or on
    the maturity notice assumes interest will remain on deposit until maturity. On maturities of more than one
    year, interest will be paid at least annually and the amount(s) paid will be reported to the IRS each calendar
    year. A withdrawal will reduce earnings.
  • Withdrawing Interest: You may choose to withdraw any paid or credited interest without penalty during
    your CD’s term or at maturity. After the maturity date and grace period, interest will become principal of
    the renewed CD.
  • Early Withdrawal Penalties. There is a penalty for withdrawing principal prior to the maturity
    date.
       For Personal CDs:
       - If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount
         withdrawn, but not more than the total amount of interest earned during the current term of the CD.
       - For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not
         more than the total amount of interest earned during the current term of the CD.

                                                               9
DEPOSIT ACCOUNT AGREEMENT
      - If the withdrawal occurs less than 7 days after account opening or a previous withdrawal, the amount
        of the early withdrawal penalty will be calculated as we described above, but it cannot be less than 7
        days’ interest.
      - The amount of your penalty will be deducted from principal.
      For Business CDs:
      - If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25.00 plus 1% of
        the amount withdrawn.
      - For terms of 365 days or more, the early withdrawal penalty is equal to $25.00 plus 3% of the amount
        withdrawn.
      - If the withdrawal occurs less than 7 days after account opening or a previous withdrawal, the amount
        of the early withdrawal penalty will be calculated as we described above, but it cannot be less than 7
        days’ interest.
      - The amount of your penalty will be deducted from principal.
  • Waiving Early Withdrawal Penalties. We will waive early withdrawal penalties in these circumstances:
      For Personal CDs:
      - Death of a CD owner or a grantor of a revocable family/living trust;
      - Disability of a retirement CD owner;
      - Court determination that a CD owner is incompetent;
      - Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without
        moving funds from the bank and where no change in term or rate occurs;
      - For retirement CDs, if the owner is 59-1/2 or older and the funds are taken as an IRS-reportable
        distribution via cash, check, or deposit or transfer to a non-retirement account. This waiver does not
        apply if the transfer is to a retirement account at another financial institution;
      - For retirement CDs, if the owner is revoking his or her Traditional IRA/Roth IRA within 7 days after
        establishing the plan (must forfeit accrued interest); and
      - For retirement CDs, if the owner is withdrawing funds for one of the following reasons without moving
        funds from the bank and where no change in term or rate occurs:
            • Converting or reconverting Traditional IRA or SEP funds to a Roth IRA;
            • Recharacterizing Traditional IRA/SEP funds to a Roth IRA or vice versa; or
            • Directly rolling over funds in a Money Purchase Plan or Profit Sharing Plan to a
              Traditional IRA, SEP, or Roth IRA.
We will also waive early withdrawal penalties under the circumstances described below. However, if the
withdrawal occurs less than 7 days after the account was opened or a previous withdrawal was made, the
withdrawal penalty will apply. These circumstances are as follows:
  • Disability of a CD (excluding Retirement CD) owner;
  • For retirement CDs, if the owner is under age 59-1/2 and one of the reasons defined by sections 72(t) and
    530 of the Internal Revenue Code applies, such as payment of qualified education expenses and first-time
    home purchase expenses; and
  • For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any
    corresponding earnings.
      For Business CDs:
      - Death of a CD owner or a grantor of a revocable family/living trust;
      - Court determination that a CD owner is incompetent;
      - Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank
        and where no change in term or rate occurs.
We will also waive early withdrawal penalties under the circumstances described below. However, if the
withdrawal occurs less than 7 days after the account was opened or a previous withdrawal was made, the
withdrawal penalty will apply.
  • Disability of a CD owner.



                                                    10
                                                                                                                 ACCOUNT TERMS
                                                                                                                    GENERAL
E. Statements, Notice of Errors, and Other Notices
1.    Statements and Notices
      We will send an account statement for checking and savings accounts to the current address listed
on our records. We will send statements monthly, unless the product information for your account indicates
otherwise. If there have been no deposits or withdrawals to your checking account within a 2-month period,
or to your savings account or linked checking and savings accounts within a 30-month period, we may send
only annual statements. Statements will be sent via ordinary U.S. mail, unless you and we agree otherwise.
Statements are also available through online banking. For some accounts we may charge a Statement fee if
you receive a paper statement.
      We’ll send only one statement or any other notice for any account, even if it has more than one owner.
You agree that sending the statement or other notice to one owner qualifies as sending it to all owners, even
if all owners don’t have access to the mailing address of record for the account.
      We may change your mailing address of record if we receive an address change notice from the U.S.
Postal Service, or if we receive information from another party in the business of providing correct address
information, that the address in our records no longer matches your address. If we do so, we’ll notify you.
If your statement or other notice is returned as undeliverable, we may discontinue mailing statements, but
statements will be considered available to you on the day they are generated.
      A “statement period” means the period covered by your account statement. If you receive a statement
monthly, the monthly statement period may or may not be a calendar month, but in most cases it won’t be
more than 32 days or less than 28. If you receive a statement for any period other than monthly, a monthly
statement period means a calendar month. The specific dates covered by your account statement will be on
your statement.
2. Notice of errors, forgeries and unauthorized signatures
      You must notify us in writing within 30 days after we mail a statement or otherwise make a statement
available (for example, paperless statements) if:
    • An item that you did not authorize or that is altered is listed on the statement;
    • Your account statement contains any errors; or
    • You did not receive your scheduled statement.
      You must notify us in writing of any unauthorized, improper, or missing endorsements within 6 months
after the account statement is mailed or made available.
      You must provide us with all information we need to investigate the alleged error or item. You must also
file any police reports and provide any supporting affidavits and testimony we reasonably request.
      If you do not comply with the requirements above, we are not required to reimburse you for any claimed
loss, and you cannot bring any legal claim against us in any way related to the item or errors. However, the
Electronic Funds Transfer Services Terms section of this agreement applies to the reporting of errors on
personal electronic funds transfers subject to Federal Reserve Board Regulation E. You also have certain
rights under federal law for substitute checks; please see the Substitute Checks and Your Rights section of
this agreement for more information.
3. Options for receiving checks
      We offer three choices for how checks you’ve written or authorized can be delivered to you:
    • “Check safekeeping” means we keep images of your checks, which are available through online banking.
      We do not include your paid checks or images of them with your statement. Some accounts require
      check safekeeping.
    • “Image statement” means we only include images of the front of your paid checks with your statement.
    • “Check enclosure” means we return legal copies of your checks with your account statement. (Not
      offered on all accounts.)
      If you have more than one personal checking account on a single statement and one checking account
uses check enclosure, all other checking accounts will use check safekeeping. If you have more than one
business account on a single statement, you may choose check enclosure for multiple checking accounts.
If you have more than one checking account on a single statement and any account uses image statement,
then other checking accounts will also use image statement, unless the terms of the other accounts require
check safekeeping.
                                                         11
DEPOSIT ACCOUNT AGREEMENT
    You agree that when we keep a copy of the check we have made the check available to you, even if we do
not send originals or images with the statement. If we do not return your paid checks, we may destroy original
checks after a reasonable period of time we determine. We may charge you an Item Copy fee for each copy of
a paid check you request, unless the law states otherwise. If for any reason we can’t return a copy of your check
or satisfy your needs in another way, you agree that we will not be liable for more than the face amount of the
check.
    We cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally,
other banks may send us electronic images instead of original checks. If you receive an image statement, in
those cases the image will appear with other checks. We can provide a copy of the image, but not the original
check.
F. Forms of Account Ownership
1. Personal accounts
NOTE: THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE,
EVEN IF YOUR WILL STATES OTHERWISE. PLEASE CONSULT YOUR ESTATE PLANNING ADVISOR OR
ATTORNEY ABOUT YOUR CHOICES.
     If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it
for business purposes. Ownership of your account is determined by the most current signature card. However,
we are authorized to rely on the account ownership information contained in our deposit system unless we are
notified that the most current signature card and the deposit system contain different information.
       i. Solely owned account
   When only one individual is listed as the owner of an account, we will treat the account as a solely owned
account.
          ii. Joint accounts
      When two or more people are listed as owners of a personal account, the account is a “joint account” and
each owner is a “joint owner.”
      If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, whether you
initiated or benefited from the item(s) that caused the overdraft.
      If one joint owner requests that we not pay items authorized by a different joint owner, we may restrict the
account and refuse to pay all items (including items authorized by the owner making the request), but we are
not required to do so. If we restrict the account, we may not release the restriction unless all joint owners agree
in writing to remove it. No request to restrict the account will affect items that we paid before the request. If we
decide not to restrict the account, all joint owners remain responsible for items subtracted from the account.
      Any joint owner may close the account. We may choose whether or not to act upon other instructions of
any joint owners, including adding an additional owner to the account, without the signature of the other joint
owners. We may also pay all or any part of the funds in the account to a court or government agency if we
receive a garnishment, levy or similar legal process that identifies any of the joint owners.
        a. Joint account with rights of survivorship
    If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the
surviving joint owners. The estate of the deceased owner will have no rights to the account. If there is more than
one surviving joint owners, the account will continue as a joint account with rights of survivorship among the
remaining owners. If an account is designated “JAWROS” or “JTWROS,” it has rights of survivorship.
          b. Joint account with no right of survivorship (also called “tenants in common”)
     If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes
to the owner’s estate. Either the surviving joint owners or the deceased owner’s estate may withdraw the funds
at any time, and we have no responsibility for determining the respective interests of the owners. If an account
is designated “Tenants in common” or “JTIC,” it does not have rights of survivorship.
         c. When survivorship rights apply
    Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly
indicate on the signature card and in the account title that the account is created without these rights. Accounts
in Louisiana do not have rights of survivorship. Accounts in Texas do not have rights of survivorship unless you
clearly indicate on the signature card and in the account title that the account is created with these rights.


                                                      12
                                                                                                                   ACCOUNT TERMS
                                                                                                                      GENERAL
     If a joint account also contains a “payable on death” or “in trust for” designation, the account always
includes a right of survivorship and is payable to the beneficiary only upon the death of the last surviving
owner, except as stated in paragraph d. below.
         d. Marital account (WI only)
     If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate
of the deceased is entitled to the other 50%. If a marital account contains a POD designation, the POD
beneficiary is entitled to the deceased spouse’s 50% share. However, we have no responsibility to determine
the respective interests of the owner and the POD beneficiary.
         e. Tenants by the entirety (FL only)
     A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the
signature card indicates otherwise. We are not required to determine whether an account is a tenants by the
entirety account before responding to a garnishment or other legal process. We may assert our right of setoff
or security interest in a tenants by the entirety account in order to collect debts of either owner.
        iii. “Payable on death” account
    If you establish your account “payable on death” to one or more beneficiaries, the account is a “POD”
account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or
beneficiaries you designate. Multiple beneficiaries will be paid in equal shares unless the signature card
provides otherwise. We do not offer POD accounts in all states.
        iv. “In trust for” (informal trust) account
    If you establish your account as “in trust for” (“ITF”) or as trustee for one or more beneficiaries without
presenting formal trust documents, we may treat the account as a “Totten Trust,” “informal trust,” or “ITF”
account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or
beneficiaries you designate. Multiple beneficiaries will be paid in equal shares unless the signature card
provides otherwise. We do not offer ITF accounts in all states.
        v. Convenience account
    If you have a “convenience” account, you are its sole owner, but you authorize an additional signer to
write checks or authorize other items. You are solely responsible for the actions of the additional signer.
          vi. Powers of attorney
     If you wish to designate an agent under a power of attorney, you must do it in a form we deem acceptable.
We may refuse to honor any power of attorney presented to us, or refuse to recognize a successor agent,
even if the successor agent is named in a power of attorney that we have previously honored, unless state
law requires otherwise. In addition, we may refuse to follow an agent’s instruction to make the agent a joint
owner or a POD or ITF beneficiary of an account, but we have no liability to anyone if we do so. We may rely
on a power of attorney until we receive written notice that it has been revoked either from you or as a matter
of law (for example, by your death).
        vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t
pledge it as collateral for a personal loan to you, or cash checks against it.
          viii. Representative payee/VA custodian account
     If you open an account as a “representative payee” for someone who receives Social Security payments,
or a legal custodian, spouse payee, or other custodian for someone who receives Veterans Administration
payments, you agree not to permit any deposits in the account other than the designated payments. However,
we are not required to determine whether you deposit other funds or whether any withdrawals or transfers
from the account are for the support of the person for whose benefit the funds are paid. This person is
called the beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to
and withdrawals from the account. If the government demands that we return deposits made after the
beneficiary’s death and the account does not have enough funds to pay the demand, we may take the funds
from any account you or the beneficiary owns.
        ix. Other fiduciary accounts
    If you open an estate account, trust account, guardianship or conservatorship account, or other similar
type of account, we reserve the right to require any documents we reasonably request to satisfy us that you

                                                          13
DEPOSIT ACCOUNT AGREEMENT
are authorized to open and use the account, including withdrawing the funds. We do not have to permit any
withdrawal from the account until we receive all requested documents. We have no fiduciary duties to you as
the trustee, executor, guardian, or conservator, or to the beneficial owners of the account.
2. Business accounts
     If your account is a type listed under “Business Accounts” in our product information, you agree to use it for
business purposes.
     If our records list a business organization as the owner of an account, the account is payable to the business
organization and not to any individual director, shareholder, member, or partner. A “business organization”
means a corporation, unincorporated association, limited liability company, partnership (including a limited
partnership, limited liability partnership, or joint venture), or any other business or non-profit organization. We
may rely on the accuracy and completeness of all resolutions, signature cards, and other documents you deliver
to us in connection with the account. If the resolutions, signature cards, or other documents you deliver state
that a person is authorized to sign checks or otherwise initiate transactions on your account, that person is
called a “signer.”
     If the account owner is a “sole proprietorship,” that means that a single person conducts the business
as his or her own property, instead of through a business organization. A sole proprietor may also designate
signers by appropriate documents. We may in some states allow a married couple to open an account as a sole
proprietorship.
     If you change your form of ownership or authorized signers, you must notify us when the change occurs.
     A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be
written or stamped. An eligible signer is also authorized to sign checks drawn against your account. We are
authorized to pay checks without asking how the checks were issued or how the proceeds will be used, even if
the check is payable to the person who signed the check.
     An eligible signer is authorized to instruct us to close accounts or do anything else involving any account,
and to sign any agreements or documents relating to accounts or other business.
     We may, although we are not required to, cash checks payable to – or accept “less cash” deposits
from – a business organization.
3. Linked accounts
      We will let you, at our discretion, link many checking accounts to other accounts you have with us or our
affiliates. Linked accounts may help you avoid some fees and get higher interest rates. An account may only
be linked to one checking account for avoiding fees and getting higher interest rates. Refer to your product
information to determine what accounts are eligible to be linked and what the benefits are from linking accounts.
      We may automatically link accounts. If we don’t, you may ask to have your accounts linked. You agree that
information regarding your account may be made available to any other owner or signer on any of the accounts
you have linked.
      If you choose to link your personal or business accounts to other personal or business accounts for which
you serve as trustee or custodian (fiduciary), your personal account may receive a financial benefit, which could
be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary and personal
accounts. You should carefully consider this decision and consult with your legal advisor if necessary.
4.  Combined statements
    Checking, savings, and CD accounts with at least one common owner may be combined on a single
statement, either automatically or at your request. If accounts are included on a combined statement and you
don’t want that, notify us and we’ll separate the statements.
    Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining
accounts on a single statement does not mean that the accounts are linked.
    You agree that information regarding your account may be made available to any other owner on any of the
accounts included on a combined statement.
G. Interest on Checking and Savings Accounts
     When you open a checking or savings account that pays interest, we will provide you a rate sheet stating
the current interest rate and Annual Percentage Yield for your account. The rate sheet is considered a part of
this agreement.
     Your account has a variable interest rate. That means we may change the interest rate and Annual
Percentage Yield as often as we choose, without limits and without notice. Interest begins to accrue on the

                                                     14
                                                                                                                     ACCOUNT TERMS
                                                                                                                        GENERAL
business day we receive credit for your deposit. For cash and electronic transfers, interest begins to accrue
on the business day of your deposit.
     We use the daily balance method for calculating interest. This method applies a daily periodic rate to the
balance in your account each day, which may be based on collected or ledger balances as set forth in the
product information for your account. The collected balance is the balance of all deposits in your account on
which we have received credit for the deposited funds (determined by the availability schedule of our Federal
Reserve Bank for non-cash items). The ledger balance is the balance in your account without regard to credit
or availability. We reserve the right not to pay interest on any deposited item that is returned to us unpaid.
     Interest is credited and compounded monthly. However, Chase Retirement Money Market accounts
with interest distributions will not compound, and interest will be credited on the distribution date. Unless
otherwise stated in your product disclosure, interest is computed on a 365-day basis. We pay interest only
in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount
of interest less than half of one cent will be rounded down and any fractional amount of interest equal to half
of one cent or more will be rounded up to the next whole cent.
H. Closing Your Account
     Either you or we may close your account (other than a CD) at any time for any reason or no reason. We
may automatically close your account if the account balance is $0 or negative. Any closed account may be
automatically reopened if we receive a deposit to the account. Either you or we may close your CD account
on any maturity date without cause.
     We may send you written notice that we have closed or will close your account and return the account
balance less any fees, claims, setoffs, or other amounts if the balance is greater than $1. After your account
is closed, we have no obligation to accept deposits or pay any outstanding checks. We will have no liability
for refusing to honor any check drawn on a closed account. We have the right to advise consumer reporting
agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.
I.   Other Legal Terms
1.   Telephone and electronic communication
     We may record and/or monitor any of our telephone conversations with you. If we do record, we do not
have to keep the recordings, unless the law says we must.
     If you give us your cell phone number as a contact number for your accounts, you agree that we may send
messages to that number via text or by calling it, including autodialed or prerecorded calls.
     Communications may be sent electronically, such as e-mail or text messages, rather than via U.S. mail
or other means, unless the law says otherwise.
2. Adverse claims
     We may (but are not required to) restrict or close your account if there are conflicting instructions or
there is an account dispute. We may place funds in a court (this is called an interpleader action) for resolution.
If any person notifies us of a dispute, we do not have to decide if the dispute has merit before we take further
action. We may take these actions without any liability and without advance notice, unless the law says
otherwise.
3. Restricting your account
    We may restrict your account if it’s involved in any legal or administrative proceeding or if we reasonably
believe that doing so is necessary to avoid a loss.
4.  No waiver
    If we fail to exercise any right, that failure will not waive that right or any other right, and we may still
enforce all of our rights in the future.
5. Changes to the agreement
     We may change the terms of this agreement, including any fees and features of your account, at any time.
We will tell you about changes at least 30 calendar days in advance. However, unless the law requires us to
send you notice in a different way, the notice may direct you to a branch or our website for the content of any
changes or a copy of the revised agreement. For automatically renewable CDs, we will tell you before the
renewal date and changes will be effective on the renewal date. You agree that notice of these changes may
be provided to any joint owner. By maintaining your account after the effective date of any change, you agree
to the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes

                                                           15
DEPOSIT ACCOUNT AGREEMENT
for variable rate accounts or notice of changes in document printing fees.
     This agreement may be changed or terminated without notice if necessary to comply with any appropriate
federal or state law or regulation.
6. Rules governing your account
     This agreement, all accounts and services provided to you, and any dispute relating to those accounts and
services are governed by federal law and, when not superseded by federal law, the law of the state where your
account is located. Your account is considered located in the following state:
   • If you opened your account in person, the U.S. state where you opened the account;
   • If you opened your account by mail, internet, or other remote means and you resided in a U.S. state where
     we had branch offices at that time, the state where you resided; or
   • If you opened your account by mail, internet, or other remote means and you did not reside in a U.S. state
     where we had offices at that time, Ohio.
     Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules
and regulations.
     We will not be liable for anything we do in following your instructions. In addition, we will not be liable for
not following your instructions if we reasonably believe that your instructions would expose us to potential loss
or civil or criminal liability, or conflict with customary banking practices. WE WILL NOT BE LIABLE FOR
INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL
TO STOP PAYMENT ON AN ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE,
FORGED SIGNATURE, OR FORGED ENDORSEMENT OR ALTERATION, OUR LIABILITY, IF ANY,
WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
     If this agreement conflicts with any statements made by one of our employees or our affiliates’ employees,
this agreement will control.
7.   Sub-accounts
     For accounting purposes, all checking accounts consist of two sub-accounts: i) a transaction sub-account
where all deposits, withdrawals, and fees are posted, and ii) a holding sub-account, where available balances
above a certain level are transferred daily. Funds will be retransferred to your transaction sub-account to meet
your transactional needs; however, all balances in the holding sub-account will be transferred to the transaction
sub-account with the sixth transfer in any calendar month or monthly statement period.
     Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning
interest, access and information, tax reporting, fees, etc.
8. Research, legal process and requests for information
     If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal
process” means any document that appears to have the force of law that requires us to hold or pay out funds
from your account, including a garnishment, attachment, execution, levy, or similar order. We do not have to
determine whether the legal process was validly issued or enforceable. As permitted by law, we will charge your
account a Legal Processing fee or costs and expenses we incur in complying with the order, or both.
     If any action, including administrative proceedings, garnishment, tax levies, restraining orders, or another
action is brought against you or your account, you will be liable to us for any loss, cost, or expense (including
attorneys’ fees) resulting from our compliance with any legal process.
     If we receive any subpoena, court order, or request for information or documents relating to your account
from a governmental entity or arbitration panel, we are authorized to comply with it. If we are required to answer
a subpoena or similar order requesting records of your account, we may charge you a Research fee, less any
amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
    You must file any lawsuit or arbitration against us within 2 years after the cause of action arises, unless
state law or an applicable agreement provides for a shorter time. This limit is in addition to limits on notice
as a condition to making a claim, as described in Section E.2 above. If applicable state law does not permit
contractual shortening of the time during which a lawsuit must be filed to a period as short as 2 years, you and
we agree to the shortest permitted time under that state’s laws.
    We abide by federal and applicable state record retention laws and may dispose of any records that have
been retained or preserved for the period set forth in these laws. Any action against us must be brought within
                                                     16
                                                                                                                       ACCOUNT TERMS
                                                                                                                          GENERAL
the period that the law requires us to preserve records, unless applicable law or this agreement provides a
shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record
of the CD.
10. Location of legal proceedings
     If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts
or services, you agree to do so in an appropriate court in the state where your account is located (see section
I.6 above). In addition, if we file any lawsuit or legal proceeding that is connected in any way to your accounts
or services, you consent to jurisdiction and venue in an appropriate court in the state where your account
is located. If either party chooses to have disputes determined under the section entitled “Arbitration,” that
section rather than this section governs the process and location of the arbitration proceedings.
11. Pre-judgment interest rate
     If either you or we are awarded a judgment against the other in connection with your account, the rate
of interest earned before judgment on the judgment amount will be the rate of interest the account earned
during that period unless state law requires a different rate. If the account is not interest-bearing, the rate will
be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
    You and we agree that upon the election of either of us, any dispute relating in any way to your account or
transactions will be resolved by binding arbitration as discussed below, and not through litigation in any court
(except for matters in small claims court). This arbitration agreement is entered into pursuant to the Federal
Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
    YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW.
    UNLESS YOU OPT OUT OF ARBITRATION, YOU AND WE ARE WAIVING THE RIGHT TO HAVE
    OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A
    COURT OR GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR
    PARTICIPATE ON A CLASS OR REPRESENTATIVE BASIS IN COURT OR IN ARBITRATION.
    ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION
    WHEN EITHER YOU OR WE REQUEST IT.
What claims or disputes are subject to arbitration?
     Claims or disputes between you and us about your deposit account, transactions involving your deposit
account, safe deposit box, and any related service with us are subject to arbitration. Any claims or disputes
arising from or relating to this agreement, any prior account agreement between us, or the advertising, the
application for, or the approval or establishment of your account are also included. Claims are subject to
arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies.
Arbitration applies to any and all such claims or disputes, whether they arose in the past, may currently exist,
or may arise in the future. All such claims or disputes are referred to in this agreement as “Claims.”
     The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim
in a small claims court instead of arbitration, if the Claim is in that court’s jurisdiction and proceeds on an
individual basis.
Can I (the customer) cancel or opt out of this agreement to arbitrate?
     You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your
account. If you want to opt out, call us at 1-800-935-9935, or see a banker. Otherwise this agreement to
arbitrate will apply without limitation, regardless of whether 1) your account is closed; 2) you pay us in full any
outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
   Claims in arbitration will proceed on an individual basis, on behalf of the named parties only.
YOU AND WE AGREE NOT TO:
   1) SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION
      OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
   2) SEEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS
      (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME ACCOUNT), UNLESS ALL PARTIES
      AGREE;
                                                             17
DEPOSIT ACCOUNT AGREEMENT
      3) BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE
          ACTION BROUGHT BY ANYONE ELSE; NOR
      4) SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO
          IS NOT A NAMED PARTY TO THE ARBITRATION.
      If these terms relating to class or representative procedures are legally unenforceable for any reason with
 respect to a Claim, then this agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead
 be handled through litigation in court rather than by arbitration. No arbitrator shall have authority to entertain any
 Claim on behalf of a person who is not a named party, nor shall any arbitrator have authority to make any award
 for the benefit of, or against, any person who is not a named party.
 Does arbitration apply to Claims involving third parties?
       Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim
 between you and us, then the Claim will be decided with respect to the third party in arbitration as well, and
 it must be named as a party in accordance with the rules of procedure governing the arbitration. No award or
 relief will be granted by the arbitrator except on behalf of, or against, a named party. For purposes of arbitration,
“you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
 affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim.
 (If we assign your account to an unaffiliated third party, then “we” includes that third party.)
       The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
     The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association
(“AAA”) as the arbitration administrator. That organization will apply its code of procedures in effect at the
time the arbitration claim is filed. If there is a conflict between that code of procedures and this arbitration
provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by
a neutral arbitrator selected by agreement of the parties (or, if the parties cannot agree, selected by a court in
accordance with the FAA), pursuant to the AAA rules of procedure.
     The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of
equity and statutes of limitations, and will honor all claims of privilege recognized by law. The arbitrator will have
the power to award to a party any damages or other relief provided for under applicable law. A single arbitrator
will conduct the arbitration and will use applicable substantive law, including the Uniform Commercial Code,
consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you
or us, but not to anyone else. The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
     The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the
arbitration administrator within 30 days of award issuance. The appeal must request a new arbitration in front of
three neutral arbitrators designated by the same arbitration administrators. The panel will reconsider all factual
and legal issues, following the same rules of procedure, and will make decisions based on majority vote. Any
final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.
Who will pay for costs?
    We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of
procedure. Even if not otherwise required, we will reimburse you up to $500 for any initial arbitration filing fees
you have paid. We will also pay any fees of the arbitrator and arbitration administrator for the first two days of
any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the arbitration organization
and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable
law. If you consider that you are unable to afford any fees that would be yours to pay, you may request that we
pay or reimburse them, and we will consider your request in good faith.
How do I (the customer) file an arbitration claim?
    Rules and forms may be obtained from, and Claims may be filed with, JAMS at 620 Eighth Avenue, 34th
Floor, New York, New York 10018, or jamsadr.com; or the AAA at 335 Madison Avenue, Floor 10, New York,
New York 10017, or www.adr.org. Arbitration hearings will take place in the federal judicial district that includes
your address at the time the Claim is filed, unless the parties agree to a different place.


                                                       18
                                                                                                                      ACCOUNT TERMS
                                                                                                                         GENERAL
13. Assignment of agreement and successors
    This agreement will be binding on your personal representative, executors, administrators, and
successors, and on our successors and assigns.
    You may not grant a security interest in, transfer, or assign your account to anyone other than us
without our written consent. No assignment will be valid or binding on us, and we won’t be considered to
have “knowledge” of it, until we consent and the assignment is noted in our records. However, by noting
the assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted
assignment of your account is subject to our setoff rights.
14. Authorization to share information
     You authorize us to share information about you and your account with affiliates and third parties, unless
the law or our Privacy Notice prohibits us from doing so. Please see our Privacy Notice for your choices about
information sharing.
15. Referrals
     If you request it, our employees may at times provide contact information about third parties, such as
lawyers, accountants, or contractors, who offer products or services to the public. Some of these third
parties may be our customers. We provide this information only as a courtesy and convenience to you and
the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any
third party, that decision is yours alone, and we are not responsible for the third party’s performance or to
help resolve any dispute between you and the third party. Our employees may also receive compensation
when you purchase a Chase product based on their referral.
16. Illegal activities
     You will not use your account to conduct transactions relating to unlawful internet gambling or any other
illegal activity. We may refuse any gambling transaction, whether lawful or not. We may also refuse any
transaction that we reasonably believe may involve illegal or suspicious activity.
17. Inactive and unclaimed accounts
     Each state has laws that govern when accounts are considered inactive or unclaimed, and when we’re
required to send a customer’s funds to the state. We encourage you to make sure your accounts remain
active so you receive regular statements, have the full use of your accounts, and avoid the potential of having
your funds transferred to the state as unclaimed property. We’ll send you a letter in advance if your funds may
be transferred to the state as unclaimed property.
18. Personal information at account opening
     Federal law requires all financial institutions to obtain, verify, and record information that identifies each
person or business that opens an account.
   • When you open a personal account, we will ask for your name, residential address, date of birth, and
     Social Security number, which will allow us to verify your identity. We may also ask to see your driver’s
     license and other identifying documents, or ask other questions to verify your identity.
   • When you open a business account, we’ll ask for your business name, taxpayer identification number,
     and business address so we can verify your business. We’ll also ask for your name, residential address,
     date of birth and Social Security number, so we can verify your identity. We may also ask for documents
     to verify the business’s existence.
     We may also obtain additional information to comply with “Know Your Customer” requirements or to
offer you additional products and services.
19. English language — Other language preferences
     The terms of this agreement and the products and services we provide are governed by the English
language. As a courtesy, we make some of our forms, disclosures, and documents, including this agreement,
available in languages other than English. However, many important bank documents, and some products
and services related to this account, are only provided in English. If there is any difference in meaning
between the English and non-English version of any of our documents, the English version will apply to your
accounts and is available upon request.



                                                            19
DEPOSIT ACCOUNT AGREEMENT
SUBSTITUTE CHECKS AND YOUR RIGHTS
What is a substitute check?
     To make check processing faster, federal law permits banks to replace original checks with “substitute
checks.” These checks are similar in size to original checks, with a reduced image of the front and back of the
original check. The front of a substitute check states: “This is a legal copy of your check. You can use it the same
way you would use the original check.” You may use a substitute check as proof of payment just like the original
check.
     Some or all of the checks that you receive back from us may be substitute checks. This notice describes
rights you have when you receive substitute checks from us. The rights in this notice do not apply to original
checks or to electronic debits to your account. However, you have rights under other law with respect to those
transactions.
What are your rights as a consumer regarding substitute checks?
     In certain cases, federal law provides a special procedure that allows you to request a refund for losses
you suffer if a substitute check is posted to your account (for example, if you think that we withdrew the wrong
amount from your account or that we withdrew money from your account more than once for the same check).
The losses you may attempt to recover under this procedure may include the amount that was withdrawn from
your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
     The amount of your refund under this procedure is limited to the amount of your loss or the amount of the
substitute check, whichever is less. You also are entitled to interest on the amount of your refund if your account
is an interest-bearing account. If your loss exceeds the amount of the substitute check, you may be able to
recover additional amounts under other law.
     If you use this procedure, you may receive up to $2,500 of your refund (plus interest if your account earns
interest) within 10 business days after we receive your claim and the remainder of your refund (plus interest if
your account earns interest) no later than 45 calendar days after we receive your claim.
     We may reverse the refund (including any interest on the refund) if we later are able to demonstrate that the
substitute check was correctly posted to your account.
How do you make a claim for a refund?
    If you believe that you have suffered a loss relating to a substitute check that you received and that was
posted to your account, please contact us at the phone numbers listed on the back cover.
    You must contact us within 40 calendar days of the date that we mailed (or otherwise delivered by a means
to which you agreed) the substitute check in question or the account statement showing that the substitute
check was posted to your account, whichever is later. We will extend this time period if you were not able to
make a timely claim because of extraordinary circumstances.
Your claim must include:
  • A description of why you have suffered a loss (for example, you think the amount withdrawn
    was incorrect);
  • An estimate of the amount of your loss;
  • An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss;
    and
  • The following information to help us identify the substitute check: the check number, the name of the person
    to whom you wrote the check, and the amount of the check.




                                                      20
ELECTRONIC FUNDS TRANSFER SERVICE TERMS
    We provide a variety of electronic funds transfer (EFT) deposit account services. These include all
transfers resulting from debit cards, ATM cards, electronic payments, credits and transfers, telephone
transfers, and online banking transactions. We may issue you an access device, such as a card, code, or
other means of accessing your account to initiate EFTs. Our business days for conducting EFT services
are all days except Saturdays, Sundays, and federal holidays.




                                                                                                                   SUBSTITUTE CHECKS
A. TYPES OF EFT SERVICES




                                                                                                                    AND YOUR RIGHTS
1.   ATM and Debit Cards
     As a condition of opening certain checking accounts, you agree that we may automatically issue you a
Chase debit card. However, activating the debit card is not required to keep your checking account open.
If you do not select a personal identification number (PIN) when you open your account, we will send you a
randomly generated four-digit PIN. We may deactivate any temporary ATM card when you activate your debit
card.
     You can use your ATM card or debit card (either is called a “Card”) as follows:
     At ATMs to:




                                                                                                                   TRANSFER SERVICE TERMS
     •
     Withdraw cash;




                                                                                                                      ELECTRONIC FUNDS
     •
     Transfer funds;
     •
     Find out balances;
     •
     Make deposits;*
     •
     Make payments to qualifying Chase credit cards and loans;*
     •
     Obtain a copy of recent account activity.*
     Please note: Services marked with an asterisk (*) are only available at Chase-branded ATMs, and
all services may not be available at all Chase-branded ATMs. Services are available only for designated
accounts linked to your Card. When linking multiple accounts to your Card, one checking account and one
savings account will be designated as primary.
     We also offer a Deposit-only Business ATM Card that can be used only to make deposits to your
designated checking and savings accounts.
     A non-Chase ATM may only be used if in a participating network, and on those networks your primary
checking and savings accounts are accessible, and other linked accounts may be accessible. Outside the
U.S., only your primary checking account is generally accessible. We may charge a Non-Chase ATM fee.
For transactions performed by the same card at the same terminal within a 15 minute time period, balance
inquiries and account transfers will not incur a fee if done in conjunction with a withdrawal. If only transfers
and inquiries are performed, only one non-Chase ATM fee will be charged. In addition, non-Chase ATMs
may impose an additional charge. If you have questions regarding whether a certain ATM or EFT network will
process a transaction, call or write us.
       At participating merchants to:
     • Purchase goods and services. Purchases are subtracted from your primary checking account. If you
       have arranged with your merchant to pay for your purchases via periodic payments, you must notify
       the merchant if your card number or expiration date has changed or your Card or account is closed.
       In addition, we may provide the merchant or the participating network your new account number or
       expiration date (or both).
     • Withdraw cash from your primary checking account while making a purchase of goods or services if
       permitted by the merchant.
       At participating financial institutions to:
     • Obtain a teller cash withdrawal. Withdrawals are subtracted from your primary checking account. You
       will be charged a Non-ATM Cash fee.




                                                          21
DEPOSIT ACCOUNT AGREEMENT
2. Payments, Credits, and Transfers
     You can send or receive electronic transfers from or to your accounts. We may do this by ACH (as a member
of a national or local automated clearinghouse association) or other similar networks. Electronic transfers may
take various forms, such as:
   • Automatic electronic deposits to your account, such as payroll or benefits payments;
   • Automatic one-time or repeating charges to your account for bill payments, sent by a merchant or other
     payee with your authorization. The merchant or payee may ask you for bank number and account information
     from your check or a canceled check to create these orders;
   • A “check conversion” transfer, where a merchant or other payee uses a check that you have written to
     create an electronic transfer from your account. The merchant may either keep the check you wrote or
     return it to you.
3. Online Banking and Mobile Banking
    You may use online banking or Mobile Banking to view your account information, make deposits, transfer
funds between your Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your
checking account to third parties. Enroll for these services on our website, www.chase.com. You must agree to
the additional disclosures and specific terms for using the online banking services provided when you enroll.
4.   Telephone Banking
     You may use our automated customer service system or speak to a telephone banker to get your account
information, transfer funds between your accounts with us, or pay qualifying Chase loans or credit cards. You
must have a valid deposit or loan account and a valid password or PIN to use the automated system. Business
account holders may also use a valid taxpayer identification number (TIN).
5. Overdraft Protection Transfers
   Transfers to and from your accounts for Overdraft Protection are also subject to these terms.
B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR ATM OR DEBIT CARD
1. Authorizations
   Most merchants ask us to authorize your purchase. We may authorize or refuse to authorize a transaction
based on a different amount than the authorization request, because some merchants (such as “pay at the
pump” for fuel) request authorization for an amount that is unrelated to the actual amount of the purchase.
2. Holds
     When we give authorization to a merchant, we will reserve or place a hold on funds in your account,
generally for 3 business days, to pay for your purchase. However, for some types of purchases we may place
a hold for a longer period. There are times – for example, at restaurants or for gas purchases, car rentals or
hotels – that merchants won’t know the exact amount of your purchase when they request the authorization.
If the authorization is more or less than your actual purchase amount, the hold may remain even after your
purchase amount is paid from your account. The purchase amount will be paid from your account whenever the
merchant sends it to us, even if that is after the hold has expired.
3. Overdrafts
     For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts
at our discretion, we generally won’t authorize a non-repeating (“everyday”) debit card transaction if your
available account balance isn’t enough to pay that transaction. If a transaction overdraws your account, we
will assess fees described in the General Account Terms and the fee schedule.
     We will charge a fee for any item presented on a business day when your account is overdrawn, whether
we pay the item or not. If we pay it, we will charge an Insufficient Funds fee. If we return it, we will charge a
Returned Item fee. For personal accounts, we will only charge an Insufficient Funds fee for an everyday debit
card transaction if you have notified us to pay debit card overdrafts. For business accounts, we will charge an
Insufficient Funds fee for an everyday debit card transaction unless you have notified us not to pay debit card
overdrafts.




                                                    22
4.  Returning or Canceling Your Card
    You must return the Card if we request that you do so. We may cancel your Card at any time without
notice. You may cancel your Card by calling us. If you do, please destroy the Card.
5. Our Right to Refuse Transactions
    We can refuse to authorize any transaction when your Card has been reported lost or stolen or when we
reasonably believe there is potentially fraudulent, suspicious, or illegal activity on your account.
6. Foreign Exchange Transactions
    The exchange rate applied to Card transactions that occur in a different currency will be either:
  • a rate selected by the network that processes the transaction from the range of rates available in
    wholesale currency markets for the date it processes the transaction (this rate may be different than the
    rate the network receives); or
  • the government-mandated rate in effect for the date the network processes the transaction.
    This exchange rate may differ from the rate on the date you used your Card. We will add an Exchange
Rate Adjustment fee to the amount the network charged us for foreign currency transactions.
7.   Debit or Credit?
     A merchant may ask you if your debit card purchase is “Debit or Credit.” You have two choices. In both




                                                                                                                   TRANSFER SERVICE TERMS
instances your purchase will be subtracted directly from your checking account.




                                                                                                                      ELECTRONIC FUNDS
   • If you choose debit: Select “Debit” or “ATM,” and you must enter your PIN.
   • If you choose credit: Select “Credit” and sign the receipt if required. For some small dollar purchases
     and when you pay at the gas pump, you may not need to provide a signature.
8. ATM Safety and Safeguarding Your Account Information
     Be safe at ATMs – Your safety is our chief concern. We advise you to always use common sense and
be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
   • Choose an ATM that is well lit.
   • If an ATM looks unusual or altered, don’t use it. If you suspect the ATM isn’t working properly, cancel the
     transaction and find another machine.
   • At a walk-up ATM, minimize transaction time by having your Card ready to use. At a drive-up ATM, keep
     your car engine running and lock your doors.
   • Stand between the ATM and anyone waiting to use the machine, so others can’t see your PIN or the
     transaction amount.
   • As soon as your transaction is complete, remember to remove your Card from the ATM, and then put
     away your money, receipt, and Card.
   • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re
     being followed from an ATM, go to a busy area and immediately contact the police.
     Keep your debit or ATM Card PIN confidential – Never give your PIN to anyone, don’t write it down
anywhere, and avoid carrying it with you. In addition, to keep your Card information safe, you should do the
following:
   • Change your PIN from time to time and choose a PIN that others can’t easily figure out. For example,
     don’t use your birthday or telephone number.
   • To change your PIN (or if you forget your PIN), visit any branch.
   • A Chase employee will never ask you for your PIN or the numbers on the back of your Card.
     Protect your Card as you would a credit card or cash.
     Report a lost or stolen Card immediately – You must notify us immediately if your Card is lost
or stolen, or if you discover any other error. The sooner you report a problem, the sooner we can take
precautions to ensure your Card isn’t misused.




                                                          23
DEPOSIT ACCOUNT AGREEMENT
C. LIMITATIONS ON TRANSFERS, AMOUNTS, AND FREQUENCY OF TRANSACTIONS
  • To protect your accounts, there are daily dollar limits for ATM withdrawals and Card purchases, even if your
    available balance is higher than the daily dollar limit. However, we may allow transactions that exceed your
    limit. Your Card limits were provided to you when you received your Card. We may change your limits, and
    will notify you if we do so. If you don’t know your limits or would like to change these limits, please call us. If
    we suspect fraud on your account, we may temporarily lower your limits without notice.
  • Withdrawals from your savings account are limited. For further information, see the section entitled “Limits
    on savings account withdrawals” in the General Account Terms.
  • Card access to your account will be suspended if we consider your account to be inactive or dormant, and
    may be suspended if we suspect that your Card may have fraudulent activity or for any other reason where
    we believe there is a risk to you or us.
D. RECEIPTS AND STATEMENTS
      You will receive or have the option to receive a receipt at ATMs and merchant locations each time you make
a transaction, except for certain small dollar transactions.
      You will receive monthly statements if you have an electronic funds transfer in that month. If you do not, you
will receive at least quarterly statements, unless your account is considered inactive.
      If you receive direct deposits to your account, you can use online banking or an ATM, or call us at the
telephone number on the back cover to determine if the deposit has been made.
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS
    Call or write us at the telephone number or address on the back cover if you think your statement or receipt
is wrong, or if you need more information about a transaction listed on the statement or receipt.
For personal accounts only, the following procedures apply:
      We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error
appeared. Please provide us with the following:
    • Your name and account number;
    • A description of the error or the transfer you are unsure about, and an explanation why you believe it is an
      error or want more information;
    • The dollar amount of the suspected error.
      We will determine whether an error occurred within 10 business days after we hear from you and will
correct any error promptly. However, if we need more time, we may take up to 45 days to investigate your
complaint or question. If we do this, we will credit your account within 10 business days for the amount you think
is in error, so that you will have the use of the money during the time it takes us to complete our investigation.
If your account was opened less than 30 days prior to the date of the suspected error, the 10-business-day
period is extended to 20 business days. If your account was opened less than 30 days prior to the date of the
suspected error or the transaction occurred at a point-of-sale location or outside the U.S., the 45-day period is
extended to 90 days.
      If you call us, we may require that you send us your complaint or question in writing within 10 business days.
If we do so and do not receive it within 10 business days, we may not credit your account.
      We will tell you the results within 3 business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation. You may ask for copies of the documents that we used in
our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required
to do so.
F. OUR LIABILITY FOR FAILURE TO COMPLETE TRANSACTIONS
     If we do not complete a transaction from your personal account on time or in the correct amount, we will be
liable for your losses or damages. But there are exceptions. For example, we will not be responsible if:
   • Due to no fault of ours, your account does not have sufficient funds to make the transaction;
   • The ATM where you are making a withdrawal does not have enough cash;
   • The ATM was not working properly and you knew about the breakdown when you started the transaction;
   • Circumstances beyond our control (such as fire or flood) prevent the transaction and we took reasonable
     precautions;

                                                       24
  • For preauthorized credits, third party data was not received, is incomplete or erroneous, or if the recipient
     is deceased;
  • We consider your account to be inactive or dormant.
     We are not liable for failure to complete a transaction on a business account if we send you notice that
the transaction was not completed.
G. STOP PAYMENT FOR PREAUTHORIZED (REPEATING) TRANSFERS
      If you have arranged, in advance, to make repeating payments out of your personal account, you can stop
any of those payments.
           1. Please visit your local Chase branch or call us at the telephone number listed on the back cover.
              (Note: If the preauthorized transfer was scheduled through our online banking services, see your
              Online Service Agreement or call Online Banking Customer Service at the telephone number on
              the back cover for information on stopping payments that are pending or in process.)
           2. You must tell us if the payment is a recurring debit card transaction or an ACH payment and must
              give us the bank account number, the exact amount of the payment, and the designated payee
              name. You also must notify the payee that you have withdrawn your authorization for the repeating
              electronic payments. If you see that a payment for a different amount or for a different payee than




                                                                                                                    TRANSFER SERVICE TERMS
              the stop payment you originally placed is listed as a “Pending” transaction, contact us before the
              end of the business day, so that we may attempt to stop the payment of the transaction.




                                                                                                                       ELECTRONIC FUNDS
              Please Note: If you see a pending ACH transaction(s) and you have not already placed a Stop
              Payment request for that amount and payee, you may request a stop payment for that item as long
              as the request is made before the end of the business day and the item has not posted to your
              account.
           3. Generally, upon receipt of the stop payment instructions, your request will be processed
              immediately.
           4. Your stop payment is effective for a minimum of 18 months or until we have determined that the
              ACH transaction is no longer occurring, whichever is longer.
           5. A Stop Payment fee may apply.
      If these regular payments vary in amount, the payee will tell you, 10 days before each payment, when
it will be made and how much it will be. You may choose to get this notice from your payee only when the
payment would differ by more than a certain amount from the previous payment, or when the amount would
fall outside certain limits that you set.
      If you place a stop payment three or more business days before the transfer is scheduled, and we still
pay, we will be responsible for your losses or damages.
H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
    Information about your account or the transfers you made will be disclosed to third parties:
  • As necessary to complete transactions;
  • In connection with the investigation of any claim you initiate;
  • To comply with government agency, arbitration or court orders;
  • With your written permission;
  • As permitted by our Privacy Notice.
    Our Privacy Notice was delivered to you at the time your account was opened. It is also available on
www.chase.com.
I.   NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
    Tell us AT ONCE if you believe your Card, PIN, or code has been lost or stolen. Calling us is the best
and fastest way of keeping your possible losses to a minimum. If you tell us within two business days, you
can lose no more than $50.00 if someone used your Card, PIN, or code without your permission. If you do
NOT tell us within two business days after you learn of the loss or theft of your Card, PIN, or code and we
can prove we could have stopped the unauthorized transactions if you had told us, you could lose as much
as $500.00. If your statement shows electronic funds transfers that you did not make, tell us at once. If you
do not tell us within 60 days after the statement was sent to you, you may not get back any money you lost


                                                           25
DEPOSIT ACCOUNT AGREEMENT
after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
     If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend
the time periods.
Special Provisions for Card Transactions (Zero Liability protection):
     If your Card is lost or stolen, or your Card number is used without your authorization, if you notify us
promptly, you are not liable for any unauthorized transactions, including transactions made at merchants, over
the telephone, at ATMs, or on the Internet.
     However, these special provisions do not apply where you were grossly negligent or fraudulent in the
handling of your account or Card, where you have given someone else your Card, Card number, or PIN, or
where you delay reporting unauthorized transactions for more than 60 days.
For business accounts only: You agree
       1. To assist us in the investigation and prosecution of claims for unauthorized transactions by completing
          the appropriate statements and reports reasonably requested by us;
       2. To notify us promptly in writing of any user of a Card who is no longer employed by you or authorized
          to conduct business on your behalf;
       3. That by allowing anyone to use your Card, you will be responsible for all authorized and unauthorized
          transactions made;
       4. That all of the provisions of the Deposit Account Agreement, including liability limitations and
          requirements that you give us prompt notice of unauthorized items, apply to your EFT services.
J.   FEES
     Fees for all EFT services are disclosed in our fee schedule and product information.
K. SERVICES NOT COVERED BY THIS PART; SEPARATE AGREEMENTS
     For personal accounts, EFT services described in these Electronic Funds Transfer Service Terms do not
include wire transfers or other transactions that are not covered by Federal Reserve Board Regulation E.
     For business accounts, wire transfers and other services not specifically described in this disclosure are
governed by the General Account Terms or by separate agreements.




                                                      26
ACCOUNT ALERTS AND CHASE MOBILE®
    If you receive or otherwise use Account Alerts or Chase Mobile, you agree to the following terms. If
you are enrolled in online banking, the terms of the Online Service Agreement control the terms of these
services instead.
   • We may use a telephone number, e-mail address, or other delivery location we have in our records for
     you or such other contact information as you may provide to us for these services so we can send you
     certain information about your account.
   • We will send Account Alerts or Chase Mobile messages through your communication service provider,
     who will act as your agent and deliver them to you. Delivery of alerts may be delayed for various reasons,
     including service outages affecting your phone, wireless, or Internet provider; technology failures; and
     system capacity limitations.
   • There is no charge from Chase for the Account Alerts or Chase Mobile, but message and data rates
     may apply. Such charges include those from your communication service provider. Message
     frequency depends on user preferences. To cancel the Chase Mobile text messaging services,
     send STOP to 24273 at any time. For help or information on the Chase Mobile text messaging
     services, send HELP to 24273. For assistance with these services, contact customer service at
     1-877-242-7372.
   • Account Alerts and Chase Mobile are provided for your convenience and do not replace your monthly
     account statements, which are the official records of your accounts. Anytime you review your balance,
     keep in mind it may not reflect all transactions, including recent debit card transactions or checks you
     have written.
   • You understand we may not encrypt information when it is sent to you through these services. This
     information may include personal or confidential information about you, such as account activity or
     the status of your account. For phone Account Alerts, information may be delivered to voicemail or
     answering machines if nobody answers the phone.
     You understand we are not liable for losses or damages from any disclosure of account information to
third parties, non-delivery, delayed delivery, misdirected delivery, or mishandling of, or inaccurate content in,




                                                                                                                    ACCOUNT ALERTS AND
Account Alerts or the account information sent through Chase Mobile. You have to have an eligible account




                                                                                                                       CHASE MOBILE
to activate and use the Chase Mobile text messaging service; once it is activated, you may have access to
other types of accounts as well.
     If we suffer a loss, cost, or expense because you provide an incorrect telephone number, e-mail address
or other delivery location or you violate applicable laws, you have to pay that amount to us.




                                                           27
DEPOSIT ACCOUNT AGREEMENT
FUNDS AVAILABILITY POLICY
General Policy:
     For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers,
electronic direct deposits, and cash deposits made with a banker or at an ATM will be available on the day we
receive your deposit. Except as described later in this policy, when you make other deposits, the funds are
available on the first business day after the day we receive your deposit. Available funds may be withdrawn in
cash or used to pay checks and other items.
     For Chase Analysis Business Checking (with or without Interest):
         Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker
or at an ATM will be available on the day we receive your deposit.
         Next business day availability: Funds from the following deposits are available on the first business day
after the day we receive your deposit:
         • U.S. Treasury checks that are payable to you;
         • Checks drawn on us.
           If you make the deposit in person to one of our employees, funds from the following deposits are also
           available on the first business day after the day we receive your deposit:
         • State and local government checks that are payable to you, if you use a special deposit slip available
           at any branch upon request;
         • Cashier’s, certified, and teller’s checks that are payable to you, if you use a special deposit slip
           available at any branch upon request;
         • Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are
           payable to you.
         Second business day availability: Funds from all other deposits are available no later than the second
business day after the day we receive your deposit. Available funds may be withdrawn in cash or used to pay
checks and other items.
When Your Deposit Is Received:
     If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be
the day of your deposit. If you make a deposit on a business day before our cutoff times at a Chase ATM, we will
consider that day to be the day of your deposit. However, if you make a deposit on a day that is not a business
day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the
next business day.
  • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays,
     and federal holidays.
  • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern time. For ATMs with an earlier
     cutoff, the ATM screen will notify you of the cutoff time.
  • Deposits placed in a night depository are considered received when we remove them from the night
     depository. We will remove deposits not later than the next business day.
  • Branches in some locations may be closed on business days in observance of a state holiday or because of
     an emergency, and deposits made at a night depository when those branches are closed will be considered
     received on the next business day when the branch is open.
  • All deposits made by mail and addressed to Chase without using a specific branch name and street
     address will be considered received by the Chase-By-Mail facility in Louisville, Kentucky as of the date
     such deposit is received by that facility.
Longer Delays May Apply:
     For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases,
we may not make all of the funds that you deposited by check available by the first business day after the day of
your deposit. Funds may not be available until the second business day after the day of your deposit. However,
at least the first $200 of these deposits will be available on the first business day after the day of your deposit. If
you will need the funds from a deposit right away, you should ask us when the funds will be available, but further
review may still result in delayed availability.


                                                       28
For all accounts: Funds you deposited by check may be delayed for longer than two business days under the
following circumstances:
   • We believe a check you deposited will not be paid;
   • You deposited checks totaling more than $5,000 in any one day;
   • You redeposited a check that has been returned unpaid;
   • You have overdrawn your account repeatedly in the last six months; or
   • There is an emergency, such as failure of communications or computer equipment.
     If we delay availability for one of these reasons, funds may not be available until the seventh business day
after the day of your deposit.
     If your deposit is not made directly to one of our employees, we will mail you the notice by the business
day after we receive your deposit. If we decide to delay availability of your funds after you complete your
deposit, we will mail you the notice by the business day after we decide to take that action.
Special Rules for New Accounts:
    If you are a new account customer, the following special rules may apply during the first 30 days your
account is open:
  • Funds from deposits of the first $5,000 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s,
    and federal, state, and local government checks will be available on the first business day after the day
    of your deposit if the deposit meets certain conditions. For example, the checks must be payable to you.
    The excess over $5,000 will be available on the ninth business day after the day of your deposit. If your
    deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees,
    the first $5,000 will not be available until the second business day after the day of your deposit; and
  • Funds from all other check deposits will be available no later than the 15th business day after the day of
    your deposit.
Holds on Other Funds:
    If we cash a check for you that is drawn on another bank, we may withhold the availability of a
corresponding amount of funds that are already in your account. Those funds will be available at the time
funds from the check we cashed would have been available if you had deposited it.




                                                                                                                       FUNDS AVAILABILITY
                                                                                                                            POLICY




                                                            29
PRIVACY NOTICE




                 30
PRIVACY NOTICE




            31
PRIVACY NOTICE




                 32
PRIVACY NOTICE




            33
HOW TO CONTACT US



    Personal Accounts:                    Main phone number: 1-800-935-9935
                                          Spanish: 1-877-31CHASE (1-877-312-4273)

    Business Accounts:                    Main phone number: 1-800-CHASE38 (1-800-242-7338)
                                          Spanish: 1-888-622-4273

    Deaf and Hard of Hearing:             Operator relay calls: 1-800-CHASETD (1-800-242-7383)
                                          and all other Chase numbers
                                          Direct TDD/TTY calls: 1-800-CHASETD (1-800-242-7383)

    International Calls:                 1-713-262-1679


    Web Site:                             Chase.com


    Addresses:                            JPMorgan Chase Bank, N.A.
                                          P.O. Box 659754
                                          San Antonio, TX 78265-9754.



      If you believe your debit card has been lost or stolen, or for information about purchase and
      ATM transactions, call us at the telephone numbers listed here or write:
      Chase
      Regulation E, TX1-2551
      Card and ATM Operations
      P.O. Box 620002
      Dallas, TX 75262-9802
      In case of errors or questions about your electronic funds transfers (EFT): 1-866-564-2262.




CATALOG #RR03242013
Effective 3/24/2013
© 2013 JPMorgan Chase Bank, N.A. Member FDIC                                                          10% Post-Consumer Fiber
   EXHIBIT C
TO LAURA DECK
 DECLARATION
Deposit Account Agreement

Privacy Notice

How to Contact Us


Important legal information, disclosures
and terms you should know.
WELCOME TO CHASE
Thank you for opening your new account with Chase; we look forward to serving you.
Your new deposit account gives you access to a wide range of advantages that can save you time and money
and make everyday banking secure and convenient. Such as our 20,000-plus Chase ATMs, 5,600-plus
nationwide branches, online banking, bill payment, Chase Mobile®, and Account Alerts.
Please keep this agreement handy for answers when you need them. And remember, whenever you have
a question, you can call us at 1-800-935-9935 (for Business Accounts 1-800-242-7338) or see a Chase
banker at your nearest branch.



ABOUT THIS BOOKLET
This booklet (formerly known as Account Rules and Regulations) contains the following three sections. Please
review this information and keep it with your records.

Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes the following disclosures (which are separate documents we
provide to you) that apply to our personal and business accounts:
   • Rates for interest-bearing accounts
   • Personal accounts:
       --Additional Banking Services and Fees
       --Personal account products
   • Business accounts:
       --Additional Banking Services and Fees
       --Business account products
       --Business Deposit Express Fees and Agreement
   • Any additional disclosures, such as amendments or agreements, that we will provide to you, either
     when you open your account or if we change the terms of your account.

Privacy Notice

The Privacy Notice explains what we do to keep information about you private and secure, and your
choices about how we use your information.

How to Contact Us

This section contains information on how to contact us, by phone or mail, if you have any questions.
TABLE OF CONTENTS
DEPOSIT ACCOUNT AGREEMENT....................................................................................................................................................................2
        General Account Terms.................................................................................................................................................................................... 3
              A.    Deposits and Checks You Cash..........................................................................................................................................................3
              B.    Checks, Withdrawals, and Other Charges..................................................................................................................................5
              C.    Overdrafts and Fees, Overdraft Protection, Setoff, and Security Interest.....................................................7
              D.    CDs................................................................................................................................................................................................................................9
              E.    Statements, Notice of Errors, and Other Notices.............................................................................................................. 11
              F.    Forms of Account Ownership.............................................................................................................................................................12
              G.    Interest on Checking and Savings Accounts.........................................................................................................................15
              H.    Closing Your Account.................................................................................................................................................................................15
              I.    Other Legal Terms........................................................................................................................................................................................15

        Substitute Checks and Your Rights...............................................................................................................................................20
        Electronic Funds Transfer Service Terms...............................................................................................................................21
              A. Types of EFT Services..............................................................................................................................................................................21
              B. 	Important Information and Agreements about Your ATM or Debit Card.......................................................22
              C. Limitations on Transfers, Amounts, and Frequency of Transactions................................................................24
              D. Receipts and Statements.......................................................................................................................................................................24
              E. In Case of Errors or Questions about Your Electronic Funds Transfers........................................................24
              F. Our Liability for Failure to Complete Transactions...........................................................................................................25
              G. Stop Payment for Preauthorized (Repeating) Transfers.............................................................................................25
              H. Disclosure of Account Information to Third Parties.........................................................................................................25
              I. Notice of Your Rights and Liabilities.............................................................................................................................................26
              J. Fees...........................................................................................................................................................................................................................26
              K. Services Not Covered by This Part; Separate Agreements.....................................................................................26

        Account Alerts and Chase Mobile®................................................................................................................................................26

        Funds Availability Policy..............................................................................................................................................................................27

PRIVACY NOTICE..................................................................................................................................................................................................................29

HOW TO CONTACT US................................................................................................................................................................. BACK COVER
DEPOSIT ACCOUNT AGREEMENT
     This Deposit Account Agreement is the contract that governs your account. Please be sure to read it
carefully and keep it in a safe place. If you have any questions regarding any of the information contained in this
agreement, please stop by any Chase branch and talk with one of our bankers. They’ll be happy to help. You
can also call us at one of the numbers listed on the back cover.
     Whether you’re a personal or business customer with a Chase deposit account, this is the basic agreement
between you and us (JPMorgan Chase Bank, N.A. or any of our affiliates where you have a deposit account).
By signing a signature card or application, or using any of our deposit account services, you and anyone else
identified as an owner of the account agree to the terms contained in this agreement. Customers of some of
our business groups, such as Corporate Banking, will get a different agreement and their accounts will be
governed by that agreement, not this one. If you have a product that is not a deposit account, such as a gift card
or prepaid card, this agreement does not apply to that product. Also, other services, such as online banking or
retirement accounts, have additional agreements. If another more specific agreement and this one disagree, the
more specific agreement will govern.
     This agreement also refers to and includes other disclosures we may provide to you, including (1) product
information, (2) rate information disclosures (if applicable), (3) banking services and fee disclosures, and (4)
other disclosures, agreements, and amendments that we may provide to you. All may contain information on
fees that apply to your accounts.
Important Definitions:
    Below are definitions of some important terms used throughout this agreement:
   “Account”: Means any deposit account you have with us (such as a checking or savings account) that is
    covered by this agreement.
   “Business day”: Means every day except Saturdays, Sundays, or federal holidays. Some branches may
    close on a business day due to an emergency or to observe a state holiday.
   “Debit card transaction”: Includes any purchase from a merchant using your ATM card or debit card.
   “Direct deposit”: With “direct deposit,” someone, such as an employer or the government, sends your
    funds directly into your account through the ACH electronic payment system.
   “ACH”: Is an electronic deposit to or withdrawal from your account, such as a directly deposited payroll
    check or a bill payment, sent to us through the “automated clearinghouse,” which is an electronic network
    that sends and receives those transactions.
   “Check”: Means any written order to pay a specific amount of money drawn on, payable through or at, or
    processed by, a bank or other depository institution. If a check is sent or returned as an electronic image
    or as a substitute check, it is still considered a check.
   “Available balance”: Your “available balance” is the balance in your account after deducting (1) deposits
    that are not yet available for withdrawal under our Funds Availability Policy, (2) debit card or other
    transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending
    transactions such as ACH transactions, and (4) any holds on your account, such as holds on funds to
    comply with court orders or other legal requirements.
   “Item”: Means any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase,
    fee, charge, or other amount that is added to or subtracted from your account.
   “Hold on your account”: Means that the funds are still in your account but we will not allow you to
    withdraw them. A hold may be placed because of delayed funds availability, a court order requiring us
    to prevent withdrawals, or other reasons. The amount of a hold reduces your available balance by that
    amount.
   “Overdraft” or “overdrawing” your account: Means that your account balance, minus any deposits
    you’ve made that are not yet available, and minus holds on your account, is less than $0 or that your
    available balance is not enough to pay all the items that have been presented to us on a business day.



                                                        2
DEPOSIT ACCOUNT AGREEMENT
GENERAL ACCOUNT TERMS
A. Deposits and Checks You Cash
1.	Direct deposits; notice of electronic deposits
     We encourage you to use direct deposit whenever possible so your money can’t be stolen or lost
in the mail.
     When we receive an electronic deposit for your account, the only notice you will receive is on your next
account statement. You may use online banking or Account Alerts or call us to confirm that we have received
an ACH or wire transfer deposit.
     If the bank that sent an electronic deposit notifies us that it was sent by mistake, or was intended for another
customer or account, we may deduct the amount of the deposit from your account without investigating.
2. Endorsements
     An “endorsement” is a signature, stamp, or other mark made on a check to transfer the check to another
person. If any check deposited to your account doesn’t have your endorsement, we may endorse it for you,
or treat the check as if we had endorsed it. Either way, the effect will be the same – as if you had endorsed
the check. Also, any check deposited to your account that appears to contain your stamped or facsimile
endorsement will be treated as if you had actually endorsed it. We are not bound by any conditional or restrictive
endorsement on a check you cash or deposit, or any endorsement “without recourse.”
3. Endorsement requirements
    To help ensure that checks you deposit or cash will be processed promptly, your endorsement (and any
other endorsement before the check is deposited) must be in the 1-1/2 inch area that starts on the right side as
viewed from the back. Payee or customer information must not be on any other part of the back of the check
(look at the following diagram to see this area):




                                                 If you don’t endorse your check properly, and it causes us a loss,
                                                 cost, or expense, you have to pay that amount to us.




4.   Deposit records and receipts
     We may rely on the account number on any deposit slip or similar record we receive, even if that
account number is associated with a name that’s different from the name you’ve provided. It’s not
Chase’s responsibility to detect any inconsistency between the account number you provide and
the name.
     If you make a deposit, we may provide a receipt. However, the amount on your deposit receipt is based
only on the deposit slip you complete. We may confirm the funds you deposit and, after review, may adjust your
account for any errors – including any errors on your deposit slip. We are not required to adjust your account
for discrepancies under $10.
     If we issue you a CD receipt and you then decide not to open the CD, or a deposit receipt and you then
cancel the deposit, the receipt is void and you may not claim those funds.
5. Night depository and large cash deposits
     If you use our night depository, you are responsible for any disappearance, theft, or loss of any envelope,
bag, or money before we issue a written receipt for the deposit.
     Any of our employees may open and count any deposit that a teller didn’t count in front of you, including
night depository deposits and large cash deposits, and you agree not to dispute that employee’s determination
of the amount you deposited.

                                                         3
DEPOSIT ACCOUNT AGREEMENT
6. Our right to refuse deposits
     We may refuse a deposit, or part of a deposit, to your account at any time. We also may refuse a deposit
after initially accepting it. If we refuse a deposit, we may take the check on a “collection basis,” which means
we won’t add funds to your account until we’ve actually been paid for the check. We will not be liable to you for
refusing a deposit, even if it causes outstanding items to be returned. We can reverse any amount we’ve added
to your account for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check.
7.  When you can withdraw funds you’ve deposited
    Generally, for most accounts, you may withdraw funds the next business day after the business day you
deposit them. But in some cases you may not be able to immediately withdraw or write checks against deposited
funds. See our Funds Availability Policy for details.
    If funds from a deposit become “available” and you can withdraw funds, that does not mean the check or
other item you’ve deposited is “good,” has “cleared,” or has been paid by the paying bank. It’s possible that the
item will be returned unpaid months after we’ve made the funds available to you and you’ve withdrawn them. No
one, including our employees, can guarantee you that a check or other item will not be returned.
8. Transactions in a foreign currency
     The exchange rate when you send or receive money in a foreign currency or exchange currency will depend
on the type of transaction being conducted (e.g. sending or receiving a wire transfer, depositing a foreign check,
exchanging foreign currency), the dollar amount, type of currency, date and time, and whether the transaction is
either a debit or credit. The exchange rate for the same currency may not be the same across different products
or services. The exchange rate that we offer you may include a commission, and will be different from the
exchange rate for institutions that is usually quoted in newspapers or online services.
     We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign
currency. We may accept those checks on a collection basis without your specific instruction to do so and we
may charge a fee. We can reverse any amount we’ve added to your account and send the check on a collection
basis even after we’ve taken physical possession of the check. Our Funds Availability Policy does not apply
to any foreign check, whether we accept it for deposit or on a collection basis. The actual amount you receive
for checks payable in a foreign currency will be determined at the exchange rate for such items that’s in effect
when we’re paid for the check. If a check or other transfer is returned later for any reason, we will charge your
account at the applicable exchange rate in effect at the time of the return, which may be more or less than the
exchange rate originally used for the deposit and we may subtract the amount of any charges by other banks
from the amount credited to your account.
9. Depositing substitute checks
     A “substitute check” is a copy of a check that is the legal equivalent of an original check. You may sometimes
receive a substitute check, such as when a check you deposited is returned unpaid. You agree not to deposit
substitute checks; however, if you do and we suffer a loss, cost, or expense as a result, you will have to pay us
that amount.
10. Depositing remotely created checks
    “Remotely created checks” are created when an account holder authorizes a payee to draw a check on
the account, but instead of the account holder’s actual signature, the check identifies that the account holder
authorized the check. If you deposit a remotely created check, you guarantee it was authorized by the account
holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
     If you deposit or cash a check, or we send one for collection, we only act as your agent. Our only
responsibility is to exercise reasonable care. We will not be liable for the lack of care of any bank we use to
collect checks, or for checks lost while being shipped. We may send checks to any bank or directly to any
non-bank drawee in our customary manner. We may agree with other banks regarding times and methods for
collecting or returning items.
     If we lose a check, you agree to use reasonable efforts to help us locate or replace the lost check.
     Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine
whether any check you deposit or cash is forged, counterfeit, altered, improperly endorsed, or otherwise
improper. If you deposit the check in your trust account (including any attorney trust account), we may charge
your trust account, an account in your name, or charge part of the check to each.

                                                        4
DEPOSIT ACCOUNT AGREEMENT
12.	Our right to charge back deposited or cashed checks
     If you deposit any check or other item to your account or cash any check, and we are notified that the item
will be returned unpaid, or another bank or the customer who wrote the check paid by Chase demands that we
repay them for the item for any reason, we may deduct the amount of the item from any of your accounts, even
if doing so creates an overdraft. If a deposited or cashed item is returned, we will charge you a Deposited Item
Returned fee or a Cashed Check Returned fee, and we may deduct the amount from any of your accounts. We
may deduct the amount from your account at any time whether the physical item is returned to us or not, and
whether we can return the item or a copy to you or not. If an item is returned, we will notify you by mail but are
not required to give you next-day notice.
     We may place a hold on or charge your account for any check or other item deposited into your account
if a claim is made or we otherwise have reason to believe that the check or other item was altered, forged,
unauthorized, has a missing signature, a missing or forged endorsement, or should not have been paid, or may
not be paid, for any other reason. When the claim is finally resolved, we will either release the hold or deduct
from your account the amount of the item.
B. Checks, Withdrawals, and Other Charges
1.  Withdrawals and transfers from your account
    We may subtract from your account the amount of any check or other item that you or any person you
authorize created or approved. We may require you or any person you authorize to provide us with identification,
documentation, or information that’s acceptable to us.
2. Your check forms
    Checks and other account documents you use must be on forms obtained through or approved by us.
We’re not responsible for losses that result from improper printing on documents we don’t approve. We may
refuse to accept for deposit or pay checks in a form that we cannot process or photograph using our customary
equipment.
3. Protecting your checks
    You must protect your checks and other account documents and information from theft and unauthorized
use. You must write your checks in a way that prevents someone else from completing, altering, or adding to
them without your authorization. If you become aware that any checks or other documents and information, such
as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of these things, we
are not responsible for any losses that may result.
4.	Incomplete, future-dated, or conditional checks, and checks dated more than six months
    before payment
    You agree not to write a check that’s incomplete, future-dated, or conditional (one that tries to limit the time
or method of payment, such as “Void after 180 days” or “Valid only for $1,000 or less”). We have no duty to
discover, observe, or comply with such checks. If we pay a conditional check, the conditions do not apply to us.
    We may choose to pay or not to pay a check that is dated more than 6 months before it is presented for
payment regardless of how old it is, and if we pay it, you will be responsible for the check.
5. Multiple signatures
     We are not required to comply with any multiple-signature requirement, either on personal or business
accounts, even if your signature card specifies that multiple signatures are required or you have otherwise
instructed us to do so. This requirement is for your internal control purposes only.
6. Facsimile signatures
    We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile
or computer-generated signature, or provide a signature card authorizing any such signature, you will be solely
responsible for any check bearing a similar signature, regardless of your negligence or whether the signature
was the same one you previously used.
7. Check cashing
   If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we
may charge them a fee or refuse to cash it. We may also require that they provide us identification we deem
acceptable, including fingerprints.



                                                         5
DEPOSIT ACCOUNT AGREEMENT
8. Large cash withdrawals
    We may place reasonable restrictions on the time and method of any large cash withdrawal. If you make a
large cash withdrawal, we may also require that you sign a document releasing us from any liability if you are
robbed or assaulted. We may refuse the cash withdrawal if you do not agree with these conditions.
9. Review of checks and signatures
     Check payment is highly automated, and we pay millions of checks every day. Although we inspect some
checks, you agree that reasonable commercial standards don’t require us to do so. If we return a check because
we believe it doesn’t match your signature card, we’re not liable to you even if the check was actually authorized.
If the numeric amount on a check doesn’t match the amount written out in words, we may select either one when
paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
    If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may
place a hold on your account for the check amount, which may cause other items to overdraw the account. If
the amount of the check identified in the notice exceeds your account balance at the time we receive the notice,
we may notify the other bank of that fact.
11. Account numbers on funds transfers
     If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved
in the transfer may rely on any bank number or account number you provide. If the funds transfer instruction
gives both a bank number or account number and a name, and the name identifies a different person from the
bank or account owner identified by number, we and other banks that handle the funds transfer may still rely
exclusively on the number, and have no duty to detect any inconsistency between the bank number or account
number and the name.
12. Fees
     You agree to pay all fees applicable to your account. When you opened your account, we provided you a
schedule of fees applicable to your account, and we will notify you of any changes. We may charge these fees
to your account at any time even if the charge overdraws your account.
13. Stop payments
     You may stop payment on a check drawn on your account, and we will charge a Stop Payment fee. However,
you cannot stop payment if we have already certified, paid, or otherwise become responsible for the check. For
example, you can’t stop payment on a check we’ve already cashed because we became responsible for the
transaction as soon as we cashed it. Any one owner or authorized signer of an account may order us to stop
payment on a check drawn on the account. Refer to the Electronic Funds Transfers section for how to place a
stop payment on recurring electronic payments.
     To stop payment on a check, you must give us an oral or written stop payment order using the phone
number or address listed on the back cover, or in person at a branch, or by making an electronic stop payment
order through online banking. You must give us the exact account number, and either the exact check number(s)
or amount, so we can identify the item. Generally, upon receipt of the stop payment instructions, your request
will be processed immediately.
     For personal accounts, a stop payment order is effective for 1 calendar year, and may not be extended.
However, you may place a new stop payment order, which will be effective for 1 calendar year from the day
this additional order is placed. An additional Stop Payment fee will be charged. Generally, we will send a
confirmation of your stop payment depending on the channel in which the stop payment was originated.
     For business accounts, your stop payment order may either:
   • Be effective for 1 calendar year, or
   • Be effective for one year and then automatically renewable annually for 6 additional years. We will list
     scheduled renewals on your business account statement 60 to 90 days in advance. The stop payment will
     be renewed, and you will be charged a Stop Payment Renewal fee, unless you notify us not to renew by
     returning the notice portion of the statement.
     For business accounts, we may send you a written confirmation of your stop payment order. Information in
the written confirmation will be presumed correct unless you notify us immediately of any errors.
     Whether you have a personal or business account, when the stop payment order expires, we may pay the
item and have no duty to notify you except for identifying the item as paid on your statement.
     We are not required to accept a stop payment on a cashier’s check, teller’s check (“official check”), or
                                                        6
DEPOSIT ACCOUNT AGREEMENT
certified check, unless you provide us a sworn statement – in a form we deem acceptable – that the check
is lost, stolen, or destroyed. After a stop payment is placed, we are not required to refund the money used to
purchase the check, or issue a replacement check, until and unless the check is not presented for payment
within 90 days after the issue or certification date. If in our discretion we agree to refund or replace the check,
we will require that you purchase a surety bond for the amount of the check.
14. Limits on savings account withdrawals
    Withdrawals or transfers out of your savings account are limited by federal law. In this agreement, a savings
account means an account with limited withdrawal privileges, including a money market account.
    During any monthly statement period, you may make no more than 6 withdrawals or transfers (for example
by check, ACH, telephone, Internet, Overdraft Protection transfer) out of these accounts. However, this limit
does not apply to withdrawals made in person or through ATMs, mail (by a check payable and mailed to you), or
messenger.
    We are required by law to ensure that you comply with this limit. If you exceed this limit after we’ve notified
you of a violation, we will change your account to one we choose that doesn’t limit withdrawals, and it may be
an account that pays less or no interest.
15. Savings Withdrawal Limit fee
    If you make more withdrawals or transfers out of your savings account than your account terms permit in a
monthly statement period, we will charge a Savings Withdrawal Limit fee. This fee is based on all withdrawals
and transfers, not only those that are limited by federal law.
16.	Our right to require advance notice of withdrawals
     For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to
require 7 days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
     Notify us immediately if any account owner dies or is declared incompetent by a court. Until we receive
notice otherwise, we may act as if all owners are alive and competent.
     After we receive notice of death or incompetence, we may freeze the account, refuse to accept transactions,
and reverse or return deposits to the account. We are also not required to release funds in the account until we
receive any documents we reasonably request to verify the death or incompetence, as well as who is entitled
to the funds. If we have any tax liability because of paying funds in an account to you or your estate, you or your
estate will be responsible for repaying us the amount of that tax.
     If an account owner authorizes an item, but it’s not presented for payment until after that owner dies, we are
authorized to pay the item after the owner’s death. If an account owner owes us a debt at the time of death, we
are authorized to exercise our right of setoff (our right to apply funds in one account to the debt associated with
another) or security interest rights against the account after the owner’s death. We have these rights even if a
surviving joint owner, a POD payee, or a beneficiary of an ITF or “trustee for” account has rights to the account.
C.	Overdrafts and Fees, Overdraft Protection, Setoff, and Security Interest
1.   Overdrafts
     We may, but are not required to, decline to pay any item unless your available account balance at the time is
equal to or more than the amount of the item, plus all other items received but not yet paid, and we will decline
any requested ATM withdrawal unless your available account balance at the time is equal to or more than the
amount of the requested withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the
future. For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at
our discretion, we generally won’t authorize a non-repeating (“everyday”) debit card transaction if your available
account balance isn’t enough to pay that transaction. For business accounts, if you have notified us NOT to pay
debit card overdrafts we generally won’t authorize a non-repeating (“everyday”) debit card transaction if your
available account balance isn’t enough to pay that transaction.
     We look at your account balance only once from the time we receive an item until we return it to decide
whether the item causes an overdraft. We may deduct from your account the amount of a debit card transaction
at the time of an authorization request.
     Generally, for each business day, we will first add deposits to your account, then subtract wire transfers,
non-repeating (“everyday”) debit card transactions, online banking transactions, ATM withdrawals, teller cash
withdrawals, cashed checks, and deposited checks drawn on us in the order in which they were authorized,
withdrawn, or deposited, and then subtract all other items starting with those having the highest dollar amount
                                                        7
DEPOSIT ACCOUNT AGREEMENT
and moving to the lowest. We reserve the right to use a different order in certain states.
    It’s your responsibility to avoid overdrawing your account. See a banker to learn about Overdraft Protection.
We also offer Account Alerts to keep you informed about the balance and transactions in your account.
2. Your responsibility to repay overdrafts
    You must promptly pay the amount of any overdraft along with any fees that apply. If you don’t, you may be
charged additional fees or interest. We also may report you to credit reporting agencies, close your account, or
both. This could affect your ability to open accounts with us or other banks in the future.
    You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and
resulting fees. Subsequent deposits include any federal or state benefit payments that you choose to deposit in
any account (including direct deposit of Social Security). You understand and agree that if you don’t want your
benefits applied in this way, you may change your direct deposit instructions at any time.
    You agree to pay all costs and expenses we incur in collecting any overdraft, including attorneys’ fees. We
may still pursue collection of the amount you owe (including suing you) after it is charged off.
3.	Insufficient Funds, Returned Item, and Extended Overdraft fees
     We will charge a fee for any item presented on a business day when your account is overdrawn, whether
or not we pay the item. If we pay it, we will charge an Insufficient Funds fee. If we return it, we will charge a
Returned Item fee. The fee will be listed as a Returned Item Fee if we initially decide to return the item but later
decide to pay it. For personal accounts, we will only charge an Insufficient Funds fee for an everyday debit
card transaction if you have notified us to pay debit card overdrafts. For business accounts, we will charge an
Insufficient Funds fee for an everyday debit card transaction unless you have notified us not to pay debit card
overdrafts. If your account becomes overdrawn during a business day, you can avoid these fees by making a
deposit or transferring funds from another Chase account to cover the overdraft by the end of the business day,
which is branch closing when made at a branch, and by 11 p.m. ET by all other methods. If you deposit a check,
this assumes we do not place a hold and the check is not returned unpaid.
     We may limit the number of Returned Item and Insufficient Funds fees we charge for a business day.
We will not charge Insufficient Funds fees if your ending account balance is overdrawn by $5.00 or less or
is overdrawn due to a Funds Availability Policy hold and notice of that hold is not provided at the time of the
deposit. Additionally, even if your ending account balance is overdrawn we will not charge a Returned Item Fee
or Insufficient Funds Fee for any item that is $5.00 or less. We will charge an Extended Overdraft fee for any
overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
     Refer to your fee schedule for information about what fees apply and how fees are calculated for
your account.
4.   Overdraft Protection agreement
     Overdraft Protection request: If you request Overdraft Protection, you must specify one or more checking
accounts you want protected by the service, and a single account with us or our affiliate for each checking
account where the money will come from for Overdraft Protection. That account is called a “funding account.”
It may be a savings account (including a money market account), a credit card account in good standing, or
another qualifying line of credit account. Personal checking accounts may only be linked to personal funding
accounts, and business checking accounts may only be linked to business funding accounts. Any person who
is an owner of both the checking account and the funding account may request the service without the consent
of other owners. Overdraft Protection will become effective within a reasonable time after we have approved
your request.
     Activation: If you overdraw an account that has Overdraft Protection, we will automatically transfer available
funds from the funding account to the checking account in increments of $50.00 that are enough to pay the
overdraft amount and all transfer fees. Transfers will appear on the periodic statements for each applicable
account. We are not required to notify you if the funding account becomes unavailable.
     Fees: We’ll subtract an Overdraft Protection Transfer fee from your checking account each day we transfer
funds. The fee amount is disclosed in our fee schedule.
       Limits on Overdraft Protection:
     • W
        e will not transfer more than the available account balance in a savings account or the available credit
       (as of the end of the previous business day) in a credit account, even if the amount of the overdraft is more
       than that available amount. If the available account balance isn’t enough to pay all the checks and other
       transactions you have initiated on any day plus the Overdraft Protection Transfer fee in increments

                                                          8
DEPOSIT ACCOUNT AGREEMENT
     of $50.00, we will transfer enough funds to pay one or more transactions, plus the fee. If the available
     account balance is enough to pay one or more transactions but not the fee, we’ll transfer enough to pay
     just the transactions. However, we will charge the Overdraft Protection Transfer fee against the account,
     causing the account to be overdrawn. Any transactions that are not paid by the transfer will either be
     paid or returned, and Insufficient Funds fees or Returned Item fees will be charged as if you didn’t have
     Overdraft Protection.
  • Transfers from a savings account used as the funding account are limited by federal law. There must not be
     more than 6 Overdraft Protection transfers and other limited transfers per monthly statement period. The
     section entitled “Limits on savings account withdrawals” explains these limits in more detail.
  • Overdraft Protection will not be available if the funding account is closed or blocked for usage.
    Termination of Overdraft Protection:
  • W e may terminate Overdraft Protection at any time by sending you written notice.
  • Any owner of the checking account, any owner of a savings account used as the funding account, or any
     borrower on a credit account used as the funding account may cancel Overdraft Protection in person or in
     writing. Cancellation will be effective after we have received notice and had a reasonable time to act on it.
5. Setoff and security interest
     If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to,
and a security interest in, all of your accounts to secure the debt. Debts include any overdrafts or fees you owe.
If the debt is due or overdue, we may use the funds in any of your accounts to pay all or part of the debt. If your
account is a joint account, we may use the funds in the joint account to pay the debt of any account owner. Our
security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms
or not. We do not have to give you any prior notice to apply the funds. You expressly agree that our rights extend
to any federal or state benefit payments (including Social Security benefits) electronically deposited to your
account. If you don’t want your benefits applied in this way, you may change your direct deposit instructions
at any time with the person or organization paying the benefits. The right of setoff does not apply if the debt is
created under a personal credit card plan.
     If any federal benefits or other payments are deposited to your account after you become ineligible to
receive them, we may set off against any of your accounts to recover the payments if we’re obligated to return
funds to the payor.
D. CDs
     A “certificate of deposit” or “CD” is a deposit with us for a specified period of time. This disclosure covers
both retirement and non-retirement CD products. By opening your CD, you agree to keep the amount deposited
(principal) on deposit. The standard minimum deposit amount to open a CD is $1,000. Here are a few things
you should know about CDs:
   • Term: The term is the number of days, months, or years you agree to leave your money in the account.
   • Maturity Date and Grace Period: The maturity date is the last day of your CD’s term. For CDs with a
       term of 14 days or longer, we also provide you a grace period of 10 days after the maturity date. You
      can withdraw your CD principal without paying an early withdrawal penalty, make additional deposits, or
      change the rate or term of your CD only on the maturity date or during the grace period.
   • Single Maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t
      earn or be paid interest after that date.
   • Automatically Renewable CD: An automatically renewable CD will renew on the maturity date for the
      same term unless we notify you otherwise or you change or close the account. Once your CD renews,
      any reference to the maturity date means the last day of the new term. For the renewal term, your CD will
      earn interest for the term and amount either at the standard interest rate or at the relationship interest rate,
      if you qualify. If your CD is closed during the grace period, it will not earn interest after the maturity date.
   • Interest: We use the daily balance method to calculate interest on your CD. This method applies a
      periodic rate each day to your account balance. Interest begins to accrue on the business day of your
      deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs may calculate
      interest on a 360-day basis. The Annual Percentage Yield (“APY”) disclosed on the face of your deposit
      receipt or on the maturity notice assumes interest will remain on deposit until maturity. On maturities of
      more than one year, interest will be paid at least annually and the amount(s) paid will be reported to the
      IRS each calendar year. A withdrawal will reduce earnings.
                                                          9
DEPOSIT ACCOUNT AGREEMENT
  • W
     ithdrawing Interest: You may choose to withdraw any paid or credited interest without penalty during
    your CD’s term or at maturity. After the maturity date and grace period, interest will become principal of the
    renewed CD.
  • Early Withdrawal Penalties. There is a penalty for withdrawing principal prior to the maturity date.
		 For Personal CDs:
   -- If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn,
       but not more than the total amount of interest earned during the current term of the CD.
   -- For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more
      than the total amount of interest earned during the current term of the CD.
   -- If the withdrawal occurs less than 7 days after account opening or a previous withdrawal, the amount
      of the early withdrawal penalty will be calculated as we described above, but it cannot be less than 7
      days’ interest.
   -- The amount of your penalty will be deducted from principal.
		 For Business CDs:
   -- If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25.00 plus 1% of
      the amount withdrawn.
   -- For terms of 365 days or more, the early withdrawal penalty is equal to $25.00 plus 3% of the amount
      withdrawn.
   -- If the withdrawal occurs less than 7 days after account opening or a previous withdrawal, the amount
      of the early withdrawal penalty will be calculated as we described above, but it cannot be less than 7
      days’ interest.
   -- The amount of your penalty will be deducted from principal.
  • Waiving Early Withdrawal Penalties. We will waive early withdrawal penalties in these circumstances:
		 For Personal CDs:
   -- Death of a CD owner or a grantor of a revocable family/living trust;
   -- Disability of a retirement CD owner;
   -- Court determination that a CD owner is incompetent;
   -- Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without
      moving funds from the bank and where no change in term or rate occurs;
   -- For retirement CDs, if the owner is 59-1/2 or older and the funds are taken as an IRS-reportable
      distribution via cash, check, or deposit or transfer to a non-retirement account. This waiver does not
      apply if the transfer is to a retirement account at another financial institution;
   -- For retirement CDs, if the owner is revoking his or her Traditional IRA/Roth IRA within 7 days after
      establishing the plan (must forfeit accrued interest); and
   -- For retirement CDs, if the owner is withdrawing funds for one of the following reasons without moving
      funds from the bank and where no change in term or rate occurs:
            • Converting or reconverting Traditional IRA or SEP funds to a Roth IRA;
            • Recharacterizing Traditional IRA/SEP funds to a Roth IRA or vice versa; or
            • Directly rolling over funds in a Money Purchase Plan or Profit Sharing Plan to a Traditional IRA,
              SEP, or Roth IRA.
We will also waive early withdrawal penalties under the circumstances described below. However, if the
withdrawal occurs less than 7 days after the account was opened or a previous withdrawal was made, the
withdrawal penalty will apply. These circumstances are as follows:
  • Disability of a CD (excluding Retirement CD) owner;
  • For retirement CDs, if the owner is under age 59-1/2 and one of the reasons defined by sections 72(t) and
    530 of the Internal Revenue Code applies, such as payment of qualified education expenses and first-time
     home purchase expenses; and
  • For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any
    corresponding earnings.



                                                      10
DEPOSIT ACCOUNT AGREEMENT
      For Business CDs:
      -- Death of a CD owner or a grantor of a revocable family/living trust;
      -- Court determination that a CD owner is incompetent;
      -- Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank
         and where no change in term or rate occurs.
We will also waive early withdrawal penalties under the circumstances described below. However, if the
withdrawal occurs less than 7 days after the account was opened or a previous withdrawal was made, the
withdrawal penalty will apply.
  • Disability of a CD owner.

E. Statements, Notice of Errors, and Other Notices
1.   Statements and Notices
     We will send an account statement for checking and savings accounts to the current address listed on our
records. We will send statements monthly, unless the product information for your account indicates otherwise.
If there have been no deposits or withdrawals to your checking account within a 2-month period, or to your
savings account or linked checking and savings accounts within a 30-month period, we may send only annual
statements. Statements will be sent via ordinary U.S. mail, unless you and we agree otherwise. Statements are
also available through online banking. For some accounts we may charge a Statement fee if you receive a paper
statement.
     We’ll send only one statement or any other notice for any account, even if it has more than one owner. You
agree that sending the statement or other notice to one owner qualifies as sending it to all owners, even if all
owners don’t have access to the mailing address of record for the account.
     We may change your mailing address of record if we receive an address change notice from the U.S. Postal
Service, or if we receive information from another party in the business of providing correct address information,
that the address in our records no longer matches your address. If we do so, we’ll notify you. If your statement
or other notice is returned as undeliverable, we may discontinue mailing statements, but statements will be
considered available to you on the day they are generated.
     A “statement period” means the period covered by your account statement. If you receive a statement
monthly, the monthly statement period may or may not be a calendar month, but in most cases it won’t be
more than 32 days or less than 28. If you receive a statement for any period other than monthly, a monthly
statement period means a calendar month. The specific dates covered by your account statement will be on
your statement.
2.	Notice of errors, forgeries and unauthorized signatures
     You must notify us in writing within 30 days after we mail a statement or otherwise make a statement
available (for example, paperless statements) if:
   • An item that you did not authorize or that is altered is listed on the statement;
   • Your account statement contains any errors; or
   • You did not receive your scheduled statement.
     You must notify us in writing of any unauthorized, improper, or missing endorsements within 6 months after
the account statement is mailed or made available.
     You must provide us with all information we need to investigate the alleged error or item. You must also file
any police reports and provide any supporting affidavits and testimony we reasonably request.
     If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss,
and you cannot bring any legal claim against us in any way related to the item or errors. In addition, if you fail to
notify us of any unauthorized item within 30 days (14 days in New York) after we mail or in any other way make
available a statement that lists an unauthorized item, we are not required to reimburse you for unauthorized items
by the same person that we pay after that time. However, the Electronic Funds Transfer Services Terms section
of this agreement applies to the reporting of errors on personal electronic funds transfers subject to Consumer
Financial Protection Bureau Regulation E. You also have certain rights under federal law for substitute checks;
please see the Substitute Checks and Your Rights section of this agreement for more information.
3. Options for receiving checks
    We offer three choices for how checks you’ve written or authorized can be delivered to you:
  • “Check
          safekeeping” means we keep images of your checks, which are available through online banking.

                                                        11
DEPOSIT ACCOUNT AGREEMENT
   • We do not include your paid checks or images of them with your statement. Some accounts require check
     safekeeping.
   • “Image
             statement” means we only include images of the front of your paid checks with your statement.
   •“Check enclosure” means we return legal copies of your checks with your account statement. (Not offered
     on all accounts.)
     If you have more than one personal checking account on a single statement and one checking account uses
check enclosure, all other checking accounts will use check safekeeping. If you have more than one business
account on a single statement, you may choose check enclosure for multiple checking accounts. If you have more
than one checking account on a single statement and any account uses image statement, then other checking
accounts will also use image statement, unless the terms of the other accounts require check safekeeping.
     You agree that when we keep a copy of the check we have made the check available to you, even if we do
not send originals or images with the statement. If we do not return your paid checks, we may destroy original
checks after a reasonable period of time we determine. We may charge you an Item Copy fee for each copy of a
paid check you request, unless the law states otherwise. If for any reason we can’t return a copy of your check or
satisfy your needs in another way, you agree that we will not be liable for more than the face amount of the check.
     We cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally,
other banks may send us electronic images instead of original checks. If you receive an image statement, in those
cases the image will appear with other checks. We can provide a copy of the image, but not the original check.
F. Forms of Account Ownership
1. Personal accounts
NOTE: THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE,
EVEN IF YOUR WILL STATES OTHERWISE. PLEASE CONSULT YOUR ESTATE PLANNING ADVISOR OR
ATTORNEY ABOUT YOUR CHOICES.
     If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it
for business purposes. Ownership of your account is determined by the most current signature card. However,
we are authorized to rely on the account ownership information contained in our deposit system unless we are
notified that the most current signature card and the deposit system contain different information.
		 i. Solely owned account
   When only one individual is listed as the owner of an account, we will treat the account as a solely owned
account.
		 ii. J oint accounts
      When two or more people are listed as owners of a personal account, the account is a “joint account” and
each owner is a “joint owner.”
      If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, whether you
initiated or benefited from the item(s) that caused the overdraft.
      If one joint owner requests that we not pay items authorized by a different joint owner, we may restrict the
account and refuse to pay all items (including items authorized by the owner making the request), but we are
not required to do so. If we restrict the account, we may not release the restriction unless all joint owners agree
in writing to remove it. No request to restrict the account will affect items that we paid before the request. If we
decide not to restrict the account, all joint owners remain responsible for items subtracted from the account.
      Any joint owner may close the account. We may choose whether or not to act upon other instructions of
any joint owners, including adding an additional owner to the account, without the signature of the other joint
owners. We may also pay all or any part of the funds in the account to a court or government agency if we
receive a garnishment, levy or similar legal process that identifies any of the joint owners.
		 a. Joint account with rights of survivorship
    If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the
surviving joint owners. The estate of the deceased owner will have no rights to the account. If there is more than
one surviving joint owners, the account will continue as a joint account with rights of survivorship among the
remaining owners. If an account is designated “JAWROS” or “JTWROS,” it has rights of survivorship.
		 b. Joint account with no right of survivorship (also called “tenants in common”)
     If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes
to the owner’s estate. Either the surviving joint owners or the deceased owner’s estate may withdraw the funds

                                                        12
DEPOSIT ACCOUNT AGREEMENT
at any time, and we have no responsibility for determining the respective interests of the owners. If an account
is designated “Tenants in common” or “JTIC,” it does not have rights of survivorship.
		 c. When survivorship rights apply
     Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly
indicate on the signature card and in the account title that the account is created without these rights. Accounts
in Louisiana do not have rights of survivorship. Accounts in Texas do not have rights of survivorship unless you
clearly indicate on the signature card and in the account title that the account is created with these rights.
     If a joint account also contains a “payable on death” or “in trust for” designation, the account always
includes a right of survivorship and is payable to the beneficiary only upon the death of the last surviving owner,
except as stated in paragraph d. below.
		 d. Marital account (WI only)
     If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate
of the deceased is entitled to the other 50%. If a marital account contains a POD designation, the POD
beneficiary is entitled to the deceased spouse’s 50% share. However, we have no responsibility to determine
the respective interests of the owner and the POD beneficiary.
		 e. Tenants by the entirety (FL only)
     A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the
signature card indicates otherwise. We are not required to determine whether an account is a tenants by the
entirety account before responding to a garnishment or other legal process. We may assert our right of setoff
or security interest in a tenants by the entirety account in order to collect debts of either owner.
		 iii. “Payable on death” account
    If you establish your account “payable on death” to one or more beneficiaries, the account is a “POD”
account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or beneficiaries
you designate. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise.
We do not offer POD accounts in all states.
		 iv. “In trust for” (informal trust) account
    If you establish your account as “in trust for” (“ITF”) or as trustee for one or more beneficiaries without
presenting formal trust documents, we may treat the account as a “Totten Trust,” “informal trust,” or “ITF” account.
If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or beneficiaries you
designate. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We
do not offer ITF accounts in all states.
		 v. Convenience account
   If you have a “convenience” account, you are its sole owner, but you authorize an additional signer to write
checks or authorize other items. You are solely responsible for the actions of the additional signer.
		 vi. Powers of attorney
     If you wish to designate an agent under a power of attorney, you must do it in a form we deem acceptable.
We may refuse to honor any power of attorney presented to us, or refuse to recognize a successor agent, even if
the successor agent is named in a power of attorney that we have previously honored, unless state law requires
otherwise. In addition, we may refuse to follow an agent’s instruction to make the agent a joint owner or a POD
or ITF beneficiary of an account, but we have no liability to anyone if we do so. We may rely on a power of
attorney until we receive written notice that it has been revoked either from you or as a matter of law (for example,
by your death).
		 vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t
pledge it as collateral for a personal loan to you, or cash checks against it.
		 viii. Representative payee/VA custodian account
    If you open an account as a “representative payee” for someone who receives Social Security payments,
or a legal custodian, spouse payee, or other custodian for someone who receives Veterans Administration
payments, you agree not to permit any deposits in the account other than the designated payments. However,
we are not required to determine whether you deposit other funds or whether any withdrawals or transfers from
the account are for the support of the person for whose benefit the funds are paid. This person is called the
beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals
                                                        13
DEPOSIT ACCOUNT AGREEMENT
from the account. If the government demands that we return deposits made after the beneficiary’s death and
the account does not have enough funds to pay the demand, we may take the funds from any account you or
the beneficiary owns.
		 ix. Other fiduciary accounts
     If you open an estate account, trust account, guardianship or conservatorship account, or other similar
type of account, we reserve the right to require any documents we reasonably request to satisfy us that you
are authorized to open and use the account, including withdrawing the funds. We do not have to permit any
withdrawal from the account until we receive all requested documents. We have no fiduciary duties to you as
the trustee, executor, guardian, or conservator, or to the beneficial owners of the account.
2. Business accounts
     If your account is a type listed under “Business Accounts” in our product information, you agree to use it for
business purposes.
     If our records list a business organization as the owner of an account, the account is payable to the business
organization and not to any individual director, shareholder, member, or partner. A “business organization”
means a corporation, unincorporated association, limited liability company, partnership (including a limited
partnership, limited liability partnership, or joint venture), or any other business or non-profit organization. We
may rely on the accuracy and completeness of all resolutions, signature cards, and other documents you deliver
to us in connection with the account. If the resolutions, signature cards, or other documents you deliver state
that a person is authorized to sign checks or otherwise initiate transactions on your account, that person is
called a “signer.”
     If the account owner is a “sole proprietorship,” that means that a single person conducts the business
as his or her own property, instead of through a business organization. A sole proprietor may also designate
signers by appropriate documents. We may in some states allow a married couple to open an account as a sole
proprietorship.
     If you change your form of ownership or authorized signers, you must notify us when the change occurs.
     A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be
written or stamped. An eligible signer is also authorized to sign checks drawn against your account. We are
authorized to pay checks without asking how the checks were issued or how the proceeds will be used, even if
the check is payable to the person who signed the check.
     An eligible signer is authorized to instruct us to close accounts or do anything else involving any account,
and to sign any agreements or documents relating to accounts or other business.
     We may, although we are not required to, cash checks payable to – or accept “less cash” deposits
from – a business organization.
     If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the
appropriate state agency if the account is overdrawn or checks are dishonored, if the applicable state requires
notice of those events.
3. Linked accounts
     We will let you, at our discretion, link many of the other accounts you have with us or our affiliates to your
checking account to help you avoid some fees and get higher interest rates. However, deposit accounts opened
with Private Bank and Private Wealth Management cannot be linked to your account to help avoid fees and get
higher interest rates. An account may only be linked to one checking account. Refer to your product information
to determine what accounts are eligible to be linked and what the benefits are from linking accounts.
     We may automatically link accounts. If we don’t, you may ask to have your accounts linked. You agree that
information regarding your account may be made available to any other owner or signer on any of the accounts
you have linked.
     If you choose to link your personal or business accounts to other personal or business accounts for which
you serve as trustee or custodian (fiduciary), your personal account may receive a financial benefit, which could
be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary and personal
accounts. You should carefully consider this decision and consult with your legal advisor if necessary.
4.  Combined statements
    Checking, savings, and CD accounts with at least one common owner may be combined on a single
statement, either automatically or at your request. If accounts are included on a combined statement and you
don’t want that, notify us and we’ll separate the statements.

                                                        14
DEPOSIT ACCOUNT AGREEMENT
   Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining
accounts on a single statement does not mean that the accounts are linked.
   You agree that information regarding your account may be made available to any other owner on any of the
accounts included on a combined statement.
G. Interest on Checking and Savings Accounts
     When you open a checking or savings account that pays interest, we will provide you a rate sheet stating
the current interest rate and Annual Percentage Yield for your account. The rate sheet is considered a part of
this agreement.
     Your account has a variable interest rate. That means we may change the interest rate and Annual
Percentage Yield as often as we choose, without limits and without notice. Interest begins to accrue on the
business day we receive credit for your deposit. For cash and electronic transfers, interest begins to accrue on
the business day of your deposit.
     We use the daily balance method for calculating interest. This method applies a daily periodic rate to the
balance in your account each day, which may be based on collected or ledger balances as set forth in the
product information for your account. The collected balance is the balance of all deposits in your account on
which we have received credit for the deposited funds (determined by the availability schedule of our Federal
Reserve Bank for non-cash items). The ledger balance is the balance in your account without regard to credit
or availability. We reserve the right not to pay interest on any deposited item that is returned to us unpaid.
     Interest is credited and compounded monthly. However, Chase Retirement Money Market accounts with
interest distributions will not compound, and interest will be credited on the distribution date. Unless otherwise
stated in your product disclosure, interest is computed on a 365-day basis. We pay interest only in whole cents.
Therefore, at the end of each interest payment period (usually monthly), any fractional amount of interest less
than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more
will be rounded up to the next whole cent.
H. Closing Your Account
     Either you or we may close your account (other than a CD) at any time for any reason or no reason. We are
not required to close your account on your request if you have pending transactions or the account is overdrawn.
In those cases, if you ask us to do so, we will restrict your account against all future withdrawals until pending
transactions are paid or returned and the account balance is no longer negative. After we restrict your account
in preparation for closing, we will not pay any additional interest on the account. We may automatically close
your account if the account balance is $0 or negative. Any closed account may be automatically reopened if we
receive a deposit to the account. Either you or we may close your CD account on any maturity date without cause.
     We may send you written notice that we have closed or will close your account and return the account
balance less any fees, claims, setoffs, or other amounts if the balance is greater than $1. After your account
is closed, we have no obligation to accept deposits or pay any outstanding checks. We will have no liability
for refusing to honor any check drawn on a closed account. We have the right to advise consumer reporting
agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.
I.   Other Legal Terms
1.   Telephone and electronic communication
     We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have
to keep the recordings, unless the law says we must.
     When you give us your mobile phone number, we have your permission to contact you at that number
about all your Chase or J.P. Morgan accounts. Your consent allows us to use text messaging, artificial or
prerecorded voice messages and automatic dialing technology for informational and account service calls, but
not for telemarketing or sales calls. It may include contact from companies working on our behalf to service your
accounts. Message and data rates may apply. You may contact us anytime to change these preferences. If you
give us your email address, you agree that we may send servicing messages related to your accounts (such as
fraud alerts and hold alerts) to that address.
     Communications may be sent electronically, such as e-mail or text messages, rather than via U.S. mail or
other means, unless the law says otherwise.
2. Adverse claims
   If there are conflicting instructions or there is any dispute regarding your account, we may take any action


                                                       15
DEPOSIT ACCOUNT AGREEMENT
described in Section I.3 or we may place funds in a court (this is called an interpleader action) for resolution. If
any person notifies us of a dispute, we do not have to decide if the dispute has merit before we take further action.
We may take these actions without any liability and without advance notice, unless the law says otherwise.
3. Restricting your account; blocking or delaying transactions
     While there are many reasons why we may decline or prevent transactions to or from your account, it
generally happens when we believe in good faith that preventing or restricting transactions on your account
is advisable to protect you or us, or to comply with legal requirements. We may decline or prevent any or all
transactions to or from your account. We may refuse, freeze, reverse, or delay any specific withdrawal, payment,
or transfer of funds to or from your account, or we may remove funds from your account to hold them pending
investigation, including one or more of the following circumstances:
   • Your account is involved in any legal or administrative proceeding;
   • We receive conflicting information or instructions regarding account ownership, control, or activity;
   • We suspect that you may be the victim of a fraud, scam, or financial exploitation, even though you have
     authorized the transaction(s);
   • We suspect that any transaction may involve illegal activity or may be fraudulent;
   • To comply, in our sole judgment, with any federal, state, or local law, rule, or regulation, including federal
     asset control and sanction rules and anti-money-laundering rules, or with our policies adopted to assure
      that we comply with those laws, rules, or regulations; or
   • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to Chase.
     We also may limit cash deposits to or withdrawals from your account (or all of your accounts collectively) in
a single transaction or total withdrawals or deposits during any period of time, in order to enhance our efforts to
comply with federal or state law.
     We will have no liability for any action we take under this section.
4. No waiver
     If we fail to exercise any right, that failure will not waive that right or any other right, and we may still enforce
all of our rights in the future.
5. Changes to the agreement
     We may change the terms of this agreement, including any fees and features of your account, at any time.
We will tell you about changes at least 30 calendar days in advance. However, unless the law requires us to
send you notice in a different way, the notice may direct you to a branch or our website for the content of any
changes or a copy of the revised agreement. For automatically renewable CDs, we will tell you before the
renewal date and changes will be effective on the renewal date. You agree that notice of these changes may
be provided to any joint owner. By maintaining your account after the effective date of any change, you agree to
the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes for
variable rate accounts or notice of changes in document printing fees.
     This agreement may be changed or terminated without notice if necessary to comply with any appropriate
federal or state law or regulation.
6. Rules governing your account
     This agreement, all accounts and services provided to you, and any dispute relating to those accounts and
services are governed by federal law and, when not superseded by federal law, the law of the state where your
account is located. Your account is considered located in the following state:
   • If you opened your account in person, the U.S. state where you opened the account;
   • If you opened your account by mail, internet, or other remote means and you resided in a U.S. state where
     we had branch offices at that time, the state where you resided; or
   • If you opened your account by mail, internet, or other remote means and you did not reside in a U.S. state
     where we had offices at that time, Ohio.
     Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules
and regulations.
     We will not be liable for anything we do in following your instructions. In addition, we will not be liable for
not following your instructions if we reasonably believe that your instructions would expose us to potential loss
or civil or criminal liability, or conflict with customary banking practices. WE WILL NOT BE LIABLE FOR
INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL
                                                           16
DEPOSIT ACCOUNT AGREEMENT
TO STOP PAYMENT ON AN ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE,
FORGED SIGNATURE, OR FORGED ENDORSEMENT OR ALTERATION, OUR LIABILITY, IF ANY,
WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
     If this agreement conflicts with any statements made by one of our employees or our affiliates’ employees,
this agreement will control.
7.   Sub-accounts
     For accounting purposes, all checking accounts consist of two sub-accounts: i) a transaction sub-account
where all deposits, withdrawals, and fees are posted, and ii) a holding sub-account, where available balances
above a certain level are transferred daily. Funds will be retransferred to your transaction sub-account to meet
your transactional needs; however, all balances in the holding sub-account will be transferred to the transaction
sub-account with the sixth transfer in any calendar month or monthly statement period.
     Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning
interest, access and information, tax reporting, fees, etc.
8.	Research, legal process and requests for information
     If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal
process” means any document that appears to have the force of law that requires us to hold or pay out funds
from your account, including a garnishment, attachment, execution, levy, or similar order. We do not have to
determine whether the legal process was validly issued or enforceable. As permitted by law, we will charge your
account a Legal Processing fee or costs and expenses we incur in complying with the order, or both.
     If any action, including administrative proceedings, garnishment, tax levies, restraining orders, or another
action is brought against you or your account, you will be liable to us for any loss, cost, or expense (including
attorneys’ fees) resulting from our compliance with any legal process.
     If we receive any subpoena, court order, or request for information or documents relating to your account
from a governmental entity or arbitration panel, we are authorized to comply with it. If we are required to answer
a subpoena or similar order requesting records of your account, we may charge you a Research fee, less any
amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
    You must file any lawsuit or arbitration against us within 2 years after the cause of action arises, unless
state law or an applicable agreement provides for a shorter time. This limit is in addition to limits on notice
as a condition to making a claim, as described in Section E.2 above. If applicable state law does not permit
contractual shortening of the time during which a lawsuit must be filed to a period as short as 2 years, you and
we agree to the shortest permitted time under that state’s laws.
    We abide by federal and applicable state record retention laws and may dispose of any records that have
been retained or preserved for the period set forth in these laws. Any action against us must be brought within
the period that the law requires us to preserve records, unless applicable law or this agreement provides a
shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record of
the CD.
10. Location of legal proceedings
     If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts
or services, you agree to do so in an appropriate court in the state where your account is located (see section
I.6 above). In addition, if we file any lawsuit or legal proceeding that is connected in any way to your accounts
or services, you consent to jurisdiction and venue in an appropriate court in the state where your account
is located. If either party chooses to have disputes determined under the section entitled “Arbitration,” that
section rather than this section governs the process and location of the arbitration proceedings.
11. Pre-judgment interest rate
     If either you or we are awarded a judgment against the other in connection with your account, the rate of
interest earned before judgment on the judgment amount will be the rate of interest the account earned during
that period unless state law requires a different rate. If the account is not interest-bearing, the rate will be the
lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
    You and we agree that upon the election of either of us, any dispute relating in any way to your account or
transactions will be resolved by binding arbitration as discussed below, and not through litigation in any court
                                                        17
DEPOSIT ACCOUNT AGREEMENT
(except for matters in small claims court). This arbitration agreement is entered into pursuant to the Federal
Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
     YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW.
    	UNLESS YOU OPT OUT OF ARBITRATION, YOU AND WE ARE WAIVING THE RIGHT TO HAVE OUR
      DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
      GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE
      ON A CLASS OR REPRESENTATIVE BASIS IN COURT OR IN ARBITRATION.
    	ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION
      WHEN EITHER YOU OR WE REQUEST IT.
What claims or disputes are subject to arbitration?
     Claims or disputes between you and us about your deposit account, transactions involving your deposit
account, safe deposit box, and any related service with us are subject to arbitration. Any claims or disputes
arising from or relating to this agreement, any prior account agreement between us, or the advertising, the
application for, or the approval or establishment of your account are also included. Claims are subject to
arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies.
Arbitration applies to any and all such claims or disputes, whether they arose in the past, may currently exist, or
may arise in the future. All such claims or disputes are referred to in this agreement as “Claims.”
     The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small
claims court instead of arbitration, if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (the customer) cancel or opt out of this agreement to arbitrate?
     You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your
account. If you want to opt out, call us at 1-800-935-9935, or see a banker. Otherwise this agreement to
arbitrate will apply without limitation, regardless of whether 1) your account is closed; 2) you pay us in full any
outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
     Claims in arbitration will proceed on an individual basis, on behalf of the named parties only.
YOU AND WE AGREE NOT TO:
     1) SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION
         OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
     2) SEEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS
         (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME ACCOUNT), UNLESS ALL PARTIES AGREE;
     3) BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE
         ACTION BROUGHT BY ANYONE ELSE; NOR
     4) SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO
         IS NOT A NAMED PARTY TO THE ARBITRATION.
     If these terms relating to class or representative procedures are legally unenforceable for any reason with
respect to a Claim, then this agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead
be handled through litigation in court rather than by arbitration. No arbitrator shall have authority to entertain any
Claim on behalf of a person who is not a named party, nor shall any arbitrator have authority to make any award
for the benefit of, or against, any person who is not a named party.
 Does arbitration apply to Claims involving third parties?
       Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim
 between you and us, then the Claim will be decided with respect to the third party in arbitration as well, and
 it must be named as a party in accordance with the rules of procedure governing the arbitration. No award or
 relief will be granted by the arbitrator except on behalf of, or against, a named party. For purposes of arbitration,
“you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
 affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim.
 (If we assign your account to an unaffiliated third party, then “we” includes that third party.)
       The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
    The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association
(“AAA”) as the arbitration administrator. That organization will apply its code of procedures in effect at the

                                                         18
DEPOSIT ACCOUNT AGREEMENT
time the arbitration claim is filed. If there is a conflict between that code of procedures and this arbitration
provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by
a neutral arbitrator selected by agreement of the parties (or, if the parties cannot agree, selected by a court in
accordance with the FAA), pursuant to the AAA rules of procedure.
     The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of
equity and statutes of limitations, and will honor all claims of privilege recognized by law. The arbitrator will have
the power to award to a party any damages or other relief provided for under applicable law. A single arbitrator
will conduct the arbitration and will use applicable substantive law, including the Uniform Commercial Code,
consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you
or us, but not to anyone else. The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
     The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the
arbitration administrator within 30 days of award issuance. The appeal must request a new arbitration in front of
three neutral arbitrators designated by the same arbitration administrators. The panel will reconsider all factual
and legal issues, following the same rules of procedure, and will make decisions based on majority vote. Any
final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.
Who will pay for costs?
    We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of
procedure. Even if not otherwise required, we will reimburse you up to $500 for any initial arbitration filing fees
you have paid. We will also pay any fees of the arbitrator and arbitration administrator for the first two days of
any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the arbitration organization
and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable
law. If you consider that you are unable to afford any fees that would be yours to pay, you may request that we
pay or reimburse them, and we will consider your request in good faith.
How do I (the customer) file an arbitration claim?
    Rules and forms may be obtained from, and Claims may be filed with, JAMS at 620 Eighth Avenue, 34th
Floor, New York, New York 10018, or jamsadr.com; or the AAA at 335 Madison Avenue, Floor 10, New York,
New York 10017, or www.adr.org. Arbitration hearings will take place in the federal judicial district that includes
your address at the time the Claim is filed, unless the parties agree to a different place.

13. Assignment of agreement and successors
      This agreement will be binding on your personal representative, executors, administrators, and successors,
and on our successors and assigns.
      You may not grant a security interest in, transfer, or assign your account to anyone other than us without our
written consent. No assignment will be valid or binding on us, and we won’t be considered to have “knowledge”
of it, until we consent and the assignment is noted in our records. However, by noting the assignment, we do
not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is
subject to our setoff rights.
14. Authorization to share information
     You authorize us to share information about you and your account with affiliates and third parties, unless
the law or our Privacy Notice prohibits us from doing so. Please see our Privacy Notice for your choices about
information sharing.
15. Referrals
     If you request it, our employees may at times provide contact information about third parties, such as lawyers,
accountants, or contractors, who offer products or services to the public. Some of these third parties may be
our customers. We provide this information only as a courtesy and convenience to you and the third party, but
in some cases we may be compensated for a referral. We do not make any warranties or representations about
the third parties or their products or services. If you choose to do business with any third party, that decision is
yours alone, and we are not responsible for the third party’s performance or to help resolve any dispute between
you and the third party. Our employees may also receive compensation when you purchase a Chase product
based on their referral.
                                                         19
DEPOSIT ACCOUNT AGREEMENT
16. Illegal activities
     You will not use your account to conduct transactions relating to unlawful internet gambling or any other
illegal activity. We may refuse any gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
    Each state has laws that govern when accounts are considered inactive or unclaimed, and when we’re
required to send a customer’s funds to the state. We encourage you to make sure your accounts remain active
so you receive regular statements, have the full use of your accounts, and avoid the potential of having your
funds transferred to the state as unclaimed property. We’ll send you a letter in advance if your funds may be
transferred to the state as unclaimed property.
18. Our responsibility to obtain personal information
     Federal law requires all financial institutions to obtain, verify, and record information that identifies each
person or business that opens an account. We require the following information or documents as a condition
to your opening an account:
   • For a personal account: your name, residential address, date of birth, Social Security number, license and
     other identifying documents
   • For a business account: your business name, taxpayer identification number, and business address; the
     name, residential address, date of birth and Social Security number of each signer, so we can verify the
     signer’s identity; and documents to verify the business’s existence.
     We may require additional information when or after you open the account to comply with “Know Your
Customer” requirements. We may restrict or close your account if we are unable to obtain information in order
to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you
nor any beneficial owner of any account is covered by any sanctions programs administered or enforced by the
U.S. Department of the Treasury, Office of Foreign Asset Control.
19. English language — Other language preferences
     The terms of this agreement and the products and services we provide are governed by the English
language. As a courtesy, we make some of our forms, disclosures, and documents, including this agreement,
available in languages other than English. However, many important bank documents, and some products and
services related to this account, are only provided in English. If there is any difference in meaning between the
English and non-English version of any of our documents, the English version will apply to your accounts and is
available upon request.


SUBSTITUTE CHECKS AND YOUR RIGHTS
What is a substitute check?
     To make check processing faster, federal law permits banks to replace original checks with “substitute
checks.” These checks are similar in size to original checks, with a reduced image of the front and back of the
original check. The front of a substitute check states: “This is a legal copy of your check. You can use it the same
way you would use the original check.” You may use a substitute check as proof of payment just like the original
check.
     Some or all of the checks that you receive back from us may be substitute checks. This notice describes
rights you have when you receive substitute checks from us. The rights in this notice do not apply to original
checks or to electronic debits to your account. However, you have rights under other law with respect to those
transactions.
What are your rights as a consumer regarding substitute checks?
    In certain cases, federal law provides a special procedure that allows you to request a refund for losses
you suffer if a substitute check is posted to your account (for example, if you think that we withdrew the wrong
amount from your account or that we withdrew money from your account more than once for the same check).
The losses you may attempt to recover under this procedure may include the amount that was withdrawn from
your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
    The amount of your refund under this procedure is limited to the amount of your loss or the amount of the
substitute check, whichever is less. You also are entitled to interest on the amount of your refund if your account
is an interest-bearing account. If your loss exceeds the amount of the substitute check, you may be able to
recover additional amounts under other law.

                                                        20
DEPOSIT ACCOUNT AGREEMENT
     If you use this procedure, you may receive up to $2,500 of your refund (plus interest if your account earns
interest) within 10 business days after we receive your claim and the remainder of your refund (plus interest if
your account earns interest) no later than 45 calendar days after we receive your claim.
     We may reverse the refund (including any interest on the refund) if we later are able to demonstrate that the
substitute check was correctly posted to your account.
How do you make a claim for a refund?
    If you believe that you have suffered a loss relating to a substitute check that you received and that was
posted to your account, please contact us at the phone numbers listed on the back cover.
    You must contact us within 40 calendar days of the date that we mailed (or otherwise delivered by a means
to which you agreed) the substitute check in question or the account statement showing that the substitute
check was posted to your account, whichever is later. We will extend this time period if you were not able to
make a timely claim because of extraordinary circumstances.
Your claim must include:
  • A description of why you have suffered a loss (for example, you think the amount withdrawn
     was incorrect);
  • An estimate of the amount of your loss;
  • An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss;
     and
  • The following information to help us identify the substitute check: the check number, the name of the person
     to whom you wrote the check, and the amount of the check.


ELECTRONIC FUNDS TRANSFER SERVICE TERMS
     We provide a variety of electronic funds transfer (EFT) deposit account services. These include all transfers
resulting from debit cards, ATM cards, electronic payments, credits and transfers, telephone transfers, and
online banking transactions. We may issue you an access device, such as a card, code, or other means of
accessing your account to initiate EFTs. Our business days for conducting EFT services are all days except
Saturdays, Sundays, and federal holidays.
A. TYPES OF EFT SERVICES
1.   ATM and Debit Cards
     As a condition of opening certain checking accounts, you agree that we may automatically issue you a
Chase debit card. However, activating the debit card is not required to keep your checking account open. If you
do not select a personal identification number (PIN) when you open your account, we will send you a randomly
generated four-digit PIN. We may deactivate any temporary ATM card when you activate your debit card.
     You can use your ATM card or debit card (either is called a “Card”) as follows:
     At ATMs to:
   • Withdraw cash;
   • Transfer funds;
   • Find out balances;
   • Make deposits;*
   • Make payments to qualifying Chase credit cards and loans;*
   • Obtain a copy of recent account activity.*
     Please note: Services marked with an asterisk (*) are only available at Chase-branded ATMs, and all
services may not be available at all Chase-branded ATMs. Services are available only for designated accounts
linked to your Card. When linking multiple accounts to your Card, one checking account and one savings
account will be designated as primary.
     We also offer cards with limited functions for your deposit accounts, such as deposit-only business cards
and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided
for each card, limited-function cards are also considered “Cards” under this Agreement.
     A non-Chase ATM may only be used if in a participating network, and on those networks your primary
checking and savings accounts are accessible, and other linked accounts may be accessible. Outside the
U.S., only your primary checking account is generally accessible. We may charge a Non-Chase ATM fee. For
transactions performed by the same card at the same terminal within a 15 minute time period, balance inquiries
                                                       21
DEPOSIT ACCOUNT AGREEMENT
and account transfers will not incur a fee if done in conjunction with a withdrawal. If only transfers and inquiries
are performed, only one non-Chase ATM fee will be charged. In addition, non-Chase ATMs may impose
an additional charge. If you have questions regarding whether a certain ATM or EFT network will process a
transaction, call or write us.
     At certain Chase branches to:
   • Make deposits, withdraw cash, and make payments with assistance from a bank employee without counter
     slips where you enter your transaction request on an electronic terminal; and
   • Make deposits, withdraw cash, make payments, and conduct other banking transactions without counter
     slips at Express Banking kiosks, which offer expanded services over traditional ATMs, but branch staff is
     also available to assist with transactions and review deposited items.
        At participating merchants to:
     • P urchase goods and services. Purchases are subtracted from your primary checking account. If you have
       arranged with your merchant to pay for your purchases via periodic payments, you must notify the merchant
        if your card number or expiration date has changed or your Card or account is closed. In addition, we may
        provide the merchant or the participating network your new account number or expiration date (or both).
     • Withdraw cash from your primary checking account while making a purchase of goods or services if
        permitted by the merchant.
       At participating financial institutions to:
     • O
        btain a teller cash withdrawal. Withdrawals are subtracted from your primary checking account. You will
       be charged a Non-ATM Cash fee.
2. Payments, Credits, and Transfers
     You can send or receive electronic transfers from or to your accounts. We may do this by ACH (as a member
of a national or local automated clearinghouse association) or other similar networks. Electronic transfers may
take various forms, such as:
   • Automatic electronic deposits to your account, such as payroll or benefits payments;
   • Automatic one-time or repeating charges to your account for bill payments, sent by a merchant or other
      payee with your authorization. The merchant or payee may ask you for bank number and account information
      from your check or a canceled check to create these orders;
   • A “check conversion” transfer, where a merchant or other payee uses a check that you have written to
      create an electronic transfer from your account. The merchant may either keep the check you wrote or
      return it to you.
3. Online Banking and Mobile Banking
    You may use online banking or Mobile Banking to view your account information, make deposits, transfer
funds between your Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your
checking account to third parties. Enroll for these services on our website, www.chase.com. You must agree to
the additional disclosures and specific terms for using the online banking services provided when you enroll.
4.   Telephone Banking
     You may use our automated customer service system or speak to a telephone banker to get your account
information, transfer funds between your accounts with us, or pay qualifying Chase loans or credit cards. You
must have a valid deposit or loan account and a valid password or PIN to use the automated system. Business
account holders may also use a valid taxpayer identification number (TIN).
5. Overdraft Protection Transfers
   Transfers to and from your accounts for Overdraft Protection are also subject to these terms.
B.	IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR ATM OR DEBIT CARD
1. Authorizations
   Most merchants ask us to authorize your purchase. We may authorize or refuse to authorize a transaction
based on a different amount than the authorization request, because some merchants (such as “pay at the
pump” for fuel) request authorization for an amount that is unrelated to the actual amount of the purchase.
2. Holds
   When we give authorization to a merchant, we will reserve or place a hold on funds in your account,
generally for 3 business days, to pay for your purchase. However, for some types of purchases we may place

                                                        22
DEPOSIT ACCOUNT AGREEMENT
a hold for a longer period. There are times – for example, at restaurants or for gas purchases, car rentals or
hotels – that merchants won’t know the exact amount of your purchase when they request the authorization.
If the authorization is more or less than your actual purchase amount, the hold may remain even after your
purchase amount is paid from your account. The purchase amount will be paid from your account whenever the
merchant sends it to us, even if that is after the hold has expired.
3. Overdrafts
    For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our
discretion, we generally won’t authorize a non-repeating (“everyday”) debit card transaction if your available
account balance isn’t enough to pay that transaction. If a transaction overdraws your account, we will assess
fees described in the General Account Terms and the fee schedule.
    We will charge a fee for any item presented on a business day when your account is overdrawn, whether
we pay the item or not. If we pay it, we will charge an Insufficient Funds fee. If we return it, we will charge a
Returned Item fee. For personal accounts, we will only charge an Insufficient Funds fee for an everyday debit
card transaction if you have notified us to pay debit card overdrafts. For business accounts, we will charge an
Insufficient Funds fee for an everyday debit card transaction unless you have notified us not to pay debit card
overdrafts.
4.  Returning or Canceling Your Card
    You must return the Card if we request that you do so. We may cancel your Card at any time without notice.
You may cancel your Card by calling us. If you do, please destroy the Card.
5. Our Right to Refuse Transactions
    We can refuse to authorize any transaction when your Card has been reported lost or stolen or when we
reasonably believe there is potentially fraudulent, suspicious, or illegal activity on your account.
6. Foreign Exchange Transactions
    The exchange rate applied to Card transactions that occur in a different currency will be either:
  • a rate selected by the network that processes the transaction from the range of rates available in wholesale
    currency markets for the date it processes the transaction (this rate may be different than the rate the
     network receives); or
  • the government-mandated rate in effect for the date the network processes the transaction.
    This exchange rate may differ from the rate on the date you used your Card. We will add an Exchange Rate
Adjustment fee to the amount the network charged us for foreign currency transactions.
7.   Debit or Credit?
     A merchant may ask you if your debit card purchase is “Debit or Credit.” You have two choices. In both
instances your purchase will be subtracted directly from your checking account.
   • If you choose debit: Select “Debit” or “ATM,” and you must enter your PIN.
   • If you choose credit: Select “Credit” and sign the receipt if required. For some small dollar purchases
      and when you pay at the gas pump, you may not need to provide a signature.
8.	ATM Safety and Safeguarding Your Account Information
    Be safe at ATMs – Your safety is our chief concern. We advise you to always use common sense and be
aware of your surroundings before, during and after any ATM use. Here are some additional tips:
  • Choose an ATM that is well lit.
  • If an ATM looks unusual or altered, don’t use it. If you suspect the ATM isn’t working properly, cancel the
     transaction and find another machine.
  • At a walk-up ATM, minimize transaction time by having your Card ready to use. At a drive-up ATM, keep your
     car engine running and lock your doors.
  • Stand between the ATM and anyone waiting to use the machine, so others can’t see your PIN or the
     transaction amount.
  • As soon as your transaction is complete, remember to remove your Card from the ATM, and then put away
     your money, receipt, and Card.
  • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being
     followed from an ATM, go to a busy area and immediately contact the police.
    Keep your debit or ATM Card PIN confidential – Never give your PIN to anyone, don’t write it down
anywhere, and avoid carrying it with you. In addition, to keep your Card information safe, you should do
                                                         23
DEPOSIT ACCOUNT AGREEMENT
the following:
   • Change your PIN from time to time and choose a PIN that others can’t easily figure out. For example, don’t
      use your birthday or telephone number.
   • To change your PIN (or if you forget your PIN), visit any branch.
   • A Chase employee will never ask you for your PIN or the numbers on the back of your Card.
     Protect your Card as you would a credit card or cash.
     Report a lost or stolen Card immediately – You must notify us immediately if your Card is lost or
stolen, or if you discover any other error. The sooner you report a problem, the sooner we can take precautions
to ensure your Card isn’t misused.
C.	LIMITATIONS ON TRANSFERS, AMOUNTS, AND FREQUENCY OF TRANSACTIONS
  • To protect your accounts, there are daily dollar limits for ATM withdrawals and Card purchases, even if your
     available balance is higher than the daily dollar limit. However, we may allow transactions that exceed your
     limit. Your Card limits were provided to you when you received your Card. We may change your limits, and
     will notify you if we do so. If you don’t know your limits or would like to change these limits, please call us. If
     we suspect fraud on your account, we may temporarily lower your limits without notice.
  • Withdrawals from your savings account are limited. For further information, see the section entitled “Limits
     on savings account withdrawals” in the General Account Terms.
  • Card access to your account will be suspended if we consider your account to be inactive or dormant, and
     may be suspended if we suspect that your Card may have fraudulent activity or for any other reason where
     we believe there is a risk to you or us.
  • When you use an Express Banking kiosk located inside a branch during the branch’s posted operating
     hours, your daily dollar limit for withdrawals is $2000, which is in addition to your ATM daily dollar limit
     for withdrawals (separate daily limits do not apply to Privileges and Associates cards). When you make a
     withdrawal from an Express Banking kiosk at any other time, the amount is included in your ATM daily dollar
     limit for withdrawals.
D. RECEIPTS AND STATEMENTS
      You will receive or have the option to receive a receipt at ATMs, Express Banking kiosks, teller stations
where you initiate transactions using an electronic screen, and merchant locations each time you make a
transaction. However, for certain small dollar transactions at merchant locations, you may not receive a receipt.
      You will receive monthly statements if you have an electronic funds transfer in that month. If you do not, you
will receive at least quarterly statements, unless your account is considered inactive.
      If you receive direct deposits to your account, you can use online banking or an ATM, or call us at the
telephone number on the back cover to determine if the deposit has been made.
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS
    Call or write us at the telephone number or address on the back cover if you think your statement or receipt
is wrong, or if you need more information about a transaction listed on the statement or receipt.
For personal accounts only, the following procedures apply:
      We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error
appeared. Please provide us with the following:
    • Your name and account number;
    • A description of the error or the transfer you are unsure about, and an explanation why you believe it is an
       error or want more information;
    • The dollar amount of the suspected error.
      We will determine whether an error occurred within 10 business days after we hear from you and will
correct any error promptly. However, if we need more time, we may take up to 45 days to investigate your
complaint or question. If we do this, we will credit your account within 10 business days for the amount you think
is in error, so that you will have the use of the money during the time it takes us to complete our investigation.
If your account was opened less than 30 days prior to the date of the suspected error, the 10-business-day
period is extended to 20 business days. If your account was opened less than 30 days prior to the date of the
suspected error or the transaction occurred at a point-of-sale location or outside the U.S., the 45-day period is
extended to 90 days.
      If you call us, we may require that you send us your complaint or question in writing within 10 business days.
If we do so and do not receive it within 10 business days, we may not credit your account.
                                                          24
DEPOSIT ACCOUNT AGREEMENT
     We will tell you the results within 3 business days after completing our investigation. If we decide that there
was no error, we will send you a written explanation. You may ask for copies of the documents that we used in
our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required
to do so.
F.	OUR LIABILITY FOR FAILURE TO COMPLETE TRANSACTIONS
      If we do not complete a transaction from your personal account on time or in the correct amount, we will be
liable for your losses or damages. But there are exceptions. For example, we will not be responsible if:
   • Due to no fault of ours, your account does not have sufficient funds to make the transaction;
   • The ATM where you are making a withdrawal does not have enough cash;
   • The ATM was not working properly and you knew about the breakdown when you started the transaction;
   • Circumstances beyond our control (such as fire or flood) prevent the transaction and we took reasonable
      precautions;
   • For preauthorized credits, third party data was not received, is incomplete or erroneous, or if the recipient
      is deceased;
   • We consider your account to be inactive or dormant.
      We are not liable for failure to complete a transaction on a business account if we send you notice that the
transaction was not completed.
G.	STOP PAYMENT FOR PREAUTHORIZED (REPEATING) TRANSFERS
    If you have arranged, in advance, to make repeating payments out of your personal account, you can stop
any of those payments.
		 1. Please visit your local Chase branch or call us at the telephone number listed on the back cover.
           (Note: If the preauthorized transfer was scheduled through our online banking services, see your
           Online Service Agreement or call Online Banking Customer Service at the telephone number on the
           back cover for information on stopping payments that are pending or in process.)
		 2. You must give us the exact account number and the exact name of the payee. In addition, you must
           provide the exact amount of the payment, a range of amounts, or an instruction to block all payments
           from the named payee. You must also notify the payee that you have withdrawn your authorization for
           the repeating electronic payments. If you see that a payment for a different amount or for a different
           payee than the stop payment you originally placed is listed as a “Pending” transaction, contact us
           before the end of the business day, so that we may attempt to stop the payment of the transaction.
			Please Note: If you see a pending ACH transaction(s) and you have not already placed a Stop
           Payment request for that amount and payee, you may request a stop payment for that item as long as
           the request is made before the end of the business day and the item has not posted to your account.
		 3. Generally, upon receipt of the stop payment instructions, your request will be processed immediately.
		 4. Your stop payment is effective for a minimum of 18 months or until we have determined that the ACH
           transaction is no longer occurring, whichever is longer.
		 5. A Stop Payment fee may apply.
    If these regular payments vary in amount, the payee will tell you, 10 days before each payment, when it will
be made and how much it will be. You may choose to get this notice from your payee only when the payment
would differ by more than a certain amount from the previous payment, or when the amount would fall outside
certain limits that you set.
    If you place a stop payment three or more business days before the transfer is scheduled, and we still pay,
we will be responsible for your losses or damages.
H.	DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
    Information about your account or the transfers you made will be disclosed to third parties:
  • As necessary to complete transactions;
  • In connection with the investigation of any claim you initiate;
  • To comply with government agency, arbitration or court orders;
  • With your written permission;
  • As permitted by our Privacy Notice.
    Our Privacy Notice was delivered to you at the time your account was opened. It is also available
on www.chase.com.
                                                        25
DEPOSIT ACCOUNT AGREEMENT
I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
     Tell us AT ONCE if you believe your Card, PIN, or code has been lost or stolen. Calling us is the best and
fastest way of keeping your possible losses to a minimum. If you tell us within two business days, you can lose
no more than $50.00 if someone used your Card, PIN, or code without your permission. If you do NOT tell us
within two business days after you learn of the loss or theft of your Card, PIN, or code and we can prove we
could have stopped the unauthorized transactions if you had told us, you could lose as much as $500.00. If your
statement shows electronic funds transfers that you did not make, tell us at once. If you do not tell us within 60
days after the statement was sent to you, you may not get back any money you lost after the 60 days if we can
prove that we could have prevented the transactions if you had told us in time.
     If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend
the time periods.
Special Provisions for Card Transactions (Zero Liability protection):
     If your Card is lost or stolen, or your Card number is used without your authorization, if you notify us
promptly, you are not liable for any unauthorized transactions, including transactions made at merchants, over
the telephone, at ATMs, or on the Internet.
     However, these special provisions do not apply where you were grossly negligent or fraudulent in the
handling of your account or Card, where you have given someone else your Card, Card number, or PIN, or
where you delay reporting unauthorized transactions for more than 60 days.
For business accounts only: You agree
		 1. 	To assist us in the investigation and prosecution of claims for unauthorized transactions by completing
          the appropriate statements and reports reasonably requested by us;
		 2. 	To notify us promptly in writing of any user of a Card who is no longer employed by you or authorized
          to conduct business on your behalf;
		 3. 	That by allowing anyone to use your Card, you will be responsible for all authorized and unauthorized
          transactions made;
		 4.	That all of the provisions of the Deposit Account Agreement, including liability limitations and
          requirements that you give us prompt notice of unauthorized items, apply to your EFT services.
J.   FEES
     Fees for all EFT services are disclosed in our fee schedule and product information.
K.	SERVICES NOT COVERED BY THIS PART; SEPARATE AGREEMENTS
     For personal accounts, EFT services described in these Electronic Funds Transfer Service Terms do
not include wire transfers or any transactions that are not covered by Consumer Financial Protection Bureau
Regulation E.
     For business accounts, wire transfers and other services not specifically described in this disclosure are
governed by the General Account Terms or by separate agreements.
     We may offer EFT services besides those described in the EFT Terms that have separate agreements and
disclosures.
ACCOUNT ALERTS AND CHASE MOBILE®
      If you receive or otherwise use Account Alerts or Chase Mobile, you agree to the following terms. If you
are enrolled in online banking, the terms of the Online Service Agreement control the terms of these services
instead.
   • We may use a telephone number, e-mail address, or other delivery location we have in our records for you
      or such other contact information as you may provide to us for these services so we can send you certain
      information about your account.
   • We will send Account Alerts or Chase Mobile messages through your communication service provider,
      who will act as your agent and deliver them to you. Delivery of alerts may be delayed for various reasons,
      including service outages affecting your phone, wireless, or Internet provider; technology failures; and
      system capacity limitations.
   • There is no charge from Chase for the Account Alerts or Chase Mobile, but message and data rates
      may apply. Such charges include those from your communication service provider. Message
      frequency depends on user preferences. To cancel the Chase Mobile text messaging services,

                                                        26
DEPOSIT ACCOUNT AGREEMENT

      send STOP to 24273 at any time. For help or information on the Chase Mobile text messaging
      services, send HELP to 24273. For assistance with these services, contact customer service at
     1-877-242-7372.
   • Account Alerts and Chase Mobile are provided for your convenience and do not replace your monthly
      account statements, which are the official records of your accounts. Anytime you review your balance,
      keep in mind it may not reflect all transactions, including recent debit card transactions or checks you have
      written.
   • You understand we may not encrypt information when it is sent to you through these services. This
      information may include personal or confidential information about you, such as account activity or the
      status of your account. For phone Account Alerts, information may be delivered to voicemail or answering
      machines if nobody answers the phone.
      You understand we are not liable for losses or damages from any disclosure of account information to third
parties, non-delivery, delayed delivery, misdirected delivery, or mishandling of, or inaccurate content in, Account
Alerts or the account information sent through Chase Mobile. You have to have an eligible account to activate
and use the Chase Mobile text messaging service; once it is activated, you may have access to other types of
accounts as well.
      If we suffer a loss, cost, or expense because you provide an incorrect telephone number, e-mail address or
other delivery location or you violate applicable laws, you have to pay that amount to us.
FUNDS AVAILABILITY POLICY
General Policy:
     For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers,
electronic direct deposits, and cash deposits made with a banker or at an ATM will be available on the day we
receive your deposit. Except as described later in this policy, when you make other deposits, the funds are
available on the first business day after the day we receive your deposit. Available funds may be withdrawn in
cash or used to pay checks and other items.
     For Chase Analysis Business Checking (with or without Interest):
		 Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker
or at an ATM will be available on the day we receive your deposit.
         Next business day availability: Funds from the following deposits are available on the first business day
after the day we receive your deposit:
        • U.S. Treasury checks that are payable to you;
        • Checks drawn on us.
   	If you make the deposit in person to one of our employees, funds from the following deposits are also
           available on the first business day after the day we receive your deposit:
        • State and local government checks that are payable to you, if you use a special deposit slip available
           at any branch upon request;
        • Cashier’s, certified, and teller’s checks that are payable to you, if you use a special deposit slip
           available at any branch upon request;
        • Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are
           payable to you.
		 Second business day availability: Funds from all other deposits are available no later than the second
business day after the day we receive your deposit. Available funds may be withdrawn in cash or used to pay
checks and other items.
When Your Deposit Is Received:
     If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be
the day of your deposit. If you make a deposit on a business day before our cutoff times at a Chase ATM, we will
consider that day to be the day of your deposit. However, if you make a deposit on a day that is not a business
day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the
next business day.
  • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays,
     and federal holidays.


                                                       27
DEPOSIT ACCOUNT AGREEMENT
  • F or deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern time. For ATMs with an earlier
     cutoff, the ATM screen will notify you of the cutoff time.
  • Deposits placed in a night depository are considered received when we remove them from the night
     depository. We will remove deposits no later than the next business day.
  • Branches in some locations may be closed on business days in observance of a state holiday or because of
     an emergency, and deposits made at a night depository when those branches are closed will be considered
     received on the next business day when the branch is open.
  • All deposits made by mail and addressed to Chase without using a specific branch name and street
     address will be considered received by the Chase-By-Mail facility in Louisville, Kentucky as of the date
     such deposit is received by that facility.
Longer Delays May Apply:
      For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases,
we may not make all of the funds that you deposited by check available by the first business day after the day of
your deposit. Funds may not be available until the second business day after the day of your deposit. However,
at least the first $200 of these deposits will be available on the first business day after the day of your deposit. If
you will need the funds from a deposit right away, you should ask us when the funds will be available, but further
review may still result in delayed availability.
      For all accounts: Funds you deposited by check may be delayed for longer than two business days under
the following circumstances:
   • We believe a check you deposited will not be paid;
   • You deposited checks totaling more than $5,000 in any one day;
   • You redeposited a check that has been returned unpaid;
   • You have overdrawn your account repeatedly in the last six months; or
   • There is an emergency, such as failure of communications or computer equipment.
      If we delay availability for one of these reasons, funds may not be available until the seventh business day
after the day of your deposit.
      If your deposit is not made directly to one of our employees and we decide to delay your ability to withdraw
funds, we will mail you a deposit hold notice by the business day after we receive your deposit. If we decide
to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
business day after we decide to take that action.
Special Rules for New Accounts:
    If you are a new account customer, the following special rules may apply during the first 30 days your
account is open:
  • Funds from deposits of the first $5,000 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s,
    and federal, state, and local government checks will be available on the first business day after the day of
    your deposit if the deposit meets certain conditions. For example, the checks must be payable to you. The
    excess over $5,000 will be available on the ninth business day after the day of your deposit. If your deposit
    of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first
    $5,000 will not be available until the second business day after the day of your deposit; and
  • Funds from all other check deposits will be available no later than the 15th business day after the day of
    your deposit.
Holds on Other Funds:
    If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding
amount of funds that are already in your account. Those funds will be available at the time funds from the check
we cashed would have been available if you had deposited it.




                                                         28
   PRIVACY NOTICE


                                                                                                 Rev. October 2012


FACTS           WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

Why?            Financial companies choose how they share your personal information. Federal law gives
                consumers the right to limit some but not all sharing. Federal law also requires us to tell you
                how we collect, share, and protect your personal information. Please read this notice carefully to
                understand what we do.

What?           The types of personal information we collect and share depend on the product or service you
                have with us. This information can include:
                n Social
                  	     Security number and income
                n account balances and transaction history

                n credit history and payment history



How?            All financial companies need to share customers’ personal information to run their everyday
                business. In the section below, we list the reasons financial companies can share their customers’
                personal information; the reasons Chase chooses to share; and whether you can limit this
                sharing.

Reasons we can share your personal information                                  Does Chase       Can you limit
                                                                                Share?           this sharing?
For our everyday business purposes – such as to process your                         Yes                No
transactions, maintain your account(s), respond to court orders and legal
investigations, or report to credit bureaus
For our marketing purposes –                                                         Yes                No
to offer our products and services to you
For joint marketing with other financial companies                                   Yes                No
For our affiliates’ everyday business purposes –                                     Yes                No
information about your transactions and experiences
For our affiliates’ everyday business purposes –                                     Yes                Yes
information about your creditworthiness
For our affiliates to market to you                                                  Yes                Yes
For non affiliates to market to you                                                  Yes                Yes

To limit our    n  Call 1-888-868-8618 - our menu will prompt you through your choice(s) or
sharing         n  Visit us online: www.chase.com
                Please note:
                If you are a new customer, we can begin sharing your information 30 days from the date we sent
                this notice. When you are no longer our customer, we continue to share your information as
                described in this notice.
                However, you can contact us at any time to limit our sharing.

Questions?      Call 1-888-868-8618



                                                        29
Page 2
Who we are
Who is providing this              The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer
notice?                            financial companies is located at the end of this document.
What we do
How does Chase protect             To protect your personal information from unauthorized access and use, we use
my personal information?           security measures that comply with federal law. These measures include computer
                                   safeguards and secured files and buildings. We authorize our employees to get your
                                   information only when they need it to do their work, and we require companies that
                                   work for us to protect your information.
How does Chase collect             We collect your personal information, for example, when you
my personal information?           n open an account or make deposits or withdrawals from your account
                                   n pay your bills or apply for a loan
                                   n use your credit or debit card
                                   We also collect your personal information from others, such as credit bureaus,
                                   affiliates, or other companies.
Why can’t I limit all              Federal law gives you the right to limit only
sharing?                           n sharing for affiliates’ everyday business purposes – information about your
                                      creditworthiness
                                   n affiliates from using your information to market to you
                                   n sharing for non affiliates to market to you

                                   State laws and individual companies may give you additional rights to limit sharing.
                                   See below for more on your rights under state law.
What happens when I limit     Your choices will apply to everyone on your account.
sharing for an account I hold
jointly with someone else?

Definitions
Affiliates                         Companies related by common ownership or control. They can be financial and
                                   non financial companies.
                                   n Our affiliates include companies with a Chase or JPMorgan name and
                                      financial companies such as J.P. Morgan Securities LLC.
Non affiliates                     Companies not related by common ownership or control. They can be financial and
                                   non financial companies.
                                   n Non affiliates we share with can include companies such as retailers, auto
                                      dealers, auto makers and membership clubs
Joint marketing                    A formal agreement between nonaffiliated financial companies that together
                                   market financial products or services to you.
                                   n Our joint marketing partners include categories of companies such as
                                      insurance companies
Other important information
State Laws:
VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on
page 1. For joint marketing, we will only disclose your name, contact information and information about your transactions.
NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you
may be placed on our Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San
Antonio, TX 78265-9752.
For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada
Annual Notice” in the subject line. You may also contact the Nevada Attorney General’s office: Bureau of Consumer
Protection, Office of the Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101;
telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with non
affiliates as described on page 1. CA residents are provided a CA notice for additional choices.
Who is providing this notice?
JPMorgan Chase Bank, N.A.      Chase Insurance Agency, Inc.        Chase Bankcard Services, Inc.
J.P. Morgan Securities LLC.    Chase Bank USA, N.A.
Separate policies may apply to customers of certain businesses, such as J.P. Morgan’s Private Bank or Private Wealth
Management.
                                                              30
HOW TO CONTACT US



    Personal Accounts:                  Main phone number: 1-800-935-9935
                                        Spanish: 1-877-31CHASE (1-877-312-4273)
    Business Accounts:                  Main phone number: 1-800-CHASE38 (1-800-242-7338)
                                        Spanish: 1-888-622-4273
    Deaf and Hard of Hearing: 	Operator relay calls: 1-800-CHASETD (1-800-242-7383)
                                and all other Chase numbers
                                Direct TDD/TTY calls: 1-800-CHASETD (1-800-242-7383)

    International Calls:                1-713-262-1679

    Web Site:                           Chase.com

    Addresses:                          JPMorgan Chase Bank, N.A.
                                        P.O. Box 659754
                                        San Antonio, TX 78265-9754




      If you believe your debit card has been lost or stolen, or for information about purchase
      and ATM transactions, call us at the telephone numbers listed here or write:
      Chase
      PO Box 659809
      Internal Mail TX3-7849
      San Antonio, TX 78265-9109
      In case of errors or questions about your electronic funds transfers (EFT): 1-866-564-2262.




CATALOG #REDAA314.
EFFECTIVE 3/23/2014
© 2014 JPMorgan Chase Bank, N.A. Member FDIC
   EXHIBIT D
TO LAURA DECK
 DECLARATION
             DEPOSIT ACCOUNT
             AGREEMENT

             PRIVACY
             NOTICE

             HOW TO
             CONTACT US

             Important legal information, disclosures
             and terms you should know.




ISSUE DATE


MAR 2016
Table of Contents
DEPOSIT ACCOUNT AGREEMENT......................................................................................................2

     General Account Terms................................................................................................................3
         A. Deposits and Checks You Cash.............................................................................................3
         B. Checks, Withdrawals, Transfers and Other Account Charges.........................................4
         C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest....................7
         D. CDs............................................................................................................................................8
         E. Statements, Notice of Errors, and Other Notices..............................................................9
         F. Forms of Account Ownership.............................................................................................10
         G. Interest on Checking and Savings Accounts.....................................................................13
         H. Closing Your Account............................................................................................................13
         I. Other Legal Terms.................................................................................................................14

     Substitute Checks and Your Rights.........................................................................................18

     Electronic Funds Transfer Service Terms..............................................................................19
         A. Types of EFT Services...........................................................................................................19
         B. Important Information and Agreements about Your Card............................................20
         C. Limitations on Transfers, Amounts, and Frequency of Transactions..........................21
         D. Receipts and Statements.....................................................................................................21
         E. In Case of Errors or Questions about Your Electronic Funds Transfers.......................22
         F. Our Liability for Failure to Complete Transactions..........................................................22
         G. Preauthorized (Recurring) Transfers and Stop Payments..............................................22
         H. Disclosure of Account Information to Third Parties........................................................23
         I. Notice of Your Rights and Liabilities..................................................................................23
         J. Fees.........................................................................................................................................23
         K. Services Not Covered by This Part; Separate Agreements............................................23

     Account Alerts and Text Banking........................................................................................... 24

     Funds Availability Policy........................................................................................................... 24

PRIVACY NOTICE.................................................................................................................................26

HOW TO CONTACT US.................................................................................................... BACK COVER
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.


Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
    • Rates for interest-bearing accounts
    • Personal accounts:
         --Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
         --Chase Private Client Products: Deposit Product and Services
    • Business accounts:
         --Additional Banking Services and Fees (including our Fee Schedule)
    • Any additional disclosures, such as amendments or agreements, that we provide to you either
      when you open your account or when we change the terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use
your information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                               1
Deposit Account Agreement
This agreement is the contract that governs your account.
Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase
Bank, N.A. or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services,
you and anyone else identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business
groups, such as Corporate Banking, will get a different agreement and their accounts will be governed by that agreement, not this one. If
you have a product that is not a deposit account, such as a prepaid card or credit card, this agreement does not apply to that product. Also,
other products or services, such as online banking or retirement accounts, may have additional agreements. A more specific agreement
takes precedence over this one.
This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information,
(3) banking services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain
information on fees that apply to your accounts.
DEFINITIONS:
     Here are some important terms that we use throughout this agreement:
     Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.
     ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the
     “automated clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a
     utility company.
     ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals
     and deposits. eATM: An ATM that offers expanded services over traditional ATMs and is available in some of our locations; we refer to
     them as ATMs in this agreement unless otherwise noted.
     Available Balance: Your balance after deducting (1) deposits that are not yet available for withdrawal under our Funds Availability
     Policy, (2) card or other transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending
     transactions such as ACH transactions, and (4) any holds on your balance, such as holds on funds to comply with court orders
     or other legal requirements.
     Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an
     emergency or to observe a state holiday.
     Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other
     depository institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.
     Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an “everyday”
     (non-repeating) purchase transaction or a repeating payment, such as a monthly bill.
     Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer
     issuing payroll or a government paying benefits.
     Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds
     availability, a court order or other reasons. A hold may be placed for more than your balance.
     Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is
     added to or subtracted from your balance.
     Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the
     available balance.
     PIN: A four-digit personal identification number that you either select or request us to randomly generate and mail to you. A PIN is
     needed to have full use of a debit card and ATM card.




                                                                2
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase
Mobile® and use Account Alerts, or call us to confirm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the
amount from your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t
have your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had
endorsed the check. Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had
actually endorsed it. We are not bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement
“without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your
endorsement (and any other endorsement supplied by a co-payee) must be in
the 1½ inch area that starts on the right side as viewed from the back. Payee or
customer information must not be on any other part of the back of the check (look
at the diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense,
you have to pay that amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name
that’s different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide
and the name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We
may confirm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip. We are
not required to adjust your account for discrepancies of $10 or less. We may not adjust your account unless you notify us of the discrepancy
within one year of the date of your account statement that shows the deposit. If you do not notify us of the error during this notice period, the
deposit amount will be considered final. This means that if the actual amount deposited was less than the amount declared on the deposit
receipt, the difference will become your property and if the actual amount deposited was more than the amount declared on the deposit
receipt, the difference will become our property.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and
you may not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large
cash deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a
written receipt for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any
amount we’ve added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check. We will not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already
made. If we refuse a deposit, we may take a check on a “collection basis,” which means we won’t add funds to your balance until we’ve
actually been paid for the check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some
cases you may not. Please see the Funds Availability Policy for details.

                                                                                        3
If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has
“cleared,” or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to
you and you’ve withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.
8. Transactions in a foreign currency
The exchange rate we use for foreign currency will depend on the type of transaction being conducted (such as depositing a foreign check,
exchanging foreign currency or making a purchase in a foreign currency), the amount in U.S. dollars, the type of foreign currency, date and
time, and whether the transaction is a debit or credit. The exchange rate for the same currency may not be the same across different products
or services. The exchange rate that we offer you may include a commission, and it will be different from the exchange rate for institutions that
is usually quoted in newspapers or online services.
We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those
checks on a collection basis without your specific instruction to do so and we may charge an International Collection Fee. We can reverse any
amount we’ve added to your balance and send the check on a collection basis even after we’ve taken physical possession of the check. Our
Funds Availability Policy does not apply to any foreign check, whether we accept it for deposit or on a collection basis. The actual amount you
receive for checks payable in a foreign currency will be determined at the exchange rate for such items that’s in effect when we’re paid for
the check. If a check is returned later for any reason, we will subtract the amount of the check and any charges from other banks from your
balance. We will use the applicable exchange rate in effect at the time of the return, which may be different from the exchange rate originally
used for the deposit.
9. Depositing substitute checks
A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a
check you deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay
us that amount.
10. Depositing remotely created checks
A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check.
If you deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable
care. We will not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may
send checks to any bank or to the entity on which the check was written in our customary manner. We may have agreements with other banks
regarding times and methods for collecting or returning items.
If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or
cash is forged, counterfeit, altered, improperly endorsed or otherwise improper.
12. Our right to charge back deposited or cashed items
If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands
that we repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement;
or (3) the sending bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account
number or procured by fraud, we may pay the return or demand, and subtract the funds from your balance. If a deposited or cashed item is
returned, we will charge you a Deposited Item Returned Fee or a Cashed Check Returned Fee. If we have reason to believe that any of the events
in the previous sentence has occurred or may occur or that the check or other item should not have been paid or may not be paid for any other
reason, we may place a hold on the funds or move them to a non-customer account until we determine who is entitled to them.
If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust
account or an account in your name, or charge part of the check to each, even if you have already withdrawn the funds.

B. Checks, Withdrawals, Transfers and Other Account Charges
1. Withdrawals and transfers from your account
We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We
may require you or any person you authorize to provide us with identification, documentation or information that’s acceptable to us before
allowing the transaction.
2. Checks and other documents you use
We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through

                                                                4
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary
equipment.
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a
way that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks
or other documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of
these things, such as leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180
days” or “Valid only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the
conditions do not apply to us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented),
regardless of how old it is. If we pay it, you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card
specifies that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your
internal control purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or
provide a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of
your negligence or whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash
it. We may also require that they provide us identification we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document
releasing us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable
commercial standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on file with us, we’re
not liable to you even if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may
select either one when paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account
for the check amount, which may cause other items to overdraw the account. If the amount of the check identified in the notice exceeds your
balance at the time we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank
number or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the
name identifies a different person from the bank or account owner identified by number, we and other banks that handle the funds transfer may
still rely exclusively on the number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you
of any changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments
Any owner or authorized signer of an account may order us to stop payment on a check, and we will charge a Stop Payment Fee. However, your
stop payment will not be effective if we have already certified, paid or otherwise become responsible for the check. For example, we can’t stop
payment on a check we’ve already cashed or a deposited check where the funds have already been withdrawn. Refer to the Electronic Funds
Transfer Service Terms for how to place a stop payment on recurring electronic payments.


                                                                                 5
To stop payment on a check, you must give us an oral or written stop payment order using the phone number listed on the back cover of this
agreement, or in person at a branch, or through chase.com. So we can identify the item, you must give us the exact account number and either:
    • The exact check number or a range of check numbers
    • The payee name and the exact amount of the check
    • The payee name and range of amounts of the check (only available when speaking to a bank employee).

Generally, we will complete your request as soon as we receive your instructions.
For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop
payment request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the
additional order. An additional Stop Payment Fee will be charged.
For business accounts, you may place a stop payment for either:
    • One calendar year, or
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
      account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
      Renewal Fee, unless you notify us not to renew by following the instructions in the statement.

We may send you a written confirmation of your stop payment. We may rely on the information in the confirmation unless you notify us
immediately of any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certified check, unless you provide us a
sworn statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not
required to refund the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the
check amount or issue a replacement check if the check is presented for payment within 90 days after the issue date. If in our discretion we
agree to refund or replace the check, we may require that you purchase a surety bond for the amount of the check.
14. Limits on savings account withdrawals
Withdrawals and transfers out of your savings account are limited by federal law. In this agreement, a savings account means an account with
limited withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than six
withdrawals or transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However,
this limit does not apply to withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we
don’t send a monthly statement, a monthly statement period means a calendar month. We are required by law to ensure that you comply
with this limit. If you exceed this limit after we’ve notified you of a violation, we will change your account to one we choose that doesn’t limit
withdrawals, and it may be an account that pays less or no interest. For Retirement Money Market accounts, we may either refuse or delay any
withdrawal request that violates these requirements.
15. Savings Withdrawal Limit Fee
If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will
charge a Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal law.
16. Our right to require advance notice of withdrawals
For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until
we receive notice otherwise.
After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits.
We are also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence,
as well as who is entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible
for repaying us the amount of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner
dies, we are authorized to pay the transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff
(our right to apply funds in one account to the debt associated with another account) or security interest rights against the funds credited to
your balance after your death. We have these rights even if a surviving joint owner, a “payable on death” payee, or a beneficiary of an “in trust
for” or “trustee for” account has rights to the account.




                                                                    6
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet
paid. We will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the
requested withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit
card transactions are described in the Electronic Funds Transfer Service Terms.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will first add deposits to your account. Second, we will subtract wire transfers, everyday debit card
transactions, online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited
at a teller station by a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all
other items, including checks you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount
and moving to the lowest. We reserve the right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or
interest. We also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts
with us or other banks in the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits
include any federal or state benefit payments that you choose to deposit in any account (including direct deposit of Social Security benefits).
You understand and agree that if you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including
suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We will charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it,
we will charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we
initially decide to return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic
Funds Transfer Service Terms. If your account becomes overdrawn, you can avoid these fees by making a deposit or transferring funds from
another Chase account to cover the overdraft before the business day ends, such as when a branch closes, and by 11 p.m. Eastern Time for
an ATM or when using the Transfer Money option on chase.com or Chase Mobile. Other methods may use different cutoff times; for example,
Chase QuickPay SM is 10 p.m. Eastern Time. If you deposit a check, this assumes we do not place a hold and the check is not returned unpaid.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft
Fee for any overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection agreement
Overdraft Protection request: If you request Overdraft Protection, you must select one or more checking accounts you want protected
by the service and a single account where the money will come from for Overdraft Protection. That account may be with us or our affiliate
and is called a “backup funding account.” It may be a savings account (including a money market account), a credit card account in good
standing, or another qualifying line of credit account. Different checking accounts may have to be protected by different backup funding
accounts. Personal checking accounts may only be linked to personal backup funding accounts, and business checking accounts may only be
linked to business backup funding accounts. Any person who is an owner of both the checking account and the backup funding account may
request the service without the consent of other owners. Overdraft Protection will become effective within a reasonable time after we have
approved your request.
Activation: If you overdraw an account that has Overdraft Protection, we will automatically transfer available funds from the backup funding
account to the checking account in increments of $50 that are enough to pay the overdraft amount and all transfer fees. Transfers will appear
on the periodic statements for each applicable account. We are not required to notify you if the backup funding account becomes unavailable.
Fees: We’ll subtract an Overdraft Protection Transfer Fee from your checking account each day we transfer funds. The fee amount is disclosed
in our Fee Schedule.
Limits on Overdraft Protection: We will not transfer more than the available balance in a savings account or the available credit (as
of the end of the previous business day) in a credit account, even if the amount of the overdraft is more than that available amount. If the

                                                                                 7
available balance isn’t enough to pay all the checks and other transactions you have initiated on any day plus the Overdraft Protection Transfer
Fee in increments of $50, we will transfer enough funds to pay one or more transactions, plus the fee. If the available balance is enough to pay
one or more transactions but not the fee, we’ll transfer enough to pay just the transactions. However, we will charge the Overdraft Protection
Transfer Fee against the account, causing the account to be overdrawn. Any transactions that are not paid by the transfer will either be paid or
returned, and Insufficient Funds fees or Returned Item fees will be charged as if you didn’t have Overdraft Protection.
Transfers from a savings account used as the backup funding account are limited by federal law. There must not be more than six Overdraft
Protection transfers and other limited transfers per monthly statement period. The section of this agreement entitled Limits on savings account
withdrawals explains these limits in more detail.
Overdraft Protection will not be available if the backup funding account is closed or blocked for usage.
Termination of Overdraft Protection: We may terminate Overdraft Protection at any time by sending you written notice. Any owner
of the checking account, any owner of a savings account used as the funding account, or any borrower on a credit account used as the funding
account may cancel Overdraft Protection in person or in writing. Cancellation will be effective after we have received notice and had a
reasonable time to act on it.
5. Setoff and security interest
If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of
your accounts to secure the debt. Debts include any overdrafts or fees you owe. If the debt is due or overdue, we may use the funds in any of
your accounts to pay all or part of the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any
account owner. Our security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We
do not have to give you any prior notice to apply the funds. You expressly agree that our rights extend to any electronically deposited federal
or state benefit payments (including Social Security benefits). If you don’t want your benefits applied in this way, you may change your direct
deposit instructions at any time with the person or organization paying the benefits. The right of setoff does not apply if the debt is created
under a personal credit card plan.
If any federal benefits or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any
of your accounts to recover the payments if we’re obligated to return funds to the payor.

D. CDs
A certificate of deposit, or CD, is a deposit account with us for a specified period of time. This disclosure covers both retirement and non-retirement
CD products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
Here are a few things you should know about CDs:
Term: The term is the number of days, months or years you agree to leave your money in the account.
Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity
date for CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make
additional deposits, or withdraw your CD principal without paying an early withdrawal penalty.
Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you
otherwise or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term.
For the renewal term, your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship
interest rate. If your CD is closed during the grace period, it will not earn interest after the maturity date.
Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance.
Interest begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs
may calculate interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice
assumes interest will remain on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the
amount(s) paid will be reported to the IRS each calendar year.
You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period,
interest will become principal of the renewed CD. A withdrawal will reduce earnings.
Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
For Personal CDs:
    • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total
      amount of interest earned during the current term of the CD.

                                                                 8
    • For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of
      interest earned during the current term of the CD.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
For Business CDs:
    • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
    • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • Disability of a retirement CD owner;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and
      where no change in term or rate occurs;
    • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or
      transfer to a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another financial institution;
    • For retirement CDs, if the owner is revoking his or her Traditional IRA/Roth IRA within seven days after establishing the plan (must forfeit
      accrued interest); and
    • For retirement CDs, if the owner is withdrawing funds for one of the following reasons without moving funds from the bank and where
      no change in term or rate occurs:
          --Converting or reconverting Traditional IRA or SEP funds to a Roth IRA;
          --Recharacterizing Traditional IRA/SEP funds to a Roth IRA or vice versa; or
          --Directly rolling over funds in a Money Purchase Plan or Profit Sharing Plan to a Traditional IRA, SEP or Roth IRA.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven
days after the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        --Disability of an owner of the CD (excluding a Retirement CD);
        --For retirement CDs, if the owner is under age 59½ and one of the reasons defined by sections 72(t) and 530 of the Internal Revenue
          Code applies, such as payment of qualified education expenses or first-time home purchase expenses; and
        --For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or
      rate occurs;
    • Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous
      withdrawal was made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account
indicates otherwise. If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not
make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period

                                                                                 9
may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your
account statement will be on your statement.
Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You
will receive statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify
you that the paperless statement is available or we mail your paper statement. If your address or email is not valid, the statement will be
considered available to you on the day we generated it.
If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S.
mail. We may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be
available electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more
than one owner. You agree that sending the statement or notice to one owner qualifies as sending it to all owners, even if all owners don’t have
access to the mailing address of record for the account.
2. Notice of errors, forgeries and unauthorized signatures
You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless
statements) if:
    • An item that you did not authorize or that is altered is listed on the statement;
    • Your account statement contains any errors; or
    • You did not receive your scheduled statement.
You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed
or made available.
You must provide us with all information we need to investigate the alleged error or item. You must also file any police reports and provide any
supporting affidavits and testimony we reasonably request.
If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal
claim against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days in
New York) after we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse you
for unauthorized items by the same person that we pay after that time. These requirements are for transactions that are not covered by the
Electronic Funds Transfer Service Terms. You also have certain rights under federal law for substitute checks; please see Substitute Checks and Your
Rights for more information.
3. Options for receiving checks
We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
    • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks
      or images of them with your statement. Some accounts require check safekeeping.
    • “Image statement” means you will receive images of the front of your paid checks on your account statement.
    • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check
safekeeping. If you have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If
you have multiple checking accounts on a single statement and any account uses image statement, then all will use image statement, unless
the terms of the other accounts require check safekeeping. You agree that when we send a statement we have made the check available to you,
even if we do not send originals or images with the statement. We will destroy original checks after a reasonable period of time we determine.
If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We
cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images
instead of original checks, so we can provide a copy of the image, but not the original check.

F. Forms of Account Ownership
1. Personal accounts
THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE
CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.

                                                                10
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notified that the most current signature card and the deposit system contain
different information.
   i. Solely owned account
   When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.
   ii. Joint accounts
   When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
   If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or
   benefited from the item(s) that caused the overdraft.
   If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required
   to do so. That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account,
   we may not release the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we
   paid before the request. If we decide not to block the account, all joint owners remain responsible for items subtracted from the account.
   Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding
   another owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account
   to a court or government agency if we receive a garnishment, levy or similar legal process that identifies any of the joint owners.
        a. Joint account with rights of survivorship
        If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The
        estate of the deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will
        continue as a joint account with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or
        “JTWROS,” it has rights of survivorship.
        b. Joint account with no right of survivorship (also called “tenants in common”)
        If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate.
        Either the surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility
        for determining the respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have
        rights of survivorship.
        c. When survivorship rights apply
        Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature
        card and in the account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship.
        Accounts in Texas do not have rights of survivorship unless you clearly indicate on the signature card and in the account title that the
        account is created with these rights.
        If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship
        and is payable to the beneficiary only upon the death of the last surviving owner, except as stated in paragraph d. below.
        d. Marital account (Wisconsin only)
        If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled
        to the other 50%. If a marital account contains a payable on death designation, the POD beneficiary is entitled to the deceased
        spouse’s 50% share. However, we have no responsibility to determine the respective interests of the owner and the POD beneficiary.
        e. Tenants by the entirety (Florida only)
        A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates
        otherwise. We are not required to determine whether an account is a tenants by the entirety account before responding to a
        garnishment or other legal process. We may assert our right of setoff or security interest in a tenants by the entirety account in order
        to collect debts of either owner.
   iii. “Payable on death” account
   If you establish your account payable on death to one or more beneficiaries, the account is a “POD” account. If we receive proof you’ve
   died, we will pay the balance of the account to the beneficiary or beneficiaries you designated. Multiple beneficiaries will be paid in equal
   shares unless the signature card provides otherwise. We do not offer POD accounts in all states.
   iv. “In trust for” (informal trust) account
   If you establish your account as in trust for (“ITF”) or as trustee for one or more beneficiaries without presenting formal trust documents,
   we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or


                                                                               11
    beneficiaries you designated. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We do not
    offer ITF accounts in all states.
    v. Convenience account
    If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items.
    You are solely responsible for the actions of the additional signer (grandfathered accounts only).
    vi. Power of attorney
    A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of
    attorney, the agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the
    money in the account. Do not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you
    must provide a power of attorney form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to
    investigate the facts relating to any power of attorney provided to us on your behalf, including whether your signature on the power of attorney
    is authentic or whether the agent continues to have authority. We may follow or refuse to follow the agent’s instructions at any time, including
    if we suspect fraud or abuse on your account, unless state law requires otherwise. We may also refuse an agent’s request to become a joint
    owner or a beneficiary of an account, but we have no liability to anyone if we do so. We have no liability when we follow or refuse to follow any
    instructions from an agent, for example, if your agent misuses the authority you have given them.
    vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal
    loan to you, or cash checks against it.
    viii. Representative payee/VA custodian account
    If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse
    payee or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the
    account other than the designated payments. We are not required to determine whether you deposit other funds or whether any
    withdrawals or transfers from the account are for the support of the person for whose benefit the funds are paid. This person is called the
    beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals from the account. If the
    government demands that we return deposits made after the beneficiary’s death and the account does not have enough funds to pay the
    demand, we may take the funds from any account you or the beneficiary owns.
    ix. Other fiduciary accounts
    If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve
    the right to require any documents we reasonably request to satisfy us that you are authorized to open and use the account, including
    withdrawing the funds. We do not have to permit any withdrawal from the account until we receive all requested documents. We have no
    fiduciary duties to you as the trustee, executor, guardian or conservator, or to the beneficial owners of the account.
2. Business accounts
If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any
individual director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited
liability company, partnership, or any other business, government or non-profit organization. We may rely on the accuracy and completeness
of all resolutions, signature cards and other documents you deliver to us in connection with the account. If they state that a person is
authorized to sign checks or otherwise initiate transactions on your account, that person is called a signer.
If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through
a business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married
couple to open an account as a sole proprietorship.
If you change your form of ownership or authorized signers, you must notify us when the change occurs.
A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also
authorized to sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the
proceeds will be used, even if the check is payable to the person who signed the check.
A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents
relating to accounts or other business.
We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.



                                                               12
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the
account is overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts
opened with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the benefits you would be eligible for had you requested your accounts to be
linked. If we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the
linked accounts. If the checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any
remaining eligible accounts to be linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not
required to notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (fiduciary), your account may receive a
financial benefit, which could be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary accounts. You
should carefully consider this decision and consult with your legal advisor if necessary.
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the
benefits from linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your
request. If accounts are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change
will affect only future statements.
Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining accounts on a single statement
does not mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all
accounts on that statement through chase.com or Chase Mobile.

G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual
Percentage Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose,
without limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and
electronic direct deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day,
which may be based on your balance (also called your present or ledger balance) or collected balance as explained in the product information
for your account. The collected balance is the balance of all deposits in your account on which we have received credit for the deposited funds
(determined by the availability schedule of our Federal Reserve Bank for checks and similar items). We reserve the right not to pay interest on
any deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound,
and interest will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day
basis. We pay interest only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount
of interest less than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more will be
rounded up to the next whole cent.

H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to
close your account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as
a garnishment, attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than
under legal process until pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released.
After we restrict your account in preparation for closing, we will not pay any additional interest on the account. We may automatically close your
account if the balance is $0 or negative. Either you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other
amounts if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks,

                                                                                    13
but we may reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account.
We have the right to advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting
or overdrafts.

I. Other Legal Terms
1. Telephone and electronic communication
We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless
the law says we must.
When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan
accounts. Your consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for
informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf
to service your accounts. Message and data rates may apply. You may contact us anytime to change these preferences, or change them on
chase.com. If you give us your email address, you agree that we may send servicing messages (such as fraud alerts and hold alerts) related to
your accounts to that address.
We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law
says otherwise.
2. Adverse claims
If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section
or we may place funds in a court (this is called an interpleader action) for resolution. If any person notifies us of a dispute, we do not have
to decide if the dispute has merit before we take further action. We may take these actions without any liability and without advance notice,
unless the law says otherwise.
3. Restricting your account; blocking or delaying transactions
There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to
comply with legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or
delay any specific withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them
pending investigation, including in one or more of the following circumstances:
    • Your account is involved in any legal or administrative proceeding;
    • We receive conflicting information or instructions regarding account ownership, control or activity;
    • We suspect that you may be the victim of a fraud, scam or financial exploitation, even though you have authorized the transaction(s);
    • We suspect that any transaction may involve illegal activity or may be fraudulent;
    • We are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction
      rules and anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
    • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total
withdrawals or deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply
with applicable law.
We will have no liability for any action we take under this section.
4. No waiver
If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
5. Changes to the agreement
We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes at
least 30 days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the law
requires a different method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective on
the renewal date. You agree that notice of these changes may be provided to any joint owner. By maintaining your account after the effective
date of any change, you agree to the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes for
variable rate accounts or notice of changes in printing fees for documents (such as checks).
We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.




                                                                  14
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law
and, when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
    • If you opened your account in person, it is located in the state where you opened it;
    • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time,
      it is located in that state; but if you resided anywhere else your account is located in Ohio.
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. We will not be liable
for anything we do when following your instructions. In addition, we will not be liable if we don’t follow your instructions if we reasonably
believe that your instructions would expose us to potential loss or civil or criminal liability, or conﬂict with customary banking practices.
WE WILL NOT BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON AN
ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED ENDORSEMENT OR
ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals
and fees are posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will
be retransferred to your transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be
transferred to the transaction sub-account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that
appears to have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution,
levy or similar order. We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will
continue to charge any applicable fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is
placed, but you may ask us to relink your accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal
Processing Fee or costs and expenses we incur in complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your
account, you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your
account, we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we
may charge you a Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must file any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does
not permit contractual shortening of the time during which a lawsuit must be filed to a period as short as two years, you and we agree to the
shortest permitted time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period
set forth in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable
law or this agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in
an appropriate court in the state where your account is located. If we file any lawsuit or legal proceeding that is connected in any way to
your accounts or services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either
party chooses to have disputes resolved by arbitration, the section entitled Arbitration governs the process and location of the arbitration
proceedings.

                                                                                 15
11. Pre-judgment interest rate
If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on
the judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account
is not interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by
binding arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).
This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU
AND WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT
OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE
REQUEST IT.
What claims or disputes are subject to arbitration?
Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any
related service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement
between us, or the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to
arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all
such claims or disputes, whether they arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred
to in this section as “Claims.”
The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of
arbitration, if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (the customer) cancel or opt out of this agreement to arbitrate?
You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is
closed; 2) you pay us in full any outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
2.	SEEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
    ACCOUNT), UNLESS ALL PARTIES AGREE;
3.	BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
4.	SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this
agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by
arbitration. No arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator
have authority to make any award for the benefit of, or against, any person who is not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the
Claim will be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules
of procedure governing the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party.
For purposes of arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim. (If we assign your account to
an unaffiliated third party, then “we” includes that third party.) The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator.
That organization will apply its code of procedures in effect at the time the arbitration claim is filed. If there is a conflict between that code of

                                                                 16
procedures and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by
agreement of the parties (or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations,
and will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief
provided for under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the
Uniform Commercial Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else.
The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the arbitration administrator within 30
days of award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration
administrators. The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on
majority vote. Any final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise
required, we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of the arbitrator and
arbitration administrator for the first two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the
arbitration organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable law.
If you consider that you are unable to afford any fees that would be yours to pay, you may request that we pay or reimburse them, and we will
consider your request in good faith.
How do I (the customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS at 620 Eighth Avenue, 34th Floor, New York, New York 10018, or
jamsadr.com; or the AAA at 335 Madison Avenue, Floor 10, New York, New York 10017, or www.adr.org. Arbitration hearings will take place in
the federal judicial district that includes your address at the time the Claim is filed, unless the parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid
or binding on us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the
assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice
prohibits us from doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors
who offer products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy
and convenience to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any third party, that decision is yours
alone, and we are not responsible for the third party’s performance or to help resolve any dispute between you and the third party. Our
employees may also receive compensation when you purchase a Chase product based on their referral.
16. Illegal activities
You will not use your account to conduct transactions relating to unlawful Internet gambling or any other illegal activity. We may refuse any
gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds
to the state. We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting
with a banker. We’ll mail you a letter to notify you before we transfer your funds to the state as abandoned property.



                                                                                       17
18. Our responsibility to obtain personal information
Federal law requires all financial institutions to obtain, verify, and record information that identifies each person or business who opens an
account. We require the following information or documents as a condition to your opening an account:
    • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
    • For a business account: your business name, taxpayer identification number and business address; the name, residential
      address, date of birth and Social Security number of each signer, so we can verify the signer’s identity; and documents to verify
      the business’s existence.
Our policies may require additional information about you or any person associated with you or with the account when or after you open the
account to assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain
information in order to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you nor any
beneficial owner of any account is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office
of Foreign Asset Control.
19. English language — Other language preferences
The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some
of our forms, disclosures and documents, including this agreement, available in languages other than English. However, many important
bank documents, and some products and services related to this account, are provided only in English. If there is any difference in meaning
between the English and non-English version of any of our documents, the English version applies and is available upon request.

Substitute Checks and Your Rights
What is a substitute check?
To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to
original checks, with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your
check. You can use it the same way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive
substitute checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have
rights under other law with respect to those transactions.
What are your rights as a consumer regarding substitute checks?
In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is
posted to your account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your
account more than once for the same check). The losses you may attempt to recover under this procedure may include the amount that was
withdrawn from your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less.
You also are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of
the substitute check, you may be able to recover additional amounts under other law.
If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive
your claim and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may
reverse the refund (including interest) if we later determine the substitute check was correctly posted.
How do you make a claim for a refund?
If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please
contact us. You must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account
statement showing that the substitute check was posted to your account, whichever is later. We will extend this time period if you were not
able to make a timely claim because of extraordinary circumstances.
Your claim must include:
    • A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
    • An estimate of the amount of your loss;
    • An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss; and
    • The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the
      check, and the amount of the check.

                                                                  18
Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include transactions that you make with a debit
card or ATM card, and payments, deposits and transfers that you make by telephone, chase.com and other electronic methods. We may
issue you a card or code to initiate EFTs. We charge or credit accounts for EFT transactions only on business days, which are all days except
Saturdays, Sundays and federal holidays.

A. T YPES OF EFT SERVICES
1. ATM and Debit Cards
As a condition of opening certain checking accounts, you agree that we may automatically issue you a Chase debit card. However, activating
the debit card is not required to keep your checking account open. If you do not select a PIN when you open your account, we will mail you a
randomly generated PIN. We may deactivate any temporary ATM card when you activate your debit card.
You can use your card as follows:
At ATMs to:
    • Withdraw cash;
    • Transfer money;
    • Check your balances;
    • Deposit cash or checks;*
    • Make payments to qualifying Chase credit cards and loans;*
    • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
Services are available only for designated accounts linked to your card. When linking multiple accounts to your card, one checking account and
one savings account will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only
business cards and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card,
limited-function cards are also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that
network, and your other linked accounts may be accessible. Outside the U.S., only your primary checking account is generally accessible. We
may charge a Non-Chase ATM Fee. Balance inquiries and transfers will not incur a fee if done within 15 minutes of a withdrawal using the
same card at the same ATM. If only transfers and inquiries are performed, only one Non-Chase ATM Fee will be charged. The owner of the
ATM may also charge a fee. On some accounts, we will refund a certain number of these fees; however, if the ATM owner does not identify
these fees in the information they send to us we will not be able to automatically refund the fee. If this occurs, please contact us.
At certain Chase branches to:
    • Make deposits, withdraw cash, and make payments with assistance from a bank employee when you enter your transaction request on
      an electronic terminal; and
    • Make deposits, withdraw cash, make payments and conduct other banking transactions at an eATM.
You can use your debit card (but not your ATM card):
At participating merchants to:
    • Purchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to
      make recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed.
      We may also provide the merchant or the participating network your new account number and expiration date.
    • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
At participating financial institutions to:
    • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. ACH Transactions
You can send or receive electronic transfers from or to your accounts by providing another party your checking account number and our
routing number for the state where your account is located. We may transfer the funds by ACH or other similar networks. Electronic transfers
require your authorization and may take various forms, such as:


                                                                               19
    • Direct deposits, such as employer payroll or government benefits;
    • One-time or repeating charges to your account for bill payments;
    • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may
      keep your check or return it to you.
3. Online Banking and Chase Mobile
You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your
Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on
chase.com or by downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms
for using these services when you enroll.
4. Telephone Banking
You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between
your accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN
to use the automated system. Business account holders may also use a valid Taxpayer Identification Number (TIN).
5. Overdraft Protection Transfers
Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.
6. Personal Identification
At certain Chase eATMs, you will be able to provide us personal identification that we accept, such as a driver’s license. Our branch employee
will then give you a temporary, one-time code so you can have full use of the eATM.

B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
1. Authorizations and Holds
Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount
than the authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the
purchase (such as self-service fuel).
For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental
agencies—that merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or
less than your actual purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your
balance. We will pay the purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
2. Overdrafts
For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t
authorize an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an
Insufficient Funds Fee. For business accounts, if you have notified us NOT to pay overdrafts we generally won’t authorize a debit card
transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other
transaction overdraws your account, we will assess fees described in the General Account Terms and the Fee Schedule.
3. Canceling Your Card
We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
4. Our Right to Refuse Transactions
We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be
fraudulent, suspicious or illegal activity.
5. Foreign Exchange Transactions
The exchange rate applied to card transactions that occur in a different currency will be either:
    • A rate selected by the network from the range of rates available in wholesale currency markets for the date it processes the transaction
      (this rate may be different than the rate the network receives); or
    • The government-mandated rate in effect for the date the network processes the transaction.
This exchange rate may differ from the rate on the date you used your card. We will add an Exchange Rate Adjustment Fee to the amount the
network charged us for foreign currency transactions.



                                                               20
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your
primary checking account.
    • If you select Debit, you must also enter your PIN.
    • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
   • Choose an ATM that is well lit.
   • Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and find
     another machine.
   • At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and
     lock your doors.
   • Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
   • As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
   • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy
     area and immediately contact the police.
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
    • Change your PIN every few months by visiting a branch. Use a PIN that others can’t easily ﬁgure out. For example, don’t use your birthday.
    • To change your PIN (or if you forget your PIN), visit any Chase branch or request a new PIN at chase.com.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner
we can take precautions to ensure your card isn’t misused.

C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
    • To protect your balance, there are daily limits for ATM withdrawals and card purchases, even if your available balance is higher than the
      daily limit. However, we may allow transactions that exceed your limit. Your card limits were provided to you when you received your
      card. We may change your limits and will notify you if we do. For security reasons we may temporarily reduce these daily limits without
      notice. If you don’t know your limits or would like to change them, please call us.
    • You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
    • Your card will be restricted if we consider your account to be inactive or dormant.
When you use an eATM located inside a branch lobby during the branch’s posted operating hours, the following limitations apply:
For personal accounts:
    • You can deposit up to $5,000 in cash each day.
    • You can withdraw up to $3,000 each day. This separate limit does not apply to a Privileges card.
For business accounts:
    • Each signer can withdraw up to $3,000 each day. This separate limit does not apply to an Associate card.
All withdrawals at eATMs outside a branch lobby or outside the branch’s posted operating hours count toward your daily ATM withdrawal limit.

D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction.
However, for certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly
statements, unless your account is considered inactive.
To confirm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.




                                                                                   21
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number
or address at the end of this agreement.
For personal accounts only, the following procedures apply:
We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
the following:
    • Your name and account number;
    • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
    • The amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However,
if we need more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within
10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation. If you opened your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to
20 business days. If you opened your account less than 30 days before the date of the suspected error or the transaction occurred at a point-
of-sale location or outside the U.S., the 45-day period is extended to 90 days.
If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10
business days, we may not credit your balance.
We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you
a written explanation. You may ask for copies of the documents that we used in our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so.

F. OUR LIABILIT Y FOR FAILURE TO COMPLETE TR ANSACTIONS
If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages.
However, we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or
device does not have enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant
authorizes an amount greater than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We
are not liable for failure to complete a transaction on a business account if we send you notice that the transaction was not completed.

G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the
amount and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only
when the payment would differ by more than a certain amount from the previous payment or when the amount would fall outside certain
limits that you set.
You can stop a recurring payment by telephone, chase.com, Chase Mobile or at a branch before the scheduled payment date by providing us
sufficient information for the type of payment.
1.	If you provided your card number for the preauthorized transfer, you must give us the exact card number. We will close the card and open a
    new one to replace it.
2.	If you provided your account number and routing number (ACH direct debit) for the preauthorized transfer, you must give us your account
    number and the exact name of the payee. We will also need the exact amount of the payment, a range of amounts or an instruction to
    block all payments from the named payee. We may refuse a payment to a payee with a similar name that we believe to be the same payee;
    however, we are not liable if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee
    than the stop payment you placed, contact us before the end of the business day so we can try to refuse payment.
	Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
	For business accounts, your ACH stop payment will either be effective:
    • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
      account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
      Renewal Fee, unless you notify us not to renew by following the instructions in the statement.


                                                               22
3.	If you set up your recurring bill payments or transfers through chase.com, you can cancel pending and future payments on chase.com or Chase Mobile.
4.	If you previously set up repeating account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the
transfer is scheduled, and we still pay, we will be responsible for your losses or damages.

H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
    • As necessary to complete transactions;
    • In connection with the investigation of any claim you initiate;
    • To comply with government agency, arbitration or court orders;
    • With your written permission;
    • As permitted by our Privacy Notice.

I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible
losses to a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you
do NOT tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped
unauthorized transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did
not make, tell us right away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not
get back any money you lost after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1.	To assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements
    and reports reasonably requested by us;
2.	To notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3.	That by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your
    birthday as your PIN), you will be responsible for all authorized and unauthorized transactions;
4.	That all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us prompt
    notice of unauthorized items, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet,
if you notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where
you have given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days.

J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.

K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions
that are not covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms
or by separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements
and disclosures.

                                                                                    23
Account Alerts and Text Banking
If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms
of the Online Service Agreement control the terms of these services instead.
    • We may use a telephone number, email address or other delivery point we have in our records for you or other contact information that
      you provide to us for these services so we can send you certain information about your account. You may be automatically enrolled to
      receive certain Account Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or
      speak to a Telephone Banker.
    • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you.
      Delivery of alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider;
      technology failures; and system capacity limitations.
    • We do not charge for the Account Alerts or text banking, but message and data rates may apply. To cancel text banking services,
      send STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.
    • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official
      record of your account. Anytime you review your balance, keep in mind it may not reflect all transactions, including recent debit card
      transactions or checks you have written.
    • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or
      confidential information about you, such as account activity or the status of your account.
You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed
delivery, misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer
a loss, cost or expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable
laws, you have to pay that amount to us.

Funds Availability Policy
For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct
deposits and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other
deposits, the funds are available on the first business day after the day we receive your deposit.
In most cases when you deposit checks drawn on a Chase account:
    • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
    • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
Once funds are available, you may withdraw them or use them to pay checks and other items.
For Chase Analysis Business Checking (with or without Interest):
Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available on
the day we receive your deposit.
Next business day availability: Funds from the following deposits are available on the first business day after the day we receive your deposit:
    • U.S. Treasury checks that are payable to you;
    • Checks that are drawn on us.
    • The following items, if you make the deposit in person to one of our employees:
      a.	State and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any branch upon request;
      b.	Cashier’s, certified, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
          branch upon request;
      c.	Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
Second business day availability: Funds from all other deposits are available no later than the second business day after the day we
receive your deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
When Your Deposit Is Received:
If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on


                                                                      24
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is
not a business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
    • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
    • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time. For ATMs with an earlier cutoff, the ATM screen will
      notify you of the cutoff time.
    • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits
      no later than the next business day.
    • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a
      night depository when those branches are closed will be considered received on the next business day when the branch is open.
    • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the
      Chase-By-Mail facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.
Longer Delays May Apply:
For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make
all of the funds that you deposited by check available by the first business day after the day of your deposit. Funds may not be available until the
second business day after the day of your deposit. However, at least the first $200 of these deposits will be available on the first business day after
the day of your deposit. If you will need the funds from a deposit right away, you should ask us when the funds will be available, but further review
of the deposit after we receive it may still result in delayed availability.
For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
    • We believe a check you deposited will not be paid;
    • You deposited checks totaling more than $5,000 in any one day;
    • You redeposited a check that has been returned unpaid;
    • You have overdrawn your account repeatedly in the last six months; or
    • There is an emergency, such as failure of communications or our systems.
If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we
will tell you then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
business day after we decide to take that action.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the first 30 days your account is open:
    • Funds from deposits of the first $5,000 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s, and federal, state, and local
      government checks will be available on the first business day after the day of your deposit if the deposit meets certain conditions. For
      example, the checks must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of your
      deposit. If your deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first $5,000
      will not be available until the second business day after the day of your deposit; and
    • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already
in your account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                       25
                                                                                                                               Rev. October 2014


     FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

     Why?             Financial companies choose how they share your personal information. Federal law gives
                                                                                                                                                   Privacy Notice




                      consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and
                      protect your personal information. Please read this notice carefully to understand what we do.

     What?            The types of personal information we collect and share depend on the product or service you have with us. This
                      information can include:
                      n Social Security number and income
                      n account balances and transaction history
                      n credit history and payment history




26
     How?             All financial companies need to share customers’ personal information to run their everyday business. In the section
                      below, we list the reasons financial companies can share their customers’ personal information; the reasons Chase
                      chooses to share; and whether you can limit this sharing.


     Reasons we can share your personal information                                                         Does Chase Can you limit
                                                                                                            share?     this sharing?
     For our everyday business purposes – such as to process your transactions, maintain your                      Yes                No
     account(s), respond to court orders and legal investigations, or report to credit bureaus
     For our marketing purposes – to offer our products and services to you                                        Yes                No
     For joint marketing with other financial companies                                                            Yes                No
     For our affiliates’ everyday business purposes – information about your transactions                          Yes                No
     and experiences
     For our affiliates’ everyday business purposes – information about your creditworthiness                      Yes                Yes
     For our affiliates to market to you                                                                           Yes                Yes
     For nonaffiliates to market to you                                                                            Yes                Yes
     To limit        n   Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial 711
     our sharing         or
                     n   Visit us online: chase.com/privacypreferences
                     Please note:
                     If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice. When you
                     are no longer our customer, we continue to share your information as described in this notice.
                     However, you can contact us at any time to limit our sharing.


     Questions? Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial 711.




27
     Page 2

     Who we are
     Who is providing this notice?    The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                                      located at the end of this document.

     What we do




28
     How does Chase protect           To protect your personal information from unauthorized access and use, we use security measures that
     my personal information?         comply with federal law. These measures include computer safeguards and secured files and buildings. We
                                      authorize our employees to get your information only when they need it to do their work, and we require
                                      companies that work for us to protect your information.
     How does Chase collect           We collect your personal information, for example, when you
     my personal information?         n open an account or make deposits or withdrawals from your account
                                      n pay your bills or apply for a loan
                                      n use your credit or debit card

                                      We also collect your personal information from others, such as credit bureaus, affiliates,
                                      or other companies.
     Why can’t I limit all sharing?   Federal law gives you the right to limit only
                                      n sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                      n affiliates from using your information to market to you
                                      n sharing for nonaffiliates to market to you

                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
     What happens when I limit     Your choices will apply to everyone on your account.
     sharing for an account I hold
     jointly with someone else?
     Definitions
     Affiliates                           Companies related by common ownership or control. They can be financial and nonfinancial companies.
                                          n   Our affiliates include companies with a Chase or J.P. Morgan name and
                                              financial companies such as J.P. Morgan Securities LLC
     Nonaffiliates                        Companies not related by common ownership or control. They can be financial and nonfinancial companies.
                                          n   Nonaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                              membership clubs
     Joint marketing                      A formal agreement between nonaffiliated financial companies that together market financial products or
                                          services to you.
                                          n   Our joint marketing partners include categories of companies such as insurance companies


     Other important information
     State laws:
     VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint marketing, we
     will only disclose your name, contact information and information about your transactions.
     NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our Internal Do
     Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio, TX 78265-9752.




29
     For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject line. You may
     also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General, 555 E. Washington St.,
     Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
     CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described on page 1.
     CA residents are provided a CA notice for additional choices.



     Who is providing this notice?
     JPMorgan Chase Bank, N.A.        Chase Insurance Agency, Inc.      Chase Bankcard Services, Inc.
     J.P. Morgan Securities LLC       Chase Bank USA, N.A.
     Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.
How to Contact Us:
Personal Accounts:
Main phone number:                                      1-800-935-9935
Spanish:                                                1-877-312-4273

Business Accounts:
Main phone number:                                      1-800-242-7338
Spanish:                                                1-888-622-4273

Online Banking or Chase Mobile: 1-877-242-7372

Deaf and Hard of Hearing:
Operator Relay calls:
      Personal Accounts:                                1-800-935-9935
      Business Accounts:                                1-800-242-7338
Direct TTY calls:                                       1-800-CHASETD (1-800-242-7383)

International Calls:                                    1-713-262-1679

Website:                                                chase.com

All Written Correspondence:	JPMorgan Chase Bank, N.A.
                             PO Box 659754
                             San Antonio, TX 78265-9754

	If you believe your debit card has been lost or stolen, or for information
  about purchases and ATM transactions, call us at the telephone numbers
  listed here or write:

	Chase
  PO Box 659809
  Internal Mail TX3-7849
  San Antonio, TX 78265-9109

In case of errors or questions about your electronic funds transfers (EFT), call 1-866-564-2262.




JPMorgan Chase Bank, N.A. Member FDIC                                                              Catalog REDAA316
© 2016 JPMorgan Chase & Co.                                                                        Effective 3/13/2016
   EXHIBIT E
TO LAURA DECK
 DECLARATION
             DEPOSIT ACCOUNT
             AGREEMENT
             PRIVACY
             NOTICE
             HOW TO
             CONTACT US

             Important legal information, disclosures
             and terms you should know.




ISSUE DATE


AUG 2016
Table of Contents
DEPOSIT ACCOUNT AGREEMENT............................................................................................................. 2
   General Account Terms........................................................................................................................ 3
     A. Deposits and Checks You Cash...............................................................................................................3
     B. Checks, Withdrawals, Transfers and Other Account Charges............................................................4
     C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest........................................7
     D. CDs.............................................................................................................................................................8
     E. Statements, Notice of Errors, and Other Notices................................................................................9
     F. Forms of Account Ownership...............................................................................................................10
     G. Interest on Checking and Savings Accounts.......................................................................................13
     H. Closing Your Account.............................................................................................................................13
     I. Other Legal Terms..................................................................................................................................14
   Substitute Checks and Your Rights.................................................................................................. 18
   Electronic Funds Transfer Service Terms......................................................................................... 19
     A. Types of EFT Services.............................................................................................................................19
     B. Important Information and Agreements about Your Card...............................................................20
     C. Limitations on Transfers, Amounts and Frequency of Transactions...............................................21
     D. Receipts and Statements.......................................................................................................................21
     E. In Case of Errors or Questions about Your Electronic Funds Transfers..........................................22
     F. Our Liability for Failure to Complete Transactions.............................................................................22
     G. Preauthorized (Recurring) Transfers and Stop Payments.................................................................22
     H. Disclosure of Account Information to Third Parties......................................................................... 23
     I. Notice of Your Rights and Liabilities.................................................................................................... 23
     J. Fees......................................................................................................................................................... 23
     K. Services Not Covered by This Part; Separate Agreements.............................................................. 23
   Account Alerts and Text Banking.....................................................................................................24
  Funds Availability Policy.................................................................................................................... 24
PRIVACY NOTICE..................................................................................................................................... 26
HOW TO CONTACT US.......................................................................................................... BACK COVER
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.

Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
  • Rates for interest-bearing accounts
  • Personal accounts:
       -- Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
        -- Chase Private Client Products: Deposit Product and Services
  • Business accounts:
       -- Additional Banking Services and Fees (including our Fee Schedule)
  • A ny additional disclosures, such as amendments or agreements, that we provide to you either when you open your account or when we change the
    terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use your
information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                            1
Deposit Account Agreement
This agreement is the contract that governs your account.
Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase Bank, N.A.
or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services, you and anyone else
identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business groups, such as Corporate Banking, will
get a different agreement and their accounts will be governed by that agreement, not this one. If you have a product that is not a deposit account, such
as a prepaid card or credit card, this agreement does not apply to that product. Also, other products or services, such as online banking or retirement
accounts, may have additional agreements. A more specific agreement takes precedence over this one.
This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information, (3) banking
services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain information on fees that apply
to your accounts.
DEFINITIONS:
  Here are some important terms that we use throughout this agreement:

   Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.

   ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the “automated
   clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a utility company.

   ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals and
   deposits. eATM: An ATM that offers expanded services over traditional ATMs and is available in some of our locations; we refer to them as ATMs in
   this agreement unless otherwise noted.

   Available Balance: Your balance after deducting (1) deposits that are not yet available for withdrawal under our Funds Availability Policy, (2) card
   or other transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending transactions such as ACH transactions,
   and (4) any holds on your balance, such as holds on funds to comply with court orders or other legal requirements.

   Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an emergency or to
   observe a state holiday.

   Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other depository
   institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.

   Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an “everyday” (non-
   repeating) purchase transaction or a repeating payment, such as a monthly bill.

   Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer issuing
   payroll or a government paying benefits.

   Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds availability, a court
   order or other reasons. A hold may be placed for more than your balance.

   Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is added to or
   subtracted from your balance.

   Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the available balance.

   PIN: A four-digit personal identification number that you either select or request us to randomly generate and mail to you. A PIN is needed to have
   full use of a debit card and ATM card.




                                                                            2
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase Mobile®
and use Account Alerts, or call us to confirm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the amount from
your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t have
your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had endorsed the check.
Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had actually endorsed it. We are not
bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement “without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your endorsement (and any other
endorsement supplied by a co-payee) must be in the 1½ inch area that starts on the right side as viewed
from the back. Payee or customer information must not be on any other part of the back of the check
(look at the diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense, you have to pay that
amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name that’s
different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide and the name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We may
confirm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip. We are not required to
adjust your account for discrepancies of $10 or less. We may not adjust your account unless you notify us of the discrepancy within one year of the date
of your account statement that shows the deposit. If you do not notify us of the error during this notice period, the deposit amount will be considered
final. This means that if the actual amount deposited was less than the amount declared on the deposit receipt, the difference will become your
property and if the actual amount deposited was more than the amount declared on the deposit receipt, the difference will become our property.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and you may
not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large cash
deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a written receipt
for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any amount we’ve
added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical possession of the check. We will
not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already made. If we refuse a deposit, we may take a
check on a “collection basis,” which means we won’t add funds to your balance until we’ve actually been paid for the check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some cases
you may not. Please see the Funds Availability Policy for details.




                                                                                   3
If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has “cleared,”
or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to you and you’ve
withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.
8. Transactions in a foreign currency
The exchange rate we use for foreign currency will depend on the type of transaction being conducted (such as depositing a foreign check, exchanging
foreign currency or making a purchase in a foreign currency), the amount in U.S. dollars, the type of foreign currency, date and time, and whether the
transaction is a debit or credit. The exchange rate for the same currency may not be the same across different products or services. The exchange rate
that we offer you may include a commission, and it will be different from the exchange rate for institutions that is usually quoted in newspapers or
online services.
We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those checks on a
collection basis without your specific instruction to do so and we may charge an International Collection Fee. We can reverse any amount we’ve added to
your balance and send the check on a collection basis even after we’ve taken physical possession of the check. Our Funds Availability Policy does not apply
to any foreign check, whether we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a foreign currency
will be determined at the exchange rate for such items that’s in effect when we’re paid for the check. If a check is returned later for any reason, we will
subtract the amount of the check and any charges from other banks from your balance. We will use the applicable exchange rate in effect at the time of
the return, which may be different from the exchange rate originally used for the deposit.
9. Depositing substitute checks
A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a check you
deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay us that amount.
10. Depositing remotely created checks
A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check. If you
deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable care. We will
not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may send checks to any bank
or to the entity on which the check was written in our customary manner. We may have agreements with other banks regarding times and methods for
collecting or returning items.
If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or cash is
forged, counterfeit, altered, improperly endorsed or otherwise improper.
12. Our right to charge back deposited or cashed items
If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands that we
repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement; or (3) the sending
bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account number or procured by fraud,
we may pay the return or demand, and subtract the funds from your balance. If a deposited or cashed item is returned, we will charge you a Deposited Item
Returned Fee or a Cashed Check Returned Fee. If we have reason to believe that any of the events in the previous sentence has occurred or may occur or
that the check or other item should not have been paid or may not be paid for any other reason, we may place a hold on the funds or move them to a non-
customer account until we determine who is entitled to them.
If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust account or an
account in your name, or charge part of the check to each, even if you have already withdrawn the funds.
B. Checks, Withdrawals, Transfers and Other Account Charges
1. Withdrawals and transfers from your account
We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We may require
you or any person you authorize to provide us with identification, documentation or information that’s acceptable to us before allowing the transaction.
2. Checks and other documents you use
We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through




                                                                              4
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary equipment.
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a way
that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks or other
documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of these things, such as
leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180 days” or “Valid
only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the conditions do not apply to
us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented), regardless of how old it is. If we pay it,
you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card specifies
that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your internal control
purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or provide
a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of your negligence or
whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash it. We
may also require that they provide us identification we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document releasing
us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable commercial
standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on file with us, we’re not liable to you even
if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may select either one when paying it.
We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account for the check
amount, which may cause other items to overdraw the account. If the amount of the check identified in the notice exceeds your balance at the time we
receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank number
or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the name identifies a
different person from the bank or account owner identified by number, we and other banks that handle the funds transfer may still rely exclusively on the
number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you of any
changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments
Any owner or authorized signer of an account may order us to stop payment on a check, and we will charge a Stop Payment Fee. However, your stop
payment will not be effective if we have already certified, paid or otherwise become responsible for the check. For example, we can’t stop payment on
a check we’ve already cashed or a deposited check where the funds have already been withdrawn. Refer to the Electronic Funds Transfer Service Terms for
how to place a stop payment on recurring electronic payments.




                                                                             5
To stop payment on a check, you must give us an oral or written stop payment order using the phone number listed on the back cover of this agreement,
or in person at a branch, or through chase.com. So we can identify the item, you must give us the exact account number and either:
  • The exact check number or a range of check numbers
  • The payee name and the exact amount of the check
  • The payee name and range of amounts of the check (only available when speaking to a bank employee).
Generally, we will complete your request as soon as we receive your instructions.
For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop payment
request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the additional order.
An additional Stop Payment Fee will be charged.
For business accounts, you may place a stop payment for either:
  • One calendar year, or
  •O ne calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business account
    statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic Renewal Fee, unless
    you notify us not to renew by following the instructions in the statement.
We may send you a written confirmation of your stop payment. We may rely on the information in the confirmation unless you notify us immediately of
any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certified check, unless you provide us a sworn
statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not required to refund
the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the check amount or issue a
replacement check if the check is presented for payment within 90 days after the issue date. If in our discretion we agree to refund or replace the check,
we may require that you purchase a surety bond for the amount of the check.
14. Limits on savings account withdrawals
Withdrawals and transfers out of your savings account are limited by federal law. In this agreement, a savings account means an account with limited
withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than six withdrawals or
transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However, this limit does not apply to
withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we don’t send a monthly statement, a
monthly statement period means a calendar month. We are required by law to ensure that you comply with this limit. If you exceed this limit after we’ve
notified you of a violation, we will change your account to one we choose that doesn’t limit withdrawals, and it may be an account that pays less or no
interest. For Retirement Money Market accounts, we may either refuse or delay any withdrawal request that violates these requirements.
15. Savings Withdrawal Limit Fee
If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will charge a
Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal law.
16. Our right to require advance notice of withdrawals
For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until we receive
notice otherwise.
After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits. We are
also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence, as well as who is
entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible for repaying us the amount
of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner dies, we are authorized to pay the
transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff (our right to apply funds in one account to the
debt associated with another account) or security interest rights against the funds credited to your balance after your death. We have these rights even if
a surviving joint owner, a “payable on death” payee, or a beneficiary of an “in trust for” or “trustee for” account has rights to the account.




                                                                                   6
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet paid. We
will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the requested withdrawal.
Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit card transactions are described in
the Electronic Funds Transfer Service Terms.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will first add deposits to your account. Second, we will subtract wire transfers, everyday debit card transactions,
online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited at a teller station by
a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all other items, including checks
you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount and moving to the lowest. We reserve the
right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or interest. We
also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts with us or other banks in
the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits include
any federal or state benefit payments that you choose to deposit in any account (including direct deposit of Social Security benefits). You understand
and agree that if you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including suing you)
after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We will charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it, we will
charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we initially decide to
return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic Funds Transfer Service Terms. If
your account becomes overdrawn, you can avoid these fees by making a deposit or transferring funds from another Chase account to cover the overdraft
before the business day ends, such as when a branch closes, and by 11 p.m. Eastern Time for an ATM or when using the Transfer Money option on
chase.com or Chase Mobile. Other methods may use different cutoff times; for example, Chase QuickPaySM is 10 p.m. Eastern Time. If you deposit a
check, this assumes we do not place a hold and the check is not returned unpaid.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft Fee for any
overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection agreement
Overdraft Protection request: If you request Overdraft Protection, you must select one or more checking accounts you want protected by the
service and a single account where the money will come from for Overdraft Protection. That account may be with us or our affiliate and is called
a “backup funding account.” It may be a savings account (including a money market account), a credit card account in good standing, or another
qualifying line of credit account. Different checking accounts may have to be protected by different backup funding accounts. Personal checking
accounts may only be linked to personal backup funding accounts, and business checking accounts may only be linked to business backup funding
accounts. Any person who is an owner of both the checking account and the backup funding account may request the service without the consent of
other owners. Overdraft Protection will become effective within a reasonable time after we have approved your request.
Activation: If you overdraw an account that has Overdraft Protection, we will automatically transfer available funds from the backup funding account
to the checking account in increments of $50 that are enough to pay the overdraft amount and all transfer fees. Transfers will appear on the periodic
statements for each applicable account. We are not required to notify you if the backup funding account becomes unavailable.
Fees: We’ll subtract an Overdraft Protection Transfer Fee from your checking account each day we transfer funds. The fee amount is disclosed in our
Fee Schedule.
Limits on Overdraft Protection: We will not transfer more than the available balance in a savings account or the available credit (as of
the end of the previous business day) in a credit account, even if the amount of the overdraft is more than that available amount. If the


                                                                               7
available balance isn’t enough to pay all the checks and other transactions you have initiated on any day plus the Overdraft Protection Transfer Fee in
increments of $50, we will transfer enough funds to pay one or more transactions, plus the fee. If the available balance is enough to pay one or more
transactions but not the fee, we’ll transfer enough to pay just the transactions. However, we will charge the Overdraft Protection Transfer Fee against the
account, causing the account to be overdrawn. Any transactions that are not paid by the transfer will either be paid or returned, and Insufficient Funds
fees or Returned Item fees will be charged as if you didn’t have Overdraft Protection.
Transfers from a savings account used as the backup funding account are limited by federal law. There must not be more than six Overdraft Protection
transfers and other limited transfers per monthly statement period. The section of this agreement entitled Limits on savings account withdrawals explains
these limits in more detail.
Overdraft Protection will not be available if the backup funding account is closed or blocked for usage.
Termination of Overdraft Protection: We may terminate Overdraft Protection at any time by sending you written notice. Any owner of the
checking account, any owner of a savings account used as the funding account, or any borrower on a credit account used as the funding account may
cancel Overdraft Protection in person or in writing. Cancellation will be effective after we have received notice and had a reasonable time to act on it.
5. Setoff and security interest
If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of your accounts
to secure the debt. Debts include any overdrafts or fees you owe. If the debt is due or overdue, we may use the funds in any of your accounts to pay
all or part of the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any account owner. Our security
interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We do not have to give you any prior
notice to apply the funds. You expressly agree that our rights extend to any electronically deposited federal or state benefit payments (including Social
Security benefits). If you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time with the person or
organization paying the benefits. The right of setoff does not apply if the debt is created under a personal credit card plan.
If any federal benefits or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any of your
accounts to recover the payments if we’re obligated to return funds to the payor.
D. CDs
A certificate of deposit, or CD, is a deposit account with us for a specified period of time. This disclosure covers both retirement and non-retirement CD
products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
Here are a few things you should know about CDs:
Term: The term is the number of days, months or years you agree to leave your money in the account.
Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity date for
CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make additional deposits, or
withdraw your CD principal without paying an early withdrawal penalty.
Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you otherwise
or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term. For the renewal term,
your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship interest rate. If your CD is closed
during the grace period, it will not earn interest after the maturity date.
Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance. Interest
begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs may calculate
interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice assumes interest will remain
on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the amount(s) paid will be reported to the IRS
each calendar year.
You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period, interest
will become principal of the renewed CD. A withdrawal will reduce earnings.
Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
For Personal CDs:
  • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total amount of
     interest earned during the current term of the CD.




                                                                                 8
  • F or terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of interest earned
     during the current term of the CD.
  • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty will be
     calculated as described above, but it cannot be less than seven days’ interest.
  • The amount of your penalty will be deducted from principal.
For Business CDs:
  • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
  • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
  • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty will be
    calculated as described above, but it cannot be less than seven days’ interest.
  • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
  •  Death of a CD owner or a grantor of a revocable family/living trust;
  •  Disability of a retirement CD owner;
  •  A court’s determination that a CD owner is incompetent;
  •  Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and where no
      change in term or rate occurs;
  • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or transfer to
      a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another financial institution;
  • For retirement CDs, if the owner is revoking his or her Traditional IRA/Roth IRA within seven days after establishing the plan (must forfeit accrued
      interest); and
  • For retirement CDs, if the owner is withdrawing funds for one of the following reasons without moving funds from the bank and where no change in
      term or rate occurs:
          -- Converting or reconverting Traditional IRA or SEP funds to a Roth IRA;
          -- Recharacterizing Traditional IRA/SEP funds to a Roth IRA or vice versa; or
          -- Directly rolling over funds in a Money Purchase Plan or Profit Sharing Plan to a Traditional IRA, SEP or Roth IRA.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven days after
the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        -- Disability of an owner of the CD (excluding a Retirement CD);
        -- For retirement CDs, if the owner is under age 59½ and one of the reasons defined by sections 72(t) and 530 of the Internal Revenue Code
           applies, such as payment of qualified education expenses or first-time home purchase expenses; and
        -- For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs:
  •Death of a CD owner or a grantor of a revocable family/living trust;
  •A court’s determination that a CD owner is incompetent;
  •Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or rate occurs;
  •Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous withdrawal was
    made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account indicates otherwise.
If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period




                                                                            9
may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your account
statement will be on your statement.
Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You will receive
statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify you that the paperless
statement is available or we mail your paper statement. If your address or email is not valid, the statement will be considered available to you on the day
we generated it.
If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S. mail. We
may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be available
electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more than one owner.
You agree that sending the statement or notice to one owner qualifies as sending it to all owners, even if all owners don’t have access to the mailing
address of record for the account.
2. Notice of errors, forgeries and unauthorized signatures
You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless statements) if:
  • An item that you did not authorize or that is altered is listed on the statement;
  • Your account statement contains any errors; or
  • You did not receive your scheduled statement.
You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed or made available.
You must provide us with all information we need to investigate the alleged error or item. You must also file any police reports and provide any
supporting affidavits and testimony we reasonably request.
If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal claim
against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days in New York) after
we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse you for unauthorized items
by the same person that we pay after that time. These requirements are for transactions that are not covered by the Electronic Funds Transfer Service Terms.
You also have certain rights under federal law for substitute checks; please see Substitute Checks and Your Rights for more information.
3. Options for receiving checks
We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
  • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks or images
     of them with your statement. Some accounts require check safekeeping.
  • “Image statement” means you will receive images of the front of your paid checks on your account statement.
  • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check safekeeping. If you
have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If you have multiple checking
accounts on a single statement and any account uses image statement, then all will use image statement, unless the terms of the other accounts require
check safekeeping. You agree that when we send a statement we have made the check available to you, even if we do not send originals or images with
the statement. We will destroy original checks after a reasonable period of time we determine.
If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We cannot
provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images instead of
original checks, so we can provide a copy of the image, but not the original check.
F. Forms of Account Ownership
1. Personal accounts
THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE CONSULT
YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.




                                                                              10
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notified that the most current signature card and the deposit system contain different
information.
   i. Solely owned account
   When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.
   ii. Joint accounts
   When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
   If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or benefited from the
   item(s) that caused the overdraft.
   If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required to do so.
   That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account, we may not release
   the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we paid before the request. If we
   decide not to block the account, all joint owners remain responsible for items subtracted from the account.
   Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding another
   owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account to a court or
   government agency if we receive a garnishment, levy or similar legal process that identifies any of the joint owners.
       a. Joint account with rights of survivorship
       If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The estate of the
       deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will continue as a joint account
       with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or “JTWROS,” it has rights of survivorship.
       b. Joint account with no right of survivorship (also called “tenants in common”)
       If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate. Either the
       surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility for determining the
       respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have rights of survivorship.
       c. When survivorship rights apply
       Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature card and in the
       account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship. Accounts in Texas do not
       have rights of survivorship unless you clearly indicate on the signature card and in the account title that the account is created with these rights.
       If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship and is payable
       to the beneficiary only upon the death of the last surviving owner, except as stated in paragraph d. below.
       d. Marital account (Wisconsin only)
       If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled to the other
       50%. If a marital account contains a payable on death designation, the POD beneficiary is entitled to the deceased spouse’s 50% share. However,
       we have no responsibility to determine the respective interests of the owner and the POD beneficiary.
       e. Tenants by the entirety (Florida only)
       A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates otherwise. We are
       not required to determine whether an account is a tenants by the entirety account before responding to a garnishment or other legal process. We
       may assert our right of setoff or security interest in a tenants by the entirety account in order to collect debts of either owner.
  iii. “Payable on death” account
  If you establish your account payable on death to one or more beneficiaries, the account is a “POD” account. If we receive proof you’ve died, we
  will pay the balance of the account to the beneficiary or beneficiaries you designated. Multiple beneficiaries will be paid in equal shares unless the
  signature card provides otherwise. We do not offer POD accounts in all states.
  iv. “In trust for” (informal trust) account
  If you establish your account as in trust for (“ITF”) or as trustee for one or more beneficiaries without presenting formal trust documents,
  we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or beneficiaries
  you designated. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We do not offer ITF accounts in all states.




                                                                             11
   v. Convenience account
   If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items. You are
   solely responsible for the actions of the additional signer (grandfathered accounts only).
   vi. Power of attorney
   A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of attorney, the
   agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the money in the account. Do
   not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you must provide a power of attorney
   form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to investigate the facts relating to any power
   of attorney provided to us on your behalf, including whether your signature on the power of attorney is authentic or whether the agent continues to have
   authority. We may follow or refuse to follow the agent’s instructions at any time, including if we suspect fraud or abuse on your account, unless state law
   requires otherwise. We may also refuse an agent’s request to become a joint owner or a beneficiary of an account, but we have no liability to anyone if we
   do so. We have no liability when we follow or refuse to follow any instructions from an agent, for example, if your agent misuses the authority you have
   given them.
   vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
   If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal loan to you, or
   cash checks against it.
   viii. Representative payee/VA custodian account
   If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse payee
   or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the account other than
   the designated payments. We are not required to determine whether you deposit other funds or whether any withdrawals or transfers from the
   account are for the support of the person for whose benefit the funds are paid. This person is called the beneficiary. If the beneficiary dies, you must
   promptly notify us and stop all further deposits to and withdrawals from the account. If the government demands that we return deposits made
   after the beneficiary’s death and the account does not have enough funds to pay the demand, we may take the funds from any account you or the
   beneficiary owns.
   ix. Other fiduciary accounts
   If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve the right to require
   any documents we reasonably request to satisfy us that you are authorized to open and use the account, including withdrawing the funds. We do
   not have to permit any withdrawal from the account until we receive all requested documents. We have no fiduciary duties to you as the trustee,
   executor, guardian or conservator, or to the beneficial owners of the account.
2. Business accounts
If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any individual
director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited liability company,
partnership, or any other business, government or non-profit organization. We may rely on the accuracy and completeness of all resolutions, signature
cards and other documents you deliver to us in connection with the account. If they state that a person is authorized to sign checks or otherwise initiate
transactions on your account, that person is called a signer.
If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through a
business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married couple to open
an account as a sole proprietorship.
If you change your form of ownership or authorized signers, you must notify us when the change occurs.
A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also authorized to
sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the proceeds will be used,
even if the check is payable to the person who signed the check.
A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents relating to
accounts or other business.
We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.




                                                                              12
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the account is
overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts opened
with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the benefits you would be eligible for had you requested your accounts to be linked. If
we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the linked accounts. If the
checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any remaining eligible accounts to be
linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not required to notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (fiduciary), your account may receive a financial benefit,
which could be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary accounts. You should carefully consider this
decision and consult with your legal advisor if necessary.
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the benefits from
linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your request. If accounts
are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change will affect only future statements.
Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining accounts on a single statement does not
mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all accounts on that
statement through chase.com or Chase Mobile.
G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual Percentage
Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose, without
limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and electronic direct
deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day, which may be based
on your balance (also called your present or ledger balance) or collected balance as explained in the product information for your account. The collected balance
is the balance of all deposits in your account on which we have received credit for the deposited funds (determined by the availability schedule of our Federal
Reserve Bank for checks and similar items). We reserve the right not to pay interest on any deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound, and interest
will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day basis. We pay interest
only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount of interest less than half of one cent
will be rounded down and any fractional amount of interest equal to half of one cent or more will be rounded up to the next whole cent.
H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to close your
account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as a garnishment,
attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than under legal process until
pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released. After we restrict your account in
preparation for closing, we will not pay any additional interest on the account. We may automatically close your account if the balance is $0 or negative. Either
you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other
amounts if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks,




                                                                                13
but we may reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account. We have
the right to advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.
I. Other Legal Terms
1. Telephone and electronic communication
We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless the law says
we must.
When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan accounts. Your
consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for informational and account service
calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf to service your accounts. Message and data
rates may apply. You may contact us anytime to change these preferences, or change them on chase.com. If you give us your email address, you agree
that we may send servicing messages (such as fraud alerts and hold alerts) related to your accounts to that address.
We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law says otherwise.
2. Adverse claims
If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section or we may
place funds in a court (this is called an interpleader action) for resolution. If any person notifies us of a dispute, we do not have to decide if the dispute
has merit before we take further action. We may take these actions without any liability and without advance notice, unless the law says otherwise.
3. Restricting your account; blocking or delaying transactions
There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to comply with
legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or delay any specific
withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them pending investigation,
including in one or more of the following circumstances:
  • Your account is involved in any legal or administrative proceeding;
  • We receive conflicting information or instructions regarding account ownership, control or activity;
  • We suspect that you may be the victim of a fraud, scam or financial exploitation, even though you have authorized the transaction(s);
  • We suspect that any transaction may involve illegal activity or may be fraudulent;
  •  e are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction rules and
    W
    anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
  • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total withdrawals or
deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply with applicable law.
We will have no liability for any action we take under this section.
4. No waiver
If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
5. Changes to the agreement
We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes at least 30
days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the law requires a different
method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective on the renewal date. You agree that
notice of these changes may be provided to any joint owner. By maintaining your account after the effective date of any change, you agree to the change.
We are not required to send you notice of interest rate and Annual Percentage Yield changes for variable rate accounts or notice of changes in printing
fees for documents (such as checks).
We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.




                                                                               14
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law and,
when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
  • If you opened your account in person, it is located in the state where you opened it;
  • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time, it is
     located in that state; but if you resided anywhere else your account is located in Ohio.
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. We will not be liable
for anything we do when following your instructions. In addition, we will not be liable if we don’t follow your instructions if we reasonably believe that
your instructions would expose us to potential loss or civil or criminal liability, or conﬂict with customary banking practices. WE WILL NOT BE LIABLE
FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION AND EVEN IF WE HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON AN ITEM, OR PAY AN ITEM BEARING AN
UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED ENDORSEMENT OR ALTERATION, OUR LIABILITY, IF ANY, WILL
BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals and fees are
posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will be retransferred to your
transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be transferred to the transaction sub-
account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that appears to
have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution, levy or similar order.
We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will continue to charge any applicable
fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is placed, but you may ask us to relink your
accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal Processing Fee or costs and expenses we incur in
complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your account,
you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your account,
we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we may charge you a
Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must file any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does not permit
contractual shortening of the time during which a lawsuit must be filed to a period as short as two years, you and we agree to the shortest permitted
time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period set forth
in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable law or this
agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the time that the law
requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in an appropriate
court in the state where your account is located. If we file any lawsuit or legal proceeding that is connected in any way to your accounts or services, you
consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either party chooses to have disputes resolved by
arbitration, the section entitled Arbitration governs the process and location of the arbitration proceedings.



                                                                             15
11. Pre-judgment interest rate
If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on the
judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account is not
interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by binding
arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).
This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU AND WE
ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR GOVERNMENT
TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT OR IN ARBITRATION.
ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE REQUEST IT.
What claims or disputes are subject to arbitration?
Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any related
service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement between us, or
the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to arbitration, regardless of
what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all such claims or disputes, whether they
arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred to in this section as “Claims.”
The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of arbitration, if the
Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (the customer) cancel or opt out of this agreement to arbitrate?
You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is closed; 2)
you pay us in full any outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
2. SEEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
   ACCOUNT), UNLESS ALL PARTIES AGREE;
3. BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
4. SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this agreement to
arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by arbitration. No arbitrator shall
have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator have authority to make any award for the
benefit of, or against, any person who is not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the Claim will
be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules of procedure governing
the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party. For purposes of arbitration, “you”
includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its affiliates, and all third parties who are regarded
as agents or representatives of ours in connection with a Claim. (If we assign your account to an unaffiliated third party, then “we” includes that third
party.) The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator.
That organization will apply its code of procedures in effect at the time the arbitration claim is filed. If there is a conflict between that code of




                                                                              16
procedures and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that JAMS or the
AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by agreement of the parties
(or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations, and
will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief provided for
under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the Uniform Commercial Code,
consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor claims of privilege recognized at law. The
arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else. The arbitrator’s authority is limited to the Claims
between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the arbitration administrator within 30 days of
award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration administrators.
The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on majority vote. Any final
arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise required, we will
reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of the arbitrator and arbitration administrator for
the first two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the arbitration organization and/or arbitrator.
All other fees will be allocated according to the arbitration administrator’s rules and applicable law. If you consider that you are unable to afford any fees
that would be yours to pay, you may request that we pay or reimburse them, and we will consider your request in good faith.
How do I (the customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS at 620 Eighth Avenue, 34th Floor, New York, New York 10018, or
jamsadr.com; or the AAA at 335 Madison Avenue, Floor 10, New York, New York 10017, or www.adr.org. Arbitration hearings will take place in the
federal judicial district that includes your address at the time the Claim is filed, unless the parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid or binding on
us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the assignment, we do not have
any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice prohibits us from
doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors who offer
products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy and convenience
to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or representations about the third
parties or their products or services. If you choose to do business with any third party, that decision is yours alone, and we are not responsible for the
third party’s performance or to help resolve any dispute between you and the third party. Our employees may also receive compensation when you
purchase a Chase product based on their referral.
16. Illegal activities
You will not use your account to conduct transactions relating to unlawful Internet gambling or any other illegal activity. We may refuse any gambling
transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds to the state.
We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting with a banker. We’ll
mail you a letter to notify you before we transfer your funds to the state as abandoned property.




                                                                                   17
18. Our responsibility to obtain personal information
Federal law requires all financial institutions to obtain, verify, and record information that identifies each person or business who opens an account. We
require the following information or documents as a condition to your opening an account:
  • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
  • For a business account: your business name, taxpayer identification number and business address; the name, residential address, date of birth and
     Social Security number of each signer, so we can verify the signer’s identity; and documents to verify the business’s existence.
Our policies may require additional information about you or any person associated with you or with the account when or after you open the account to
assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain information in order
to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you nor any beneficial owner of any account
is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office of Foreign Asset Control.
19. English language — Other language preferences
The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some of our forms,
disclosures and documents, including this agreement, available in languages other than English. However, many important bank documents, and some
products and services related to this account, are provided only in English. If there is any difference in meaning between the English and non-English
version of any of our documents, the English version applies and is available upon request.

Substitute Checks and Your Rights
What is a substitute check?
To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to original checks,
with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your check. You can use it the same
way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive substitute
checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have rights under other law
with respect to those transactions.
What are your rights as a consumer regarding substitute checks?
In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is posted to your
account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your account more than once
for the same check). The losses you may attempt to recover under this procedure may include the amount that was withdrawn from your account and
fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less. You also
are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of the substitute
check, you may be able to recover additional amounts under other law.
If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive your claim
and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may reverse the refund
(including interest) if we later determine the substitute check was correctly posted.
How do you make a claim for a refund?
If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please contact us. You
must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account statement showing that
the substitute check was posted to your account, whichever is later. We will extend this time period if you were not able to make a timely claim because
of extraordinary circumstances.
Your claim must include:
  •   A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
  •   An estimate of the amount of your loss;
  •   An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss; and
  •   The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the check, and the
       amount of the check.




                                                                                  18
Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include transactions that you make with a debit card or ATM
card, and payments, deposits and transfers that you make by telephone, chase.com and other electronic methods. We may issue you a card or code to
initiate EFTs. We charge or credit accounts for EFT transactions only on business days, which are all days except Saturdays, Sundays and federal holidays.
A. TYPES OF EFT SERVICES
1. ATM and Debit Cards
As a condition of opening certain checking accounts, you agree that we may automatically issue you a Chase debit card. However, activating the debit
card is not required to keep your checking account open. If you do not select a PIN when you open your account, we will mail you a randomly generated
PIN. We may deactivate any temporary ATM card when you activate your debit card.
You can use your card as follows:
At ATMs to:
  • Withdraw cash;
  • Transfer money;
  • Check your balances;
  • Deposit cash or checks;*
  • Make payments to qualifying Chase credit cards and loans;*
  • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
Services are available only for designated accounts linked to your card. When linking multiple accounts to your card, one checking account and one
savings account will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only business cards
and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card, limited-function cards are
also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that network, and
your other linked accounts may be accessible. Outside the U.S., only your primary checking account is generally accessible. We may charge a Non-Chase
ATM Fee. Balance inquiries and transfers will not incur a fee if done within 15 minutes of a withdrawal using the same card at the same ATM. If only
transfers and inquiries are performed, only one Non-Chase ATM Fee will be charged. The owner of the ATM may also charge a fee. On some accounts,
we will refund a certain number of these fees; however, if the ATM owner does not identify these fees in the information they send to us we will not be
able to automatically refund the fee. If this occurs, please contact us.
At certain Chase branches to:
  •M ake deposits, withdraw cash, and make payments with assistance from a bank employee when you enter your transaction request on an
    electronic terminal; and
  • Make deposits, withdraw cash, make payments and conduct other banking transactions at an eATM.
You can use your debit card (but not your ATM card):
At participating merchants to:
  • P urchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to make
     recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed. We may also
     provide the merchant or the participating network your new account number and expiration date.
  • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
At participating financial institutions to:
  • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. ACH Transactions
You can send or receive electronic transfers from or to your accounts by providing another party your checking account number and our routing number
for the state where your account is located. We may transfer the funds by ACH or other similar networks. Electronic transfers require your authorization
and may take various forms, such as:




                                                                            19
  • Direct deposits, such as employer payroll or government benefits;
  • One-time or repeating charges to your account for bill payments;
  • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may keep your
     check or return it to you.
3. Online Banking and Chase Mobile
You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your Chase
accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on chase.com or by
downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms for using these services
when you enroll.
4. Telephone Banking
You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between your
accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN to use the
automated system. Business account holders may also use a valid Taxpayer Identification Number (TIN).
5. Overdraft Protection Transfers
Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.
6. Personal Identification
At certain Chase eATMs, you will be able to provide us personal identification that we accept, such as a driver’s license. Our branch employee will then
give you a temporary, one-time code so you can have full use of the eATM.
B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
1. Authorizations and Holds
Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount than the
authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the purchase (such as
self-service fuel).
For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental agencies—that
merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or less than your actual
purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your balance. We will pay the
purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
2. Overdrafts
For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t authorize
an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. For
business accounts, if you have notified us NOT to pay overdrafts we generally won’t authorize a debit card transaction if your available balance isn’t
enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other transaction overdraws your account, we will assess fees
described in the General Account Terms and the Fee Schedule.
3. Canceling Your Card
We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
4. Our Right to Refuse Transactions
We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be fraudulent,
suspicious or illegal activity.
5. Foreign Exchange Transactions
The exchange rate applied to card transactions that occur in a different currency will be either:
  • A rate selected by the network from the range of rates available in wholesale currency markets for the date it processes the transaction (this rate
     may be different than the rate the network receives); or
  • The government-mandated rate in effect for the date the network processes the transaction.
This exchange rate may differ from the rate on the date you used your card. We will add an Exchange Rate Adjustment Fee to the amount the network
charged us for foreign currency transactions.




                                                                             20
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your primary
checking account.
  • If you select Debit, you must also enter your PIN.
  • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
  •Choose an ATM that is well lit.
  •Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and find another machine.
  •At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and lock your doors.
  •Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
  •As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
  •C ontact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy area and
    immediately contact the police.
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
  • Change your PIN every few months by visiting a branch. Use a PIN that others can’t easily ﬁgure out. For example, don’t use your birthday.
  • To change your PIN (or if you forget your PIN), visit any Chase branch or request a new PIN at chase.com.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner we can
take precautions to ensure your card isn’t misused.
C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
 • To protect your balance, there are daily limits for ATM withdrawals and card purchases, even if your available balance is higher than the daily limit.
    However, we may allow transactions that exceed your limit. Your card limits were provided to you when you received your card. We may change
    your limits and will notify you if we do. For security reasons we may temporarily reduce these daily limits without notice. If you don’t know your
    limits or would like to change them, please call us.
 • You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
 • Your card will be restricted if we consider your account to be inactive or dormant.
When you use an eATM located inside a branch lobby during the branch’s posted operating hours, the following limitations apply:
For personal accounts:
  • You can deposit up to $5,000 in cash each day.
  • You can withdraw up to $3,000 each day. This separate limit does not apply to a Privileges card.
For business accounts:
  • Each signer can withdraw up to $3,000 each day. This separate limit does not apply to an Associate card.
All withdrawals at eATMs outside a branch lobby or outside the branch’s posted operating hours count toward your daily ATM withdrawal limit.
D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction. However, for
certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly statements,
unless your account is considered inactive.
To confirm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.




                                                                               21
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number or
address at the end of this agreement.
For personal accounts only, the following procedures apply:
We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
the following:
  • Your name and account number;
  • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
  • The amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However, if we need
more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within 10 business days for
the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If you opened
your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to 20 business days. If you opened your
account less than 30 days before the date of the suspected error or the transaction occurred at a point-of-sale location or outside the U.S., the 45-day
period is extended to 90 days.
If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10 business
days, we may not credit your balance.
We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you a written
explanation. You may ask for copies of the documents that we used in our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so.
F. OUR LIABILITY FOR FAILURE TO COMPLETE TR ANSACTIONS
If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages. However,
we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or device does not have
enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant authorizes an amount greater
than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We are not liable for failure to complete a
transaction on a business account if we send you notice that the transaction was not completed.
G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the amount
and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only when the payment
would differ by more than a certain amount from the previous payment or when the amount would fall outside certain limits that you set.
You can stop a recurring payment by telephone, chase.com, Chase Mobile or at a branch before the scheduled payment date by providing us sufficient
information for the type of payment.
1. If you provided your card number for the preauthorized transfer, you must give us the exact card number. We will close the card and open a new one
    to replace it.
2. If you provided your account number and routing number (ACH direct debit) for the preauthorized transfer, you must give us your account number
    and the exact name of the payee. We will also need the exact amount of the payment, a range of amounts or an instruction to block all payments
    from the named payee. We may refuse a payment to a payee with a similar name that we believe to be the same payee; however, we are not liable
    if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee than the stop payment you placed,
    contact us before the end of the business day so we can try to refuse payment.
  Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
  For business accounts, your ACH stop payment will either be effective:
  • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
  •O ne calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business account
    statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic Renewal Fee, unless
    you notify us not to renew by following the instructions in the statement.




                                                                             22
3. If you set up your recurring bill payments or transfers through chase.com, you can cancel pending and future payments on chase.com or Chase Mobile.
4. If you previously set up repeating account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the transfer
is scheduled, and we still pay, we will be responsible for your losses or damages.
H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
  •   As necessary to complete transactions;
  •   In connection with the investigation of any claim you initiate;
  •   To comply with government agency, arbitration or court orders;
  •   With your written permission;
  •   As permitted by our Privacy Notice.
I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible losses to
a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you do NOT
tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped unauthorized
transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did not make, tell us right
away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not get back any money you lost
after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1. T o assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements and reports
    reasonably requested by us;
2. T o notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3. T hat by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your birthday as
    your PIN), you will be responsible for all authorized and unauthorized transactions;
4. T hat all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us prompt notice of
    unauthorized items, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet, if you
notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where you have
given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days.
J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.
K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions that are not
covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms or by
separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements and
disclosures.




                                                                                23
Account Alerts and Text Banking
If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms of the
Online Service Agreement control the terms of these services instead.
  •W  e may use a telephone number, email address or other delivery point we have in our records for you or other contact information that you provide
     to us for these services so we can send you certain information about your account. You may be automatically enrolled to receive certain Account
     Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or speak to a Telephone Banker.
  • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you. Delivery of
     alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider; technology failures; and
     system capacity limitations.
  • We do not charge for the Account Alerts or text banking, but message and data rates may apply. To cancel text banking services, send
     STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.
  • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official record of your
     account. Anytime you review your balance, keep in mind it may not reflect all transactions, including recent debit card transactions or checks you
    have written.
  • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or confidential
     information about you, such as account activity or the status of your account.
You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed delivery,
misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer a loss, cost or
expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable laws, you have to pay that
amount to us.

Funds Availability Policy
For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct deposits
and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other deposits, the funds
are available on the first business day after the day we receive your deposit.
In most cases when you deposit checks drawn on a Chase account:
 • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
 • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
Once funds are available, you may withdraw them or use them to pay checks and other items.
For Chase Analysis Business Checking (with or without Interest):
Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available on the day
we receive your deposit.
Next business day availability: Funds from the following deposits are available on the first business day after the day we receive your deposit:
  • U.S. Treasury checks that are payable to you;
  • Checks that are drawn on us.
  • The following items, if you make the deposit in person to one of our employees:
    a. State and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any branch upon request;
    b. Cashier’s, certified, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any branch
       upon request;
    c. Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
Second business day availability: Funds from all other deposits are available no later than the second business day after the day we receive your
deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
When Your Deposit Is Received:
If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on




                                                                                      24
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is not a
business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
  • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
  • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time. For ATMs with an earlier cutoff, the ATM screen will notify you of
     the cutoff time.
  • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits no later
     than the next business day.
  • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a night depository
     when those branches are closed will be considered received on the next business day when the branch is open.
  • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the Chase-By-Mail
     facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.
Longer Delays May Apply:
For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make all of the
funds that you deposited by check available by the first business day after the day of your deposit. Funds may not be available until the second business day
after the day of your deposit. However, at least the first $200 of these deposits will be available on the first business day after the day of your deposit. If you
will need the funds from a deposit right away, you should ask us when the funds will be available, but further review of the deposit after we receive it may
still result in delayed availability.
For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
  •   We believe a check you deposited will not be paid;
  •   You deposited checks totaling more than $5,000 in any one day;
  •   You redeposited a check that has been returned unpaid;
  •   You have overdrawn your account repeatedly in the last six months; or
  •   There is an emergency, such as failure of communications or our systems.
If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we will tell you
then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the business day after we
decide to take that action.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the first 30 days your account is open:
  • F unds from deposits of the first $5,000 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s, and federal, state, and local government
    checks will be available on the first business day after the day of your deposit if the deposit meets certain conditions. For example, the checks
    must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of your deposit. If your deposit of these
    checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first $5,000 will not be available until the second
    business day after the day of your deposit; and
  • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already in your
account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                   25
Privacy Notice
                                                                                                                       Rev. October 2014


   FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

   Why?             Financial companies choose how they share your personal information. Federal law gives
                    consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect,
                    share, and protect your personal information. Please read this notice carefully to understand what we do.

   What?            The types of personal information we collect and share depend on the product or service you have with us. This
                    information can include:
                    •• Social Security number and income
                    •• account balances and transaction history
                    •• credit history and payment history
   How?             All financial companies need to share customers’ personal information to run their everyday business. In the
                    section below, we list the reasons financial companies can share their customers’ personal information; the
                    reasons Chase chooses to share; and whether you can limit this sharing.



  Reasons we can share your personal information                                                Does Chase          Can you limit
                                                                                                share?              this sharing?
  For our everyday business purposes – such as to process your transactions, maintain your             Yes                  No
  account(s), respond to court orders and legal investigations, or report to credit bureaus
  For our marketing purposes – to offer our products and services to you                               Yes                  No
  For joint marketing with other financial companies                                                   Yes                  No
  For our affiliates’ everyday business purposes – information about your transactions                 Yes                  No
  and experiences
  For our affiliates’ everyday business purposes – information about your creditworthiness             Yes                 Yes
  For our affiliates to market to you                                                                  Yes                 Yes
  For nonaffiliates to market to you                                                                   Yes                 Yes




   To limit    •• Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial
                        or
   our sharing •• 711
                   Visit us online: chase.com/privacypreferences
                    Please note:
                    If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice.
                    When you are no longer our customer, we continue to share your information as described in this notice.
                    However, you can contact us at any time to limit our sharing.

   Questions? Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance,
                    first dial 711.




                                                                    26
 Page 2

 Who we are
 Who is providing this notice?            The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                                          located at the end of this document.


 What we do
 How does Chase protect                   To protect your personal information from unauthorized access and use, we use security measures that
 my personal information?                 comply with federal law. These measures include computer safeguards and secured files and buildings.
                                          We authorize our employees to get your information only when they need it to do their work, and we
                                          require companies that work for us to protect your information.
 How does Chase collect                   We collect your personal information, for example, when you
 my personal information?                 •• open an account or make deposits or withdrawals from your account
                                          •• pay your bills or apply for a loan
                                          •• use your credit or debit card
                                          We also collect your personal information from others, such as credit bureaus, affiliates, or other companies.
 Why can’t I limit all sharing?           Federal law gives you the right to limit only
                                          •• sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                          •• affiliates from using your information to market to you
                                          •• sharing for nonaffiliates to market to you
                                          State laws and individual companies may give you additional rights to limit sharing.
                                          See below for more on your rights under state law.
 What happens when I limit     Your choices will apply to everyone on your account.
 sharing for an account I hold
 jointly with someone else?


 Definitions
 Affiliates                               Companies related by common ownership or control. They can be financial and nonfinancial companies.
                                          •• Our affiliates include companies with a Chase or J.P. Morgan name and
                                             financial companies such as J.P. Morgan Securities LLC
 Nonaffiliates                            Companies not related by common ownership or control. They can be financial and nonfinancial
                                          companies.
                                          •• N onaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                             membership clubs
 Joint marketing                          A formal agreement between nonaffiliated financial companies that together market financial products or
                                          services to you.
                                          •• Our joint marketing partners include categories of companies such as insurance companies

 Other important information
 State Laws:
 VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint
 marketing, we will only disclose your name, contact information and information about your transactions.
 NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our
 Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio, TX 78265-9752.
 For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject
 line. You may also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General,
 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
 CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described
 on page 1. CA residents are provided a CA notice for additional choices.
Who is providing this notice?
JPMorgan Chase Bank, N.A.           Chase Insurance Agency, Inc.         Chase Bankcard Services, Inc.
J.P. Morgan Securities LLC          Chase Bank USA, N.A.
Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.




                                                                                     27
 How To Contact Us:

 Personal Accounts:
 Main phone number:                                                      1-800-935-9935
 Spanish:                                                                1-877-312-4273

 Business Accounts:
 Main phone number:                                                      1-800-242-7338
 Spanish:                                                                1-888-622-4273

 Online Banking or Chase Mobile:                                         1-877-242-7372

 Deaf and Hard of Hearing:
 Operator Relay calls:
      Personal Accounts:                                                 1-800-935-9935
      Business Accounts:                                                 1-800-242-7338

 Direct TTY calls:                                                       1-800-CHASETD (1-800-242-7383)

 I nternational Calls:                                                   1-713-262-1679

 Website:                                                                chase.com

 All Written Correspondence:                                             JPMorgan Chase Bank, N.A.
                                                                          PO Box 659754
                                                                          San Antonio, TX 78265-9754
 	If you believe your debit card has been lost or stolen, or for information
   about purchases and ATM transactions, call us at the telephone numbers
   listed here or write:

 	Chase
   PO Box 659809
   Internal Mail TX3-7849
   San Antonio, TX 78265-9109

 In case of errors or questions about your electronic funds transfers (EFT), call 1-866-564-2262.




JPMorgan Chase Bank, N.A. Member FDIC                                                                     Catalog REDAA816
© 2016 JPMorgan Chase & Co.                                                                               Effective 8/21/2016
   EXHIBIT F
TO LAURA DECK
 DECLARATION
                             Additional Banking Services and Fees for Personal Accounts
                                    Deposit Account Agreement – Change in Terms

                                 The following changes are part of your Deposit Account Agreement.
                                                           All other terms and conditions still apply.

Deposit Account Agreement – General Account Terms
E. Statements, Notice of Errors, and Other Notices
2. Notice of errors, forgeries and unauthorized signatures
Replace the second to last sentence with the following:
These requirements do not apply to personal account transactions covered
by the Electronic Funds Transfer Service Terms.

Electronic Funds Transfer Service Terms
C. Limitation on Transfers, Amounts, and Frequency of Transactions
When you use an ATM, you can withdraw up to the daily card withdrawal
limit of the card you are using. However, when you use an Enhanced ATM,
replace the paragraph for business accounts with the following:
For business accounts: You will have a daily cardholder withdrawal limit
in addition to having a withdrawal limit for each card. If a cardholder within
a business has more than one Chase debit or ATM card, they’ll have both
a withdrawal limit for each card and a daily cardholder withdrawal limit.
The maximum daily cardholder withdrawal limit is equal to the highest daily
card withdrawal limit of any card the cardholder has with us. Withdrawals
you make at any ATM other than a Staffed ATM count toward your daily
cardholder withdrawal limit, regardless of the card you are using.

E. In Case of Errors or Questions About Your Electronic
Funds Transfers
Add to the end of For business accounts with the following:
For example, we are not required to process a claim if you don’t notify us
within 30 days after we send or make available a statement showing the
transaction, to give provisional credit, or to finalize the claim during the
periods stated above.

I. Notice of Your Rights and Liabilites
For business accounts only, you agree:
Replace number 4 with the following:
4. That all of the provisions of the Deposit Account Agreement, including
liability limitations and the requirement that you give us notice of
unauthorized items within 30 days, apply to your EFT services.

Special Provisions for Card Transactions (Zero Liability Protection)
for personal and business accounts:
Replace the last sentence with the following:
However, these special provisions do not apply where you were grossly
negligent or fraudulent in the handling of your account or card, where you
have given someone else your card, card number or PIN, or where you delay
reporting unauthorized transactions for more than 60 days (30 days for
business accounts).


Privacy Notice – Other Important Information
Revise the last paragraph of “State Laws,” as follows for the Spanish
Deposit Account Agreement:
CA: Accounts with a California mailing address are automatically treated as
if they have limited the sharing with nonaffiliates as described on page 1.
CA residents are provided a CA notice for additional choices.




AZ, CA, CO, CT, FL, GA, ID, IL, IN, KY, LA, MI, NJ, NV, NY, OH, OK, OR, TX, UT, WA, WI, WV
JPMorgan Chase Bank, N.A. Member FDIC                                                                              Page 1 of 1
© 2016 JPMorgan Chase & Co.                                                                              Effective 11/13/2016
             DEPOSIT ACCOUNT
             AGREEMENT
             PRIVACY
             NOTICE
             HOW TO
             CONTACT US

             Important legal information, disclosures
             and terms you should know.




ISSUE DATE


NOV 2016
Table of Contents
DEPOSIT ACCOUNT AGREEMENT.......................................................................................................2

     General Account Terms................................................................................................................3
         A. Deposits and Checks You Cash..............................................................................................3
         B. Checks, Withdrawals, Transfers and Other Account Charges...........................................4
         C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest.......................7
         D. CDs.............................................................................................................................................8
         E. Statements, Notice of Errors, and Other Notices...............................................................9
         F. Forms of Account Ownership..............................................................................................10
         G. Interest on Checking and Savings Accounts......................................................................13
         H. Closing Your Account............................................................................................................ 13
         I. Other Legal Terms................................................................................................................. 13

     Substitute Checks and Your Rights..........................................................................................18

     Electronic Funds Transfer Service Terms...............................................................................18
         A. Types of EFT Services............................................................................................................19
         B. Important Information and Agreements about Your Card.............................................20
         C. Limitations on Transfers, Amounts, and Frequency of Transactions.............................21
         D. Receipts and Statements......................................................................................................21
         E. In Case of Errors or Questions about Your Electronic Funds Transfers.........................22
         F. Our Liability for Failure to Complete Transactions...........................................................22
         G. Preauthorized (Recurring) Transfers and Stop Payments...............................................22
         H. Disclosure of Account Information to Third Parties.........................................................23
         I. Notice of Your Rights and Liabilities...................................................................................23
         J. Fees.........................................................................................................................................23
         K. Services Not Covered by This Part; Separate Agreements..............................................23

     Account Alerts and Text Banking.............................................................................................24

     Funds Availability Policy............................................................................................................24

PRIVACY NOTICE.................................................................................................................................26

HOW TO CONTACT US.................................................................................................... BACK COVER
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.


Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
    • Rates for interest-bearing accounts
    • Personal accounts:
          --Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
         --Chase Private Client Products: Deposit Product and Services
    • Business accounts:
         --Additional Banking Services and Fees (including our Fee Schedule)
    • Any additional disclosures, such as amendments or agreements, that we provide to you either
      when you open your account or when we change the terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use your
information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                                  1
Deposit Account Agreement
This agreement is the contract that governs your account.
Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase Bank,
N.A. or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services, you and
anyone else identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business groups, such as
Corporate Banking, will get a different agreement and their accounts will be governed by that agreement, not this one. If you have a product
that is not a deposit account, such as a prepaid card or credit card, this agreement does not apply to that product. Also, other products or
services, such as online banking or retirement accounts, may have additional agreements. A more specific agreement takes precedence over
this one.
This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information, (3)
banking services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain information on
fees that apply to your accounts.
DEFINITIONS:
     Here are some important terms that we use throughout this agreement:
     Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.
     ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the
     “automated clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a utility
     company.
     ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals and
     deposits. An ATM may be described in several different ways in this agreement. Enhanced ATM: An ATM that offers expanded services
     over traditional ATMs. When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase Liquid® and
     credit card accounts, regardless of whether the accounts are linked to your card. Staffed ATM: An Enhanced ATM located inside a branch
     lobby and that you use during the branch’s posted business hours.
     Available balance: Your balance after deducting (1) deposits that are not yet available for withdrawal under our Funds Availability Policy,
     (2) card or other transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending
     transactions such as ACH transactions, and (4) any holds on your balance, such as holds on funds to comply with court orders
     or other legal requirements.
     Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an
     emergency or to observe a state holiday.
     Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other
     depository institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.
     Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an “everyday” (non-
     repeating) purchase transaction or a repeating payment, such as a monthly bill.
     Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer
     issuing payroll or a government paying benefits.
     Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds availability,
     a court order or other reasons. A hold may be placed for more than your balance.
     Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is
     added to or subtracted from your balance.
     Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the available
     balance.
     PIN: A four-digit personal identification number that you either select or request us to randomly generate and mail to you. A PIN is needed
     to have full use of a debit card and ATM card.




                                                                                    2
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase
Mobile® and use Account Alerts, or call us to confirm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the amount
from your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t
have your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had
endorsed the check. Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had
actually endorsed it. We are not bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement
“without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your
endorsement (and any other endorsement supplied by a co-payee) must be in the 1½
inch area that starts on the right side as viewed from the back. Payee or customer
information must not be on any other part of the back of the check (look at the
diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense,
you have to pay that amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name that’s
different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide and the
name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We
may confirm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip. We are not
required to adjust your account for discrepancies of $10 or less. We may not adjust your account unless you notify us of the discrepancy within
one year of the date of your account statement that shows the deposit. If you do not notify us of the error during this notice period, the deposit
amount will be considered final. This means that if the actual amount deposited was less than the amount declared on the deposit receipt,
the difference will become your property and if the actual amount deposited was more than the amount declared on the deposit receipt, the
difference will become our property.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and you
may not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large cash
deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a written
receipt for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any amount
we’ve added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical possession of the
check. We will not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already made. If we refuse
a deposit, we may take a check on a “collection basis,” which means we won’t add funds to your balance until we’ve actually been paid for the
check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some
cases you may not. Please see the Funds Availability Policy for details.




                                                                                          3
If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has
“cleared,” or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to you
and you’ve withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.
8. Transactions in a foreign currency
Any transaction we conduct for you in a foreign currency, such as sending or receiving a wire transfer to or from another country, depositing a
foreign check, or exchanging foreign currency in our branches, will use an exchange rate. Currency exchange is only available at a limited number
of branches and in certain currencies. The exchange rate we use may include a spread, commissions, or other costs that we, our affiliates, or our
vendors may charge in providing foreign currency exchange to you. The exchange rate will vary depending upon the type of transaction being
conducted, the dollar amount, the type of currency, the date and time of the exchange, and whether the transaction is a debit or credit to your
account. The exchange rate you pay will be less favorable than the exchange rate for institutions that is usually quoted in newspapers or online
services.
We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those checks
on a collection basis without your specific instruction to do so. We can reverse any amount we’ve added to your balance and send the check on a
collection basis even after we’ve taken physical possession of the check. Our Funds Availability Policy does not apply to any foreign check, whether
we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a foreign currency will be determined at the
exchange rate for such items that’s in effect when we’re paid for the check. If a check is returned later for any reason, we will subtract the amount
of the check and any charges from other banks from your balance. We will use the applicable exchange rate in effect at the time of the return,
which may be different from the exchange rate originally used for the deposit.
9. Depositing substitute checks
A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a check you
deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay us that amount.
10. Depositing remotely created checks
A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check. If
you deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable care. We
will not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may send checks to
any bank or to the entity on which the check was written in our customary manner. We may have agreements with other banks regarding times
and methods for collecting or returning items.
If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or cash
is forged, counterfeit, altered, improperly endorsed or otherwise improper.
12. Our right to charge back deposited or cashed items
If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands
that we repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement; or
(3) the sending bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account number
or procured by fraud, we may pay the return or demand, and subtract the funds from your balance. If a deposited or cashed item is returned, we
will charge you a Deposited Item Returned Fee or a Cashed Check Returned Fee. If we have reason to believe that any of the events in the previous
sentence has occurred or may occur or that the check or other item should not have been paid or may not be paid for any other reason, we may place
a hold on the funds or move them to a non-customer account until we determine who is entitled to them.
If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust
account or an account in your name, or charge part of the check to each, even if you have already withdrawn the funds.

B. Checks, Withdrawals, Transfers and Other Account Charges
1. Withdrawals and transfers from your account
We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We may
require you or any person you authorize to provide us with identification, documentation or information that’s acceptable to us before allowing
the transaction.
2. Checks and other documents you use
We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through




                                                                                        4
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary
equipment.
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a
way that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks
or other documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of these
things, such as leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180 days” or
“Valid only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the conditions do
not apply to us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented), regardless of how
old it is. If we pay it, you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card
specifies that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your internal
control purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or
provide a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of your
negligence or whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash it.
We may also require that they provide us identification we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document
releasing us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable
commercial standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on file with us, we’re not
liable to you even if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may select
either one when paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account for the
check amount, which may cause other items to overdraw the account. If the amount of the check identified in the notice exceeds your balance at
the time we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank
number or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the name
identifies a different person from the bank or account owner identified by number, we and other banks that handle the funds transfer may still rely
exclusively on the number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you of
any changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments
Any owner or authorized signer of an account may order us to stop payment on a check, and we will charge a Stop Payment Fee. However, your
stop payment will not be effective if we have already certified, paid or otherwise become responsible for the check. For example, we can’t stop
payment on a check we’ve already cashed or a deposited check where the funds have already been withdrawn. Refer to the Electronic Funds
Transfer Service Terms for how to place a stop payment on recurring electronic payments.




                                                                                   5
To stop payment on a check, you must give us an oral or written stop payment order using the phone number listed on the back cover of this
agreement, or in person at a branch, or through chase.com. So we can identify the item, you must give us the exact account number and either:
    • The exact check number or a range of check numbers
    • The payee name and the exact amount of the check
    • The payee name and range of amounts of the check (only available when speaking to a bank employee).

Generally, we will complete your request as soon as we receive your instructions.
For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop
payment request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the
additional order. An additional Stop Payment Fee will be charged.
For business accounts, you may place a stop payment for either:
    • One calendar year, or
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business account
      statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic Renewal Fee,
      unless you notify us not to renew by following the instructions in the statement.

We may send you a written confirmation of your stop payment. We may rely on the information in the confirmation unless you notify us
immediately of any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certified check, unless you provide us a sworn
statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not required to
refund the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the check amount
or issue a replacement check if the check is presented for payment within 90 days after the issue date. If in our discretion we agree to refund or
replace the check, we may require that you purchase a surety bond for the amount of the check.
14. Limits on savings account withdrawals
Withdrawals and transfers out of your savings account are limited by federal law. In this agreement, a savings account means an account with
limited withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than six
withdrawals or transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However, this
limit does not apply to withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we don’t
send a monthly statement, a monthly statement period means a calendar month. We are required by law to ensure that you comply with this
limit. If you exceed this limit after we’ve notified you of a violation, we will change your account to one we choose that doesn’t limit withdrawals,
and it may be an account that pays less or no interest. For Retirement Money Market accounts, we may either refuse or delay any withdrawal
request that violates these requirements.
15. Savings Withdrawal Limit Fee
If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will
charge a Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal law.
16. Our right to require advance notice of withdrawals
For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until we
receive notice otherwise.
After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits.
We are also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence, as
well as who is entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible for
repaying us the amount of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner dies,
we are authorized to pay the transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff (our right
to apply funds in one account to the debt associated with another account) or security interest rights against the funds credited to your balance
after your death. We have these rights even if a surviving joint owner, a “payable on death” payee, or a beneficiary of an “in trust for” or “trustee
for” account has rights to the account.




                                                                                          6
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet paid.
We will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the requested
withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit card transactions
are described in the Electronic Funds Transfer Service Terms.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will first add deposits to your account. Second, we will subtract wire transfers, everyday debit card
transactions, online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited at
a teller station by a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all other
items, including checks you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount and moving
to the lowest. We reserve the right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or interest.
We also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts with us or
other banks in the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits
include any federal or state benefit payments that you choose to deposit in any account (including direct deposit of Social Security benefits). You
understand and agree that if you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including
suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We will charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it,
we will charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we
initially decide to return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic Funds
Transfer Service Terms. If your account becomes overdrawn, you can avoid these fees by making a deposit or transferring funds from another Chase
account to cover the overdraft before the business day ends, such as when a branch closes, and by 11 p.m Eastern Time (8 p.m. Pacific Time) for
an ATM or when using the Transfer Money option on chase.com or Chase Mobile. Other methods may use different cutoff times; for example,
Chase QuickPaySM is 10 p.m. Eastern Time (7 p.m. Pacific Time). If you deposit a check, this assumes we do not place a hold and the check is not
returned unpaid.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft Fee
for any overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection
Overdraft Protection allows you to link one of your accounts as your backup account to your checking account to help pay an overdraft. If your
checking account does not have enough money, we will use the available funds from your backup account to authorize or pay transactions.
Establishing or Canceling Overdraft Protection: Any owner of both the checking account AND the backup account may enroll in
Overdraft Protection without the consent of other owners. Any owner of the checking account OR the backup account may cancel Overdraft
Protection without the consent of other owners. A backup account can provide Overdraft Protection for more than one checking account, but
a checking account can have only one backup account. A personal checking account may be linked to a Chase personal savings account; and a
business checking account may be linked to a Chase business savings account or a business line of credit in good standing. We may cancel your
Overdraft Protection service at any time by sending you written notice. Your request to add or cancel Overdraft Protection will become effective
within a reasonable time after approval.
Transfers: We will make one Overdraft Protection transfer per business day. If you have enough available funds in your backup account, we
will automatically transfer enough to bring your checking account balance to zero. If you do not have enough available funds in your backup
account to bring your checking account balance to zero, but you have enough available funds to pay one or more transactions and/or your
previous day’s negative balance, we will transfer that amount. If the amount transferred does not bring your checking account balance to zero,
your checking account will be become overdrawn and you may be charged Insufficient Funds or Returned Item Fees. If we authorize




                                                                                      7
your transaction, we will leave the funds in your backup account until we pay the transaction, which may take several days. However, if you
use those funds before the transaction is paid there will not be available funds to make the transfer and your checking account may become
overdrawn and charged an Insufficient Funds Fee. The available balance for a savings account is determined at the time that we authorize
a transaction or at the end of business day processing. The available balance for a business line of credit is determined at the end of the
previous business day processing. We are not required to notify you if your funds are available but the backup account becomes blocked, for
example if the account is dormant, purged, restricted or not in good standing. Refer to the section Restricting your account; blocking or delaying
transactions on page 14 for additional information. Transfers will appear on your statement for both accounts.
Withdrawals and transfers out of your savings account, including Overdraft Protection transfers, are limited by federal law. In addition,
Overdraft Protection transfers may result in Savings Withdrawal Limit Fees. Both of these limits are explained in more detail on page 6.
5. Setoff and security interest
If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of your
accounts to secure the debt. Debts include any overdrafts or fees you owe. If the debt is due or overdue, we may use the funds in any of your
accounts to pay all or part of the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any account
owner. Our security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We do not have
to give you any prior notice to apply the funds. You expressly agree that our rights extend to any electronically deposited federal or state benefit
payments (including Social Security benefits). If you don’t want your benefits applied in this way, you may change your direct deposit instructions
at any time with the person or organization paying the benefits. The right of setoff does not apply if the debt is created under a personal credit
card plan.
If any federal benefits or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any of
your accounts to recover the payments if we’re obligated to return funds to the payor.
D. CDs
A certificate of deposit, or CD, is a deposit account with us for a specified period of time. This disclosure covers both retirement and non-retirement CD
products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
Here are a few things you should know about CDs:
Term: The term is the number of days, months or years you agree to leave your money in the account.
Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity date
for CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make additional
deposits, or withdraw your CD principal without paying an early withdrawal penalty.
Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you
otherwise or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term. For
the renewal term, your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship interest
rate. If your CD is closed during the grace period, it will not earn interest after the maturity date.
Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance.
Interest begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs may
calculate interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice assumes
interest will remain on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the amount(s) paid
will be reported to the IRS each calendar year.
You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period,
interest will become principal of the renewed CD. A withdrawal will reduce earnings.
Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
For Personal CDs:
    • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total
      amount of interest earned during the current term of the CD.
    • For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of interest
      earned during the current term of the CD.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty
      will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.



                                                                                      8
For Business CDs:
    • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
    • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty
      will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • Disability of a retirement CD owner;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and
       where no change in term or rate occurs;
    • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or
       transfer to a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another financial institution;
    • For retirement CDs, if the owner is revoking his or her Traditional IRA/Roth IRA within seven days after establishing the plan (must forfeit
       accrued interest); and
    • For retirement CDs, if the owner is withdrawing funds for one of the following reasons without moving funds from the bank and where no
       change in term or rate occurs:
           --Converting or reconverting Traditional IRA or SEP funds to a Roth IRA;
           --Recharacterizing Traditional IRA/SEP funds to a Roth IRA or vice versa; or
           --Directly rolling over funds in a Money Purchase Plan or Profit Sharing Plan to a Traditional IRA, SEP or Roth IRA.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven days
after the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        --Disability of an owner of the CD (excluding a Retirement CD);
        --For retirement CDs, if the owner is under age 59½ and one of the reasons defined by sections 72(t) and 530 of the Internal Revenue
          Code applies, such as payment of qualified education expenses or first-time home purchase expenses; and
        --For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or rate
      occurs;
    • Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous withdrawal
      was made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account
indicates otherwise. If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not
make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period
may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your account
statement will be on your statement.
Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You
will receive statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify you
that the paperless statement is available or we mail your paper statement. If your address or email is not valid, the statement will be considered
available to you on the day we generated it.



                                                                                   9
If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S.
mail. We may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be available
electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more than one
owner. You agree that sending the statement or notice to one owner qualifies as sending it to all owners, even if all owners don’t have access to
the mailing address of record for the account.
2. Notice of errors, forgeries and unauthorized signatures
You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless
statements) if:
    • An item that you did not authorize or that is altered is listed on the statement;
    • Your account statement contains any errors; or
    • You did not receive your scheduled statement.
You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed or
made available.
You must provide us with all information we need to investigate the alleged error or item. You must also file any police reports and provide any
supporting affidavits and testimony we reasonably request.
If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal
claim against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days in
New York) after we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse you for
unauthorized items by the same person that we pay after that time. These requirements are for transactions that are not covered by the Electronic
Funds Transfer Service Terms. You also have certain rights under federal law for substitute checks; please see Substitute Checks and Your Rights for more
information.
3. Options for receiving checks
We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
    • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks or
      images of them with your statement. Some accounts require check safekeeping.
    • “Image statement” means you will receive images of the front of your paid checks on your account statement.
    • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check
safekeeping. If you have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If you
have multiple checking accounts on a single statement and any account uses image statement, then all will use image statement, unless the terms
of the other accounts require check safekeeping. You agree that when we send a statement we have made the check available to you, even if we
do not send originals or images with the statement. We will destroy original checks after a reasonable period of time we determine.
If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We cannot
provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images instead of
original checks, so we can provide a copy of the image, but not the original check.

F. Forms of Account Ownership
1. Personal accounts
THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE
CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notified that the most current signature card and the deposit system contain
different information.
    i. Solely owned account
    When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.




                                                                                     10
ii. Joint accounts
When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or benefited
from the item(s) that caused the overdraft.
If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required
to do so. That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account, we
may not release the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we paid
before the request. If we decide not to block the account, all joint owners remain responsible for items subtracted from the account.
Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding
another owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account to a
court or government agency if we receive a garnishment, levy or similar legal process that identifies any of the joint owners.
     a. Joint account with rights of survivorship
     If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The estate
     of the deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will continue as a
     joint account with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or “JTWROS,” it has rights
     of survivorship.
     b. Joint account with no right of survivorship (also called “tenants in common”)
     If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate.
     Either the surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility for
     determining the respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have rights of
     survivorship.
     c. When survivorship rights apply
     Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature
     card and in the account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship.
     Accounts in Texas do not have rights of survivorship unless you clearly indicate on the signature card and in the account title that the
     account is created with these rights.
     If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship and
     is payable to the beneficiary only upon the death of the last surviving owner, except as stated in paragraph d. below.
     d. Marital account (Wisconsin only)
     If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled to
     the other 50%. If a marital account contains a payable on death designation, the POD beneficiary is entitled to the deceased spouse’s
     50% share. However, we have no responsibility to determine the respective interests of the owner and the POD beneficiary.
     e. Tenants by the entirety (Florida only)
     A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates otherwise.
     We are not required to determine whether an account is a tenants by the entirety account before responding to a garnishment or other
     legal process. We may assert our right of setoff or security interest in a tenants by the entirety account in order to collect debts of either
     owner.
iii. “Payable on death” account
If you establish your account payable on death to one or more beneficiaries, the account is a “POD” account. If we receive proof you’ve died,
we will pay the balance of the account to the beneficiary or beneficiaries you designated. Multiple beneficiaries will be paid in equal shares
unless the signature card provides otherwise. We do not offer POD accounts in all states.
iv. “In trust for” (informal trust) account
If you establish your account as in trust for (“ITF”) or as trustee for one or more beneficiaries without presenting formal trust documents,
we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or
beneficiaries you designated. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We do not
offer ITF accounts in all states.
v. Convenience account
If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items. You
are solely responsible for the actions of the additional signer (grandfathered accounts only).




                                                                                11
vi. Power of attorney
    A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of attorney,
    the agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the money in the
    account. Do not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you must provide
    a power of attorney form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to investigate the
    facts relating to any power of attorney provided to us on your behalf, including whether your signature on the power of attorney is authentic or
    whether the agent continues to have authority. We may follow or refuse to follow the agent’s instructions at any time, including if we suspect fraud
    or abuse on your account, unless state law requires otherwise. We may also refuse an agent’s request to become a joint owner or a beneficiary of
    an account, but we have no liability to anyone if we do so. We have no liability when we follow or refuse to follow any instructions from an agent,
    for example, if your agent misuses the authority you have given them.
    vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal loan
    to you, or cash checks against it.
    viii. Representative payee/VA custodian account
    If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse
    payee or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the account
    other than the designated payments. We are not required to determine whether you deposit other funds or whether any withdrawals or
    transfers from the account are for the support of the person for whose benefit the funds are paid. This person is called the beneficiary. If the
    beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals from the account. If the government demands
    that we return deposits made after the beneficiary’s death and the account does not have enough funds to pay the demand, we may take the
    funds from any account you or the beneficiary owns.
    ix. Other fiduciary accounts
    If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve the right
    to require any documents we reasonably request to satisfy us that you are authorized to open and use the account, including withdrawing the
    funds. We do not have to permit any withdrawal from the account until we receive all requested documents. We have no fiduciary duties to
    you as the trustee, executor, guardian or conservator, or to the beneficial owners of the account.
2. Business accounts
If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any individual
director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited liability company,
partnership, or any other business, government or non-profit organization. We may rely on the accuracy and completeness of all resolutions,
signature cards and other documents you deliver to us in connection with the account. If they state that a person is authorized to sign checks or
otherwise initiate transactions on your account, that person is called a signer.
If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through a
business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married couple to
open an account as a sole proprietorship.
If you change your form of ownership or authorized signers, you must notify us when the change occurs.
A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also
authorized to sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the
proceeds will be used, even if the check is payable to the person who signed the check.
A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents relating
to accounts or other business.
We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the account
is overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts
opened with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the benefits you would be eligible for had you requested your accounts to be




                                                                                       12
linked. If we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the linked
accounts. If the checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any remaining
eligible accounts to be linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not required to
notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (fiduciary), your account may receive a financial
benefit, which could be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary accounts. You should
carefully consider this decision and consult with your legal advisor if necessary.
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the benefits
from linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your
request. If accounts are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change will
affect only future statements.
Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining accounts on a single statement does
not mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all accounts
on that statement through chase.com or Chase Mobile.

G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual
Percentage Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose, without
limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and electronic
direct deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day,
which may be based on your balance (also called your present or ledger balance) or collected balance as explained in the product information
for your account. The collected balance is the balance of all deposits in your account on which we have received credit for the deposited funds
(determined by the availability schedule of our Federal Reserve Bank for checks and similar items). We reserve the right not to pay interest on any
deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound, and
interest will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day basis. We
pay interest only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount of interest less
than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more will be rounded up to the next
whole cent.

H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to
close your account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as a
garnishment, attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than under
legal process until pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released. After we
restrict your account in preparation for closing, we will not pay any additional interest on the account. We may automatically close your account if the
balance is $0 or negative. Either you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other amounts
if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks, but we may
reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account. We have the right to
advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.

I. Other Legal Terms
1. Telephone and electronic communication
We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless the
law says we must.




                                                                                     13
When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan accounts.
Your consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for informational and
account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf to service your
accounts. Message and data rates may apply. You may contact us anytime to change these preferences, or change them on chase.com. If you
give us your email address, you agree that we may send servicing messages (such as fraud alerts and hold alerts) related to your accounts to that
address.
We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law says
otherwise.
2. Adverse claims
If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section or we
may place funds in a court (this is called an interpleader action) for resolution. If any person notifies us of a dispute, we do not have to decide if
the dispute has merit before we take further action. We may take these actions without any liability and without advance notice, unless the law
says otherwise.
3. Restricting your account; blocking or delaying transactions
There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to comply
with legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or delay any
specific withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them pending
investigation, including in one or more of the following circumstances:
    • Your account is involved in any legal or administrative proceeding;
    • We receive conflicting information or instructions regarding account ownership, control or activity;
    • We suspect that you may be the victim of a fraud, scam or financial exploitation, even though you have authorized the transaction(s);
    • We suspect that any transaction may involve illegal activity or may be fraudulent;
    • We are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction
      rules and anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
    • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total
withdrawals or deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply with
applicable law.
We will have no liability for any action we take under this section.
4. No waiver
If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
5. Changes to the agreement
We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes at
least 30 days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the law
requires a different method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective on the
renewal date. You agree that notice of these changes may be provided to any joint owner. By maintaining your account after the effective date of
any change, you agree to the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes for variable rate
accounts or notice of changes in printing fees for documents (such as checks).
We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law
and, when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
    • If you opened your account in person, it is located in the state where you opened it;
    • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time, it
      is located in that state; but if you resided anywhere else your account is located in Ohio.




                                                                                       14
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. We will not be liable for
anything we do when following your instructions. In addition, we will not be liable if we don’t follow your instructions if we reasonably believe
that your instructions would expose us to potential loss or civil or criminal liability, or conﬂict with customary banking practices.
WE WILL NOT BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON AN
ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED ENDORSEMENT OR
ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals and fees
are posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will be retransferred
to your transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be transferred to the
transaction sub-account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that
appears to have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution, levy
or similar order. We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will continue
to charge any applicable fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is placed, but
you may ask us to relink your accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal Processing Fee or
costs and expenses we incur in complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your
account, you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your
account, we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we
may charge you a Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must file any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does not
permit contractual shortening of the time during which a lawsuit must be filed to a period as short as two years, you and we agree to the shortest
permitted time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period set
forth in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable law or
this agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the time that
the law requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in an
appropriate court in the state where your account is located. If we file any lawsuit or legal proceeding that is connected in any way to your
accounts or services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either party
chooses to have disputes resolved by arbitration, the section entitled Arbitration governs the process and location of the arbitration proceedings.
11. Pre-judgment interest rate
If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on the
judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account is not
interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by binding
arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).




                                                                                    15
This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU
AND WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT
OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE
REQUEST IT.
What claims or disputes are subject to arbitration?
Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any related
service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement between
us, or the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to arbitration,
regardless of what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all such claims or
disputes, whether they arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred to in this section as
“Claims.”
The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of arbitration, if
the Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (customer) cancel or opt out of this agreement to arbitrate?
You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is
closed; 2) you pay us in full any outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
2. SEEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
   ACCOUNT), UNLESS ALL PARTIES AGREE;
3. BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
4. SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this agreement
to arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by arbitration. No
arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator have authority to
make any award for the benefit of, or against, any person who is not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the Claim
will be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules of procedure
governing the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party. For purposes of
arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its affiliates, and all third
parties who are regarded as agents or representatives of ours in connection with a Claim. (If we assign your account to an unaffiliated third party,
then “we” includes that third party.) The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator. That
organization will apply its code of procedures in effect at the time the arbitration claim is filed. If there is a conflict between that code of procedures
and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that JAMS or the AAA is
unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by agreement of the parties
(or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations,
and will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief
provided for under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the
Uniform Commercial Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor




                                                                                      16
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else.
The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the arbitration administrator within 30
days of award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration
administrators. The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on
majority vote. Any final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise required,
we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of the arbitrator and arbitration
administrator for the first two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the arbitration
organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable law. If you consider
that you are unable to afford any fees that would be yours to pay, you may request that we pay or reimburse them, and we will consider your
request in good faith.
How do I (customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS (1-800-352-5267 or www.jamsadr.com) or the AAA (1-800-778-7879 or
www.adr.org). Arbitration hearings will take place in the federal judicial district that includes your address at the time the Claim is filed, unless the
parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid
or binding on us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the
assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice prohibits
us from doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors
who offer products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy
and convenience to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any third party, that decision is yours
alone, and we are not responsible for the third party’s performance or to help resolve any dispute between you and the third party. Our
employees may also receive compensation when you purchase a Chase product based on their referral.
16. Illegal activities
You will not use your account to conduct transactions relating to unlawful Internet gambling or any other illegal activity. We may refuse any
gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds to
the state. We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting with a
banker. We’ll mail you a letter to notify you before we transfer your funds to the state as abandoned property.
18. Our responsibility to obtain personal information
Federal law requires all financial institutions to obtain, verify, and record information that identifies each person or business who opens an
account. We require the following information or documents as a condition to your opening an account:
    • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
    • For a business account: your business name, taxpayer identification number and business address; the name, residential address,
      date of birth and Social Security number of each signer, so we can verify the signer’s identity; and documents to verify the
      business’s existence.




                                                                                           17
Our policies may require additional information about you or any person associated with you or with the account when or after you open the
account to assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain
information in order to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you nor any
beneficial owner of any account is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office of
Foreign Asset Control.
19. English language — Other language preferences
The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some of
our forms, disclosures and documents, including this agreement, available in languages other than English. However, many important bank
documents, and some products and services related to this account, are provided only in English. If there is any difference in meaning between
the English and non-English version of any of our documents, the English version applies and is available upon request.

Substitute Checks and Your Rights
What is a substitute check?
To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to original
checks, with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your check. You can
use it the same way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive
substitute checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have rights
under other law with respect to those transactions.
What are your rights as a consumer regarding substitute checks?
In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is posted
to your account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your account
more than once for the same check). The losses you may attempt to recover under this procedure may include the amount that was withdrawn
from your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less.
You also are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of the
substitute check, you may be able to recover additional amounts under other law.
If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive your
claim and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may reverse
the refund (including interest) if we later determine the substitute check was correctly posted.
How do you make a claim for a refund?
If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please contact
us. You must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account statement
showing that the substitute check was posted to your account, whichever is later. We will extend this time period if you were not able to make a
timely claim because of extraordinary circumstances.
Your claim must include:
    • A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
    • An estimate of the amount of your loss;
    • An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss; and
    • The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the check,
      and the amount of the check.

Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include transactions that you make with a debit card or
ATM card, and payments, deposits and transfers that you make by telephone, chase.com and other electronic methods. We may issue you a card
or code to initiate EFTs. We charge or credit accounts for EFT transactions only on business days, which are all days except Saturdays, Sundays and
federal holidays.




                                                                                         18
A. TYPES OF EFT SERVICES
1. ATM and Debit Cards
As a condition of opening certain checking accounts, you agree that we may automatically issue you a Chase debit card. However, activating
the debit card is not required to keep your checking account open. If you do not select a PIN when you open your account, we will mail you a
randomly generated PIN. We may deactivate any temporary ATM card when you activate your debit card.
You can use your card as follows:
At ATMs to:
    • Withdraw cash;
    • Transfer money;
    • Check your balances;
    • Deposit cash or checks;*
    • Make payments to qualifying Chase credit cards and loans;*
    • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase Liquid® and credit card accounts,
regardless of whether the accounts are linked to your card. When linking multiple accounts to your card, one checking account and one savings
account will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only business cards
and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card, limited-function
cards are also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that
network, and your other linked accounts may be accessible. Outside the U.S., only your primary checking account is generally accessible. We may
charge a Non-Chase ATM Fee. Balance inquiries and transfers will not incur a fee if done within 15 minutes of a withdrawal using the same card
at the same ATM. If only transfers and inquiries are performed, only one Non-Chase ATM Fee will be charged. The owner of the ATM may also
charge a fee. On some accounts, we will refund a certain number of these fees; however, if the ATM owner does not identify these fees in the
information they send to us we will not be able to automatically refund the fee. If this occurs, please contact us.
You can use your debit card (but not your ATM card):
At participating merchants to:
    • Purchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to
      make recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed.
      We may also provide the merchant or the participating network your new account number and expiration date.
    • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
At participating financial institutions to:
    • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. ACH Transactions
You can send or receive electronic transfers from or to your accounts by providing another party your checking account number and our routing
number for the state where your account is located. We may transfer the funds by ACH or other similar networks. Electronic transfers require your
authorization and may take various forms, such as:
    • Direct deposits, such as employer payroll or government benefits;
    • One-time or repeating charges to your account for bill payments;
    • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may
      keep your check or return it to you.
3. Online Banking and Chase Mobile
You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your
Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on
chase.com or by downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms for
using these services when you enroll.




                                                                                  19
4. Telephone Banking
You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between
your accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN to
use the automated system. Business account holders may also use a valid Taxpayer Identification Number (TIN).
5. Overdraft Protection Transfers
Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.

B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
1. Authorizations and Holds
Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount
than the authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the
purchase (such as self-service fuel).
For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental
agencies—that merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or
less than your actual purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your
balance. We will pay the purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
2. Overdrafts
For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t
authorize an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient
Funds Fee. For business accounts, if you have notified us NOT to pay overdrafts we generally won’t authorize a debit card transaction if your
available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other transaction overdraws your
account, we will assess fees described in the General Account Terms and the Fee Schedule.
3. Canceling Your Card
We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
4. Our Right to Refuse Transactions
We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be
fraudulent, suspicious or illegal activity.
5. Foreign Exchange Transactions
The exchange rate applied to card transactions that occur in a different currency will be selected by the network that processes the transaction.
The network will select from the range of rates available in wholesale currency markets or a rate mandated by the government that issues or
controls the currency in that country on the date it processes the transaction. This rate may be different from the rate the network receives,
may include a spread, commissions, and other costs that we, our affiliates or vendors charge in providing that exchange to you, and will be less
favorable than the exchange rate for institutions that is usually quoted in the newspaper or online services. The processing date on which the
exchange rate is applied may differ from the date you used your card.
We will add an Exchange Rate Adjustment fee to the amount the network charged us for foreign currency transactions.
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your
primary checking account.
    • If you select Debit, you must also enter your PIN.
    • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
    • Choose an ATM that is well lit.
    • Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and find another
      machine.




                                                                                   20
   • At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and lock
     your doors.
   • Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
   • As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
   • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy area
     and immediately contact the police.
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
    • Change your PIN every few months by visiting a branch. Use a PIN that others can’t easily ﬁgure out. For example, don’t use your birthday.
    • To change your PIN (or if you forget your PIN), visit any Chase branch or request a new PIN at chase.com.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner we
can take precautions to ensure your card isn’t misused.

C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
To protect your balance, we place daily dollar limits on ATM withdrawals and card purchases, even if your available balance is higher than the daily
limit. However, we may:
    • Allow transactions that exceed your limits.
    • Temporarily reduce your limits without notice, for security purposes.
    • Change your limits (we’ll notify you if we do).
We provided your card limits when we gave you your card. However, your ATM withdrawal limits may be different depending on which type of ATM
you use:
    • When you use a Staffed ATM, the following limitations apply and are separate from all other limits:
         For personal accounts:
         • You can deposit up to $5,000 in cash each day.
         • You can withdraw up to $3,000 each day. This separate limit does not apply to a Privileges card.
         For business accounts:
         • Each cardholder can withdraw up to $3,000 each day from all linked accounts of each business customer. This separate limit does not apply
           to an Associate card.
    • When you use an ATM, you can withdraw up to the daily card withdrawal limit of the card you are using. However, when you use an
      Enhanced ATM:
          For personal accounts: You will have a daily customer withdrawal limit in addition to having a withdrawal limit for each card. Your
          daily customer withdrawal limit is equal to the highest daily card withdrawal limit of any Liquid Card, debit card or ATM card you have with
          us. Withdrawals you make at any ATM other than a Staffed ATM count toward your daily customer withdrawal limit, regardless of the card
          you are using.
          For business accounts: You will have a daily cardholder withdrawal limit in addition to having a withdrawal limit for each card. If a
           cardholder within a business has more than one Chase debit or ATM card, they’ll have both a withdrawal limit for each card and a daily
           cardholder withdrawal limit. The maximum cardholder withdrawal limit is $500. Withdrawals you make at any ATM other than a Staffed
           ATM count toward your daily cardholder withdrawal limit, regardless of the card you are using.
You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
Your card will be restricted if we consider your account to be inactive or dormant.

D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction. However,
for certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly
statements, unless your account is considered inactive.
To conﬁrm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.




                                                                                      21
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number or
address at the end of this agreement.
For personal accounts only, the following procedures apply:
We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
the following:
    • Your name and account number;
    • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
    • The amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However, if we
need more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within 10 business
days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
you opened your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to 20 business days.
If you opened your account less than 30 days before the date of the suspected error or the transaction occurred at a point-of-sale location or
outside the U.S., the 45-day period is extended to 90 days.
If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10
business days, we may not credit your balance.
We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you a
written explanation. You may ask for copies of the documents that we used in our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so.

F. OUR LIABILITY FOR FAILURE TO COMPLETE TR ANSACTIONS
If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages.
However, we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or device
does not have enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant authorizes an
amount greater than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We are not liable for
failure to complete a transaction on a business account if we send you notice that the transaction was not completed.

G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the
amount and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only when
the payment would differ by more than a certain amount from the previous payment or when the amount would fall outside certain limits that
you set.
You can stop a recurring payment by telephone, chase.com, Chase Mobile or at a branch before the scheduled payment date by providing us
sufficient information for the type of payment.
1. If you provided your card number for the preauthorized transfer, you must give us the exact card number. We will close the card and open a
   new one to replace it.
2. If you provided your account number and routing number (ACH direct debit) for the preauthorized transfer, you must give us your account
   number and the exact name of the payee. We will also need the exact amount of the payment, a range of amounts or an instruction to block
   all payments from the named payee. We may refuse a payment to a payee with a similar name that we believe to be the same payee; however,
   we are not liable if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee than the stop
   payment you placed, contact us before the end of the business day so we can try to refuse payment.
	Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
	For business accounts, your ACH stop payment will either be effective:
    • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business account
      statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic Renewal Fee,
      unless you notify us not to renew by following the instructions in the statement.




                                                                                   22
3. If you set up your recurring bill payments or transfers through chase.com, you can cancel pending and future payments on chase.com or Chase Mobile.
4. If you previously set up repeating account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the
transfer is scheduled, and we still pay, we will be responsible for your losses or damages.

H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
    • As necessary to complete transactions;
    • In connection with the investigation of any claim you initiate;
    • To comply with government agency, arbitration or court orders;
    • With your written permission;
    • As permitted by our Privacy Notice.

I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible losses
to a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you
do NOT tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped
unauthorized transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did not
make, tell us right away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not get back
any money you lost after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1. To assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements and
   reports reasonably requested by us;
2. To notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3. That by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your
   birthday as your PIN), you will be responsible for all authorized and unauthorized transactions;
4. That all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us prompt notice of
   unauthorized items, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet, if
you notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where you
have given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days.

J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.

K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions that
are not covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms or
by separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements and
disclosures.




                                                                                       23
Account Alerts and Text Banking
If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms of
the Online Service Agreement control the terms of these services instead.
    • We may use a telephone number, email address or other delivery point we have in our records for you or other contact information that you
      provide to us for these services so we can send you certain information about your account. You may be automatically enrolled to receive
      certain Account Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or speak to a
      Telephone Banker.
    • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you.
      Delivery of alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider;
      technology failures; and system capacity limitations.
    • We do not charge for the Account Alerts or text banking, but message and data rates may apply. To cancel text banking services,
      send STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.
    • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official record of
      your account. Anytime you review your balance, keep in mind it may not reflect all transactions, including recent debit card transactions or
      checks you have written.
    • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or
      confidential information about you, such as account activity or the status of your account.
You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed
delivery, misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer a
loss, cost or expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable laws,
you have to pay that amount to us.

Funds Availability Policy
For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct
deposits and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other
deposits, the funds are available on the first business day after the day we receive your deposit.
In most cases when you deposit checks drawn on a Chase account:
    • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
    • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
Once funds are available, you may withdraw them or use them to pay checks and other items.
For Chase Analysis Business Checking (with or without Interest):
    Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available on
    the day we receive your deposit.
    Next business day availability: Funds from the following deposits are available on the first business day after the day we receive your deposit:
    • U.S. Treasury checks that are payable to you;
    • Checks that are drawn on us.
    • The following items, if you make the deposit in person to one of our employees:
       a. State and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any branch
          upon request;
       b. Cashier’s, certified, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
          branch upon request;
       c. Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
    Second business day availability: Funds from all other deposits are available no later than the second business day after the day we
    receive your deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
When Your Deposit Is Received:
If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on



                                                                                           24
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is not
a business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
    • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
    • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time. For ATMs with an earlier cutoff, the ATM screen will notify
      you of the cutoff time.
    • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits no
      later than the next business day.
    • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a night
      depository when those branches are closed will be considered received on the next business day when the branch is open.
    • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the Chase-By-
      Mail facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.
Longer Delays May Apply:
    For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make
    all of the funds that you deposited by check available by the first business day after the day of your deposit. Funds may not be available until the
    second business day after the day of your deposit. However, at least the first $200 of these deposits will be available on the first business day
    after the day of your deposit. If you will need the funds from a deposit right away, you should ask us when the funds will be available, but further
    review of the deposit after we receive it may still result in delayed availability.
    For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
       •   We believe a check you deposited will not be paid;
       •   You deposited checks totaling more than $5,000 in any one day;
       •   You redeposited a check that has been returned unpaid;
       •   You have overdrawn your account repeatedly in the last six months; or
       •   There is an emergency, such as failure of communications or our systems.
    If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
    If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we
    will tell you then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
    business day after we decide to take that action.
Special Rules for CDs and Retirement Money Market Accounts:
Generally, funds you deposit will be available within one business day except when you deposit checks that total more than $5,000 in a business day. The
amount exceeding $5,000 will be available no later than the seventh business day after the day of your deposit. However, we are not required to let you
withdraw principal from a CD before it matures.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the first 30 days your account is open:
    • Funds from deposits of the first $5,000 of a business day’s total deposits of cashier’s, certified, teller’s, traveler’s, and federal, state, and
      local government checks will be available on the first business day after the day of your deposit if the deposit meets certain conditions. For
      example, the checks must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of your
      deposit. If your deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first $5,000
      will not be available until the second business day after the day of your deposit; and
    • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already in
your account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                          25
Privacy Notice
                                                                                                                      Rev. October 2014


   FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

   Why?             Financial companies choose how they share your personal information. Federal law gives
                    consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect,
                    share, and protect your personal information. Please read this notice carefully to understand what we do.

   What?            The types of personal information we collect and share depend on the product or service you have with us. This
                    information can include:
                    •• Social Security number and income
                    •• account balances and transaction history
                    •• credit history and payment history
   How?             All financial companies need to share customers’ personal information to run their everyday business. In the
                    section below, we list the reasons financial companies can share their customers’ personal information; the
                    reasons Chase chooses to share; and whether you can limit this sharing.

   Reasons we can share your personal information                                                Does Chase          Can you limit
                                                                                                 share?              this sharing?
   For our everyday business purposes – such as to process your transactions, maintain your             Yes                  No
   account(s), respond to court orders and legal investigations, or report to credit bureaus
   For our marketing purposes – to offer our products and services to you                               Yes                  No
   For joint marketing with other financial companies                                                   Yes                  No
   For our affiliates’ everyday business purposes – information about your transactions                 Yes                  No
   and experiences
   For our affiliates’ everyday business purposes – information about your                              Yes                 Yes
   creditworthiness
   For our affiliates to market to you                                                                  Yes                 Yes
   For nonaffiliates to market to you                                                                   Yes                 Yes

   To limit    •• Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial
   our sharing     711 or
                    •• Visit us online: chase.com/privacypreferences
                    Please note:
                    If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice.
                    When you are no longer our customer, we continue to share your information as described in this notice.
                    However, you can contact us at any time to limit our sharing.

   Questions? Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance,
                    first dial 711.




                                                                      26
 Page 2

 Who we are
 Who is providing this notice? The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                               located at the end of this document.

 What we do
 How does Chase protect               To protect your personal information from unauthorized access and use, we use security measures that
 my personal information?             comply with federal law. These measures include computer safeguards and secured files and buildings.
                                      We authorize our employees to get your information only when they need it to do their work, and we
                                      require companies that work for us to protect your information.
 How does Chase collect               We collect your personal information, for example, when you
 my personal information?             •• open an account or make deposits or withdrawals from your account
                                      •• pay your bills or apply for a loan
                                      •• use your credit or debit card
                                      We also collect your personal information from others, such as credit bureaus, affiliates, or other companies.
 Why can’t I limit all sharing?       Federal law gives you the right to limit only
                                      •• sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                      •• affiliates from using your information to market to you
                                      •• sharing for nonaffiliates to market to you
                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
 What happens when I limit     Your choices will apply to everyone on your account.
 sharing for an account I hold
 jointly with someone else?

 Definitions
 Affiliates                           Companies related by common ownership or control. They can be financial and nonfinancial companies
                                      •• Our affiliates include companies with a Chase or J.P. Morgan name and
                                        financial companies such as J.P. Morgan Securities LLC
 Nonaffiliates                        Companies not related by common ownership or control. They can be financial and nonfinancial
                                      companies.
                                      •• Nonaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                        membership clubs
 Joint marketing                      A formal agreement between nonaffiliated financial companies that together market financial products or
                                      services to you.
                                      •• Our joint marketing partners include categories of companies such as insurance companies

 Other important information
 State Laws:
 VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint
 marketing, we will only disclose your name, contact information and information about your transactions.
 NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our
 Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio, TX 78265-9752.
 For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject
 line. You may also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General,
 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
 CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described
 on page 1. CA residents are provided a CA notice for additional choices.


Who is providing this notice?
JPMorgan Chase Bank, N.A.       Chase Insurance Agency, Inc.     Chase Bankcard Services, Inc.
J.P. Morgan Securities LLC      Chase Bank USA, N.A.
Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.




                                                                               27
 How To Contact Us:

 Personal Accounts:
 Main phone number:                                                      1-800-935-9935
 Spanish:                                                                1-877-312-4273

 Business Accounts:
 Main phone number:                                                      1-800-242-7338
 Spanish:                                                                1-888-622-4273

 Online Banking or Chase Mobile:                                         1-877-242-7372

 Deaf and Hard of Hearing:
 Operator Relay calls:
     Personal Accounts:                                                  1-800-935-9935
     Business Accounts:                                                  1-800-242-7338
 Direct TTY calls:                                                       1-800-CHASETD (1-800-242-7383)

 International Calls:                                                    1-713-262-1679

 Website:                                                                chase.com

 All Written Correspondence:                                             JPMorgan Chase Bank, N.A.
                                                                         PO Box 659754
                                                                         San Antonio, TX 78265-9754

                                                                         If you believe your debit card has been lost or stolen, or for information
                                                                         about purchases and ATM transactions, call us at the telephone numbers
                                                                         listed here or write:

                                                                         Chase
                                                                         PO Box 659809
                                                                         Internal Mail TX3-7849
                                                                         San Antonio, TX 78265-9109

 In case of errors or questions about your electronic funds transfers (EFT), call 1-866-564-2262.




JPMorgan Chase Bank, N.A. Member FDIC                                                                                           Catalog REDAA1116
© 2016 JPMorgan Chase & Co.                                                                                                      Effective 11/13/2016
   EXHIBIT G
TO LAURA DECK
 DECLARATION
             DEPOSIT ACCOUNT
             AGREEMENT

             PRIVACY
             NOTICE

             HOW TO
             CONTACT US

             Important legal information, disclosures
             and terms you should know.




ISSUE DATE


MAR 2017
Table of Contents
DEPOSIT ACCOUNT AGREEMENT................................................................................................ 2

     General Account Terms......................................................................................................... 3
         A. Deposits and Checks You Cash..............................................................................................3
         B. Checks, Withdrawals, Transfers and Other Account Charges...........................................4
         C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest.......................7
         D. CDs.............................................................................................................................................8
         E. Statements, Notice of Errors, and Other Notices................................................................9
         F. Forms of Account Ownership...............................................................................................10
         G. Interest on Checking and Savings Accounts......................................................................13
         H. Closing Your Account............................................................................................................ 13
         I. Other Legal Terms................................................................................................................. 13

     Substitute Checks and Your Rights..........................................................................................18

     Electronic Funds Transfer Service Terms...............................................................................18
         A. Types of EFT Services............................................................................................................18
         B. Important Information and Agreements about Your Card..............................................20
         C. Limitations on Transfers, Amounts, and Frequency of Transactions.............................21
         D. Receipts and Statements......................................................................................................21
         E. In Case of Errors or Questions about Your Electronic Funds Transfers.........................21
         F. Our Liability for Failure to Complete Transactions...........................................................22
         G. Preauthorized (Recurring) Transfers and Stop Payments................................................22
         H. Disclosure of Account Information to Third Parties.........................................................22
         I. Notice of Your Rights and Liabilities....................................................................................23
         J. Fees..........................................................................................................................................23
         K. Services Not Covered by This Part; Separate Agreements..............................................23

     Account Alerts and Text Banking.............................................................................................23

     Funds Availability Policy............................................................................................................24

PRIVACY NOTICE.................................................................................................................................26

HOW TO CONTACT US.................................................................................................... BACK COVER
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.


Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
    • Rates for interest-bearing accounts
    • Personal accounts:
          --Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
         --Chase Private Client Products: Deposit Product and Services
    • Business accounts:
         --Additional Banking Services and Fees (including our Fee Schedule)
    • Any additional disclosures, such as amendments or agreements, that we provide to you either
      when you open your account or when we change the terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use your
information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                               1
Deposit Account Agreement
This agreement is the contract that governs your account.
Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase
Bank, N.A. or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services,
you and anyone else identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business
groups, such as Corporate Banking, will get a different agreement and their accounts will be governed by that agreement, not this one. If
you have a product that is not a deposit account, such as a prepaid card or credit card, this agreement does not apply to that product. Also,
other products or services, such as online banking or retirement accounts, may have additional agreements. A more specific agreement
takes precedence over this one.
This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information,
(3) banking services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain information
on fees that apply to your accounts.
DEFINITIONS:
     Here are some important terms that we use throughout this agreement:
     Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.
     ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the
     “automated clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a
     utility company.
     ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals
     and deposits. An ATM may be described in several different ways in this agreement. Enhanced ATM: An ATM that offers expanded
     services over traditional ATMs. When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase
     Liquid® and credit card accounts, regardless of whether the accounts are linked to your card. Staffed ATM: An Enhanced ATM located
     inside a branch lobby and that you use during the branch’s posted business hours.
     Available balance: Your balance after deducting (1) deposits that are not yet available for withdrawal under our Funds Availability
     Policy, (2) card or other transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending
     transactions such as ACH transactions, and (4) any holds on your balance, such as holds on funds to comply with court orders
     or other legal requirements.
     Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an
     emergency or to observe a state holiday.
     Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other
     depository institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.
     Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an “everyday”
     (non-repeating) purchase transaction or a repeating payment, such as a monthly bill.
     Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer
     issuing payroll or a government paying benefits.
     Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds
     availability, a court order or other reasons. A hold may be placed for more than your balance.
     Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is
     added to or subtracted from your balance.
     Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the
     available balance.
     PIN: A four-digit personal identification number that you either select or request us to randomly generate and mail to you. A PIN is
     needed to have full use of a debit card and ATM card.




                                                                                2
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase
Mobile® and use Account Alerts, or call us to confirm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the
amount from your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t
have your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had
endorsed the check. Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had
actually endorsed it. We are not bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement
“without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your
endorsement (and any other endorsement supplied by a co-payee) must be in
the 1½ inch area that starts on the right side as viewed from the back. Payee or
customer information must not be on any other part of the back of the check (look
at the diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense,
you have to pay that amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name
that’s different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide
and the name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We
may confirm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip. We are
not required to adjust your account for discrepancies of $10 or less. We may not adjust your account unless you notify us of the discrepancy
within one year of the date of your account statement that shows the deposit. If you do not notify us of the error during this notice period, the
deposit amount will be considered final. This means that if the actual amount deposited was less than the amount declared on the deposit
receipt, the difference will become your property and if the actual amount deposited was more than the amount declared on the deposit
receipt, the difference will become our property.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and
you may not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large
cash deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a
written receipt for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any
amount we’ve added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check. We will not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already
made. If we refuse a deposit, we may take a check on a “collection basis,” which means we won’t add funds to your balance until we’ve
actually been paid for the check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some
cases you may not. Please see the Funds Availability Policy for details.



                                                                                       3
If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has
“cleared,” or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to
you and you’ve withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.
8. Transactions in a foreign currency
Any transaction we conduct for you in a foreign currency, such as sending or receiving a wire transfer to or from another country, depositing
a foreign check, or exchanging foreign currency in our branches, will use an exchange rate. Currency exchange is only available at a limited
number of branches and in certain currencies. The exchange rate we use may include a spread, commissions, or other costs that we, our
affiliates, or our vendors may charge in providing foreign currency exchange to you. The exchange rate will vary depending upon the type of
transaction being conducted, the dollar amount, the type of currency, the date and time of the exchange, and whether the transaction is a
debit or credit to your account. The exchange rate you pay will be less favorable than the exchange rate for institutions that is usually quoted
in newspapers or online services.
We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those
checks on a collection basis without your specific instruction to do so. We can reverse any amount we’ve added to your balance and send the
check on a collection basis even after we’ve taken physical possession of the check. Our Funds Availability Policy does not apply to any foreign
check, whether we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a foreign currency will be
determined at the exchange rate for such items that’s in effect when we’re paid for the check. If a check is returned later for any reason, we will
subtract the amount of the check and any charges from other banks from your balance. We will use the applicable exchange rate in effect at
the time of the return, which may be different from the exchange rate originally used for the deposit.
9. Depositing substitute checks
A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a check you
deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay us that amount.
10. Depositing remotely created checks
A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check.
If you deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable care.
We will not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may send
checks to any bank or to the entity on which the check was written in our customary manner. We may have agreements with other banks
regarding times and methods for collecting or returning items.
If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or
cash is forged, counterfeit, altered, improperly endorsed or otherwise improper.
12. Our right to charge back deposited or cashed items
If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands
that we repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement; or
(3) the sending bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account number
or procured by fraud, we may pay the return or demand, and subtract the funds from your balance. If a deposited or cashed item is returned, we
will charge you a Deposited Item Returned Fee or a Cashed Check Returned Fee. If we have reason to believe that any of the events in the previous
sentence has occurred or may occur or that the check or other item should not have been paid or may not be paid for any other reason, we may place
a hold on the funds or move them to a non-customer account until we determine who is entitled to them.
If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust
account or an account in your name, or charge part of the check to each, even if you have already withdrawn the funds.

B. Checks, Withdrawals, Transfers and Other Account Charges
1. Withdrawals and transfers from your account
We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We
may require you or any person you authorize to provide us with identification, documentation or information that’s acceptable to us before
allowing the transaction.
2. Checks and other documents you use
We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through


                                                                                    4
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary
equipment.
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a
way that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks
or other documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of
these things, such as leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180
days” or “Valid only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the
conditions do not apply to us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented),
regardless of how old it is. If we pay it, you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card
specifies that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your
internal control purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or
provide a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of
your negligence or whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash
it. We may also require that they provide us identification we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document
releasing us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable
commercial standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on file with us, we’re
not liable to you even if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may
select either one when paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account
for the check amount, which may cause other items to overdraw the account. If the amount of the check identified in the notice exceeds your
balance at the time we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank
number or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the
name identifies a different person from the bank or account owner identified by number, we and other banks that handle the funds transfer may
still rely exclusively on the number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you
of any changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments
Any owner or authorized signer of an account may order us to stop payment on a check, and we will charge a Stop Payment Fee. However, your
stop payment will not be effective if we have already certified, paid or otherwise become responsible for the check. For example, we can’t stop
payment on a check we’ve already cashed or a deposited check where the funds have already been withdrawn. Refer to the Electronic Funds
Transfer Service Terms for how to place a stop payment on recurring electronic payments.



                                                                                5
To stop payment on a check, you must give us an oral or written stop payment order using the phone number listed on the back cover of this
agreement, or in person at a branch, or through chase.com. So we can identify the item, you must give us the exact account number and either:
    • The exact check number or a range of check numbers
    • The payee name and the exact amount of the check
    • The payee name and range of amounts of the check (only available when speaking to a bank employee).

Generally, we will complete your request as soon as we receive your instructions.
For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop
payment request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the
additional order. An additional Stop Payment Fee will be charged.
For business accounts, you may place a stop payment for either:
    • One calendar year, or
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
      account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
      Renewal Fee, unless you notify us not to renew by following the instructions in the statement.

We may send you a written confirmation of your stop payment. We may rely on the information in the confirmation unless you notify us
immediately of any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certified check, unless you provide us a
sworn statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not
required to refund the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the
check amount or issue a replacement check if the check is presented for payment within 90 days after the issue date. If in our discretion we
agree to refund or replace the check, we may require that you purchase a surety bond for the amount of the check.
14. Limits on savings account withdrawals
Withdrawals and transfers out of your savings account are limited by federal law. In this agreement, a savings account means an account with
limited withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than six
withdrawals or transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However,
this limit does not apply to withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we
don’t send a monthly statement, a monthly statement period means a calendar month. We are required by law to ensure that you comply
with this limit. If you exceed this limit after we’ve notified you of a violation, we will change your account to one we choose that doesn’t limit
withdrawals, and it may be an account that pays less or no interest. For Retirement Money Market accounts, we may either refuse or delay any
withdrawal request that violates these requirements.
15. Savings Withdrawal Limit Fee
If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will
charge a Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal law.
16. Our right to require advance notice of withdrawals
For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until
we receive notice otherwise.
After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits.
We are also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence,
as well as who is entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible
for repaying us the amount of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner
dies, we are authorized to pay the transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff
(our right to apply funds in one account to the debt associated with another account) or security interest rights against the funds credited to
your balance after your death. We have these rights even if a surviving joint owner, a “payable on death” payee, or a beneficiary of an “in trust
for” or “trustee for” account has rights to the account.




                                                                                      6
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet
paid. We will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the
requested withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit
card transactions are described in the Electronic Funds Transfer Service Terms.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will first add deposits to your account. Second, we will subtract wire transfers, everyday debit card
transactions, online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited
at a teller station by a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all
other items, including checks you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount
and moving to the lowest. We reserve the right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or
interest. We also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts
with us or other banks in the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits
include any federal or state benefit payments that you choose to deposit in any account (including direct deposit of Social Security benefits).
You understand and agree that if you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including
suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We will charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it,
we will charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we
initially decide to return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic
Funds Transfer Service Terms. If your account becomes overdrawn, you can avoid these fees by making a deposit or transferring funds from
another Chase account to cover the overdraft before the business day ends, such as when a branch closes, and by 11 p.m Eastern Time (8 p.m.
Pacific Time) for an ATM or when using the Transfer Money option on chase.com or Chase Mobile. Other methods may use different cutoff
times; for example, Chase QuickPaySM is 10 p.m. Eastern Time (7 p.m. Pacific Time). If you deposit a check, this assumes we do not place a hold
and the check is not returned unpaid.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft
Fee for any overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection
Overdraft Protection allows you to link one of your accounts as your backup account to your checking account to help pay an overdraft. If your
checking account does not have enough money, we will use the available funds from your backup account to authorize or pay transactions.
Establishing or Canceling Overdraft Protection: Any owner of both the checking account AND the backup account may enroll in
Overdraft Protection without the consent of other owners. Any owner of the checking account OR the backup account may cancel Overdraft
Protection without the consent of other owners. A backup account can provide Overdraft Protection for more than one checking account, but
a checking account can have only one backup account. A personal checking account may be linked to a Chase personal savings account; and
a business checking account may be linked to a Chase business savings account or a business line of credit in good standing. We may cancel
your Overdraft Protection service at any time by sending you written notice. Your request to add or cancel Overdraft Protection will become
effective within a reasonable time after approval.
Transfers: We will make one Overdraft Protection transfer per business day. If you have enough available funds in your backup account,
we will automatically transfer enough to bring your checking account balance to zero. If you do not have enough available funds in your
backup account to bring your checking account balance to zero, but you have enough available funds to pay one or more transactions and/or
your previous day’s negative balance, we will transfer that amount. If the amount transferred does not bring your checking account balance
to zero, your checking account will become overdrawn and you may be charged Insufficient Funds or Returned Item Fees. If we authorize



                                                                                7
your transaction, we will leave the funds in your backup account until we pay the transaction, which may take several days. However, if you
use those funds before the transaction is paid there will not be available funds to make the transfer and your checking account may become
overdrawn and charged an Insufficient Funds Fee. The available balance for a savings account is determined at the time that we authorize
a transaction or at the end of business day processing. The available balance for a business line of credit is determined at the end of the
previous business day processing. We are not required to notify you if your funds are available but the backup account becomes blocked,
for example if the account is dormant, purged, restricted or not in good standing. Refer to the section Restricting your account; blocking or
delaying transactions on page 14 for additional information. Transfers will appear on your statement for both accounts.
Withdrawals and transfers out of your savings account, including Overdraft Protection transfers, are limited by federal law. In addition,
Overdraft Protection transfers may result in Savings Withdrawal Limit Fees. Both of these limits are explained in more detail on page 6.
5. Setoff and security interest
If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of
your accounts to secure the debt. Debts include any overdrafts or fees you owe. If the debt is due or overdue, we may use the funds in any of
your accounts to pay all or part of the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any
account owner. Our security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We
do not have to give you any prior notice to apply the funds. You expressly agree that our rights extend to any electronically deposited federal
or state benefit payments (including Social Security benefits). If you don’t want your benefits applied in this way, you may change your direct
deposit instructions at any time with the person or organization paying the benefits. The right of setoff does not apply if the debt is created
under a personal credit card plan.
If any federal benefits or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any
of your accounts to recover the payments if we’re obligated to return funds to the payor.
D. CDs
A certificate of deposit, or CD, is a deposit account with us for a specified period of time. This disclosure covers both retirement and non-retirement
CD products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
Here are a few things you should know about CDs:
Term: The term is the number of days, months or years you agree to leave your money in the account.
Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity
date for CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make
additional deposits (for non-retirement CDs only), or withdraw your CD principal without paying an early withdrawal penalty.
Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you
otherwise or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term.
For the renewal term, your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship
interest rate. If your CD is closed during the grace period, it will not earn interest after the maturity date.
Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance.
Interest begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs may
calculate interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice assumes
interest will remain on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the amount(s) paid
will be reported to the IRS each calendar year.
You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period,
interest will become principal of the renewed CD. A withdrawal will reduce earnings.
Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
For Personal CDs:
    • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total
      amount of interest earned during the current term of the CD.
    • For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of
      interest earned during the current term of the CD.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.


                                                                                   8
For Business CDs:
    • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
    • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty
      will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • Disability of a retirement CD owner;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and
      where no change in term or rate occurs; and
    • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or
      transfer to a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another financial institution.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven
days after the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        --Disability of an owner of the CD (excluding a Retirement CD);
        --For retirement CDs, if the owner is under age 59½ and one of the reasons defined by sections 72(t) and 530 of the Internal Revenue
          Code applies, such as payment of qualified education expenses or first-time home purchase expenses; and
        --For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or
      rate occurs;
    • Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous withdrawal
      was made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account
indicates otherwise. If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not
make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period
may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your account
statement will be on your statement.
Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You
will receive statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify
you that the paperless statement is available or we mail your paper statement. If your address or email is not valid, the statement will be
considered available to you on the day we generated it.
If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S.
mail. We may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be
available electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more
than one owner. You agree that sending the statement or notice to one owner qualifies as sending it to all owners, even if all owners don’t have
access to the mailing address of record for the account.




                                                                                 9
2. Notice of errors, forgeries and unauthorized signatures
You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless
statements) if:
    • An item that you did not authorize or that is altered is listed on the statement;
    • Your account statement contains any errors; or
    • You did not receive your scheduled statement.
You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed
or made available.
You must provide us with all information we need to investigate the alleged error or item. You must also file any police reports and provide any
supporting affidavits and testimony we reasonably request.
If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal
claim against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days
in New York) after we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse
you for unauthorized items by the same person that we pay after that time. These requirements do not apply to personal account transactions
covered by the Electronic Funds Transfer Service Terms. You also have certain rights under federal law for substitute checks; please see Substitute
Checks and Your Rights for more information.
3. Options for receiving checks
We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
    • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks
      or images of them with your statement. Some accounts require check safekeeping.
    • “Image statement” means you will receive images of the front of your paid checks on your account statement.
    • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check
safekeeping. If you have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If
you have multiple checking accounts on a single statement and any account uses image statement, then all will use image statement, unless
the terms of the other accounts require check safekeeping. You agree that when we send a statement we have made the check available to you,
even if we do not send originals or images with the statement. We will destroy original checks after a reasonable period of time we determine.
If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We
cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images
instead of original checks, so we can provide a copy of the image, but not the original check.

F. Forms of Account Ownership
1. Personal accounts
THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE
CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notified that the most current signature card and the deposit system contain
different information.
    i. Solely owned account
    When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.
    ii. Joint accounts
    When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
    If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or
    benefited from the item(s) that caused the overdraft.
    If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required
    to do so. That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account,




                                                                                 10
we may not release the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we
paid before the request. If we decide not to block the account, all joint owners remain responsible for items subtracted from the account.
Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding
another owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account
to a court or government agency if we receive a garnishment, levy or similar legal process that identifies any of the joint owners.
     a. Joint account with rights of survivorship
     If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The
     estate of the deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will
     continue as a joint account with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or
     “JTWROS,” it has rights of survivorship.
     b. Joint account with no right of survivorship (also called “tenants in common”)
     If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate.
     Either the surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility
     for determining the respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have
     rights of survivorship.
     c. When survivorship rights apply
     Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature
     card and in the account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship.
     Accounts in Texas do not have rights of survivorship unless you clearly indicate on the signature card and in the account title that the
     account is created with these rights.
     If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship
     and is payable to the beneficiary only upon the death of the last surviving owner, except as stated in paragraph d. below.
     d. Marital account (Wisconsin only)
     If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled
     to the other 50%. If a marital account contains a payable on death designation, the POD beneficiary is entitled to the deceased
     spouse’s 50% share. However, we have no responsibility to determine the respective interests of the owner and the POD beneficiary.
     e. Tenants by the entirety (Florida only)
     A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates
     otherwise. We are not required to determine whether an account is a tenants by the entirety account before responding to a
     garnishment or other legal process. We may assert our right of setoff or security interest in a tenants by the entirety account in order
     to collect debts of either owner.
iii. “Payable on death” account
If you establish your account payable on death to one or more beneficiaries, the account is a “POD” account. If we receive proof you’ve
died, we will pay the balance of the account to the beneficiary or beneficiaries you designated. Multiple beneficiaries will be paid in equal
shares unless the signature card provides otherwise. We do not offer POD accounts in all states.
iv. “In trust for” (informal trust) account
If you establish your account as in trust for (“ITF”) or as trustee for one or more beneficiaries without presenting formal trust documents,
we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or
beneficiaries you designated. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We do not
offer ITF accounts in all states.
v. Convenience account
If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items. You
are solely responsible for the actions of the additional signer (grandfathered accounts only).
vi. Power of attorney
A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of
attorney, the agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the
money in the account. Do not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you
must provide a power of attorney form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to
investigate the facts relating to any power of attorney provided to us on your behalf, including whether your signature on the power of attorney
is authentic or whether the agent continues to have authority. We may follow or refuse to follow the agent’s instructions at any time, including



                                                                             11
    if we suspect fraud or abuse on your account, unless state law requires otherwise. We may also refuse an agent’s request to become a joint
    owner or a beneficiary of an account, but we have no liability to anyone if we do so. We have no liability when we follow or refuse to follow any
    instructions from an agent, for example, if your agent misuses the authority you have given them.
    vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal
    loan to you, or cash checks against it.
    viii. Representative payee/VA custodian account
    If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse
    payee or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the
    account other than the designated payments. We are not required to determine whether you deposit other funds or whether any
    withdrawals or transfers from the account are for the support of the person for whose benefit the funds are paid. This person is called the
    beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals from the account. If the
    government demands that we return deposits made after the beneficiary’s death and the account does not have enough funds to pay the
    demand, we may take the funds from any account you or the beneficiary owns.
     ix. Other fiduciary accounts
     If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve
     the right to require any documents we reasonably request to satisfy us that you are authorized to open and use the account, including
     withdrawing the funds. We do not have to permit any withdrawal from the account until we receive all requested documents. We have no
     fiduciary duties to you as the trustee, executor, guardian or conservator, or to the beneficial owners of the account.
2. Business accounts
If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any
individual director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited
liability company, partnership, or any other business, government or non-profit organization. We may rely on the accuracy and completeness
of all resolutions, signature cards and other documents you deliver to us in connection with the account. If they state that a person is
authorized to sign checks or otherwise initiate transactions on your account, that person is called a signer.
If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through
a business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married
couple to open an account as a sole proprietorship.
If you change your form of ownership or authorized signers, you must notify us when the change occurs.
A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also
authorized to sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the
proceeds will be used, even if the check is payable to the person who signed the check.
A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents
relating to accounts or other business.
We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the
account is overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts
opened with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the benefits you would be eligible for had you requested your accounts to be
linked. If we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the
linked accounts. If the checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any
remaining eligible accounts to be linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not
required to notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (fiduciary), your account may receive a
financial benefit, which could be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary accounts. You
should carefully consider this decision and consult with your legal advisor if necessary.



                                                                                    12
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the
benefits from linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your
request. If accounts are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change
will affect only future statements.
Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining accounts on a single statement
does not mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all
accounts on that statement through chase.com or Chase Mobile.

G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual
Percentage Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose,
without limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and
electronic direct deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day,
which may be based on your balance (also called your present or ledger balance) or collected balance as explained in the product information
for your account. The collected balance is the balance of all deposits in your account on which we have received credit for the deposited funds
(determined by the availability schedule of our Federal Reserve Bank for checks and similar items). We reserve the right not to pay interest on
any deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound,
and interest will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day
basis. We pay interest only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount
of interest less than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more will be
rounded up to the next whole cent.

H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to
close your account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as
a garnishment, attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than
under legal process until pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released.
After we restrict your account in preparation for closing, we will not pay any additional interest on the account. We may automatically close your
account if the balance is $0 or negative. Either you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other
amounts if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks, but
we may reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account. We have
the right to advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.

I. Other Legal Terms
1. Telephone and electronic communication
We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless
the law says we must.
When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan
accounts. Your consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for
informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf
to service your accounts. Message and data rates may apply. You may contact us anytime to change these preferences, or change them on
chase.com. If you give us your email address, you agree that we may send servicing messages (such as fraud alerts and hold alerts) related to
your accounts to that address.
We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law
says otherwise.

                                                                                 13
2. Adverse claims
If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section
or we may place funds in a court (this is called an interpleader action) for resolution. If any person notifies us of a dispute, we do not have
to decide if the dispute has merit before we take further action. We may take these actions without any liability and without advance notice,
unless the law says otherwise.
3. Restricting your account; blocking or delaying transactions
There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to
comply with legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or
delay any specific withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them
pending investigation, including in one or more of the following circumstances:
    • Your account is involved in any legal or administrative proceeding;
    • We receive conflicting information or instructions regarding account ownership, control or activity;
    • We suspect that you may be the victim of a fraud, scam or financial exploitation, even though you have authorized the transaction(s);
    • We suspect that any transaction may involve illegal activity or may be fraudulent;
    • We are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction
      rules and anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
    • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total
withdrawals or deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply
with applicable law.
We will have no liability for any action we take under this section.
4. No waiver
If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
5. Changes to the agreement
We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes at
least 30 days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the law
requires a different method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective on
the renewal date. You agree that notice of these changes may be provided to any joint owner. By maintaining your account after the effective
date of any change, you agree to the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes for
variable rate accounts or notice of changes in printing fees for documents (such as checks).
We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law
and, when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
    • If you opened your account in person, it is located in the state where you opened it;
    • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time,
      it is located in that state; but if you resided anywhere else your account is located in Ohio.
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. We will not be liable
for anything we do when following your instructions. In addition, we will not be liable if we don’t follow your instructions if we reasonably
believe that your instructions would expose us to potential loss or civil or criminal liability, or conﬂict with customary banking practices.
WE WILL NOT BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON AN
ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED ENDORSEMENT OR
ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.




                                                                                   14
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals
and fees are posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will
be retransferred to your transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be
transferred to the transaction sub-account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that
appears to have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution,
levy or similar order. We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will
continue to charge any applicable fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is
placed, but you may ask us to relink your accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal
Processing Fee or costs and expenses we incur in complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your
account, you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your
account, we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we
may charge you a Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must file any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does
not permit contractual shortening of the time during which a lawsuit must be filed to a period as short as two years, you and we agree to the
shortest permitted time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period
set forth in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable
law or this agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in
an appropriate court in the state where your account is located. If we file any lawsuit or legal proceeding that is connected in any way to
your accounts or services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either
party chooses to have disputes resolved by arbitration, the section entitled Arbitration governs the process and location of the arbitration
proceedings.
11. Pre-judgment interest rate
If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on
the judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account
is not interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by
binding arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).
This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU
AND WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT
OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE
REQUEST IT.




                                                                                15
What claims or disputes are subject to arbitration?
Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any
related service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement
between us, or the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to
arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all
such claims or disputes, whether they arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred
to in this section as “Claims.”
The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of
arbitration, if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (customer) cancel or opt out of this agreement to arbitrate?
You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is
closed; 2) you pay us in full any outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
2. S EEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
    ACCOUNT), UNLESS ALL PARTIES AGREE;
3. BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
4. SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this
agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by
arbitration. No arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator
have authority to make any award for the benefit of, or against, any person who is not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the
Claim will be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules
of procedure governing the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party.
For purposes of arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim. (If we assign your account to
an unaffiliated third party, then “we” includes that third party.) The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator.
That organization will apply its code of procedures in effect at the time the arbitration claim is filed. If there is a conflict between that code of
procedures and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by
agreement of the parties (or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations,
and will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief
provided for under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the
Uniform Commercial Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else.
The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the arbitration administrator within 30
days of award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration
administrators. The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on
majority vote. Any final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.


                                                                                 16
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise
required, we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of the arbitrator and
arbitration administrator for the first two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the
arbitration organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable law.
If you consider that you are unable to afford any fees that would be yours to pay, you may request that we pay or reimburse them, and we will
consider your request in good faith.
How do I (customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS (1-800-352-5267 or www.jamsadr.com) or the AAA (1-800-778-7879
or www.adr.org). Arbitration hearings will take place in the federal judicial district that includes your address at the time the Claim is filed,
unless the parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid
or binding on us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the
assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice
prohibits us from doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors
who offer products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy
and convenience to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any third party, that decision is yours
alone, and we are not responsible for the third party’s performance or to help resolve any dispute between you and the third party. Our
employees may also receive compensation when you purchase a Chase product based on their referral.
16. Illegal activities
You will not use your account to conduct transactions relating to unlawful Internet gambling or any other illegal activity. We may refuse any
gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds
to the state. We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting
with a banker. We’ll mail you a letter to notify you before we transfer your funds to the state as abandoned property.
18. Our responsibility to obtain personal information
Federal law requires all financial institutions to obtain, verify, and record information that identifies each person or business who opens an
account. We require the following information or documents as a condition to your opening an account:
    • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
    • For a business account: your business name, taxpayer identification number and business address; the name, residential address, date of birth
      and Social Security number of each signer, so we can verify the signer’s identity; and documents to verify the business’s existence.
Our policies may require additional information about you or any person associated with you or with the account when or after you open the
account to assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain
information in order to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you nor any
beneficial owner of any account is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office
of Foreign Asset Control.
19. English language — Other language preferences
The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some
of our forms, disclosures and documents, including this agreement, available in languages other than English. However, many important




                                                                                       17
bank documents, and some products and services related to this account, are provided only in English. If there is any difference in meaning
between the English and non-English version of any of our documents, the English version applies and is available upon request.

Substitute Checks and Your Rights
What is a substitute check?
To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to original
checks, with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your check. You can
use it the same way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive
substitute checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have
rights under other law with respect to those transactions.
What are your rights as a consumer regarding substitute checks?
In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is
posted to your account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your
account more than once for the same check). The losses you may attempt to recover under this procedure may include the amount that was
withdrawn from your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less.
You also are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of
the substitute check, you may be able to recover additional amounts under other law.
If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive
your claim and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may
reverse the refund (including interest) if we later determine the substitute check was correctly posted.
How do you make a claim for a refund?
If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please
contact us. You must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account
statement showing that the substitute check was posted to your account, whichever is later. We will extend this time period if you were not
able to make a timely claim because of extraordinary circumstances.
Your claim must include:
    • A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
    • An estimate of the amount of your loss;
    • An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss; and
    • The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the
      check, and the amount of the check.

Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include transactions that you make with a debit
card or ATM card, and payments, deposits and transfers that you make by telephone, chase.com and other electronic methods. We may
issue you a card or code to initiate EFTs. We charge or credit accounts for EFT transactions only on business days, which are all days except
Saturdays, Sundays and federal holidays.

A. TYPES OF EFT SERVICES
1. ATM and Debit Cards
As a condition of opening certain checking accounts, you agree that we may automatically issue you a Chase debit card. However, activating
the debit card is not required to keep your checking account open. If you do not select a PIN when you open your account, we will mail you a
randomly generated PIN. We may deactivate any temporary ATM card when you activate your debit card.




                                                                                     18
You can use your card as follows:
At ATMs to:
    • Withdraw cash;
    • Transfer money;
    • Check your balances;
    • Deposit cash or checks;*
    • Make payments to qualifying Chase credit cards and loans;*
    • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase Liquid® and credit card accounts,
regardless of whether the accounts are linked to your card. When linking multiple accounts to your card, one checking account and one savings
account will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only business
cards and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card, limited-
function cards are also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that
network, and your other linked accounts may be accessible. Outside the U.S., only your primary checking account is generally accessible. We
may charge a Non-Chase ATM Fee. Balance inquiries and transfers will not incur a fee if done within 15 minutes of a withdrawal using the
same card at the same ATM. If only transfers and inquiries are performed, only one Non-Chase ATM Fee will be charged. The owner of the
ATM may also charge a fee. On some accounts, we will refund a certain number of these fees; however, if the ATM owner does not identify
these fees in the information they send to us we will not be able to automatically refund the fee. If this occurs, please contact us.
You can use your debit card (but not your ATM card):
At participating merchants to:
    • Purchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to
      make recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed.
      We may also provide the merchant or the participating network your new account number and expiration date.
    • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
    • Send or receive payments from another person, or receive payments from a business by providing your Card number to third-party
      payment services.
At participating financial institutions to:
    • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. ACH Transactions
You can send or receive electronic transfers from or to your accounts by providing another party your checking account number and our
routing number for the state where your account is located. We may transfer the funds by ACH or other similar networks. Electronic transfers
require your authorization and may take various forms, such as:
    • Direct deposits, such as employer payroll or government benefits;
    • One-time or repeating charges to your account for bill payments;
    • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may
      keep your check or return it to you.
3. Online Banking and Chase Mobile
You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your
Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on
chase.com or by downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms
for using these services when you enroll.
4. Telephone Banking
You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between
your accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN
to use the automated system. Business account holders may also use a valid Taxpayer Identification Number (TIN).



                                                                              19
5. Overdraft Protection Transfers
Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.

B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
1. Authorizations and Holds
Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount
than the authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the
purchase (such as self-service fuel).
For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental
agencies—that merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or
less than your actual purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your
balance. We will pay the purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
2. Overdrafts
For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t
authorize an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an
Insufficient Funds Fee. For business accounts, if you have notified us NOT to pay overdrafts we generally won’t authorize a debit card
transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other
transaction overdraws your account, we will assess fees described in the General Account Terms and the Fee Schedule.
3. Canceling Your Card
We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
4. Our Right to Refuse Transactions
We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be
fraudulent, suspicious or illegal activity.
5. Foreign Exchange Transactions
The exchange rate applied to card transactions that occur in a different currency will be selected by the network that processes the transaction.
The network will select from the range of rates available in wholesale currency markets or a rate mandated by the government that issues or
controls the currency in that country on the date it processes the transaction. This rate may be different from the rate the network receives,
may include a spread, commissions, and other costs that we, our affiliates or vendors charge in providing that exchange to you, and will be less
favorable than the exchange rate for institutions that is usually quoted in the newspaper or online services. The processing date on which the
exchange rate is applied may differ from the date you used your card.
We will add an Exchange Rate Adjustment fee to the amount the network charged us for foreign currency transactions.
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your
primary checking account.
    • If you select Debit, you must also enter your PIN.
    • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
    • Choose an ATM that is well lit.
    • Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and find
      another machine.
    • At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and
      lock your doors.
    • Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
    • As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
    • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy
      area and immediately contact the police.



                                                                               20
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
    • Change your PIN every few months by visiting a branch. Use a PIN that others can’t easily ﬁgure out. For example, don’t use your birthday.
    • To change your PIN (or if you forget your PIN), visit any Chase branch or request a new PIN at chase.com.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner
we can take precautions to ensure your card isn’t misused.

C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
To protect your balance, we place daily dollar limits on ATM withdrawals and card purchases, even if your available balance is higher than the daily
limit. We provided your card limits when we gave you your card.
However, we may:
    • Allow transactions that exceed your limits.
    • Temporarily reduce your limits without notice, for security purposes.
    • Change your limits (we’ll notify you if we do).
Your ATM withdrawal limits may be different depending on which type of ATM you use:
    • When you use a Staffed ATM, the following limitations apply and are separate from all other limits:
           For personal accounts: You can withdraw up to $3,000 each day. This separate limit does not apply to a Privileges card.
           For business accounts: Each cardholder can withdraw up to $3,000 each day from all linked accounts of each business. This
           separate limit does not apply to an Associate card.
    • When you use an Enhanced ATM, the following limitations apply:
           For personal accounts: All withdrawals made with any of your ATM, debit or prepaid cards count toward every card’s daily
           withdrawal limit.
           For business accounts: All withdrawals made with any cardholder’s ATM or debit cards for the same business count toward every
           card’s daily withdrawal limit.
    • When you use non-Chase ATMs and Chase ATMs that are not Enhanced, you can withdraw up to the card’s daily withdrawal limit.
      Withdrawals using other cards will not count toward that card’s daily withdrawal limit.
You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
Your card will be restricted if we consider your account to be inactive or dormant.

D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction.
However, for certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly
statements, unless your account is considered inactive.
To confirm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number
or address at the end of this agreement.
For personal accounts only, the following procedures apply:
We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
the following:
    • Your name and account number;
    • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
    • The amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However,
if we need more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within



                                                                                  21
10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation. If you opened your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to
20 business days. If you opened your account less than 30 days before the date of the suspected error or the transaction occurred at a point-
of-sale location or outside the U.S., the 45-day period is extended to 90 days.
If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10
business days, we may not credit your balance.
We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you
a written explanation. You may ask for copies of the documents that we used in our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so. For example, we
are not required to process a claim if you don’t notify us within 30 days after we send or make available a statement showing the transaction,
to give provisional credit, or to finalize the claim during the periods stated above.

F. OUR LIABILITY FOR FAILURE TO COMPLETE TR ANSACTIONS
If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages.
However, we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or
device does not have enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant
authorizes an amount greater than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We
are not liable for failure to complete a transaction on a business account if we send you notice that the transaction was not completed.

G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the
amount and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only
when the payment would differ by more than a certain amount from the previous payment or when the amount would fall outside certain
limits that you set.
You can stop a recurring payment by telephone, chase.com, Chase Mobile or at a branch before the scheduled payment date by providing us
sufficient information for the type of payment.
1. If you provided your card number for the preauthorized transfer, you must give us the exact card number. We will close the card and open a
    new one to replace it.
2. If you provided your account number and routing number (ACH direct debit) for the preauthorized transfer, you must give us your account
    number and the exact name of the payee. We will also need the exact amount of the payment, a range of amounts or an instruction to
    block all payments from the named payee. We may refuse a payment to a payee with a similar name that we believe to be the same payee;
    however, we are not liable if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee
    than the stop payment you placed, contact us before the end of the business day so we can try to refuse payment.
  Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
  For business accounts, your ACH stop payment will either be effective:
      • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
      • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
        account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
        Renewal Fee, unless you notify us not to renew by following the instructions in the statement.
3. If you set up your recurring bill payments or transfers through chase.com, you can cancel pending and future payments on chase.com or Chase Mobile.
4. If you previously set up repeating account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the
transfer is scheduled, and we still pay, we will be responsible for your losses or damages.

H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
    • As necessary to complete transactions;
    • In connection with the investigation of any claim you initiate;




                                                                                   22
    • To comply with government agency, arbitration or court orders;
    • With your written permission;
    • As permitted by our Privacy Notice.

I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible
losses to a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you
do NOT tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped
unauthorized transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did
not make, tell us right away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not
get back any money you lost after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1. To assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements
    and reports reasonably requested by us;
2. To notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3. That by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your
    birthday as your PIN), you will be responsible for all authorized and unauthorized transactions;
4. That all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us notice of
    unauthorized items within 30 days, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet,
if you notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where
you have given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days
(30 days for business accounts).

J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.

K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions
that are not covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms
or by separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements
and disclosures.

Account Alerts and Text Banking
If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms
of the Online Service Agreement control the terms of these services instead.
    • We may use a telephone number, email address or other delivery point we have in our records for you or other contact information that
      you provide to us for these services so we can send you certain information about your account. You may be automatically enrolled to
      receive certain Account Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or
      speak to a Telephone Banker.




                                                                                23
    • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you.
      Delivery of alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider;
      technology failures; and system capacity limitations.
    • We do not charge for the Account Alerts or text banking, but message and data rates may apply. To cancel text banking services,
      send STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.
    • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official
      record of your account. Anytime you review your balance, keep in mind it may not reflect all transactions, including recent debit card
      transactions or checks you have written.
    • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or
      confidential information about you, such as account activity or the status of your account.
You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed
delivery, misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer
a loss, cost or expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable
laws, you have to pay that amount to us.

Funds Availability Policy
For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct
deposits and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other
deposits, the funds are available on the first business day after the day we receive your deposit.
In most cases when you deposit checks drawn on a Chase account:
    • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
    • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
Once funds are available, you may withdraw them or use them to pay checks and other items.
For Chase Analysis Business Checking (with or without Interest):
    Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available
    on the day we receive your deposit.
    Next business day availability: Funds from the following deposits are available on the first business day after the day we receive your deposit:
    • U.S. Treasury checks that are payable to you;
    • Checks that are drawn on us.
    • The following items, if you make the deposit in person to one of our employees:
       a. S tate and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
           branch upon request;
       b. C ashier’s, certified, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
           branch upon request;
       c. Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
    Second business day availability: Funds from all other deposits are available no later than the second business day after the day we
    receive your deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
When Your Deposit Is Received:
If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is
not a business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
    • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
    • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time (8 p.m. Pacific Time). For ATMs with an earlier cutoff, the
      ATM screen will notify you of the cutoff time.
    • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits
      no later than the next business day.



                                                                                       24
    • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a
      night depository when those branches are closed will be considered received on the next business day when the branch is open.
    • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the
      Chase-By-Mail facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.
Longer Delays May Apply:
    For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make
    all of the funds that you deposited by check available by the first business day after the day of your deposit. Funds may not be available until
    the second business day after the day of your deposit. However, at least the first $200 of these deposits will be available on the first business
    day after the day of your deposit. If you will need the funds from a deposit right away, you should ask us when the funds will be available, but
    further review of the deposit after we receive it may still result in delayed availability.
    For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
       •   We believe a check you deposited will not be paid;
       •   You deposited checks totaling more than $5,000 in any one day;
       •   You redeposited a check that has been returned unpaid;
       •   You have overdrawn your account repeatedly in the last six months; or
       •   There is an emergency, such as failure of communications or our systems.
    If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
    If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we
    will tell you then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
    business day after we decide to take that action.
Special Rules for CDs and Retirement Money Market Accounts:
Generally, funds you deposit will be available within one business day except when you deposit checks that total more than $5,000 in a business day. The
amount exceeding $5,000 will be available no later than the seventh business day after the day of your deposit. However, we are not required to let you
withdraw principal from a CD before it matures.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the first 30 days your account is open:
    • Funds from deposits of the first $5,000 of a business day’s total deposits of cashier’s, certified, teller’s, traveler’s, and federal, state, and
      local government checks will be available on the first business day after the day of your deposit if the deposit meets certain conditions.
      For example, the checks must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of
      your deposit. If your deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first
      $5,000 will not be available until the second business day after the day of your deposit; and
    • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already
in your account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                     25
Privacy Notice
                                                                                                                     Rev. October 2014


   FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

   Why?             Financial companies choose how they share your personal information. Federal law gives
                    consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect,
                    share, and protect your personal information. Please read this notice carefully to understand what we do.

   What?            The types of personal information we collect and share depend on the product or service you have with us. This
                    information can include:
                    • Social Security number and income
                    • account balances and transaction history
                    • credit history and payment history
   How?             All financial companies need to share customers’ personal information to run their everyday business. In the
                    section below, we list the reasons financial companies can share their customers’ personal information; the
                    reasons Chase chooses to share; and whether you can limit this sharing.

   Reasons we can share your personal information                                                Does Chase          Can you limit
                                                                                                 share?              this sharing?
   For our everyday business purposes – such as to process your transactions, maintain your             Yes                  No
   account(s), respond to court orders and legal investigations, or report to credit bureaus
   For our marketing purposes – to offer our products and services to you                               Yes                  No
   For joint marketing with other financial companies                                                   Yes                  No
   For our affiliates’ everyday business purposes – information about your transactions                 Yes                  No
   and experiences
   For our affiliates’ everyday business purposes – information about your                              Yes                 Yes
   creditworthiness
   For our affiliates to market to you                                                                  Yes                 Yes
   For nonaffiliates to market to you                                                                   Yes                 Yes

   To limit    •• Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial
   our sharing     711 or
                    •• Visit us online: chase.com/privacypreferences
                    Please note:
                    If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice.
                    When you are no longer our customer, we continue to share your information as described in this notice.
                    However, you can contact us at any time to limit our sharing.

   Questions? Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance,
                    first dial 711.




                                                                   26
 Page 2

 Who we are
 Who is providing this notice? The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                               located at the end of this document.

 What we do
 How does Chase protect               To protect your personal information from unauthorized access and use, we use security measures that
 my personal information?             comply with federal law. These measures include computer safeguards and secured files and buildings.
                                      We authorize our employees to get your information only when they need it to do their work, and we
                                      require companies that work for us to protect your information.
 How does Chase collect               We collect your personal information, for example, when you
 my personal information?             • open an account or make deposits or withdrawals from your account
                                      • pay your bills or apply for a loan
                                      • use your credit or debit card
                                      We also collect your personal information from others, such as credit bureaus, affiliates, or other companies.
 Why can’t I limit all sharing?       Federal law gives you the right to limit only
                                      • sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                      • affiliates from using your information to market to you
                                      • sharing for nonaffiliates to market to you
                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
 What happens when I limit     Your choices will apply to everyone on your account.
 sharing for an account I hold
 jointly with someone else?

 Definitions
 Affiliates                           Companies related by common ownership or control. They can be financial and nonfinancial companies
                                      •    ur affiliates include companies with a Chase or J.P. Morgan name and
                                          O
                                          financial companies such as J.P. Morgan Securities LLC
 Nonaffiliates                        Companies not related by common ownership or control. They can be financial and nonfinancial
                                      companies.
                                      • N onaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                          membership clubs
 Joint marketing                      A formal agreement between nonaffiliated financial companies that together market financial products or
                                      services to you.
                                      •   Our joint marketing partners include categories of companies such as insurance companies

 Other important information
 State Laws:
 VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint
 marketing, we will only disclose your name, contact information and information about your transactions.
 NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our
 Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio, TX 78265-9752.
 For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject
 line. You may also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General,
 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
 CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described
 on page 1. CA residents are provided a CA notice for additional choices.


Who is providing this notice?
JPMorgan Chase Bank, N.A.       Chase Insurance Agency, Inc.     Chase Bankcard Services, Inc.
J.P. Morgan Securities LLC      Chase Bank USA, N.A.
Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.



                                                                           27
How to Contact Us:
Personal Accounts:
Main phone number:                                          1-800-935-9935
Spanish:                                                    1-877-312-4273

Business Accounts:
Main phone number:                                          1-800-242-7338
Spanish:                                                    1-888-622-4273

Chase Mobile or Online Banking:                             1-877-242-7372

Deaf and Hard of Hearing:
Operator Relay calls:
      Personal Accounts:                                    1-800-935-9935
      Business Accounts:                                    1-800-242-7338
Direct TTY calls:                                           1-800-CHASETD (1-800-242-7383)

International Calls:                                        1-713-262-1679

Website:                                                    chase.com

All Written Correspondence:	                               JPMorgan Chase Bank, N.A.
                                                            PO Box 659754
                                                            San Antonio, TX 78265-9754

	If you believe your debit card has been lost or stolen,
  or for information about purchases and ATM transactions,
  call us at the telephone numbers listed here or write:

	Chase
  PO Box 659809
  Internal Mail TX3-7849
  San Antonio, TX 78265-9109

In case of errors or questions about your electronic funds transfers (EFT), call 1-866-564-2262.




JPMorgan Chase Bank, N.A. Member FDIC                                                              Catalog REDAA317
© 2017 JPMorgan Chase & Co.                                                                        Effective 3/12/2017
   EXHIBIT H
TO LAURA DECK
 DECLARATION
Deposit Account Agreement
Privacy Notice
How to Contact Us
Important legal information, disclosures and terms you should know




Issue Date:

AUG 2017
Table of Contents
DEPOSIT ACCOUNT AGREEMENT................................................................................................ 2

     General Account Terms......................................................................................................... 3
         A. Deposits and Checks You Cash..............................................................................................3
         B. Checks, Withdrawals, Transfers and Other Account Charges...........................................4
         C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest.......................7
         D. CDs.............................................................................................................................................8
         E. Statements, Notice of Errors, and Other Notices................................................................9
         F. Forms of Account Ownership...............................................................................................10
         G. Interest on Checking and Savings Accounts......................................................................13
         H. Closing Your Account............................................................................................................ 13
         I. Other Legal Terms................................................................................................................. 13

     Substitute Checks and Your Rights..........................................................................................18

     Electronic Funds Transfer Service Terms...............................................................................18
         A. Types of EFT Services............................................................................................................18
         B. Important Information and Agreements about Your Card..............................................20
         C. Limitations on Transfers, Amounts, and Frequency of Transactions.............................21
         D. Receipts and Statements......................................................................................................21
         E. In Case of Errors or Questions about Your Electronic Funds Transfers.........................21
         F. Our Liability for Failure to Complete Transactions...........................................................22
         G. Preauthorized (Recurring) Transfers and Stop Payments................................................22
         H. Disclosure of Account Information to Third Parties.........................................................22
         I. Notice of Your Rights and Liabilities....................................................................................23
         J. Fees..........................................................................................................................................23
         K. Services Not Covered by This Part; Separate Agreements..............................................23

     Account Alerts and Text Banking.............................................................................................23

     Funds Availability Policy............................................................................................................24

PRIVACY NOTICE.................................................................................................................................26

HOW TO CONTACT US.................................................................................................... BACK COVER
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.


Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
    • Rates for interest-bearing accounts
    • Personal accounts:
          --Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
         --Chase Private Client Products: Deposit Products and Services
    • Business accounts:
         --Additional Banking Services and Fees (including our Fee Schedule)
    • Any additional disclosures, such as amendments or agreements, that we provide to you either when you open your account or when we
      change the terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use your
information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                                1
Deposit Account Agreement
This agreement is the contract that governs your account.
Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase
Bank, N.A. or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services,
you and anyone else identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business
groups, such as Corporate Banking, will get a different agreement and their accounts will be governed by that agreement, not this one. If
you have a product that is not a deposit account, such as a prepaid card or credit card, this agreement does not apply to that product. Also,
other products or services, such as online banking or retirement accounts, may have additional agreements. A more specific agreement
takes precedence over this one.
This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information,
(3) banking services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain information
on fees that apply to your accounts.
DEFINITIONS:
     Here are some important terms that we use throughout this agreement:
     Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.
     ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the
     “automated clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a
     utility company.
     ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals
     and deposits. An ATM may be described in several different ways in this agreement. Enhanced ATM: An ATM that offers expanded
     services over traditional ATMs. When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase
     Liquid® and credit card accounts, regardless of whether the accounts are linked to your card. Staffed ATM: An Enhanced ATM located
     inside a branch lobby and that you use during the branch’s posted business hours.
     Available balance: Your balance after deducting (1) deposits that are not yet available for withdrawal under our Funds Availability
     Policy, (2) card or other transactions that we are legally obligated to pay or have already paid out in cash, (3) other pending
     transactions such as ACH transactions, and (4) any holds on your balance, such as holds on funds to comply with court orders
     or other legal requirements.
     Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an
     emergency or to observe a state holiday.
     Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other
     depository institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.
     Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an everyday
     (not recurring) purchase transaction or a recurring payment, such as a monthly bill.
     Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer
     issuing payroll or a government paying beneﬁts.
     Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds
     availability, a court order or other reasons. A hold may be placed for more than your balance.
     Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is
     added to or subtracted from your balance.
     Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the
     available balance.
     PIN: A four-digit personal identiﬁcation number that you either select or request us to randomly generate and mail to you. A PIN is
     needed to have full use of a debit card and ATM card.




                                                                                 2
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase
Mobile® and use Account Alerts, or call us to conﬁrm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the
amount from your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t
have your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had
endorsed the check. Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had
actually endorsed it. We are not bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement
“without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your
endorsement (and any other endorsement supplied by a co-payee) must be in
the 1½ inch area that starts on the right side as viewed from the back. Payee or
customer information must not be on any other part of the back of the check (look
at the diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense,
you have to pay that amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name
that’s different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide
and the name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We
may conﬁrm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip.
For business accounts, we are not required to adjust your account for discrepancies of $2 or less. We may not adjust your account unless you
notify us of the discrepancy within one year of the date of your account statement that shows the deposit. If you do not notify us of the error
during this notice period, the deposit amount will be considered ﬁnal. This means that if the actual amount deposited was less than the amount
declared on the deposit receipt, the difference will become your property and if the actual amount deposited was more than the amount declared
on the deposit receipt, the difference will become our property.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and
you may not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large
cash deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a
written receipt for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any
amount we’ve added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check. We will not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already
made. If we refuse a deposit, we may take a check on a “collection basis,” which means we won’t add funds to your balance until we’ve
actually been paid for the check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some
cases you may not. Please see the Funds Availability Policy for details.


                                                                                        3
If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has
“cleared,” or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to
you and you’ve withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.
8. Transactions in a foreign currency
Any transaction we conduct for you in a foreign currency, such as sending or receiving a wire transfer to or from another country, depositing
a foreign check, or exchanging foreign currency in our branches, will use an exchange rate. Currency exchange is only available at a limited
number of branches and in certain currencies. The exchange rate we use may include a spread, commissions, or other costs that we, our
affiliates, or our vendors may charge in providing foreign currency exchange to you. The exchange rate will vary depending upon the type of
transaction being conducted, the dollar amount, the type of currency, the date and time of the exchange, and whether the transaction is a
debit or credit to your account. The exchange rate you pay will be less favorable than the exchange rate for institutions that is usually quoted
in newspapers or online services.
We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those
checks on a collection basis without your specific instruction to do so. We can reverse any amount we’ve added to your balance and send the
check on a collection basis even after we’ve taken physical possession of the check. Our Funds Availability Policy does not apply to any foreign
check, whether we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a foreign currency will be
determined at the exchange rate for such items that’s in effect when we’re paid for the check. If a check is returned later for any reason, we will
subtract the amount of the check and any charges from other banks from your balance. We will use the applicable exchange rate in effect at
the time of the return, which may be different from the exchange rate originally used for the deposit.
9. Depositing substitute checks
A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a check you
deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay us that amount.
10. Depositing remotely created checks
A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check.
If you deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable care.
We will not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may send
checks to any bank or to the entity on which the check was written in our customary manner. We may have agreements with other banks
regarding times and methods for collecting or returning items.
If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or
cash is forged, counterfeit, altered, improperly endorsed or otherwise improper.
12. Our right to charge back deposited or cashed items
If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands
that we repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement; or
(3) the sending bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account number
or procured by fraud, we may pay the return or demand, and subtract the funds from your balance. If a deposited or cashed item is returned, we
will charge you a Deposited Item Returned Fee or a Cashed Check Returned Fee. If we have reason to believe that any of the events in the previous
sentence has occurred or may occur or that the check or other item should not have been paid or may not be paid for any other reason, we may place
a hold on the funds or move them to a non-customer account until we determine who is entitled to them.
If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust
account or an account in your name, or charge part of the check to each, even if you have already withdrawn the funds.

B. Checks, Withdrawals, Transfers and Other Account Charges
1. Withdrawals and transfers from your account
We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We
may require you or any person you authorize to provide us with identiﬁcation, documentation or information that’s acceptable to us before
allowing the transaction.
2. Checks and other documents you use
We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through


                                                                                     4
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary
equipment.
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a
way that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks
or other documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of
these things, such as leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180
days” or “Valid only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the
conditions do not apply to us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented),
regardless of how old it is. If we pay it, you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card
speciﬁes that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your
internal control purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or
provide a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of
your negligence or whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash
it. We may also require that they provide us identiﬁcation we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document
releasing us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable
commercial standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on ﬁle with us, we’re
not liable to you even if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may
select either one when paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notiﬁed that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account
for the check amount, which may cause other items to overdraw the account. If the amount of the check identiﬁed in the notice exceeds your
balance at the time we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank
number or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the
name identiﬁes a different person from the bank or account owner identiﬁed by number, we and other banks that handle the funds transfer may
still rely exclusively on the number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you
of any changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments
Any owner or authorized signer of an account may order us to stop payment on a check, and we will charge a Stop Payment Fee. However, your
stop payment will not be effective if we have already certiﬁed, paid or otherwise become responsible for the check. For example, we can’t stop
payment on a check we’ve already cashed or a deposited check where the funds have already been withdrawn. Refer to the Electronic Funds
Transfer Service Terms for how to place a stop payment on recurring electronic payments.



                                                                                 5
To stop payment on a check, you must give us an oral or written stop payment order using the phone number listed on the back cover of this
agreement, or in person at a branch, or through chase.com. So we can identify the item, you must give us the exact account number and either:
    • The exact check number or a range of check numbers
    • The payee name and the exact amount of the check
    • The payee name and range of amounts of the check (only available when speaking to a bank employee).

Generally, we will complete your request as soon as we receive your instructions.
For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop
payment request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the
additional order. An additional Stop Payment Fee will be charged.
For business accounts, you may place a stop payment for either:
    • One calendar year, or
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
      account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
      Renewal Fee, unless you notify us not to renew by following the instructions in the statement.

We may send you a written conﬁrmation of your stop payment. We may rely on the information in the conﬁrmation unless you notify us
immediately of any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certiﬁed check, unless you provide us a
sworn statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not
required to refund the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the
check amount or issue a replacement check if the check is presented for payment within 90 days after the issue date.
14. Limits on savings account withdrawals
Federal regulations limit the number of withdrawals and transfers out of your savings account. In this agreement, a savings account means an
account with limited withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than
six withdrawals or transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However,
this limit does not apply to withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we
don’t send a monthly statement, a monthly statement period means a calendar month. We are required to ensure that you comply with this limit.
If you exceed this limit after we’ve notiﬁed you of a violation, we will change your account to one we choose that doesn’t limit withdrawals, and
it may be an account that pays less or no interest. For Retirement Money Market accounts, we may either refuse or delay any withdrawal request
that violates these requirements.
15. Savings Withdrawal Limit Fee
If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will
charge a Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal regulation.
16. Our right to require advance notice of withdrawals
For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until
we receive notice otherwise.
After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits.
We are also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence,
as well as who is entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible
for repaying us the amount of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner
dies, we are authorized to pay the transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff
(our right to apply funds in one account to the debt associated with another account) or security interest rights against the funds credited to
your balance after your death. We have these rights even if a surviving joint owner, a “payable on death” payee, or a beneﬁciary of an “in trust
for” or “trustee for” account has rights to the account.




                                                                                       6
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet
paid. We will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the
requested withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit
card transactions are described in the Electronic Funds Transfer Service Terms. We rely on the transaction coding sent to us by the merchant or other
third party in determining whether the transaction is “everyday” or recurring.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will ﬁrst add deposits to your account. Second, we will subtract wire transfers, everyday debit card
transactions, online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited
at a teller station by a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all
other items, including checks you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount
and moving to the lowest. We reserve the right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or
interest. We also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts
with us or other banks in the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits
include any federal or state beneﬁt payments that you choose to deposit in any account (including direct deposit of Social Security beneﬁts).
You understand and agree that if you don’t want your beneﬁts applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including
suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We will charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it,
we will charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we
initially decide to return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic
Funds Transfer Service Terms. If your account becomes overdrawn, you can avoid these fees by making a deposit or transferring funds from
another Chase account to cover the overdraft before the business day ends, such as when a branch closes, and by 11 p.m. Eastern Time (8 p.m.
Paciﬁc Time) for an ATM or when using the Transfer Money option on chase.com or Chase Mobile. Other methods may use different cutoff
times; for example, Chase QuickPay® with ZelleSM is 10 p.m. Eastern Time (7 p.m. Pacific Time). If you deposit a check, this assumes we do not
place a hold and the check is not returned unpaid.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft
Fee for any overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection
Overdraft Protection allows you to link one of your accounts as your backup account to your checking account to help pay an overdraft. If your
checking account does not have enough money, we will use the available funds from your backup account to authorize or pay transactions.
Establishing or Canceling Overdraft Protection: Any owner of both the checking account AND the backup account may enroll in
Overdraft Protection without the consent of other owners. Any owner of the checking account OR the backup account may cancel Overdraft
Protection without the consent of other owners. A backup account can provide Overdraft Protection for more than one checking account, but
a checking account can have only one backup account. A personal checking account may be linked to a Chase personal savings account; and
a business checking account may be linked to a Chase business savings account or a business line of credit in good standing. We may cancel
your Overdraft Protection service at any time by sending you written notice. Your request to add or cancel Overdraft Protection will become
effective within a reasonable time after approval.
Transfers: We will make one Overdraft Protection transfer per business day. If you have enough available funds in your backup account,
we will automatically transfer enough to bring your checking account balance to zero. If you do not have enough available funds in your
backup account to bring your checking account balance to zero, but you have enough available funds to pay one or more transactions and/or
your previous day’s negative balance, we will transfer that amount. If the amount transferred does not bring your checking account balance
to zero, your checking account will become overdrawn and you may be charged Insufficient Funds or Returned Item Fees. If we authorize


                                                                                  7
your transaction, we will leave the funds in your backup account until we pay the transaction, which may take several days. However, if you
use those funds before the transaction is paid there will not be available funds to make the transfer and your checking account may become
overdrawn and charged an Insufficient Funds Fee. The available balance for a savings account is determined at the time that we authorize
a transaction or at the end of business day processing. The available balance for a business line of credit is determined at the end of the
previous business day processing. We are not required to notify you if your funds are available but the backup account becomes blocked,
for example if the account is dormant, purged, restricted or not in good standing. Refer to the section Restricting your account; blocking or
delaying transactions on page 14 for additional information. Transfers will appear on your statement for both accounts.
Withdrawals and transfers out of your savings account, including Overdraft Protection transfers, are limited by federal law. In addition,
Overdraft Protection transfers may result in Savings Withdrawal Limit Fees. Both of these limits are explained in more detail on page 6.
5. Setoff and security interest
If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of
your accounts to secure the debt. Debts include any overdrafts or fees you owe. If the debt is due or overdue, we may use the funds in any of
your accounts to pay all or part of the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any
account owner. Our security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We
do not have to give you any prior notice to apply the funds. You expressly agree that our rights extend to any electronically deposited federal
or state beneﬁt payments (including Social Security beneﬁts). If you don’t want your beneﬁts applied in this way, you may change your direct
deposit instructions at any time with the person or organization paying the beneﬁts. The right of setoff does not apply if the debt is created
under a personal credit card plan.
If any federal beneﬁts or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any
of your accounts to recover the payments if we’re obligated to return funds to the payor.
D. CDs
A certiﬁcate of deposit, or CD, is a deposit account with us for a speciﬁed period of time. This disclosure covers both retirement and non-retirement
CD products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
Here are a few things you should know about CDs:
Term: The term is the number of days, months or years you agree to leave your money in the account.
Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity
date for CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make
additional deposits (for non-retirement CDs only), or withdraw your CD principal without paying an early withdrawal penalty.
Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you
otherwise or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term.
For the renewal term, your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship
interest rate. If your CD is closed during the grace period, it will not earn interest after the maturity date.
Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance.
Interest begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs may
calculate interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice assumes
interest will remain on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the amount(s) paid
will be reported to the IRS each calendar year.
You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period,
interest will become principal of the renewed CD. A withdrawal will reduce earnings.
Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
For Personal CDs:
    • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total
      amount of interest earned during the current term of the CD.
    • For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of
      interest earned during the current term of the CD.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.


                                                                                   8
For Business CDs:
    • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
    • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty
      will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • Disability of a retirement CD owner;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and
      where no change in term or rate occurs; and
    • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or
      transfer to a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another ﬁnancial institution.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven
days after the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        --Disability of an owner of the CD (excluding a Retirement CD);
        --For retirement CDs, if the owner is under age 59½ and one of the reasons deﬁned by sections 72(t) and 530 of the Internal Revenue
          Code applies, such as payment of qualiﬁed education expenses or ﬁrst-time home purchase expenses; and
        --For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or
      rate occurs;
    • Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous withdrawal
      was made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account
indicates otherwise. If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not
make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period
may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your account
statement will be on your statement.
Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You
will receive statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify
you that the paperless statement is available or we mail your paper statement. If your address or email is not valid, the statement will be
considered available to you on the day we generated it.
If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S.
mail. We may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be
available electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more
than one owner. You agree that sending the statement or notice to one owner qualiﬁes as sending it to all owners, even if all owners don’t have
access to the mailing address of record for the account.




                                                                                 9
2. Notice of errors, forgeries and unauthorized signatures
You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless
statements) if:
    • An item that you did not authorize or that is altered is listed on the statement;
    • Your account statement contains any errors; or
    • You did not receive your scheduled statement.
You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed
or made available.
You must provide us with all information we need to investigate the alleged error or item. You must also ﬁle any police reports and provide any
supporting affidavits and testimony we reasonably request.
If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal
claim against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days
in New York) after we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse
you for unauthorized items by the same person that we pay after that time. These requirements do not apply to personal account transactions
covered by the Electronic Funds Transfer Service Terms. You also have certain rights under federal law for substitute checks; please see Substitute
Checks and Your Rights for more information.
3. Options for receiving checks
We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
    • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks
      or images of them with your statement. Some accounts require check safekeeping.
    • “Image statement” means you will receive images of the front of your paid checks on your account statement.
    • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check
safekeeping. If you have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If
you have multiple checking accounts on a single statement and any account uses image statement, then all will use image statement, unless
the terms of the other accounts require check safekeeping. You agree that when we send a statement we have made the check available to you,
even if we do not send originals or images with the statement. We will destroy original checks after a reasonable period of time we determine.
If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We
cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images
instead of original checks, so we can provide a copy of the image, but not the original check.

F. Forms of Account Ownership
1. Personal accounts
THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE
CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notiﬁed that the most current signature card and the deposit system contain
different information.
    i. Solely owned account
    When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.
    ii. Joint accounts
    When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
    If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or
    beneﬁted from the item(s) that caused the overdraft.
    If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required
    to do so. That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account,




                                                                                 10
we may not release the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we
paid before the request. If we decide not to block the account, all joint owners remain responsible for items subtracted from the account.
Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding
another owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account
to a court or government agency if we receive a garnishment, levy or similar legal process that identiﬁes any of the joint owners.
     a. Joint account with rights of survivorship
     If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The
     estate of the deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will
     continue as a joint account with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or
     “JTWROS,” it has rights of survivorship.
     b. Joint account with no right of survivorship (also called “tenants in common”)
     If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate.
     Either the surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility
     for determining the respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have
     rights of survivorship.
     c. When survivorship rights apply
     Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature
     card and in the account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship.
     Accounts in Texas do not have rights of survivorship unless you clearly indicate on the signature card and in the account title that the
     account is created with these rights.
     If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship
     and is payable to the beneﬁciary only upon the death of the last surviving owner, except as stated in paragraph d. below.
     d. Marital account (Wisconsin only)
     If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled
     to the other 50%. If a marital account contains a payable on death designation, the POD beneﬁciary is entitled to the deceased
     spouse’s 50% share. However, we have no responsibility to determine the respective interests of the owner and the POD beneﬁciary.
     e. Tenants by the entirety (Florida only)
     A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates
     otherwise. We are not required to determine whether an account is a tenants by the entirety account before responding to a
     garnishment or other legal process. We may assert our right of setoff or security interest in a tenants by the entirety account in order
     to collect debts of either owner.
iii. “Payable on death” account
If you establish your account payable on death to one or more beneﬁciaries, the account is a “POD” account. If we receive proof you’ve
died, we will pay the balance of the account to the beneﬁciary or beneﬁciaries you designated. Multiple beneﬁciaries will be paid in equal
shares unless the signature card provides otherwise. We do not offer POD accounts in all states.
iv. “In trust for” (informal trust) account
If you establish your account as in trust for (“ITF”) or as trustee for one or more beneﬁciaries without presenting formal trust documents,
we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneﬁciary or
beneﬁciaries you designated. Multiple beneﬁciaries will be paid in equal shares unless the signature card provides otherwise. We do not
offer ITF accounts in all states.
v. Convenience account
If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items. You
are solely responsible for the actions of the additional signer (grandfathered accounts only).
vi. Power of attorney
A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of
attorney, the agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the
money in the account. Do not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you
must provide a power of attorney form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to
investigate the facts relating to any power of attorney provided to us on your behalf, including whether your signature on the power of attorney
is authentic or whether the agent continues to have authority. We may follow or refuse to follow the agent’s instructions at any time, including



                                                                             11
    if we suspect fraud or abuse on your account, unless state law requires otherwise. We may also refuse an agent’s request to become a joint
    owner or a beneﬁciary of an account, but we have no liability to anyone if we do so. We have no liability when we follow or refuse to follow any
    instructions from an agent, for example, if your agent misuses the authority you have given them.
    vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal
    loan to you, or cash checks against it.
    viii. Representative payee/VA custodian account
    If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse
    payee or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the
    account other than the designated payments. We are not required to determine whether you deposit other funds or whether any
    withdrawals or transfers from the account are for the support of the person for whose beneﬁt the funds are paid. This person is called the
    beneﬁciary. If the beneﬁciary dies, you must promptly notify us and stop all further deposits to and withdrawals from the account. If the
    government demands that we return deposits made after the beneﬁciary’s death and the account does not have enough funds to pay the
    demand, we may take the funds from any account you or the beneﬁciary owns.
     ix. Other fiduciary accounts
     If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve
     the right to require any documents we reasonably request to satisfy us that you are authorized to open and use the account, including
     withdrawing the funds. We do not have to permit any withdrawal from the account until we receive all requested documents. We have no
     ﬁduciary duties to you as the trustee, executor, guardian or conservator, or to the beneﬁcial owners of the account.
2. Business accounts
If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any
individual director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited
liability company, partnership, or any other business, government or non-proﬁt organization. We may rely on the accuracy and completeness
of all resolutions, signature cards and other documents you deliver to us in connection with the account. If they state that a person is
authorized to sign checks or otherwise initiate transactions on your account, that person is called a signer.
If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through
a business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married
couple to open an account as a sole proprietorship.
If you change your form of ownership or authorized signers, you must notify us when the change occurs.
A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also
authorized to sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the
proceeds will be used, even if the check is payable to the person who signed the check.
A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents
relating to accounts or other business.
We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the
account is overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts
opened with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the beneﬁts you would be eligible for had you requested your accounts to be
linked. If we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the
linked accounts. If the checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any
remaining eligible accounts to be linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not
required to notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (ﬁduciary), your account may receive a
ﬁnancial beneﬁt, which could be a violation of your ﬁduciary duties. We are not responsible for your decision to link ﬁduciary accounts. You
should carefully consider this decision and consult with your legal advisor if necessary.



                                                                                    12
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the
beneﬁts from linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your
request. If accounts are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change
will affect only future statements.
Linked accounts do not have to be on a combined statement to receive the beneﬁts of linking, and combining accounts on a single statement
does not mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all
accounts on that statement through chase.com or Chase Mobile.

G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual
Percentage Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose,
without limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and
electronic direct deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day,
which may be based on your balance (also called your present or ledger balance) or collected balance as explained in the product information
for your account. The collected balance is the balance of all deposits in your account on which we have received credit for the deposited funds
(determined by the availability schedule of our Federal Reserve Bank for checks and similar items). We reserve the right not to pay interest on
any deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound,
and interest will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day
basis. We pay interest only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount
of interest less than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more will be
rounded up to the next whole cent.

H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to
close your account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as
a garnishment, attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than
under legal process until pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released.
After we restrict your account in preparation for closing, we will not pay any additional interest on the account. We may automatically close your
account if the balance is $0 or negative. Either you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other
amounts if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks, but
we may reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account. We have
the right to advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.

I. Other Legal Terms
1. Telephone and electronic communication
We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless
the law says we must.
When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan
accounts. Your consent allows us to use text messaging, artiﬁcial or prerecorded voice messages and automatic dialing technology for
informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf
to service your accounts. Message and data rates may apply. You may contact us anytime to change these preferences, or change them on
chase.com. If you give us your email address, you agree that we may send servicing messages (such as fraud alerts and hold alerts) related to
your accounts to that address.
We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law
says otherwise.

                                                                                  13
2. Adverse claims
If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section
or we may place funds in a court (this is called an interpleader action) for resolution. If any person notiﬁes us of a dispute, we do not have
to decide if the dispute has merit before we take further action. We may take these actions without any liability and without advance notice,
unless the law says otherwise.
3. Restricting your account; blocking or delaying transactions
There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to
comply with legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or
delay any specific withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them
pending investigation, including in one or more of the following circumstances:
    • Your account is involved in any legal or administrative proceeding;
    • We receive conﬂicting information or instructions regarding account ownership, control or activity;
    • We suspect that you may be the victim of a fraud, scam or ﬁnancial exploitation, even though you have authorized the transaction(s);
    • We suspect that any transaction may involve illegal activity or may be fraudulent;
    • We are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction
      rules and anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
    • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total
withdrawals or deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply
with applicable law.
We will have no liability for any action we take under this section.
4. No waiver
If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
5. Changes to the agreement
We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes at
least 30 days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the law
requires a different method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective on
the renewal date. You agree that notice of these changes may be provided to any joint owner. By maintaining your account after the effective
date of any change, you agree to the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes for
variable rate accounts or notice of changes in printing fees for documents (such as checks).
We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law
and, when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
    • If you opened your account in person, it is located in the state where you opened it;
    • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time,
      it is located in that state; but if you resided anywhere else your account is located in Ohio.
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. We will not be liable
for anything we do when following your instructions. In addition, we will not be liable if we don’t follow your instructions if we reasonably
believe that your instructions would expose us to potential loss or civil or criminal liability, or conﬂict with customary banking practices.
WE WILL NOT BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON AN
ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED ENDORSEMENT OR
ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.




                                                                                    14
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals
and fees are posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will
be retransferred to your transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be
transferred to the transaction sub-account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that
appears to have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution,
levy or similar order. We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will
continue to charge any applicable fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is
placed, but you may ask us to relink your accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal
Processing Fee or costs and expenses we incur in complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your
account, you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your
account, we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we
may charge you a Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must ﬁle any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does
not permit contractual shortening of the time during which a lawsuit must be ﬁled to a period as short as two years, you and we agree to the
shortest permitted time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period
set forth in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable
law or this agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you ﬁle any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in
an appropriate court in the state where your account is located. If we ﬁle any lawsuit or legal proceeding that is connected in any way to
your accounts or services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either
party chooses to have disputes resolved by arbitration, the section entitled Arbitration governs the process and location of the arbitration
proceedings.
11. Pre-judgment interest rate
If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on
the judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account
is not interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by
binding arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).
This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU
AND WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT
OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE
REQUEST IT.




                                                                                 15
What claims or disputes are subject to arbitration?
Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any
related service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement
between us, or the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to
arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all
such claims or disputes, whether they arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred
to in this section as “Claims.”
The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of
arbitration, if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (customer) cancel or opt out of this agreement to arbitrate?
You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is
closed; 2) you pay us in full any outstanding debt you owe; or 3) you ﬁle for bankruptcy.
What about class actions or representative actions?
Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
2. S EEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
    ACCOUNT), UNLESS ALL PARTIES AGREE;
3. BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
4. SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this
agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by
arbitration. No arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator
have authority to make any award for the beneﬁt of, or against, any person who is not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the
Claim will be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules
of procedure governing the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party.
For purposes of arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim. (If we assign your account to
an unaffiliated third party, then “we” includes that third party.) The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
The party ﬁling a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator.
That organization will apply its code of procedures in effect at the time the arbitration claim is ﬁled. If there is a conﬂict between that code of
procedures and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by
agreement of the parties (or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations,
and will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief
provided for under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the
Uniform Commercial Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else.
The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be ﬁnal and binding on the parties. A party can ﬁle a written appeal to the arbitration administrator within 30
days of award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration
administrators. The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on
majority vote. Any ﬁnal arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.


                                                                                 16
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise
required, we will reimburse you up to $500 for any initial arbitration ﬁling fees you have paid. We will also pay any fees of the arbitrator and
arbitration administrator for the ﬁrst two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the
arbitration organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable law.
If you consider that you are unable to afford any fees that would be yours to pay, you may request that we pay or reimburse them, and we will
consider your request in good faith.
How do I (customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be ﬁled with, JAMS (1-800-352-5267 or www.jamsadr.com) or the AAA (1-800-778-7879
or www.adr.org). Arbitration hearings will take place in the federal judicial district that includes your address at the time the Claim is ﬁled,
unless the parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid
or binding on us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the
assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice
prohibits us from doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors
who offer products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy
and convenience to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any third party, that decision is yours
alone, and we are not responsible for the third party’s performance or to help resolve any dispute between you and the third party. Our
employees may also receive compensation when you purchase a Chase product based on their referral.
16. Illegal activities
We strictly prohibit the use of any account to conduct transactions (including, without limitation, the acceptance or receipt of credit or other
receipt of funds through an electronic funds transfer, or by check, draft or similar instrument, or the proceeds of any of the foregoing) that
are related, directly or indirectly, to unlawful Internet gambling. The term “unlawful Internet gambling,” as used in this Notice, shall have its
meaning set forth in 12 C.F.R. Section Part 233, Section 132.2(bb). You agree not to conduct any transactions through the account that directly
or indirectly involve or are related to unlawful Internet gambling, including, without limitation, the acceptance or receipt of any funds or
deposits in connection therewith.
You also agree not to use your account for any other illegal activity. We may refuse any gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds
to the state. We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting
with a banker. We’ll mail you a letter to notify you before we transfer your funds to the state as abandoned property.
18. Our responsibility to obtain personal information
Federal law requires all ﬁnancial institutions to obtain, verify, and record information that identiﬁes each person or business who opens an
account. We require the following information or documents as a condition to your opening an account:
    • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
    • For a business account: your business name, taxpayer identiﬁcation number and business address; the name, residential address, date of birth
      and Social Security number of each signer, so we can verify the signer’s identity; and documents to verify the business’s existence.
Our policies may require additional information about you or any person associated with you or with the account when or after you open the
account to assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain
information in order to satisfy our “Know Your Customer” requirements. By opening an account with us, you conﬁrm that neither you nor any
beneﬁcial owner of any account is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office
of Foreign Asset Control.


                                                                                        17
19. English language — Other language preferences
The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some
of our forms, disclosures and documents, including this agreement, available in languages other than English. However, many important bank
documents, and some products and services related to this account, are provided only in English. If there is any difference in meaning between
the English and non-English version of any of our documents, the English version applies and is available upon request.

Substitute Checks and Your Rights
What is a substitute check?
To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to original
checks, with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your check. You can
use it the same way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive
substitute checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have
rights under other law with respect to those transactions.
What are your rights as a consumer regarding substitute checks?
In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is
posted to your account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your
account more than once for the same check). The losses you may attempt to recover under this procedure may include the amount that was
withdrawn from your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less.
You also are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of
the substitute check, you may be able to recover additional amounts under other law.
If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive
your claim and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may
reverse the refund (including interest) if we later determine the substitute check was correctly posted.
How do you make a claim for a refund?
If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please
contact us. You must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account
statement showing that the substitute check was posted to your account, whichever is later. We will extend this time period if you were not
able to make a timely claim because of extraordinary circumstances.
Your claim must include:
    • A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
    • An estimate of the amount of your loss;
    • An explanation of why the substitute check you received is insufficient to conﬁrm that you suffered a loss; and
    • The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the
      check, and the amount of the check.

Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include transactions that you make with a debit
card or ATM card, and payments, deposits and transfers that you make by telephone, chase.com and other electronic methods. We may
issue you a card or code to initiate EFTs. We charge or credit accounts for EFT transactions only on business days, which are all days except
Saturdays, Sundays and federal holidays.

A. TYPES OF EFT SERVICES
1. ATM and Debit Cards
You may obtain an ATM card if you have a checking or savings account or debit card if you have a checking account. If you do not select a PIN
when you request your card, we will mail you a randomly generated PIN. We may deactivate any temporary ATM card when you activate your
debit card.




                                                                                      18
You can use your card as follows:
At ATMs to:
    • Withdraw cash;
    • Transfer money;
    • Check your balances;
    • Deposit cash or checks;*
    • Make payments to qualifying Chase credit cards and loans;*
    • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase Liquid® and credit card accounts,
regardless of whether the accounts are linked to your card. When linking multiple accounts to your card, one checking account and one savings
account will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only business
cards and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card, limited-
function cards are also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that
network, and your other linked accounts may be accessible. Outside the U.S., only your primary checking account is generally accessible. We
may charge a Non-Chase ATM Fee. Balance inquiries and transfers will not incur a fee if done within 15 minutes of a withdrawal using the
same card at the same ATM. If only transfers and inquiries are performed, only one Non-Chase ATM Fee will be charged. The owner of the
ATM may also charge a fee. On some accounts, we will refund a certain number of these fees; however, if the ATM owner does not identify
these fees in the information they send to us we will not be able to automatically refund the fee. If this occurs, please contact us.
You can use your debit card (but not your ATM card):
At participating merchants to:
    • Purchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to
      make recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed.
      We may also provide the merchant or the participating network your new account number and expiration date.
    • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
    • Send or receive payments from another person, or receive payments from a business by providing your Card number to third-party
      payment services.
At participating financial institutions to:
    • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. ACH Transactions
You can send or receive electronic transfers from or to your accounts by providing another party your checking account number and our
routing number for the state where your account is located. We may transfer the funds by ACH or other similar networks. Electronic transfers
require your authorization and may take various forms, such as:
    • Direct deposits, such as employer payroll or government beneﬁts;
    • One-time or recurring charges to your account for bill payments;
    • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may
      keep your check or return it to you.
3. Online Banking and Chase Mobile
You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your
Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on
chase.com or by downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms
for using these services when you enroll.
4. Telephone Banking
You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between
your accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN
to use the automated system. Business account holders may also use a valid Taxpayer Identiﬁcation Number (TIN).



                                                                               19
5. Overdraft Protection Transfers
Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.

B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
1. Authorizations and Holds
Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount
than the authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the
purchase (such as self-service fuel).
For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental
agencies—that merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or
less than your actual purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your
balance. We will pay the purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
2. Overdrafts
For personal accounts, unless you have notiﬁed us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t
authorize an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an
Insufficient Funds Fee. For business accounts, if you have notiﬁed us NOT to pay overdrafts we generally won’t authorize a debit card
transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other
transaction overdraws your account, we will assess fees described in the General Account Terms and the Fee Schedule.
3. Canceling Your Card
We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
4. Our Right to Refuse Transactions
We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be
fraudulent, suspicious or illegal activity.
5. Foreign Exchange Transactions
The exchange rate applied to card transactions that occur in a different currency will be selected by the network that processes the transaction.
The network will select from the range of rates available in wholesale currency markets or a rate mandated by the government that issues or
controls the currency in that country on the date it processes the transaction. This rate may be different from the rate the network receives,
may include a spread, commissions, and other costs that we, our affiliates or vendors charge in providing that exchange to you, and will be less
favorable than the exchange rate for institutions that is usually quoted in the newspaper or online services. The processing date on which the
exchange rate is applied may differ from the date you used your card.
We will add an Exchange Rate Adjustment Fee to the amount the network charged us for foreign currency transactions.
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your
primary checking account.
    • If you select Debit, you must also enter your PIN.
    • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
    • Choose an ATM that is well lit.
    • Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and ﬁnd
      another machine.
    • At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and
      lock your doors.
    • Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
    • As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
    • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy
      area and immediately contact the police.



                                                                                20
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
    • Change your PIN every few months by visiting a branch. Use a PIN that others can’t easily ﬁgure out. For example, don’t use your birthday.
    • To change your PIN (or if you forget your PIN), visit any Chase branch or request a new PIN at chase.com.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner
we can take precautions to ensure your card isn’t misused.

C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
To protect your balance, we place daily dollar limits on ATM withdrawals and card purchases, even if your available balance is higher than the daily
limit. We provided your card limits when we gave you your card.
However, we may:
    • Allow transactions that exceed your limits.
    • Temporarily reduce your limits without notice, for security purposes.
    • Change your limits (we’ll notify you if we do).
Your ATM withdrawal limits may be different depending on which type of ATM you use:
    • When you use a Staffed ATM, the following limitations apply and are separate from all other limits:
           For personal accounts: You can withdraw up to $3,000 each day. This separate limit does not apply to a Privileges card.
           For business accounts: Each cardholder can withdraw up to $3,000 each day from all linked accounts of each business. This
           separate limit does not apply to an Associate card.
    • When you use an Enhanced ATM, the following limitations apply:
           For personal accounts: All withdrawals made with any of your ATM, debit or prepaid cards count toward every card’s daily
           withdrawal limit.
           For business accounts: All withdrawals made with any cardholder’s ATM or debit cards for the same business count toward every
           card’s daily withdrawal limit.
    • When you use non-Chase ATMs and Chase ATMs that are not Enhanced, you can withdraw up to the card’s daily withdrawal limit.
      Withdrawals using other cards will not count toward that card’s daily withdrawal limit.
You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
Your card will be restricted if we consider your account to be inactive or dormant.

D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction.
However, for certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly
statements, unless your account is considered inactive.
To conﬁrm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number
or address at the end of this agreement.
For personal accounts only, the following procedures apply:
We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
the following:
    • Your name and account number;
    • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
    • The amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However,
if we need more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within
10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our


                                                                                  21
investigation. If you opened your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to
20 business days. If you opened your account less than 30 days before the date of the suspected error or the transaction occurred at a point-
of-sale location or outside the U.S., the 45-day period is extended to 90 days.
If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10
business days, we may not credit your balance.
We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you
a written explanation. You may ask for copies of the documents that we used in our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so. For example, we
are not required to process a claim if you don’t notify us within 30 days after we send or make available a statement showing the transaction,
to give provisional credit, or to ﬁnalize the claim during the periods stated above.

F. OUR LIABILITY FOR FAILURE TO COMPLETE TR ANSACTIONS
If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages.
However, we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or
device does not have enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant
authorizes an amount greater than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We
are not liable for failure to complete a transaction on a business account if we send you notice that the transaction was not completed.

G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the
amount and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only
when the payment would differ by more than a certain amount from the previous payment or when the amount would fall outside certain
limits that you set.
You can stop a recurring payment by telephone, chase.com, Chase Mobile or at a branch before the scheduled payment date by providing us
sufficient information for the type of payment.
1. If you provided your card number for the preauthorized transfer, you must give us the exact card number. We will close the card and open a
    new one to replace it.
2. If you provided your account number and routing number (ACH direct debit) for the preauthorized transfer, you must give us your account
    number and the exact name of the payee. We will also need the exact amount of the payment, a range of amounts or an instruction to
    block all payments from the named payee. We may refuse a payment to a payee with a similar name that we believe to be the same payee;
    however, we are not liable if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee
    than the stop payment you placed, contact us before the end of the business day so we can try to refuse payment.
  Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
  For business accounts, your ACH stop payment will either be effective:
      • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
      • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
        account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
        Renewal Fee, unless you notify us not to renew by following the instructions in the statement.
3. If you set up your recurring bill payments or transfers through chase.com, you can cancel pending and future payments on chase.com or Chase Mobile.
4. If you previously set up recurring account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the
transfer is scheduled, and we still pay, we will be responsible for your losses or damages.

H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
    • As necessary to complete transactions;
    • In connection with the investigation of any claim you initiate;
    • To comply with government agency, arbitration or court orders;
    • With your written permission;
    • As permitted by our Privacy Notice.

                                                                                   22
I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible
losses to a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you
do NOT tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped
unauthorized transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did
not make, tell us right away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not
get back any money you lost after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1. To assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements
    and reports reasonably requested by us;
2. To notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3. That by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your
    birthday as your PIN), you will be responsible for all authorized and unauthorized transactions;
4. That all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us notice of
    unauthorized items within 30 days, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet,
if you notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where
you have given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days
(30 days for business accounts).

J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.

K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions
that are not covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms
or by separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements
and disclosures.

Account Alerts and Text Banking
If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms
of the Online Service Agreement control the terms of these services instead.
    • We may use a telephone number, email address or other delivery point we have in our records for you or other contact information that
      you provide to us for these services so we can send you certain information about your account. You may be automatically enrolled to
      receive certain Account Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or
      speak to a Telephone Banker.
    • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you.
      Delivery of alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider;
      technology failures; and system capacity limitations.
    • We do not charge for Account Alerts or text banking, but message and data rates may apply. To cancel text banking services,
      send STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.


                                                                                 23
    • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official
      record of your account. Anytime you review your balance, keep in mind it may not reﬂect all transactions, including recent debit card
      transactions or checks you have written.
    • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or
      confidential information about you, such as account activity or the status of your account.
You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed
delivery, misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer
a loss, cost or expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable
laws, you have to pay that amount to us.

Funds Availability Policy
For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct
deposits and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other
deposits, the funds are available on the ﬁrst business day after the day we receive your deposit.
In most cases when you deposit checks drawn on a Chase account:
    • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
    • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
Once funds are available, you may withdraw them or use them to pay checks and other items.
For Chase Analysis Business Checking (with or without Interest):
    Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available
    on the day we receive your deposit.
    Next business day availability: Funds from the following deposits are available on the ﬁrst business day after the day we receive your deposit:
    • U.S. Treasury checks that are payable to you;
    • Checks that are drawn on us.
    • The following items, if you make the deposit in person to one of our employees:
       a. S tate and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
           branch upon request;
       b. Cashier’s, certiﬁed, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
          branch upon request;
       c. Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
    Second business day availability: Funds from all other deposits are available no later than the second business day after the day we
    receive your deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
When Your Deposit Is Received:
If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is
not a business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
    • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
    • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time (8 p.m. Paciﬁc Time). For ATMs with an earlier cutoff, the
      ATM screen will notify you of the cutoff time.
    • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits
      no later than the next business day.
    • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a
      night depository when those branches are closed will be considered received on the next business day when the branch is open.
    • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the
      Chase-By-Mail facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.




                                                                                        24
Longer Delays May Apply:
    For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make
    all of the funds that you deposited by check available by the ﬁrst business day after the day of your deposit. Funds may not be available until
    the second business day after the day of your deposit. However, at least the ﬁrst $200 of these deposits will be available on the ﬁrst business
    day after the day of your deposit. If you will need the funds from a deposit right away, you should ask us when the funds will be available, but
    further review of the deposit after we receive it may still result in delayed availability.
    For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
       •   We believe a check you deposited will not be paid;
       •   You deposited checks totaling more than $5,000 in any one day;
       •   You redeposited a check that has been returned unpaid;
       •   You have overdrawn your account repeatedly in the last six months; or
       •   There is an emergency, such as failure of communications or our systems.
    If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
    If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we
    will tell you then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
    business day after we decide to take that action.
Special Rules for CDs and Retirement Money Market Accounts:
Generally, funds you deposit will be available within one business day except when you deposit checks that total more than $5,000 in a business day. The
amount exceeding $5,000 will be available no later than the seventh business day after the day of your deposit. However, we are not required to let you
withdraw principal from a CD before it matures.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the ﬁrst 30 days your account is open:
    • Funds from deposits of the ﬁrst $5,000 of a business day’s total deposits of cashier’s, certiﬁed, teller’s, traveler’s, and federal, state, and
      local government checks will be available on the ﬁrst business day after the day of your deposit if the deposit meets certain conditions.
      For example, the checks must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of
      your deposit. If your deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first
      $5,000 will not be available until the second business day after the day of your deposit; and
    • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already
in your account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                    25
Privacy Notice
                                                                                                                     Rev. October 2014


   FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

   Why?             Financial companies choose how they share your personal information. Federal law gives
                    consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect,
                    share, and protect your personal information. Please read this notice carefully to understand what we do.

   What?            The types of personal information we collect and share depend on the product or service you have with us. This
                    information can include:
                    • Social Security number and income
                    • account balances and transaction history
                    • credit history and payment history
   How?             All financial companies need to share customers’ personal information to run their everyday business. In the
                    section below, we list the reasons financial companies can share their customers’ personal information; the
                    reasons Chase chooses to share; and whether you can limit this sharing.

   Reasons we can share your personal information                                                Does Chase          Can you limit
                                                                                                 share?              this sharing?
   For our everyday business purposes – such as to process your transactions, maintain your             Yes                  No
   account(s), respond to court orders and legal investigations, or report to credit bureaus
   For our marketing purposes – to offer our products and services to you                               Yes                  No
   For joint marketing with other financial companies                                                   Yes                  No
   For our affiliates’ everyday business purposes – information about your transactions                 Yes                  No
   and experiences
   For our affiliates’ everyday business purposes – information about your                              Yes                 Yes
   creditworthiness
   For our affiliates to market to you                                                                  Yes                 Yes
   For nonaffiliates to market to you                                                                   Yes                 Yes

   To limit    • Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial
   our sharing    711 or
                    •   Visit us online: chase.com/privacypreferences
                    Please note:
                    If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice.
                    When you are no longer our customer, we continue to share your information as described in this notice.
                    However, you can contact us at any time to limit our sharing.

   Questions? Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance,
                    first dial 711.




                                                                   26
 Page 2

 Who we are
 Who is providing this notice? The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                               located at the end of this document.

 What we do
 How does Chase protect               To protect your personal information from unauthorized access and use, we use security measures that
 my personal information?             comply with federal law. These measures include computer safeguards and secured files and buildings.
                                      We authorize our employees to get your information only when they need it to do their work, and we
                                      require companies that work for us to protect your information.
 How does Chase collect               We collect your personal information, for example, when you
 my personal information?             • open an account or make deposits or withdrawals from your account
                                      • pay your bills or apply for a loan
                                      • use your credit or debit card
                                      We also collect your personal information from others, such as credit bureaus, affiliates, or other companies.
 Why can’t I limit all sharing?       Federal law gives you the right to limit only
                                      • sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                      • affiliates from using your information to market to you
                                      • sharing for nonaffiliates to market to you
                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
 What happens when I limit     Your choices will apply to everyone on your account.
 sharing for an account I hold
 jointly with someone else?

 Definitions
 Affiliates                           Companies related by common ownership or control. They can be financial and nonfinancial companies
                                      •  ur affiliates include companies with a Chase or J.P. Morgan name and
                                        O
                                          financial companies such as J.P. Morgan Securities LLC
 Nonaffiliates                        Companies not related by common ownership or control. They can be financial and nonfinancial
                                      companies.
                                      • N onaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                          membership clubs
 Joint marketing                      A formal agreement between nonaffiliated financial companies that together market financial products or
                                      services to you.
                                      •   Our joint marketing partners include categories of companies such as insurance companies

 Other important information
 State Laws:
 VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint
 marketing, we will only disclose your name, contact information and information about your transactions.
 NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our
 Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio, TX 78265-9752.
 For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject
 line. You may also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General,
 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
 CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described
 on page 1. CA residents are provided a CA notice for additional choices.


Who is providing this notice?
JPMorgan Chase Bank, N.A.       Chase Insurance Agency, Inc.     Chase Bankcard Services, Inc.
J.P. Morgan Securities LLC      Chase Bank USA, N.A.
Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.



                                                                            27
How to Contact Us:
Personal Accounts:
Main phone number:                             1-800-935-9935
Spanish:                                       1-877-312-4273
International calls:                           1-713-262-1679
Website:                                       chase.com

Business Accounts:
Main phone number:                             1-800-242-7338
Spanish:                                       1-888-622-4273
International calls:                           1-713-262-1679
Website:                                       chase.com/business

Chase Private Client:
Main phone number:                             1-888-994-5626
International calls:                           1-405-235-4847
Website:                                       chase.com/privateclient

Chase Mobile or Online Banking:                1-877-242-7372

Deaf and Hard of Hearing:
Operator Relay calls:
       Personal Accounts:                      1-800-935-9935
       Business Accounts:                      1-800-242-7338
Direct TTY calls:                              1-800-CHASETD (1-800-242-7383)

All Written Correspondence:	JPMorgan Chase Bank, N.A.
                             PO Box 659754
                             San Antonio, TX 78265-9754

Electronic Funds Transfers (EFTs):	In case of errors or questions about your EFTs, or if
                                    you believe your debit card has been lost or stolen,
                                    call us at 1-866-564-2262 or write:
                                    	Chase
                                    PO Box 659809
                                    Internal Mail TX3-7849
                                    San Antonio, TX 78265-9109




JPMorgan Chase Bank, N.A. Member FDIC                                                       Catalog REDAA817
© 2017 JPMorgan Chase & Co.                                                                 Effective 8/27/2017
   EXHIBIT I
TO LAURA DECK
 DECLARATION
Deposit Account Agreement
Privacy Notice
How to Contact Us
Important legal information, disclosures and terms you should know




Issue Date:

NOV 2017
Table of Contents
DEPOSIT ACCOUNT AGREEMENT................................................................................................ 2

     General Account Terms......................................................................................................... 3
         A. Deposits and Checks You Cash..............................................................................................3
         B. Checks, Withdrawals, Transfers and Other Account Charges...........................................4
         C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest.......................7
         D. CDs.............................................................................................................................................8
         E. Statements, Notice of Errors, and Other Notices................................................................9
         F. Forms of Account Ownership...............................................................................................10
         G. Interest on Checking and Savings Accounts......................................................................13
         H. Closing Your Account............................................................................................................ 13
         I. Other Legal Terms................................................................................................................. 13

     Substitute Checks and Your Rights..........................................................................................18

     Electronic Funds Transfer Service Terms...............................................................................18
         A. Types of EFT Services............................................................................................................18
         B. Important Information and Agreements about Your Card..............................................20
         C. Limitations on Transfers, Amounts, and Frequency of Transactions.............................21
         D. Receipts and Statements......................................................................................................21
         E. In Case of Errors or Questions about Your Electronic Funds Transfers.........................21
         F. Our Liability for Failure to Complete Transactions...........................................................22
         G. Preauthorized (Recurring) Transfers and Stop Payments................................................22
         H. Disclosure of Account Information to Third Parties.........................................................22
         I. Notice of Your Rights and Liabilities....................................................................................23
         J. Fees..........................................................................................................................................23
         K. Services Not Covered by This Part; Separate Agreements..............................................23

     Account Alerts and Text Banking.............................................................................................23

     Funds Availability Policy............................................................................................................24

PRIVACY NOTICE.................................................................................................................................26

HOW TO CONTACT US.................................................................................................... BACK COVER
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.


Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
    • Rates for interest-bearing accounts
    • Personal accounts:
          --Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
         --Chase Private Client Products: Deposit Products and Services
    • Business accounts:
         --Additional Banking Services and Fees (including our Fee Schedule)
    • Any additional disclosures, such as amendments or agreements, that we provide to you either when you open your account or when we
      change the terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use your
information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                                1
Deposit Account Agreement
This agreement is the contract that governs your account.
Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase
Bank, N.A. or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services,
you and anyone else identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business
groups, such as Corporate Banking, will get a different agreement and their accounts will be governed by that agreement, not this one. If
you have a product that is not a deposit account, such as a prepaid card or credit card, this agreement does not apply to that product. Also,
other products or services, such as online banking or retirement accounts, may have additional agreements. A more specific agreement
takes precedence over this one.
This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information,
(3) banking services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain information
on fees that apply to your accounts.
DEFINITIONS:
     Here are some important terms that we use throughout this agreement:
     Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.
     ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the
     “automated clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a
     utility company.
     ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals
     and deposits. An ATM may be described in several different ways in this agreement. Enhanced ATM: An ATM that offers expanded
     services over traditional ATMs. When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase
     Liquid® and credit card accounts, regardless of whether the accounts are linked to your card. Staffed ATM: An Enhanced ATM located
     inside a branch lobby and that you use during the branch’s posted business hours.
     Available balance: Your previous day’s balance plus any pending credit transactions (excluding pending debit card purchase returns),
     such as ACH direct deposits minus:
          • Pending charges such as debit card purchases, electronic payments or other transactions that we are legally obligated to pay or
            have already paid,
          • Amount of deposits that are not yet available for withdrawal under our Funds Availability Policy,
          • Any holds on your balance, such as holds on funds to comply with court orders or other legal requirements.
     Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an
     emergency or to observe a state holiday.
     Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other
     depository institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.
     Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an everyday
     (not recurring) purchase transaction or a recurring payment, such as a monthly bill.
     Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer
     issuing payroll or a government paying benefits.
     Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds
     availability, a court order or other reasons. A hold may be placed for more than your balance.
     Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is
     added to or subtracted from your balance.
     Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the
     available balance.
     PIN: A four-digit personal identification number that you either select or request us to randomly generate and mail to you. A PIN is
     needed to have full use of a debit card and ATM card.


                                                                                 2
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase
Mobile® and use Account Alerts, or call us to confirm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the
amount from your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t
have your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had
endorsed the check. Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had
actually endorsed it. We are not bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement
“without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your
endorsement (and any other endorsement supplied by a co-payee) must be in
the 1½ inch area that starts on the right side as viewed from the back. Payee or
customer information must not be on any other part of the back of the check (look
at the diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense,
you have to pay that amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name
that’s different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide
and the name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We
may confirm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip.
For business accounts, we are not required to adjust your account for discrepancies of $2 or less. We may not adjust your account unless you
notify us of the discrepancy within one year of the date of your account statement that shows the deposit. If you do not notify us of the error
during this notice period, the deposit amount will be considered final. This means that if the actual amount deposited was less than the amount
declared on the deposit receipt, the difference will become your property and if the actual amount deposited was more than the amount declared
on the deposit receipt, the difference will become our property.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and
you may not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large
cash deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a
written receipt for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any
amount we’ve added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check. We will not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already
made. If we refuse a deposit, we may take a check on a “collection basis,” which means we won’t add funds to your balance until we’ve
actually been paid for the check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some
cases you may not. Please see the Funds Availability Policy for details.


                                                                                        3
If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has
“cleared,” or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to
you and you’ve withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.
8. Transactions in a foreign currency
Any transaction we conduct for you in a foreign currency, such as sending or receiving a wire transfer to or from another country, depositing
a foreign check, or exchanging foreign currency in our branches, will use an exchange rate. Currency exchange is only available at a limited
number of branches and in certain currencies. The exchange rate we use may include a spread, commissions, or other costs that we, our
affiliates, or our vendors may charge in providing foreign currency exchange to you. The exchange rate will vary depending upon the type of
transaction being conducted, the dollar amount, the type of currency, the date and time of the exchange, and whether the transaction is a
debit or credit to your account. The exchange rate you pay will be less favorable than the exchange rate for institutions that is usually quoted
in newspapers or online services.
We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those
checks on a collection basis without your specific instruction to do so. We can reverse any amount we’ve added to your balance and send the
check on a collection basis even after we’ve taken physical possession of the check. Our Funds Availability Policy does not apply to any foreign
check, whether we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a foreign currency will be
determined at the exchange rate for such items that’s in effect when we’re paid for the check. If a check is returned later for any reason, we will
subtract the amount of the check and any charges from other banks from your balance. We will use the applicable exchange rate in effect at
the time of the return, which may be different from the exchange rate originally used for the deposit.
9. Depositing substitute checks
A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a check you
deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay us that amount.
10. Depositing remotely created checks
A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check.
If you deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable care.
We will not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may send
checks to any bank or to the entity on which the check was written in our customary manner. We may have agreements with other banks
regarding times and methods for collecting or returning items.
If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or
cash is forged, counterfeit, altered, improperly endorsed or otherwise improper.
12. Our right to charge back deposited or cashed items
If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands
that we repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement; or
(3) the sending bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account number
or procured by fraud, we may pay the return or demand, and subtract the funds from your balance. If a deposited or cashed item is returned, we
will charge you a Deposited Item Returned Fee or a Cashed Check Returned Fee. If we have reason to believe that any of the events in the previous
sentence has occurred or may occur or that the check or other item should not have been paid or may not be paid for any other reason, we may place
a hold on the funds or move them to a non-customer account until we determine who is entitled to them.
If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust
account or an account in your name, or charge part of the check to each, even if you have already withdrawn the funds.

B. Checks, Withdrawals, Transfers and Other Account Charges
1. Withdrawals and transfers from your account
We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We
may require you or any person you authorize to provide us with identiﬁcation, documentation or information that’s acceptable to us before
allowing the transaction.
2. Checks and other documents you use
We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through


                                                                                     4
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary
equipment.
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a
way that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks
or other documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of
these things, such as leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180
days” or “Valid only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the
conditions do not apply to us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented),
regardless of how old it is. If we pay it, you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card
specifies that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your
internal control purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or
provide a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of
your negligence or whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash
it. We may also require that they provide us identiﬁcation we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document
releasing us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable
commercial standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on ﬁle with us, we’re
not liable to you even if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may
select either one when paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notiﬁed that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account
for the check amount, which may cause other items to overdraw the account. If the amount of the check identiﬁed in the notice exceeds your
balance at the time we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank
number or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the
name identiﬁes a different person from the bank or account owner identiﬁed by number, we and other banks that handle the funds transfer may
still rely exclusively on the number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you
of any changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments
Any owner or authorized signer of an account may order us to stop payment on a check, and we will charge a Stop Payment Fee. However, your
stop payment will not be effective if we have already certiﬁed, paid or otherwise become responsible for the check. For example, we can’t stop
payment on a check we’ve already cashed or a deposited check where the funds have already been withdrawn. Refer to the Electronic Funds
Transfer Service Terms for how to place a stop payment on recurring electronic payments.



                                                                                 5
To stop payment on a check, you must give us an oral or written stop payment order using the phone number listed on the back cover of this
agreement, or in person at a branch, or through chase.com. So we can identify the item, you must give us the exact account number and either:
    • The exact check number or a range of check numbers
    • The payee name and the exact amount of the check
    • The payee name and range of amounts of the check (only available when speaking to a bank employee).

Generally, we will complete your request as soon as we receive your instructions.
For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop
payment request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the
additional order. An additional Stop Payment Fee will be charged.
For business accounts, you may place a stop payment for either:
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
      account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
      Renewal Fee, unless you notify us not to renew by following the instructions in the statement, or
    • One calendar year (this option is not available for stop payments initiated on chase.com).

We may send you a written conﬁrmation of your stop payment. We may rely on the information in the conﬁrmation unless you notify us
immediately of any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certiﬁed check, unless you provide us a
sworn statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not
required to refund the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the
check amount or issue a replacement check if the check is presented for payment within 90 days after the issue date.
14. Limits on savings account withdrawals
Federal regulations limit the number of withdrawals and transfers out of your savings account. In this agreement, a savings account means an
account with limited withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than
six withdrawals or transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However,
this limit does not apply to withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we
don’t send a monthly statement, a monthly statement period means a calendar month. We are required to ensure that you comply with this limit.
If you exceed this limit after we’ve notiﬁed you of a violation, we will change your account to one we choose that doesn’t limit withdrawals, and
it may be an account that pays less or no interest. For Retirement Money Market accounts, we may either refuse or delay any withdrawal request
that violates these requirements.
15. Savings Withdrawal Limit Fee
If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will
charge a Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal regulation.
16. Our right to require advance notice of withdrawals
For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
17. Death or incompetence of account owner
Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until
we receive notice otherwise.
After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits.
We are also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence,
as well as who is entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible
for repaying us the amount of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner
dies, we are authorized to pay the transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff
(our right to apply funds in one account to the debt associated with another account) or security interest rights against the funds credited to
your balance after your death. We have these rights even if a surviving joint owner, a “payable on death” payee, or a beneficiary of an “in trust
for” or “trustee for” account has rights to the account.




                                                                                       6
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet
paid. We will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the
requested withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit
card transactions are described in the Electronic Funds Transfer Service Terms. We rely on the transaction coding sent to us by the merchant or other
third party in determining whether the transaction is “everyday” or recurring.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will ﬁrst add deposits to your account. Second, we will subtract wire transfers, everyday debit card
transactions, online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited
at a teller station by a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all
other items, including checks you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount
and moving to the lowest. We reserve the right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or
interest. We also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts
with us or other banks in the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits
include any federal or state beneﬁt payments that you choose to deposit in any account (including direct deposit of Social Security beneﬁts).
You understand and agree that if you don’t want your beneﬁts applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including
suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We will charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it,
we will charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we
initially decide to return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic
Funds Transfer Service Terms. If your account becomes overdrawn, you can avoid these fees by making a deposit or transferring funds from
another Chase account to cover the overdraft before the business day ends, such as when a branch closes, and by 11 p.m. Eastern Time (8 p.m.
Paciﬁc Time) for an ATM or when using the Transfer Money option on chase.com or Chase Mobile. Other methods may use different cutoff
times; for example, Chase QuickPay® with ZelleSM is 10 p.m. Eastern Time (7 p.m. Pacific Time). If you deposit a check, this assumes we do not
place a hold and the check is not returned unpaid.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft
Fee for any overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection
Overdraft Protection allows you to link one of your accounts as your backup account to your checking account to help pay an overdraft. If your
checking account does not have enough money, we will use the available funds from your backup account to authorize or pay transactions.
Establishing or Canceling Overdraft Protection: Any owner of both the checking account AND the backup account may enroll in
Overdraft Protection without the consent of other owners. Any owner of the checking account OR the backup account may cancel Overdraft
Protection without the consent of other owners. A backup account can provide Overdraft Protection for more than one checking account, but
a checking account can have only one backup account. A personal checking account may be linked to a Chase personal savings account; and
a business checking account may be linked to a Chase business savings account or a business line of credit in good standing. We may cancel
your Overdraft Protection service at any time by sending you written notice. Your request to add or cancel Overdraft Protection will become
effective within a reasonable time after approval.
Transfers: We will make one Overdraft Protection transfer per business day. If you have enough available funds in your backup account,
we will automatically transfer enough to bring your checking account balance to zero. If you do not have enough available funds in your
backup account to bring your checking account balance to zero, but you have enough available funds to pay one or more transactions and/or
your previous day’s negative balance, we will transfer that amount. If the amount transferred does not bring your checking account balance
to zero, your checking account will become overdrawn and you may be charged Insufficient Funds or Returned Item Fees. If we authorize


                                                                                  7
your transaction, we will leave the funds in your backup account until we pay the transaction, which may take several days. However, if you
use those funds before the transaction is paid there will not be available funds to make the transfer and your checking account may become
overdrawn and charged an Insufficient Funds Fee. The available balance for a savings account is determined at the time that we authorize
a transaction or at the end of business day processing. The available balance for a business line of credit is determined at the end of the
previous business day processing. We are not required to notify you if your funds are available but the backup account becomes blocked,
for example if the account is dormant, purged, restricted or not in good standing. Refer to the section Restricting your account; blocking or
delaying transactions on page 14 for additional information. Transfers will appear on your statement for both accounts.
Withdrawals and transfers out of your savings account, including Overdraft Protection transfers, are limited by federal law. In addition,
Overdraft Protection transfers may result in Savings Withdrawal Limit Fees. Both of these limits are explained in more detail on page 6.
5. Setoff and security interest
If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of
your accounts to secure the debt. Debts include any overdrafts or fees you owe. If the debt is due or overdue, we may use the funds in any of
your accounts to pay all or part of the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any
account owner. Our security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We
do not have to give you any prior notice to apply the funds. You expressly agree that our rights extend to any electronically deposited federal
or state beneﬁt payments (including Social Security beneﬁts). If you don’t want your beneﬁts applied in this way, you may change your direct
deposit instructions at any time with the person or organization paying the beneﬁts. The right of setoff does not apply if the debt is created
under a personal credit card plan.
If any federal beneﬁts or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any
of your accounts to recover the payments if we’re obligated to return funds to the payor.
D. CDs
A certiﬁcate of deposit, or CD, is a deposit account with us for a speciﬁed period of time. This disclosure covers both retirement and non-retirement
CD products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
Here are a few things you should know about CDs:
Term: The term is the number of days, months or years you agree to leave your money in the account.
Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity
date for CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make
additional deposits (for non-retirement CDs only), or withdraw your CD principal without paying an early withdrawal penalty.
Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you
otherwise or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term.
For the renewal term, your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship
interest rate. If your CD is closed during the grace period, it will not earn interest after the maturity date.
Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance.
Interest begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs may
calculate interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice assumes
interest will remain on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the amount(s) paid
will be reported to the IRS each calendar year.
You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period,
interest will become principal of the renewed CD. A withdrawal will reduce earnings.
Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
For Personal CDs:
    • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total
      amount of interest earned during the current term of the CD.
    • For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of
      interest earned during the current term of the CD.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.


                                                                                   8
For Business CDs:
    • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
    • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty
      will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • Disability of a retirement CD owner;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and
      where no change in term or rate occurs; and
    • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or
      transfer to a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another financial institution.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven
days after the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        --Disability of an owner of the CD (excluding a Retirement CD);
        --For retirement CDs, if the owner is under age 59½ and one of the reasons defined by sections 72(t) and 530 of the Internal Revenue
           Code applies, such as payment of qualified education expenses or first-time home purchase expenses; and
        --For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or
      rate occurs;
    • Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous withdrawal
      was made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account
indicates otherwise. If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not
make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period
may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your account
statement will be on your statement.
Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You
will receive statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify
you that the paperless statement is available or we mail your paper statement. If your address or email is not valid, the statement will be
considered available to you on the day we generated it.
If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S.
mail. We may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be
available electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more
than one owner. You agree that sending the statement or notice to one owner qualifies as sending it to all owners, even if all owners don’t have
access to the mailing address of record for the account.




                                                                                  9
2. Notice of errors, forgeries and unauthorized signatures
You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless
statements) if:
    • An item that you did not authorize or that is altered is listed on the statement;
    • Your account statement contains any errors; or
    • You did not receive your scheduled statement.
You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed
or made available.
You must provide us with all information we need to investigate the alleged error or item. You must also file any police reports and provide any
supporting affidavits and testimony we reasonably request.
If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal
claim against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days
in New York) after we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse
you for unauthorized items by the same person that we pay after that time. These requirements do not apply to personal account transactions
covered by the Electronic Funds Transfer Service Terms. You also have certain rights under federal law for substitute checks; please see Substitute
Checks and Your Rights for more information.
3. Options for receiving checks
We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
    • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks
      or images of them with your statement. Some accounts require check safekeeping.
    • “Image statement” means you will receive images of the front of your paid checks on your account statement.
    • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check
safekeeping. If you have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If
you have multiple checking accounts on a single statement and any account uses image statement, then all will use image statement, unless
the terms of the other accounts require check safekeeping. You agree that when we send a statement we have made the check available to you,
even if we do not send originals or images with the statement. We will destroy original checks after a reasonable period of time we determine.
If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We
cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images
instead of original checks, so we can provide a copy of the image, but not the original check.

F. Forms of Account Ownership
1. Personal accounts
THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE
CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notified that the most current signature card and the deposit system contain
different information.
    i. Solely owned account
    When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.
    ii. Joint accounts
    When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
    If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or
    benefited from the item(s) that caused the overdraft.
    If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required
    to do so. That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account,




                                                                                  10
we may not release the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we
paid before the request. If we decide not to block the account, all joint owners remain responsible for items subtracted from the account.
Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding
another owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account
to a court or government agency if we receive a garnishment, levy or similar legal process that identifies any of the joint owners.
     	 Joint account with rights of survivorship
     If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The
     estate of the deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will
     continue as a joint account with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or
     “JTWROS,” it has rights of survivorship.
     	 Joint account with no right of survivorship (also called “tenants in common”)
     If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate.
     Either the surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility
     for determining the respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have
     rights of survivorship.
     	 When survivorship rights apply
     Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature
     card and in the account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship.
     Accounts in Texas do not have rights of survivorship unless you clearly indicate on the signature card and in the account title that the
     account is created with these rights.
     If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship
     and is payable to the beneficiary only upon the death of the last surviving owner, except as stated in paragraph d. below.
     	 Marital account (Wisconsin only)
     If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled
     to the other 50%. If a marital account contains a payable on death designation, the POD beneficiary is entitled to the deceased
     spouse’s 50% share. However, we have no responsibility to determine the respective interests of the owner and the POD beneficiary.
     	 Tenants by the entirety (Florida only)
     A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates
     otherwise. We are not required to determine whether an account is a tenants by the entirety account before responding to a
     garnishment or other legal process. We may assert our right of setoff or security interest in a tenants by the entirety account in order
     to collect debts of either owner.
iii. “Payable on death” account
If you establish your account payable on death to one or more beneﬁciaries, the account is a “POD” account. If we receive proof you’ve
died, we will pay the balance of the account to the beneficiary or beneficiaries you designated. Multiple beneficiaries will be paid in equal
shares unless the signature card provides otherwise. We do not offer POD accounts in all states.
iv. “In trust for” (informal trust) account
If you establish your account as in trust for (“ITF”) or as trustee for one or more beneficiaries without presenting formal trust documents,
we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or
beneficiaries you designated. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We do not
offer ITF accounts in all states.
v. Convenience account
If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items. You
are solely responsible for the actions of the additional signer (grandfathered accounts only).
vi. Power of attorney
A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of
attorney, the agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the
money in the account. Do not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you
must provide a power of attorney form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to
investigate the facts relating to any power of attorney provided to us on your behalf, including whether your signature on the power of attorney
is authentic or whether the agent continues to have authority. We may follow or refuse to follow the agent’s instructions at any time, including



                                                                             11
    if we suspect fraud or abuse on your account, unless state law requires otherwise. We may also refuse an agent’s request to become a joint
    owner or a beneficiary of an account, but we have no liability to anyone if we do so. We have no liability when we follow or refuse to follow any
    instructions from an agent, for example, if your agent misuses the authority you have given them.
    vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal
    loan to you, or cash checks against it.
    viii. Representative payee/VA custodian account
    If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse
    payee or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the
    account other than the designated payments. We are not required to determine whether you deposit other funds or whether any
    withdrawals or transfers from the account are for the support of the person for whose benefit the funds are paid. This person is called the
    beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals from the account. If the
    government demands that we return deposits made after the beneficiary’s death and the account does not have enough funds to pay the
    demand, we may take the funds from any account you or the beneficiary owns.
     ix. Other fiduciary accounts
     If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve
     the right to require any documents we reasonably request to satisfy us that you are authorized to open and use the account, including
     withdrawing the funds. We do not have to permit any withdrawal from the account until we receive all requested documents. We have no
     fiduciary duties to you as the trustee, executor, guardian or conservator, or to the beneficial owners of the account.
2. Business accounts
If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any
individual director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited
liability company, partnership, or any other business, government or non-profit organization. We may rely on the accuracy and completeness
of all resolutions, signature cards and other documents you deliver to us in connection with the account. If they state that a person is
authorized to sign checks or otherwise initiate transactions on your account, that person is called a signer.
If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through
a business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married
couple to open an account as a sole proprietorship.
If you change your form of ownership or authorized signers, you must notify us when the change occurs.
A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also
authorized to sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the
proceeds will be used, even if the check is payable to the person who signed the check.
A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents
relating to accounts or other business.
We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the
account is overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts
opened with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the beneﬁts you would be eligible for had you requested your accounts to be
linked. If we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the
linked accounts. If the checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any
remaining eligible accounts to be linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not
required to notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (fiduciary), your account may receive a
financial benefit, which could be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary accounts. You
should carefully consider this decision and consult with your legal advisor if necessary.



                                                                                     12
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the
benefits from linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your
request. If accounts are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change
will affect only future statements.
Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining accounts on a single statement
does not mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all
accounts on that statement through chase.com or Chase Mobile.

G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual
Percentage Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose,
without limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and
electronic direct deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day,
which may be based on your balance (also called your present or ledger balance) or collected balance as explained in the product information
for your account. The collected balance is the balance of all deposits in your account on which we have received credit for the deposited funds
(determined by the availability schedule of our Federal Reserve Bank for checks and similar items). We reserve the right not to pay interest on
any deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound,
and interest will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day
basis. We pay interest only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount
of interest less than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more will be
rounded up to the next whole cent.

H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to
close your account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as
a garnishment, attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than
under legal process until pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released.
After we restrict your account in preparation for closing, we will not pay any additional interest on the account. We may automatically close your
account if the balance is $0 or negative. Either you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other
amounts if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks, but
we may reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account. We have
the right to advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.

I. Other Legal Terms
1. Telephone and electronic communication
We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless
the law says we must.
When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan
accounts. Your consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for
informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf
to service your accounts. Message and data rates may apply. You may contact us anytime to change these preferences, or change them on
chase.com. If you give us your email address, you agree that we may send servicing messages (such as fraud alerts and hold alerts) related to
your accounts to that address.
We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law
says otherwise.

                                                                                  13
2. Adverse claims
If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section
or we may place funds in a court (this is called an interpleader action) for resolution. If any person notifies us of a dispute, we do not have
to decide if the dispute has merit before we take further action. We may take these actions without any liability and without advance notice,
unless the law says otherwise.
3. Restricting your account; blocking or delaying transactions
There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to
comply with legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or
delay any specific withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them
pending investigation, including in one or more of the following circumstances:
    • Your account is involved in any legal or administrative proceeding;
    • We receive conﬂicting information or instructions regarding account ownership, control or activity;
    • We suspect that you may be the victim of a fraud, scam or financial exploitation, even though you have authorized the transaction(s);
    • We suspect that any transaction may involve illegal activity or may be fraudulent;
    • We are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction
      rules and anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
    • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total
withdrawals or deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply
with applicable law.
We will have no liability for any action we take under this section.
4. No waiver
If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
5. Changes to the agreement
We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes
at least 30 days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the
law requires a different method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective
on the renewal date. If we transfer your account to a different business unit within the bank, we may give notice in the same manner and
provide you a different deposit agreement to govern your account. You agree that notice of these changes may be provided to any joint owner.
By maintaining your account after the effective date of any change, you agree to the change. We are not required to send you notice of interest
rate and Annual Percentage Yield changes for variable rate accounts or notice of changes in printing fees for documents (such as checks).
We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law
and, when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
    • If you opened your account in person, it is located in the state where you opened it;
    • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time,
      it is located in that state; but if you resided anywhere else your account is located in Ohio.
Any provision of this agreement that limits the bank’s liability does not negate the bank’s duty (if any) under applicable law to act in good faith
and with reasonable care.
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. We will not be liable
for anything we do when following your instructions. In addition, we will not be liable if we don’t follow your instructions if we reasonably
believe that your instructions would expose us to potential loss or civil or criminal liability, or conﬂict with customary banking practices.
WE WILL NOT BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION
AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON AN
ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED ENDORSEMENT OR
ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE AMOUNT OF THE ITEM.
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.

                                                                                    14
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals
and fees are posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will
be retransferred to your transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be
transferred to the transaction sub-account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that
appears to have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution,
levy or similar order. We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will
continue to charge any applicable fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is
placed, but you may ask us to relink your accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal
Processing Fee or costs and expenses we incur in complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your
account, you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your
account, we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we
may charge you a Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must file any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does
not permit contractual shortening of the time during which a lawsuit must be filed to a period as short as two years, you and we agree to the
shortest permitted time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period
set forth in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable
law or this agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in
an appropriate court in the state where your account is located. If we ﬁle any lawsuit or legal proceeding that is connected in any way to
your accounts or services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either
party chooses to have disputes resolved by arbitration, the section entitled Arbitration governs the process and location of the arbitration
proceedings.
11. Pre-judgment interest rate
If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on
the judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account
is not interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by
binding arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).
This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU
AND WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT
OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE
REQUEST IT.




                                                                                 15
What claims or disputes are subject to arbitration?
Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any
related service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement
between us, or the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to
arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all
such claims or disputes, whether they arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred
to in this section as “Claims.”
The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of
arbitration, if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (customer) cancel or opt out of this agreement to arbitrate?
You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is
closed; 2) you pay us in full any outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
2. S EEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
    ACCOUNT), UNLESS ALL PARTIES AGREE;
3. BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
4. SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this
agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by
arbitration. No arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator
have authority to make any award for the benefit of, or against, any person who is not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the
Claim will be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules
of procedure governing the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party.
For purposes of arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim. (If we assign your account to
an unaffiliated third party, then “we” includes that third party.) The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator.
That organization will apply its code of procedures in effect at the time the arbitration claim is filed. If there is a conﬂict between that code of
procedures and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by
agreement of the parties (or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations,
and will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief
provided for under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the
Uniform Commercial Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else.
The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the arbitration administrator within 30
days of award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration
administrators. The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on
majority vote. Any final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.


                                                                                 16
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise
required, we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of the arbitrator and
arbitration administrator for the first two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the
arbitration organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable law.
If you consider that you are unable to afford any fees that would be yours to pay, you may request that we pay or reimburse them, and we will
consider your request in good faith.
How do I (customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS (1-800-352-5267 or www.jamsadr.com) or the AAA (1-800-778-7879
or www.adr.org). Arbitration hearings will take place in the federal judicial district that includes your address at the time the Claim is filed,
unless the parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid
or binding on us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the
assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice
prohibits us from doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors
who offer products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy
and convenience to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any third party, that decision is yours
alone, and we are not responsible for the third party’s performance or to help resolve any dispute between you and the third party. Our
employees may also receive compensation when you purchase a Chase product based on their referral.
16. Illegal activities
We strictly prohibit the use of any account to conduct transactions (including, without limitation, the acceptance or receipt of credit or other
receipt of funds through an electronic funds transfer, or by check, draft or similar instrument, or the proceeds of any of the foregoing) that
are related, directly or indirectly, to unlawful Internet gambling. The term “unlawful Internet gambling,” as used in this Notice, shall have its
meaning set forth in 12 C.F.R. Section Part 233, Section 132.2(bb). You agree not to conduct any transactions through the account that directly
or indirectly involve or are related to unlawful Internet gambling, including, without limitation, the acceptance or receipt of any funds or
deposits in connection therewith.
You also agree not to use your account for any other illegal activity. We may refuse any gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds
to the state. We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting
with a banker. We’ll mail you a letter to notify you before we transfer your funds to the state as abandoned property.
18. Our responsibility to obtain personal information
Federal law requires all financial institutions to obtain, verify, and record information that identifies each person or business who opens an
account. We require the following information or documents as a condition to your opening an account:
    • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
    • For a business account: your business name, taxpayer identification number and business address; the name, residential address, date of birth
      and Social Security number of each signer, so we can verify the signer’s identity; and documents to verify the business’s existence.
Our policies may require additional information about you or any person associated with you or with the account when or after you open the
account to assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain
information in order to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you nor any
beneficial owner of any account is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office
of Foreign Asset Control.


                                                                                        17
19. English language — Other language preferences
The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some
of our forms, disclosures and documents, including this agreement, available in languages other than English. However, many important bank
documents, and some products and services related to this account, are provided only in English. If there is any difference in meaning between
the English and non-English version of any of our documents, the English version applies and is available upon request.

Substitute Checks and Your Rights
What is a substitute check?
To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to original
checks, with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your check. You can
use it the same way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive
substitute checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have
rights under other law with respect to those transactions.
What are your rights as a consumer regarding substitute checks?
In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is
posted to your account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your
account more than once for the same check). The losses you may attempt to recover under this procedure may include the amount that was
withdrawn from your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less.
You also are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of
the substitute check, you may be able to recover additional amounts under other law.
If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive
your claim and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may
reverse the refund (including interest) if we later determine the substitute check was correctly posted.
How do you make a claim for a refund?
If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please
contact us. You must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account
statement showing that the substitute check was posted to your account, whichever is later. We will extend this time period if you were not
able to make a timely claim because of extraordinary circumstances.
Your claim must include:
    • A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
    • An estimate of the amount of your loss;
    • An explanation of why the substitute check you received is insufficient to conﬁrm that you suffered a loss; and
    • The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the
      check, and the amount of the check.

Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include transactions that you make with a debit
card or ATM card, and payments, deposits and transfers that you make by telephone, chase.com and other electronic methods. We may issue
you a card or code to initiate EFTs.

A. TYPES OF EFT SERVICES
1. ATM and Debit Cards
You may obtain an ATM card if you have a checking or savings account or debit card if you have a checking account. If you do not select a PIN
when you request your card, we will mail you a randomly generated PIN. We may deactivate any temporary ATM card when you activate your
debit card.




                                                                                      18
You can use your card as follows:
At ATMs to:
    • Withdraw cash;
    • Transfer money;
    • Check your balances;
    • Deposit cash or checks;*
    • Make payments to qualifying Chase credit cards and loans;*
    • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
When you use an Enhanced ATM, you will have access to all of your personal checking, savings, Chase Liquid® and credit card accounts,
regardless of whether the accounts are linked to your card. When linking multiple accounts to your card, one checking account and one savings
account will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only business
cards and prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card, limited-
function cards are also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that
network, and your other linked accounts may be accessible. Outside the U.S., only your primary checking account is generally accessible. We
may charge a Non-Chase ATM Fee. Balance inquiries and transfers will not incur a fee if done within 15 minutes of a withdrawal using the
same card at the same ATM. If only transfers and inquiries are performed, only one Non-Chase ATM Fee will be charged. The owner of the
ATM may also charge a fee. On some accounts, we will refund a certain number of these fees; however, if the ATM owner does not identify
these fees in the information they send to us we will not be able to automatically refund the fee. If this occurs, please contact us.
You can use your debit card (but not your ATM card):
At participating merchants to:
    • Purchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to
      make recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed.
      We may also provide the merchant or the participating network your new account number and expiration date.
    • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
    • Send or receive payments from another person, or receive payments from a business by providing your Card number to third-party
      payment services.
At participating financial institutions to:
    • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. ACH Transactions
You can send or receive electronic transfers from or to your accounts by providing another party your checking account number and our
routing number for the state where your account is located. We may transfer the funds by ACH or other similar networks. Electronic transfers
require your authorization and may take various forms, such as:
    • Direct deposits, such as employer payroll or government benefits;
    • One-time or recurring charges to your account for bill payments;
    • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may
      keep your check or return it to you.
3. Online Banking and Chase Mobile
You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your
Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on
chase.com or by downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms
for using these services when you enroll.
4. Telephone Banking
You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between
your accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN
to use the automated system. Business account holders may also use a valid Taxpayer Identification Number (TIN).



                                                                               19
5. Overdraft Protection Transfers
Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.

B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
1. Authorizations and Holds
Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount
than the authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the
purchase (such as self-service fuel).
For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental
agencies—that merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or
less than your actual purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your
balance. We will pay the purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
2. Overdrafts
For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t
authorize an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an
Insufficient Funds Fee. For business accounts, if you have notified us NOT to pay overdrafts we generally won’t authorize a debit card
transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other
transaction overdraws your account, we will assess fees described in the General Account Terms and the Fee Schedule.
3. Canceling Your Card
We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
4. Our Right to Refuse Transactions
We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be
fraudulent, suspicious or illegal activity.
5. Foreign Exchange Transactions
The exchange rate applied to card transactions that occur in a different currency will be selected by the network that processes the transaction.
The network will select from the range of rates available in wholesale currency markets or a rate mandated by the government that issues or
controls the currency in that country on the date it processes the transaction. This rate may be different from the rate the network receives,
may include a spread, commissions, and other costs that we, our affiliates or vendors charge in providing that exchange to you, and will be less
favorable than the exchange rate for institutions that is usually quoted in the newspaper or online services. The processing date on which the
exchange rate is applied may differ from the date you used your card.
We will add an Exchange Rate Adjustment Fee to the amount the network charged us for foreign currency transactions.
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your
primary checking account.
    • If you select Debit, you must also enter your PIN.
    • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
    • Choose an ATM that is well lit.
    • Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and find
      another machine.
    • At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and
      lock your doors.
    • Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
    • As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
    • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy
      area and immediately contact the police.



                                                                                20
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
    • Change your PIN every few months by visiting a branch. Use a PIN that others can’t easily ﬁgure out. For example, don’t use your birthday.
    • To change your PIN (or if you forget your PIN), visit any Chase branch or request a new PIN at chase.com.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner
we can take precautions to ensure your card isn’t misused.

C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
To protect your balance, we place daily dollar limits on ATM withdrawals and card purchases, even if your available balance is higher than the daily
limit. We provided your card limits when we gave you your card.
However, we may:
    • Allow transactions that exceed your limits.
    • Temporarily reduce your limits without notice, for security purposes.
    • Change your limits (we’ll notify you if we do).
Your ATM withdrawal limits may be different depending on which type of ATM you use:
    • When you use a Staffed ATM, the following limitations apply and are separate from all other limits:
           For personal accounts: You can withdraw up to $3,000 each day. This separate limit does not apply to a Privileges card.
           For business accounts: Each cardholder can withdraw up to $3,000 each day from all linked accounts of each business. This
           separate limit does not apply to an Associate card.
    • When you use an Enhanced ATM, the following limitations apply:
           For personal accounts: All withdrawals made with any of your ATM, debit or prepaid cards count toward every card’s daily
           withdrawal limit.
           For business accounts: All withdrawals made with any cardholder’s ATM or debit cards for the same business count toward every
           card’s daily withdrawal limit.
    • When you use non-Chase ATMs and Chase ATMs that are not Enhanced, you can withdraw up to the card’s daily withdrawal limit.
      Withdrawals using other cards will not count toward that card’s daily withdrawal limit.
You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
Your card will be restricted if we consider your account to be inactive or dormant.

D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction.
However, for certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly
statements, unless your account is considered inactive.
To confirm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number
or address at the end of this agreement.
For personal accounts only, the following procedures apply:
We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
the following:
    • Your name and account number;
    • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
    • The amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However,
if we need more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within
10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our


                                                                                   21
investigation. If you opened your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to
20 business days. If you opened your account less than 30 days before the date of the suspected error or the transaction occurred at a point-
of-sale location or outside the U.S., the 45-day period is extended to 90 days.
If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10
business days, we may not credit your balance.
We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you
a written explanation. You may ask for copies of the documents that we used in our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so. For example, we
are not required to process a claim if you don’t notify us within 30 days after we send or make available a statement showing the transaction,
to give provisional credit, or to finalize the claim during the periods stated above.

F. OUR LIABILITY FOR FAILURE TO COMPLETE TR ANSACTIONS
If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages.
However, we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or
device does not have enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant
authorizes an amount greater than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We
are not liable for failure to complete a transaction on a business account if we send you notice that the transaction was not completed.

G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the
amount and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only
when the payment would differ by more than a certain amount from the previous payment or when the amount would fall outside certain
limits that you set.
You can stop a recurring payment by telephone, chase.com, Chase Mobile or at a branch before the scheduled payment date by providing us
sufficient information for the type of payment.
1. If you provided your card number for the preauthorized transfer, you must give us the exact card number. We will close the card and open a
    new one to replace it.
2. If you provided your account number and routing number (ACH direct debit) for the preauthorized transfer, you must give us your account
    number and the exact name of the payee. We will also need the exact amount of the payment, a range of amounts or an instruction to
    block all payments from the named payee. We may refuse a payment to a payee with a similar name that we believe to be the same payee;
    however, we are not liable if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee
    than the stop payment you placed, contact us before the end of the business day so we can try to refuse payment.
  Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
  For business accounts, your ACH stop payment will either be effective:
      • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
      • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
        account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
        Renewal Fee, unless you notify us not to renew by following the instructions in the statement.
3. If you set up your recurring bill payments or transfers through chase.com, you can cancel pending and future payments on chase.com or Chase Mobile.
4. If you previously set up recurring account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the
transfer is scheduled, and we still pay, we will be responsible for your losses or damages.

H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
    • As necessary to complete transactions;
    • In connection with the investigation of any claim you initiate;
    • To comply with government agency, arbitration or court orders;
    • With your written permission;
    • As permitted by our Privacy Notice.

                                                                                   22
I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible
losses to a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you
do NOT tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped
unauthorized transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did
not make, tell us right away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not
get back any money you lost after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1. To assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements
    and reports reasonably requested by us;
2. To notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3. That by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your
    birthday as your PIN), you will be responsible for all authorized and unauthorized transactions;
4. That all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us notice of
    unauthorized items within 30 days, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet,
if you notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where
you have given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days
(30 days for business accounts).

J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.

K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions
that are not covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms
or by separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements
and disclosures.

Account Alerts and Text Banking
If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms
of the Online Service Agreement control the terms of these services instead.
    • We may use a telephone number, email address or other delivery point we have in our records for you or other contact information that
      you provide to us for these services so we can send you certain information about your account. You may be automatically enrolled to
      receive certain Account Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or
      speak to a Telephone Banker.
    • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you.
      Delivery of alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider;
      technology failures; and system capacity limitations.
    • We do not charge for Account Alerts or text banking, but message and data rates may apply. To cancel text banking services,
      send STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.


                                                                                 23
    • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official
      record of your account. Anytime you review your balance, keep in mind it may not reﬂect all transactions, including recent debit card
      transactions or checks you have written.
    • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or
      confidential information about you, such as account activity or the status of your account.
You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed
delivery, misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer
a loss, cost or expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable
laws, you have to pay that amount to us.

Funds Availability Policy
For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct
deposits and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other
deposits, the funds are available on the first business day after the day we receive your deposit.
In most cases when you deposit checks drawn on a Chase account:
    • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
    • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
Once funds are available, you may withdraw them or use them to pay checks and other items.
For Chase Analysis Business Checking (with or without Interest):
    Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available
    on the day we receive your deposit.
    Next business day availability: Funds from the following deposits are available on the first business day after the day we receive your deposit:
    • U.S. Treasury checks that are payable to you;
    • Checks that are drawn on us.
    • The following items, if you make the deposit in person to one of our employees:
       a. S tate and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
           branch upon request;
       b. C ashier’s, certified, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
           branch upon request;
       c. Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
    Second business day availability: Funds from all other deposits are available no later than the second business day after the day we
    receive your deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
When Your Deposit Is Received:
If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is
not a business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
    • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
    • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time (8 p.m. Pacific Time). For ATMs with an earlier cutoff, the
      ATM screen will notify you of the cutoff time.
    • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits
      no later than the next business day.
    • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a
      night depository when those branches are closed will be considered received on the next business day when the branch is open.
    • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the
      Chase-By-Mail facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.




                                                                                        24
Longer Delays May Apply:
    For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make
    all of the funds that you deposited by check available by the first business day after the day of your deposit. Funds may not be available until
    the second business day after the day of your deposit. However, at least the first $200 of these deposits will be available on the first business
    day after the day of your deposit. If you will need the funds from a deposit right away, you should ask us when the funds will be available, but
    further review of the deposit after we receive it may still result in delayed availability.
    For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
       •   We believe a check you deposited will not be paid;
       •   You deposited checks totaling more than $5,000 in any one day;
       •   You redeposited a check that has been returned unpaid;
       •   You have overdrawn your account repeatedly in the last six months; or
       •   There is an emergency, such as failure of communications or our systems.
    If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
    If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we
    will tell you then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
    business day after we decide to take that action.
Special Rules for CDs and Retirement Money Market Accounts:
Generally, funds you deposit will be available within one business day except when you deposit checks that total more than $5,000 in a business day. The
amount exceeding $5,000 will be available no later than the seventh business day after the day of your deposit. However, we are not required to let you
withdraw principal from a CD before it matures.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the first 30 days your account is open:
    • Funds from deposits of the ﬁrst $5,000 of a business day’s total deposits of cashier’s, certiﬁed, teller’s, traveler’s, and federal, state, and
      local government checks will be available on the ﬁrst business day after the day of your deposit if the deposit meets certain conditions.
      For example, the checks must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of
      your deposit. If your deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the ﬁrst
      $5,000 will not be available until the second business day after the day of your deposit; and
    • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already
in your account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                    25
Privacy Notice
                                                                                                                     Rev. October 2014


   FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

   Why?             Financial companies choose how they share your personal information. Federal law gives
                    consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect,
                    share, and protect your personal information. Please read this notice carefully to understand what we do.

   What?            The types of personal information we collect and share depend on the product or service you have with us. This
                    information can include:
                    • Social Security number and income
                    • account balances and transaction history
                    • credit history and payment history
   How?             All financial companies need to share customers’ personal information to run their everyday business. In the
                    section below, we list the reasons financial companies can share their customers’ personal information; the
                    reasons Chase chooses to share; and whether you can limit this sharing.

   Reasons we can share your personal information                                                Does Chase          Can you limit
                                                                                                 share?              this sharing?
   For our everyday business purposes – such as to process your transactions, maintain your             Yes                  No
   account(s), respond to court orders and legal investigations, or report to credit bureaus
   For our marketing purposes – to offer our products and services to you                               Yes                  No
   For joint marketing with other financial companies                                                   Yes                  No
   For our affiliates’ everyday business purposes – information about your transactions                 Yes                  No
   and experiences
   For our affiliates’ everyday business purposes – information about your                              Yes                 Yes
   creditworthiness
   For our affiliates to market to you                                                                  Yes                 Yes
   For nonaffiliates to market to you                                                                   Yes                 Yes

   To limit    • Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance, first dial
   our sharing    711 or
                    •   Visit us online: chase.com/privacypreferences
                    Please note:
                    If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice.
                    When you are no longer our customer, we continue to share your information as described in this notice.
                    However, you can contact us at any time to limit our sharing.

   Questions? Call 1-888-868-8618 – our menu will prompt you through your choice(s). For operator relay assistance,
                    first dial 711.




                                                                   26
 Page 2

 Who we are
 Who is providing this notice? The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                               located at the end of this document.

 What we do
 How does Chase protect               To protect your personal information from unauthorized access and use, we use security measures that
 my personal information?             comply with federal law. These measures include computer safeguards and secured files and buildings.
                                      We authorize our employees to get your information only when they need it to do their work, and we
                                      require companies that work for us to protect your information.
 How does Chase collect               We collect your personal information, for example, when you
 my personal information?             • open an account or make deposits or withdrawals from your account
                                      • pay your bills or apply for a loan
                                      • use your credit or debit card
                                      We also collect your personal information from others, such as credit bureaus, affiliates, or other companies.
 Why can’t I limit all sharing?       Federal law gives you the right to limit only
                                      • sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                      • affiliates from using your information to market to you
                                      • sharing for nonaffiliates to market to you
                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
 What happens when I limit     Your choices will apply to everyone on your account.
 sharing for an account I hold
 jointly with someone else?

 Definitions
 Affiliates                           Companies related by common ownership or control. They can be financial and nonfinancial companies
                                      •  ur affiliates include companies with a Chase or J.P. Morgan name and
                                        O
                                          financial companies such as J.P. Morgan Securities LLC
 Nonaffiliates                        Companies not related by common ownership or control. They can be financial and nonfinancial
                                      companies.
                                      • N onaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                          membership clubs
 Joint marketing                      A formal agreement between nonaffiliated financial companies that together market financial products or
                                      services to you.
                                      •   Our joint marketing partners include categories of companies such as insurance companies

 Other important information
 State Laws:
 VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint
 marketing, we will only disclose your name, contact information and information about your transactions.
 NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our
 Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio, TX 78265-9752.
 For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject
 line. You may also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General,
 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
 CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described
 on page 1. CA residents are provided a CA notice for additional choices.


Who is providing this notice?
JPMorgan Chase Bank, N.A.       Chase Insurance Agency, Inc.     Chase Bankcard Services, Inc.
J.P. Morgan Securities LLC      Chase Bank USA, N.A.
Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.



                                                                            27
How to Contact Us:
Personal Accounts:

Main phone number:                             1-800-935-9935
Spanish:                                       1-877-312-4273
International calls:                           1-713-262-1679
Website:                                       chase.com
Business Accounts:

Main phone number:                             1-800-242-7338
Spanish:                                       1-888-622-4273
International calls:                           1-713-262-1679
Website:                                       chase.com/business

Chase Private Client:
Main phone number:                             1-888-994-5626
International calls:                           1-405-235-4847
Website:                                       chase.com/privateclient

Chase Mobile or Online Banking:                1-877-242-7372

Deaf and Hard of Hearing:

Operator Relay calls:
       Personal Accounts:                      1-800-935-9935
       Business Accounts:                      1-800-242-7338
Direct TTY calls:                              1-800-CHASETD (1-800-242-7383)

All Written Correspondence:	JPMorgan Chase Bank, N.A.
                             PO Box 659754
                             San Antonio, TX 78265-9754

Electronic Funds Transfers (EFTs):	In case of errors or questions about your EFTs, or if
                                    you believe your debit card has been lost or stolen,
                                    call us at 1-866-564-2262 or write:
	Chase
                                    PO Box 659809
                                    Internal Mail TX3-7849
                                    San Antonio, TX 78265-9109




JPMorgan Chase Bank, N.A. Member FDIC                                                       Catalog REDAA1117
© 2017 JPMorgan Chase & Co.                                                                 Effective 11/12/2017
   EXHIBIT J
TO LAURA DECK
 DECLARATION
Deposit Account Agreement
Privacy Notice
How to Contact Us
Important legal information, disclosures and terms you should know




Issue Date:

MAY 2018
Table of Contents
DEPOSIT ACCOUNT AGREEMENT................................................................................................ 2

     General Account Terms......................................................................................................... 3
         A. Deposits and Checks You Cash..............................................................................................3
         B. Checks, Withdrawals, Transfers and Other Account Charges...........................................4
         C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest.......................7
         D. CDs.............................................................................................................................................8
         E. Statements, Notice of Errors, and Other Notices................................................................9
         F. Forms of Account Ownership...............................................................................................10
         G. Interest on Checking and Savings Accounts......................................................................13
         H. Closing Your Account............................................................................................................ 13
         I. Other Legal Terms................................................................................................................. 13

     Substitute Checks and Your Rights..........................................................................................18

     Electronic Funds Transfer Service Terms...............................................................................18
         A. Types of EFT Services............................................................................................................18
         B. Important Information and Agreements about Your Card..............................................20
         C. Limitations on Transfers, Amounts, and Frequency of Transactions.............................21
         D. Receipts and Statements......................................................................................................21
         E. In Case of Errors or Questions about Your Electronic Funds Transfers.........................21
         F. Our Liability for Failure to Complete Transactions...........................................................22
         G. Preauthorized (Recurring) Transfers and Stop Payments................................................22
         H. Disclosure of Account Information to Third Parties.........................................................22
         I. Notice of Your Rights and Liabilities....................................................................................22
         J. Fees..........................................................................................................................................23
         K. Services Not Covered by This Part; Separate Agreements..............................................23

     Account Alerts and Text Banking.............................................................................................23

     Funds Availability Policy............................................................................................................24

PRIVACY NOTICE.................................................................................................................................26

HOW TO CONTACT US.................................................................................................... BACK COVER
Welcome to Chase
Thank you for opening your account with Chase; we look forward to serving you. Please keep this agreement for answers when you need them.

About this Booklet
This booklet (may also be referred to as Account Rules and Regulations) contains the following three sections.


Deposit Account Agreement
This section is your Deposit Account Agreement, or contract, with us.
The Deposit Account Agreement also includes these separate documents that pertain to our personal and business accounts:
    • Rates for interest-bearing accounts
    • Personal accounts:
          --Consumer Banking Products: Additional Banking Services and Fees (including our Fee Schedule)
         --Chase Private Client Products: Deposit Products and Services
    • Business accounts:
         --Additional Banking Services and Fees (including our Fee Schedule)
    • Any additional disclosures, such as amendments or agreements, that we provide to you either when you open your account or when we
      change the terms of your account.

Privacy Notice
The Privacy Notice explains how we keep information about you private and secure, and what choices you have pertaining to how we use your
information.

How to Contact Us
We’re always here for you. The back cover of this agreement shows how to reach us.




                                                                                1
Deposit Account Agreement
This agreement is the contract that governs your account.
Whether you have a personal or business deposit account, this document is the basic agreement between you and us (JPMorgan Chase
Bank, N.A. or “Chase”). By signing a signature card or submitting an account application, or by using any of our deposit account services,
you and anyone else identiﬁed as an owner of the account agree to the terms in this agreement. Customers of some of our business
groups, such as Corporate Banking, will get a different agreement and their accounts will be governed by that agreement, not this one. If
you have a product that is not a deposit account, such as a prepaid card or credit card, this agreement does not apply to that product. Also,
other products or services, such as online banking or retirement accounts, may have additional agreements. A more specific agreement
takes precedence over this one.
This agreement also refers to and includes other disclosures we may provide to you, including (1) product information, (2) rate information,
(3) banking services and fees, and (4) other disclosures, agreements, and amendments that we may provide to you. All may contain information
on fees that apply to your accounts.
DEFINITIONS:
     Here are some important terms that we use throughout this agreement:
     Account: Any deposit account, such as a checking or savings account, you have with us that is covered by this agreement.
     ACH (Automated Clearing House): An electronic deposit to, or withdrawal from, your account that we receive or send through the
     “automated clearing house” network. Common examples include a direct deposit of payroll and a one-time or recurring payment to a
     utility company.
     ATM (Automated Teller Machine): An electronic device that provides many of the same services as a teller, including withdrawals
     and deposits.
     Available balance: Your previous day’s balance plus any pending credit transactions (excluding pending debit card purchase returns),
     such as ACH direct deposits minus:
          • Pending charges such as debit card purchases, electronic payments or other transactions that we are legally obligated to pay or
            have already paid,
          • Amount of deposits that are not yet available for withdrawal under our Funds Availability Policy,
          • Any holds on your balance, such as holds on funds to comply with court orders or other legal requirements.
     Business day: Every day except Saturdays, Sundays and federal holidays. Some branches may close on a business day due to an
     emergency or to observe a state holiday.
     Check: A written order to pay a specific amount of money drawn on, payable through, payable at or processed by a bank or other
     depository institution. If a check is sent or returned as an electronic image or as a substitute check, it is still considered a check.
     Debit card transaction: Any purchase or bill payment using your debit card. A debit card transaction may be either an everyday
     (not recurring) purchase transaction or a recurring payment, such as a monthly bill.
     Direct deposit: An automatic electronic deposit made through the ACH network to your account by someone else, such as an employer
     issuing payroll or a government paying benefits.
     Hold on your account: Any amount of money that is in your balance but that you cannot withdraw because of delayed funds
     availability, a court order or other reasons. A hold may be placed for more than your balance.
     Item: Any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase, fee, charge or other amount that is
     added to or subtracted from your balance.
     Overdraft/Overdrawn: A negative balance, or the amount by which all the items presented to us on a business day exceed the
     available balance.
     PIN: A four-digit personal identification number that you either select or request us to randomly generate and mail to you. A PIN is
     needed to have full use of a debit card and ATM card.




                                                                                 2
General Account Terms
A. Deposits and Checks You Cash
1. Direct deposits; notice of electronic deposits
When we receive an electronic deposit to your account, the only notice you will receive from us is on your next statement. You may visit chase.com or Chase
Mobile® and use Account Alerts, or call us to confirm that we have received a deposit.
If the bank that sent an electronic deposit to your account tells us it was a mistake, or was intended for another customer or account, we may deduct the
amount from your balance without investigating.
2. Endorsements
An endorsement is a signature, stamp or other mark made on a check to transfer the check to another person. If a check you deposited doesn’t
have your endorsement, we may endorse it for you or treat the check as if we had endorsed it. Either way, the effect will be as if you had
endorsed the check. Also, any deposited check that appears to contain your stamped or facsimile endorsement will be treated as if you had
actually endorsed it. We are not bound by any conditional or restrictive endorsements on a check you cash or deposit, or by any endorsement
“without recourse.”
3. Endorsement requirements
To help ensure that checks you deposit or cash will be processed timely, your
endorsement (and any other endorsement supplied by a co-payee) must be in
the 1½ inch area that starts on the right side as viewed from the back. Payee or
customer information must not be on any other part of the back of the check (look
at the diagram):
If you don’t endorse your check properly and it causes us a loss, cost or expense,
you have to pay that amount to us.
4. Deposit records and receipts
We may rely on the account number on any deposit slip or similar record we receive, even if that account number is associated with a name
that’s different from the name you’ve provided. It’s not our responsibility to detect any inconsistency between the account number you provide
and the name.
If you make a deposit, we may provide a receipt, but the amount on your deposit receipt is based entirely on the deposit slip you complete. We
may confirm the funds you deposit and, after review, may adjust your account for any errors including any errors on your deposit slip.
If we give you a receipt for a CD that you decide not to open or we give you a receipt for a deposit that you then cancel, the receipt is void and
you may not claim those funds.
5. Night depository and large cash deposits
Any of our employees may open and count any deposit that a teller didn’t count in front of you, including night depository deposits and large
cash deposits, and you agree not to dispute that employee’s determination of the amount you deposited.
If you use our night depository, you are responsible for any disappearance, theft or loss of any envelope, bag or money before we issue a
written receipt for the deposit.
6. Our right to refuse deposits
We may refuse a deposit, or part of a deposit, at any time. We also may refuse a deposit after initially accepting it. We can reverse any
amount we’ve added to your balance for a deposited check and send the check on a collection basis even after we’ve taken physical
possession of the check. We will not be liable to you for refusing a deposit, even if it causes us to decline any transactions you have already
made. If we refuse a deposit, we may take a check on a “collection basis,” which means we won’t add funds to your balance until we’ve
actually been paid for the check.
7. When you can withdraw funds you’ve deposited
Generally, for checking and savings accounts, you may withdraw funds the next business day after the business day you deposit them. But in some
cases you may not. Please see the Funds Availability Policy for details.
If funds from a deposit become available and you can withdraw them, that does not mean the check or other item you’ve deposited is “good,” has
“cleared,” or has been paid by the paying bank. It’s possible that the item will be returned unpaid months after we’ve made the funds available to
you and you’ve withdrawn them. No one, including our employees, can guarantee to you that a check will not be returned.




                                                                                        3
8. Transactions in a foreign currency
Any transaction we conduct for you in a foreign currency, such as sending or receiving a wire transfer to or from another country, depositing
a foreign check, or exchanging foreign currency in our branches, will use an exchange rate. Currency exchange is only available at a limited
number of branches and in certain currencies. The exchange rate we use may include a spread, commissions, or other costs that we, our
affiliates, or our vendors may charge in providing foreign currency exchange to you. The exchange rate will vary depending upon the type of
transaction being conducted, the dollar amount, the type of currency, the date and time of the exchange, and whether the transaction is a
debit or credit to your account. The exchange rate you pay will be less favorable than the exchange rate for institutions that is usually quoted
in newspapers or online services.
We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign currency. We may accept those
checks on a collection basis without your specific instruction to do so. We can reverse any amount we’ve added to your balance and send the
check on a collection basis even after we’ve taken physical possession of the check. Our Funds Availability Policy does not apply to any foreign
check, whether we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a foreign currency will be
determined at the exchange rate for such items that’s in effect when we’re paid for the check. If a check is returned later for any reason, we will
subtract the amount of the check and any charges from other banks from your balance. We will use the applicable exchange rate in effect at
the time of the return, which may be different from the exchange rate originally used for the deposit.
9. Depositing substitute checks
A substitute check is a copy of a check that is the legal equivalent of the original check. You may receive a substitute check, such as when a check you
deposited is returned unpaid. If you deposit a substitute check and we suffer a loss, cost or expense as a result, you will have to pay us that amount.
10. Depositing remotely created checks
A remotely created check is created by the payee and not signed by the account holder. It states that the account holder authorized the check.
If you deposit a remotely created check, you guarantee it was authorized by the account holder for payment in the amount it shows.
11. Our responsibility for collecting deposits
If you deposit or cash a check, or we send one for collection, we act only on your behalf. Our only responsibility is to exercise reasonable care.
We will not be liable for the lack of care of any bank or third party we use to collect checks, or for checks lost during shipping. We may send
checks to any bank or to the entity on which the check was written in our customary manner. We may have agreements with other banks
regarding times and methods for collecting or returning items.
If we lose a check, you agree to use reasonable efforts to help us locate or replace it.
Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to determine whether any check you deposit or
cash is forged, counterfeit, altered, improperly endorsed or otherwise improper.
12. Our right to charge back deposited or cashed items
If you deposit or cash a check or other item and (1) the paying bank returns it to us unpaid; (2) the paying bank or the issuer of a check demands that
we repay them because the check was altered, forged or unauthorized, is missing a signature or endorsement, or has a forged endorsement; or (3)
the sending bank or the originator of an item demands that we return the item because it was unauthorized, sent to the wrong account number or
procured by fraud, we may pay the return or demand, and subtract the funds from your balance. If we have reason to believe that any of the events in
the previous sentence has occurred or may occur or that the check or other item should not have been paid or may not be paid for any other reason,
we may place a hold on the funds or move them to a non-customer account until we determine who is entitled to them. If a deposited or cashed item
is returned, we will charge you a Deposited Item Returned Fee or a Cashed Check Returned Fee.
If you deposit a check or other item in your trust account (including any attorney trust account) and it is returned, we may charge your trust
account or an account in your name, or charge part of the check to each, even if you have already withdrawn the funds.

B. Checks, Withdrawals, Transfers and Other Account Charges
1. Withdrawals and transfers from your account
We may subtract from your balance the amount of any check or other item that you or any person you authorize created or approved. We
may require you or any person you authorize to provide us with identification, documentation or information that’s acceptable to us before
allowing the transaction.
2. Checks and other documents you use
We’re not responsible for losses or delays that result from improper printing on checks or other account documents that you obtain through
someone other than us. We may refuse to accept for deposit or to pay checks that we cannot process or photograph using our customary
equipment.




                                                                                     4
3. Protecting your checks
You must protect your checks and other account documents and information from theft and unauthorized use. You must write your checks in a
way that prevents someone else from completing, altering or adding to them without your authorization. If you become aware that any checks
or other documents and information, such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of
these things, such as leaving your checks where they can easily be stolen, we are not responsible for any losses that may result.
4. Incomplete, future-dated, conditional or stale-dated checks
You agree not to write a check that’s incomplete or tries to limit the time or method of payment with a condition, such as “Void after 180
days” or “Valid only for $1,000 or less.” We have no duty to discover, observe or comply with such checks. If we pay a conditional check, the
conditions do not apply to us. We may choose to pay or not to pay a stale-dated check (dated more than six months before it is presented),
regardless of how old it is. If we pay it, you will be responsible for the check. We may pay any future-dated check submitted for payment.
5. Multiple signatures
We are not required to comply with any multiple-signature requirement, either on personal or business accounts, even if your signature card
specifies that multiple signatures are required or you have otherwise instructed us to do so. A multiple-signature requirement is for your
internal control purposes only.
6. Facsimile signatures
We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile or computer-generated signature, or
provide a signature card authorizing any such signature, you will be solely responsible for any check bearing a similar signature, regardless of
your negligence or whether the signature was the same one you previously used.
7. Check cashing
If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we may charge them a fee or refuse to cash
it. We may also require that they provide us identification we deem acceptable.
8. Large cash withdrawals
We may place reasonable restrictions on when and how you make any large cash withdrawal. We may also require that you sign a document
releasing us from any liability if you are robbed or assaulted. We may refuse the withdrawal request if you do not agree with these conditions.
9. Review of checks and signatures
Check payment is highly automated, and we pay millions of checks every day. Although we inspect some checks, you agree that reasonable
commercial standards don’t require us to do so. If we return a check because we believe it doesn’t match your signature on file with us, we’re
not liable to you even if you authorized the check. If the numeric amount on a check doesn’t match the amount written out in words, we may
select either one when paying it. We have no duty to prevent a check from being presented more than once.
10. Notice that a check has been deposited or cashed
If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we may place a hold on your account
for the check amount, which may cause other items to overdraw the account. If the amount of the check identified in the notice exceeds your
balance at the time we receive the notice, we may notify the other bank of that fact.
11. Account numbers on funds transfers
If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved in the transfer may rely on any bank
number or account number you provide. If the funds transfer instruction gives both a bank number or account number and a name, and the
name identifies a different person from the bank or account owner identified by number, we and other banks that handle the funds transfer may
still rely exclusively on the number. We have no duty to detect any inconsistency between the bank number or account number and the name.
12. Fees
You agree to pay all fees applicable to your account. We provided you a schedule of fees when you opened your account, and we will notify you
of any changes. We may subtract these fees from your balance, even if the fee makes your balance negative.
13. Stop payments on a check
If you request us to stop payment on a check, we will charge either a Stop Payment Fee or an Online or Automated Phone Stop Payment Fee
depending on how you request your stop payment. However, your stop payment will not be effective if we have already certified, paid or
otherwise become responsible for the check. For example, we can’t stop payment on a check we’ve already cashed or a deposited check
where the funds have already been withdrawn. Refer to the Electronic Funds Transfer Service Terms for how to place a stop payment on recurring
electronic payments.




                                                                                 5
You may request a stop payment by calling us, in person, or through chase.com or Chase Mobile. So we can identify the item, you must give us the
exact account number and either:
    • The exact check number or a range of check numbers
    • The payee name and the exact amount of the check
    • The payee name and range of amounts of the check.

Generally, we will complete your request as soon as we receive your instructions.
For personal accounts, your stop payment request lasts for one year even if the check is presented more than once unless you cancel your stop
payment request. However, you may place a new stop payment order, which will be effective for one calendar year from the day you place the
additional order. An additional fee will be charged.
For business accounts, you may place a stop payment for either:
    • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
      account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment-Automatic
      Renewal Fee, unless you notify us not to renew by following the instructions in the statement, or
    • One calendar year (this option is not available for stop payments initiated on chase.com).

We may send you a written confirmation of your stop payment. We may rely on the information in the confirmation unless you notify us
immediately of any errors. When the stop payment order expires, we may pay the item and have no duty to notify you.
We are not required to accept a stop payment on a cashier’s check, teller’s check (official check) or certified check, unless you provide us a
sworn statement—in a form we deem acceptable—that the check is lost, stolen or destroyed. After you place a stop payment, we are not
required to refund the check amount or issue a replacement check until at least 90 days after the issue date. We are not required to refund the
check amount or issue a replacement check if the check is presented for payment within 90 days after the issue date.
14. Limits on savings account withdrawals
Federal regulations limit the number of withdrawals and transfers out of your savings account. In this agreement, a savings account means an
account with limited withdrawal privileges, including a money market account. During any monthly statement period, you may make no more than
six withdrawals or transfers (for example by check, ACH, telephone, Internet or Overdraft Protection transfer) out of these accounts. However,
this limit does not apply to withdrawals made at a branch or at an ATM, by mail (by check payable and mailed to you) or by messenger. If we
don’t send a monthly statement, a monthly statement period means a calendar month. We are required to ensure that you comply with this limit.
If you exceed this limit after we’ve notified you of a violation, we will change your account to one we choose that doesn’t limit withdrawals, and
it may be an account that pays less or no interest. For Retirement Money Market accounts, we may either refuse or delay any withdrawal request
that violates these requirements.
15. Savings Withdrawal Limit Fee
If you make more withdrawals or transfers out of your savings account than your account terms permit in a monthly statement period, we will
charge a Savings Withdrawal Limit Fee. This fee is based on all withdrawals and transfers, not only those that are limited by federal regulation.
16. Our right to require advance notice of withdrawals
For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to require seven days’ prior written notice of withdrawal.
17. Death or incompetence of account owner or sole signer
Tell us immediately if any account owner dies or is declared incompetent by a court. We may act as if all owners are alive and competent until
we receive notice otherwise.
After we receive notice of death or incompetence, we may freeze your balance, refuse to accept transactions, and reverse or return deposits.
We are also not required to release your funds until we receive any documents we reasonably request to verify your death or incompetence,
as well as who is entitled to the funds. If we have any tax liability because of paying your balance to your estate, the estate will be responsible
for repaying us the amount of that tax. If an account owner authorizes any transaction, but it’s not presented for payment until after that owner
dies, we are authorized to pay the transaction. If you owe us a debt at the time of your death, we are authorized to exercise our right of setoff
(our right to apply funds in one account to the debt associated with another account) or security interest rights against the funds credited to
your balance after your death. We have these rights even if a surviving joint owner, a “payable on death” payee, or a beneficiary of an “in trust
for” or “trustee for” account has rights to the account.
After we receive notice of death or incompetence of the sole signer on a business organization’s account, we may freeze the account balance,
refuse to accept transactions, and reverse or return deposits. We are also not required to release the organization’s funds until we receive any
documents we reasonably request to verify the death or incompetence of the signer and to establish a new person’s authority to act on behalf of
the organization in transacting on or closing the organization’s account.

                                                                                       6
C. Overdrafts and Fees; Overdraft Protection; Setoff and Security Interest
1. Overdrafts
We may pay or decline to pay any item if your available balance is less than the amount of that item plus all other items received but not yet
paid. We will decline any requested ATM withdrawal unless your available balance at the time is equal to or more than the amount of the
requested withdrawal. Even if we’ve paid overdraft items before, we are not required to do it in the future. Special rules for everyday debit
card transactions are described in the Electronic Funds Transfer Service Terms. We rely on the transaction coding sent to us by the merchant or other
third party in determining whether the transaction is “everyday” or recurring.
We look at your balance only once to decide if the item would cause an overdraft.
Generally, for each business day, we will first add deposits to your account. Second, we will subtract wire transfers, everyday debit card
transactions, online banking transactions, ATM withdrawals, teller cash withdrawals, and checks you wrote that are either cashed or deposited
at a teller station by a Chase employee, in the order in which they are authorized, withdrawn, cashed or deposited. Lastly, we will subtract all
other items, including checks you wrote that are either cashed or deposited at an ATM, starting with those having the highest dollar amount
and moving to the lowest. We reserve the right to use a different order in certain states.
It’s your responsibility to avoid overdrawing your account.
2. Your responsibility to repay overdrafts
You must immediately pay the amount of any overdraft along with any fees that apply. If you don’t, you may be charged additional fees or
interest. We also may report you to consumer reporting agencies, close your account, or both. This could affect your ability to open accounts
with us or other banks in the future.
You authorize us to use the money from any subsequent deposits to your account to pay any overdraft and resulting fees. Subsequent deposits
include any federal or state benefit payments that you choose to deposit in any account (including direct deposit of Social Security benefits).
You understand and agree that if you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time.
You agree to pay all costs and expenses we incur in collecting any overdraft. We may still pursue collection of the amount you owe (including
suing you) after it is charged off.
3. Insufficient Funds, Returned Item, and Extended Overdraft fees
We may charge a fee for any item presented on a business day when your account is overdrawn, whether or not we pay the item. If we pay it,
we will charge an Insufficient Funds Fee. If we return it, we will charge a Returned Item Fee. The fee will be listed as a Returned Item Fee if we
initially decide to return the item but later decide to pay it. Special rules for everyday debit card transactions are described in the Electronic
Funds Transfer Service Terms.
We may limit the number of Returned Item and Insufficient Funds Fees we charge for a business day. We will charge an Extended Overdraft
Fee for any overdraft balances that you haven’t repaid promptly, we may charge interest for any overdraft, or we may do both.
Refer to your Fee Schedule for information about what fees apply and how fees are calculated for your account.
4. Overdraft Protection
Overdraft Protection allows you to link one of your accounts as your backup account to your checking account to help pay an overdraft. If your
checking account does not have enough money, we will use the available funds from your backup account to authorize or pay transactions.
Establishing or Canceling Overdraft Protection: Any owner of both the checking account AND the backup account may enroll in
Overdraft Protection without the consent of other owners. Any owner of the checking account OR the backup account may cancel Overdraft
Protection without the consent of other owners. A backup account can provide Overdraft Protection for more than one checking account, but
a checking account can have only one backup account. A personal checking account may be linked to a Chase personal savings account; and
a business checking account may be linked to a Chase business savings account or a business line of credit in good standing. We may cancel
your Overdraft Protection service at any time by sending you written notice. Your request to add or cancel Overdraft Protection will become
effective within a reasonable time after approval.
Transfers: We will make one Overdraft Protection transfer per business day. If you have enough available funds in your backup account,
we will automatically transfer enough to bring your checking account balance to zero. If you do not have enough available funds in your
backup account to bring your checking account balance to zero, but you have enough available funds to pay one or more transactions and/or
your previous day’s negative balance, we will transfer that amount. If the amount transferred does not bring your checking account balance
to zero, your checking account will become overdrawn and you may be charged Insufficient Funds or Returned Item Fees. If we authorize your
transaction, we will leave the funds in your backup account until we pay the transaction, which may take several days. However, if you use those
funds before the transaction is paid there will not be available funds to make the transfer and your checking account may become overdrawn
and charged an Insufficient Funds Fee. The available balance for a savings account is determined at the time that we authorize a transaction or
at the end of business day processing. The available balance for a business line of credit is determined at the end of the


                                                                                  7
previous business day processing. We are not required to notify you if your funds are available but the backup account becomes blocked,
for example if the account is dormant, purged, restricted or not in good standing. Refer to the section Restricting your account; blocking or
delaying transactions on page 14 for additional information. Transfers will appear on your statement for both accounts.
Withdrawals and transfers out of your savings account, including Overdraft Protection transfers, are limited by federal law. In addition,
Overdraft Protection transfers may result in Savings Withdrawal Limit Fees. Both of these limits are explained in more detail on page 6.
5. Setoff and security interest
If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to, and a security interest in, all of
your accounts to secure the debt. Debts include any overdrafts or fees you owe, as well as amounts owed us by another person or entity if you
have guaranteed that you will pay their debts. If the debt is due or overdue, we may use the funds in any of your accounts to pay all or part of
the debt. If your account is a joint account, we may use the funds in the joint account to pay the debt of any account owner. Our security interest
will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms or not. We do not have to give you any prior notice
to apply the funds. You expressly agree that our rights extend to any electronically deposited federal or state benefit payments (including Social
Security benefits). If you don’t want your benefits applied in this way, you may change your direct deposit instructions at any time with the person
or organization paying the benefits. The right of setoff does not apply if the debt is created under a personal credit card plan.
If any federal benefits or other payments are deposited to your account after you become ineligible to receive them, we may setoff against any
of your accounts to recover the payments if we’re obligated to return funds to the payor.
D. CDs
A certificate of deposit, or CD, is a deposit account with us for a specified period of time. This disclosure covers both retirement and non-retirement
CD products. By opening your CD, you agree to keep the amount deposited (principal) on deposit.
Here are a few things you should know about CDs:
Term: The term is the number of days, months or years you agree to leave your money in the account.
Maturity date and grace period: The maturity date is the last day of your CD’s term. The grace period is the 10 days after the maturity
date for CDs with a term of 14 days or longer. On the maturity date or during the grace period you can change the term of your CD, make
additional deposits (for non-retirement CDs only), or withdraw your CD principal without paying an early withdrawal penalty.
Automatically renewable CD: An automatically renewable CD will renew on the maturity date for the same term unless we notify you
otherwise or you change or close the account. Once your CD renews, any reference to the maturity date means the last day of the new term.
For the renewal term, your CD will earn interest for the term and amount at the standard interest rate unless you qualify for the relationship
interest rate. If your CD is closed during the grace period, it will not earn interest after the maturity date.
Single maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t earn or be paid interest after that date.
Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic rate each day to your balance.
Interest begins to accrue on the business day of your deposit. Interest for CDs is calculated on a 365-day basis, although some business CDs may
calculate interest on a 360-day basis. The Annual Percentage Yield (APY) disclosed on your deposit receipt or on the maturity notice assumes
interest will remain on deposit until maturity. On maturities of more than one year, interest will be paid at least annually and the amount(s) paid
will be reported to the IRS each calendar year.
You may withdraw any paid or credited interest without penalty during your CD’s term or at maturity. After the maturity date and grace period,
interest will become principal of the renewed CD. A withdrawal will reduce earnings.
Early withdrawal penalties: There is a penalty for withdrawing principal prior to the maturity date.
For Personal CDs:
    • If the term of the CD is less than 24 months, the early withdrawal penalty is 1% of the amount withdrawn, but not more than the total
      amount of interest earned during the current term of the CD.
    • For terms 24 months or more, the early withdrawal penalty is 2% of the amount withdrawn, but not more than the total amount of
      interest earned during the current term of the CD.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal
      penalty will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.




                                                                                    8
For Business CDs:
    • If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25 plus 1% of the amount withdrawn.
    • For terms of 365 days or more, the early withdrawal penalty is equal to $25 plus 3% of the amount withdrawn.
    • If the withdrawal occurs less than seven days after opening the CD or making another withdrawal of principal, the early withdrawal penalty
      will be calculated as described above, but it cannot be less than seven days’ interest.
    • The amount of your penalty will be deducted from principal.
Waiving early withdrawal penalties. We will waive early withdrawal penalties in these circumstances:
For Personal CDs:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • Disability of a retirement CD owner;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust without moving funds from the bank and
      where no change in term or rate occurs; and
    • For retirement CDs, if the owner is 59½ or older and the funds are taken as an IRS-reportable distribution via cash, check, or deposit or
      transfer to a non-retirement account. This waiver does not apply if the transfer is to a retirement account at another financial institution.
We will also waive early withdrawal penalties under the circumstances described below. However, if these withdrawals occur less than seven
days after the account was opened or a previous withdrawal was made, the withdrawal penalty will apply.
        - Disability of an owner of the CD (excluding a Retirement CD);
        - For retirement CDs, if the owner is under age 59½ and one of the reasons defined by sections 72(t) and 530 of the Internal Revenue
           Code applies, such as payment of qualified education expenses or first-time home purchase expenses; and
        - For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any corresponding earnings.
For Business CDs owned by a sole proprietorship:
    • Death of a CD owner or a grantor of a revocable family/living trust;
    • A court’s determination that a CD owner is incompetent;
    • Re-titling of a CD to transfer ownership of funds into a living trust without moving funds from the bank and where no change in term or
      rate occurs;
    • Disability of a CD owner. However, if these withdrawals occur less than seven days after the account was opened or a previous withdrawal
      was made, the withdrawal penalty will apply.
E. Statements, Notice of Errors, and Other Notices
1. Statements and notices
We will make available an account statement for checking and savings accounts monthly, unless the product information for your account
indicates otherwise. If your account has had no activity, during the monthly statement period, other than the payment of interest, we may not
make a statement available.
A “statement period” means the period covered by your account statement. If you receive a statement monthly, the monthly statement period
may or may not be a calendar month, but in most cases it won’t be more than 32 days or less than 28. The specific dates covered by your account
statement will be on your statement.
Checking and savings statements are available through chase.com or Chase Mobile unless the product information indicates otherwise. You
will receive statements by mail unless you choose paperless statements. We have made the statement available to you on the day we notify
you that the paperless statement is available or we mail your paper statement. If your address or email is not valid, the statement will be
considered available to you on the day we generated it.
If you receive paper statements, we will send statements to the current address listed on our records. Statements will be sent via standard U.S.
mail. We may change your mailing address of record if we receive an address change notice. If we do so, we’ll notify you.
We may send you other notices related to your account. If you are enrolled with chase.com or Chase Mobile, some notices may only be
available electronically. We send some notices only in paper form. We’ll send only one statement or notice for any account, even if it has more
than one owner. You agree that sending the statement or notice to one owner qualifies as sending it to all owners, even if all owners don’t have
access to the mailing address of record for the account.




                                                                                  9
2. Notice of errors, forgeries and unauthorized signatures
You must notify us in writing within 30 days after we mail a statement or otherwise make a statement available (for example, paperless
statements) if:
    • An item that you did not authorize or that is altered is listed on the statement;
    • Your account statement contains any errors; or
    • You did not receive your scheduled statement.
You must notify us in writing of any unauthorized, improper or missing endorsements within six months after the account statement is mailed
or made available.
You must provide us with all information we need to investigate the alleged error or item. You must also file any police reports and provide any
supporting affidavits and testimony we reasonably request.
If you do not comply with the requirements above, we are not required to reimburse you for any claimed loss, and you cannot bring any legal
claim against us in any way related to the item or errors. In addition, if you fail to notify us of any unauthorized item within 30 days (14 days
in New York) after we mail, or in any other way make available, a statement that lists an unauthorized item, we are not required to reimburse
you for unauthorized items by the same person that we pay after that time. These requirements do not apply to personal account transactions
covered by the Electronic Funds Transfer Service Terms. You also have certain rights under federal law for substitute checks; please see Substitute
Checks and Your Rights for more information.
3. Options for receiving checks
We offer three choices for how you can view or receive copies of checks you’ve written or authorized:
    • “Check safekeeping” means we keep images of your checks, which are available through chase.com. We do not include your paid checks
      or images of them with your statement. Some accounts require check safekeeping.
    • “Image statement” means you will receive images of the front of your paid checks on your account statement.
    • “Check enclosure” means we return legal copies of your paid checks with your account statement. This feature is not offered on all accounts.
If you have multiple personal checking accounts on a single statement and one of them uses check enclosure, all others will use check
safekeeping. If you have multiple business checking accounts on a single statement, you may choose check enclosure for any or all of them. If
you have multiple checking accounts on a single statement and any account uses image statement, then all will use image statement, unless
the terms of the other accounts require check safekeeping. You agree that when we send a statement we have made the check available to you,
even if we do not send originals or images with the statement. We will destroy original checks after a reasonable period of time we determine.
If for any reason we can’t provide a copy of your check, you agree that we will not be liable for more than the face amount of the check. We
cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally, other banks may send us electronic images
instead of original checks, so we can provide a copy of the image, but not the original check.

F. Forms of Account Ownership
1. Personal accounts
THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN IF YOUR WILL STATES OTHERWISE. PLEASE
CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY ABOUT YOUR CHOICES.
If your account is a type listed under “Personal Accounts” in our product information, you agree not to use it for business purposes.
Ownership of your account is determined by the most current signature card. However, we are authorized to rely on the account ownership
information contained in our deposit system unless we are notified that the most current signature card and the deposit system contain
different information.
    i. Solely owned account
    When only one individual is listed as the owner of an account, we will treat the account as a solely owned account.
    ii. Joint accounts
    When two or more people are listed as owners of a personal account, the account is a “joint account” and each owner is a “joint owner.”
    If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, regardless of whether you initiated or
    benefited from the item(s) that caused the overdraft.
    If one joint owner requests that we not pay items authorized by a different joint owner, we may block the account, but we are not required
    to do so. That means we will refuse to pay all items, including items authorized by the owner making the request. If we block the account,




                                                                                  10
    we may not release the block unless all joint owners agree in writing to remove it. No request to block the account will affect items that we
    paid before the request. If we decide not to block the account, all joint owners remain responsible for items subtracted from the account.
    Any joint owner may close the account. We may choose whether or not to act upon other instructions of any joint owners, including adding
    another owner to the account, without the signature of the other joint owners. We may also pay all or any part of the funds in the account
    to a court or government agency if we receive a garnishment, levy or similar legal process that identifies any of the joint owners.
	a. Joint account with rights of survivorship
  If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the surviving joint owners. The
  estate of the deceased owner will have no rights to the account. If there is more than one surviving joint owner, the account will
  continue as a joint account with rights of survivorship among the remaining owners. If an account is designated “JAWROS” or
  “JTWROS,” it has rights of survivorship.
	b. Joint account with no right of survivorship (also called “tenants in common”)
  If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest passes to the owner’s estate.
  Either the surviving joint owners or the deceased owner’s estate may withdraw the funds at any time, and we have no responsibility
  for determining the respective interests of the owners. If an account is designated “Tenants in common” or “JTIC,” it does not have
  rights of survivorship.
	c. When survivorship rights apply
  Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly indicate on the signature
  card and in the account title that the account is created without these rights. Accounts in Louisiana do not have rights of survivorship.
  Accounts in Texas do not have rights of survivorship unless you clearly indicate on the signature card and in the account title that the
  account is created with these rights.
         If a joint account also contains a “payable on death” or “in trust for” designation, the account always includes a right of survivorship
         and is payable to the beneficiary only upon the death of the last surviving owner, except as stated in paragraph d. below.
	d. Marital account (Wisconsin only)
  If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the estate of the deceased is entitled
  to the other 50%. If a marital account contains a payable on death designation, the POD beneficiary is entitled to the deceased
  spouse’s 50% share. However, we have no responsibility to determine the respective interests of the owner and the POD beneficiary.
	e. Tenants by the entirety (Florida only)
  A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the signature card indicates
  otherwise. We are not required to determine whether an account is a tenants by the entirety account before responding to a
  garnishment or other legal process. We may assert our right of setoff or security interest in a tenants by the entirety account in order
  to collect debts of either owner.
    iii. “Payable on death” account
    If you establish your account payable on death to one or more beneficiaries, the account is a “POD” account. If we receive proof you’ve
    died, we will pay the balance of the account to the beneficiary or beneficiaries you designated. Multiple beneficiaries will be paid in equal
    shares unless the signature card provides otherwise. We do not offer POD accounts in all states.
    iv. “In trust for” (informal trust) account
    If you establish your account as in trust for (“ITF”) or as trustee for one or more beneficiaries without presenting formal trust documents,
    we may treat the account as an “ITF” account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or
    beneficiaries you designated. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise. We do not
    offer ITF accounts in all states.
    v. Convenience account
    If you have a convenience account, you are its sole owner, but you authorize an additional signer to write checks or authorize other items. You
    are solely responsible for the actions of the additional signer (grandfathered accounts only).
    vi. Power of attorney
    A power of attorney is a document you sign that authorizes someone else, called the agent, to act on your behalf. If you sign a power of
    attorney, the agent can sign on your behalf and do anything you could do regarding the account, including withdrawing or spending all of the
    money in the account. Do not sign a power of attorney unless you trust the agent to act in your best interest. If you choose to add an agent, you
    must provide a power of attorney form that we agree to accept. We may rely on a copy of an original power of attorney. We are not required to
    investigate the facts relating to any power of attorney provided to us on your behalf, including whether your signature on the power of attorney
    is authentic or whether the agent continues to have authority. We may follow or refuse to follow the agent’s instructions at any time, including



                                                                                 11
    if we suspect fraud or abuse on your account, unless state law requires otherwise. We may also refuse an agent’s request to become a joint
    owner or a beneficiary of an account, but we have no liability to anyone if we do so. We have no liability when we follow or refuse to follow any
    instructions from an agent, for example, if your agent misuses the authority you have given them.
    vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
    If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t pledge it as collateral for a personal
    loan to you, or cash checks against it.
    viii. Representative payee/VA custodian account
    If you open an account as a “representative payee” for someone who receives Social Security payments, or as a legal custodian, spouse
    payee or other custodian for someone who receives Veterans Administration payments, you agree not to permit any deposits to the
    account other than the designated payments. We are not required to determine whether you deposit other funds or whether any
    withdrawals or transfers from the account are for the support of the person for whose benefit the funds are paid. This person is called the
    beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals from the account. If the
    government demands that we return deposits made after the beneficiary’s death and the account does not have enough funds to pay the
    demand, we may take the funds from any account you or the beneficiary owns.
     ix. Other fiduciary accounts
     If you open an estate account, trust account, guardianship or conservatorship account, or other similar type of account, we reserve
     the right to require any documents we reasonably request to satisfy us that you are authorized to open and use the account, including
     withdrawing the funds. We do not have to permit any withdrawal from the account until we receive all requested documents. We have no
     fiduciary duties to you as the trustee, executor, guardian or conservator, or to the beneficial owners of the account.
2. Business accounts
If your account is a type listed under “Business Accounts” in our product information, you agree not to use it for personal purposes.
If our records list a business organization as the owner of an account, the account is payable to the business organization and not to any
individual director, shareholder, member or partner. “Business organization” means a corporation, unincorporated association, limited
liability company, partnership, or any other business, government or non-profit organization. We may rely on the accuracy and completeness
of all resolutions, signature cards and other documents you deliver to us in connection with the account. If they state that a person is
authorized to sign checks or otherwise initiate transactions on your account, that person is called a signer.
If the account owner is a sole proprietorship, that means that one person conducts the business as his or her own property, instead of through
a business organization. A sole proprietor may also designate signers by appropriate documents. We may in some states allow a married
couple to open an account as a sole proprietorship.
If you change your form of ownership or authorized signers, you must notify us when the change occurs.
A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be written or stamped. A signer is also
authorized to sign checks drawn against your account. We are authorized to pay checks without asking how the checks were issued or how the
proceeds will be used, even if the check is payable to the person who signed the check.
A signer is authorized to instruct us to close accounts or do anything else involving any account, and to sign any agreements or documents
relating to accounts or other business.
We may, although we are not required to, cash checks payable to or accept “less cash” deposits from a business organization.
If you open an attorney trust account, including an IOLTA or similar account, you authorize us to notify the appropriate state agency if the
account is overdrawn or checks are dishonored, if the applicable state requires notice of those events.
3. Linked accounts
You may link your qualifying accounts to your checking account to help you avoid some fees and get relationship interest rates. However, deposit accounts
opened with Private Bank and Private Wealth Management are not qualifying accounts. An account may be linked to only one checking account.
We may automatically link accounts or we may provide some of the benefits you would be eligible for had you requested your accounts to be
linked. If we don’t, you may ask us to link your accounts. Your account information may be made available to any other owner on any of the
linked accounts. If the checking account to which your other accounts are linked closes for any reason, it is your responsibility to request any
remaining eligible accounts to be linked. If we determine your accounts are no longer eligible for linking, we may delink them and we are not
required to notify you if we do.
If you choose to link your accounts to other accounts for which you serve as trustee or custodian (fiduciary), your account may receive a
financial benefit, which could be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary accounts. You
should carefully consider this decision and consult with your legal advisor if necessary.



                                                                                     12
Refer to your product information to determine which qualifying accounts are eligible to be linked, any additional requirements and the
benefits from linking accounts.
4. Combined statements
Checking, savings and CD accounts with at least one common owner may be combined on a single statement, either automatically or at your
request. If accounts are included on a combined statement and you don’t want that, notify us and we’ll separate the statements. That change
will affect only future statements.
Linked accounts do not have to be on a combined statement to receive the benefits of linking, and combining accounts on a single statement
does not mean that the accounts are linked.
Each owner of each account listed on the statement can request a copy of a statement and will be able to view all account activity for all
accounts on that statement through chase.com or Chase Mobile.

G. Interest on Checking and Savings Accounts
When you open a checking or savings account that pays interest, we will provide you a rate sheet stating the current interest rate and Annual
Percentage Yield for your account. The rate sheet is considered a part of this agreement.
Your account has a variable interest rate. That means we may change the interest rate and Annual Percentage Yield as often as we choose,
without limits and without notice. Interest begins to accrue on the business day we receive credit for your deposit. For cash, wire transfers and
electronic direct deposits, interest begins to accrue on the business day of your deposit.
We use the daily balance method for calculating interest. This method applies a daily periodic rate to the balance in your account each day,
which may be based on your balance (also called your present or ledger balance) or collected balance as explained in the product information
for your account. The collected balance is the balance of all deposits in your account on which we have received credit for the deposited funds
(determined by the availability schedule of our Federal Reserve Bank for checks and similar items). We reserve the right not to pay interest on
any deposited item that is returned to us unpaid.
Interest is credited and compounded monthly. However, Retirement Money Market accounts with interest distributions will not compound,
and interest will be credited on the distribution date. Unless otherwise stated in your product disclosure, interest is computed on a 365-day
basis. We pay interest only in whole cents. Therefore, at the end of each interest payment period (usually monthly), any fractional amount
of interest less than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or more will be
rounded up to the next whole cent.

H. Closing Your Account
Either you or we may close your account (other than a CD) at any time for any reason or no reason without prior notice. We are not required to
close your account at your request if you have pending transactions, the account is overdrawn or your account is subject to legal process (such as
a garnishment, attachment, execution, levy or similar order). In those cases, we will restrict your account against all future withdrawals other than
under legal process until pending transactions are paid or returned, the balance is no longer negative, and any legal restriction has been released.
After we restrict your account in preparation for closing, we will not pay any additional interest on the account. We may automatically close your
account if the balance is $0 or negative. Either you or we may close your CD account on any maturity date without cause.
We may send you written notice that we have closed or will close your account and return the balance less any fees, claims, setoffs or other
amounts if the balance is greater than $1. After your account is closed, we have no obligation to accept deposits or pay any outstanding checks, but
we may reopen your account if we receive a deposit. We will have no liability for refusing to honor any check drawn on a closed account. We have
the right to advise consumer reporting agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.

I. Other Legal Terms
1. Telephone and electronic communication
We may record and/or monitor any of our telephone conversations with you. If we do record, we do not have to keep the recordings, unless
the law says we must.
When you give us your mobile number, we have your permission to contact you at that number about all of your Chase or J.P. Morgan
accounts. Your consent allows us to use text messaging, artificial or prerecorded voice messages and automatic dialing technology for
informational and account service calls, but not for telemarketing or sales calls. It may include contact from companies working on our behalf
to service your accounts. Message and data rates may apply. You may contact us anytime to change these preferences, or change them on
chase.com. If you give us your email address, you agree that we may send servicing messages (such as fraud alerts and hold alerts) related to
your accounts to that address.
We may send communications electronically, such as by email or text message, rather than through U.S. mail or other means, unless the law
says otherwise.

                                                                                  13
2. Adverse claims
If there are conﬂicting instructions or there is any dispute regarding your account, we may take any action described in the following section
or we may place funds in a court (this is called an interpleader action) for resolution. If any person notifies us of a dispute, we do not have
to decide if the dispute has merit before we take further action. We may take these actions without any liability and without advance notice,
unless the law says otherwise.
3. Restricting your account; blocking or delaying transactions
There are many reasons we may decline or prevent transactions to or from your account, but we generally do it to protect you or us, or to
comply with legal requirements. We may decline or prevent any or all transactions to or from your account. We may refuse, freeze, reverse or
delay any specific withdrawal, payment or transfer of funds to or from your account, or we may remove funds from your account to hold them
pending investigation, including in one or more of the following circumstances:
    • Your account is involved in any legal or administrative proceeding;
    • We receive conflicting information or instructions regarding account ownership, control or activity;
    • We suspect that you may be the victim of a fraud, scam or financial exploitation, even though you have authorized the transaction(s);
    • We suspect that any transaction may involve illegal activity or may be fraudulent;
    • We are complying in our sole judgment, with any federal, state or local law, rule or regulation, including federal asset control and sanction
      rules and anti-money-laundering rules, or with our policies adopted to assure that we comply with those laws, rules or regulations; or
    • We reasonably believe that doing so is necessary to avoid a loss or reduce risk to us.
We also may limit cash deposits to, or withdrawals from, your account (or all of your accounts collectively) in a single transaction or total
withdrawals or deposits during any period of time, or who may make deposits, in order to reduce risk and/or enhance our efforts to comply
with applicable law.
We will have no liability for any action we take under this section.
4. No waiver
If we fail to exercise any right, that doesn’t mean that we waive that right or any other right, and we may still enforce all of our rights in the future.
5. Changes to the agreement
We may change the terms of this agreement, including any fees and features of your account, at any time. We will notify you about changes
at least 30 days in advance. We may direct you to a branch or chase.com for the content of any changes or the revised agreement unless the
law requires a different method. For automatically renewable CDs, we will notify you before the renewal date, and changes will be effective
on the renewal date. If we transfer your account to a different business unit within the bank, we may give notice in the same manner and
provide you a different deposit agreement to govern your account. You agree that notice of these changes may be provided to any joint owner.
By maintaining your account after the effective date of any change, you agree to the change. We are not required to send you notice of interest
rate and Annual Percentage Yield changes for variable rate accounts or notice of changes in printing fees for documents (such as checks).
We may change or terminate this agreement without notice to comply with any appropriate federal or state law or regulation.
6. Rules governing your account
This agreement, all accounts and services provided to you, and any dispute relating to those accounts and services are governed by federal law
and, when not superseded by federal law, the law of the state where your account is located.
Here’s how we determine where your account is located:
    • If you opened your account in person, it is located in the state where you opened it;
    • If you opened your account by mail, Internet or other remote means, and you resided in a state where we had branch ofﬁces at that time,
      it is located in that state; but if you resided anywhere else your account is located in Ohio.
Any provision of this agreement that limits the bank’s liability does not negate the bank’s duty (if any) under applicable law to act in good faith
and with reasonable care.
Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules and regulations. You will not provide
your account number to accept a payment on behalf of anyone who is not a U.S. citizen or resident using The Clearing House Association’s
real time payment network. We will not be liable for anything we do when following your instructions. In addition, we will not be liable if we
don’t follow your instructions if we reasonably believe that your instructions would expose us to potential loss or civil or criminal liability, or
conﬂict with customary banking practices. WE WILL NOT BE LIABLE FOR INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES
REGARDLESS OF THE FORM OF ACTION AND EVEN IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
IF WE FAIL TO STOP PAYMENT ON AN ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED
SIGNATURE, OR FORGED ENDORSEMENT OR ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE
AMOUNT OF THE ITEM.

                                                                                    14
If this agreement conﬂicts with any statements made by one of our employees or by our afﬁliates’ employees, this agreement will govern.
7. Sub-accounts
For accounting purposes, all checking accounts consist of two sub-accounts: 1) a transaction sub-account where all deposits, withdrawals
and fees are posted, and 2) a savings holding sub-account, where available balances above a certain level are transferred daily. Funds will
be retransferred to your transaction sub-account to meet your transactional needs; however, all balances in the holding sub-account will be
transferred to the transaction sub-account with the sixth transfer in any calendar month or monthly statement period.
Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning interest, access and information, tax
reporting, fees, etc.
8. Research, legal process and requests for information
If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal process” means any document that
appears to have the force of law that requires us to hold or pay out funds from your account, including a garnishment, attachment, execution,
levy or similar order. We do not have to determine whether the legal process was validly issued or enforceable. If a hold is in effect, we will
continue to charge any applicable fees even though the account cannot be closed. We also may remove your Overdraft Protection if a hold is
placed, but you may ask us to relink your accounts after the hold is removed. As permitted by law, we will deduct from your balance a Legal
Processing Fee or costs and expenses we incur in complying with the order, or both.
If any action, including administrative proceedings, garnishment, tax levies, restraining orders or another action is brought against you or your
account, you will be liable to us for any loss, cost or expense (including attorneys’ fees) resulting from our compliance with any legal process.
If we receive any subpoena, court order or request for information or documents from a government entity or arbitration panel relating to your
account, we are authorized to comply with it. If we are required to answer a subpoena or similar order requesting records of your account, we
may charge you a Research Fee, less any amount we are paid by the person issuing the subpoena before we deliver our response.
9. Permitted time for filing a lawsuit
You must file any lawsuit or arbitration against us within two years after the cause of action arises, unless federal or state law or an applicable
agreement provides for a shorter time. This limit is in addition to limits on notice as a condition to making a claim. If applicable state law does
not permit contractual shortening of the time during which a lawsuit must be filed to a period as short as two years, you and we agree to the
shortest permitted time under that state’s laws.
We abide by federal and applicable state record retention laws and may dispose of any records that we retained or preserved for the period
set forth in these laws. Any action against us must be brought within the period that the law requires us to preserve records, unless applicable
law or this agreement provides a shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
time that the law requires us to preserve records based on the stated maturity date in the most recent record of the CD.
10. Location of legal proceedings
If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts or services, you agree to do so in
an appropriate court in the state where your account is located. If we file any lawsuit or legal proceeding that is connected in any way to
your accounts or services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located. If either
party chooses to have disputes resolved by arbitration, the section entitled Arbitration governs the process and location of the arbitration
proceedings.
11. Pre-judgment interest rate
If either you or we are awarded a judgment against the other in connection with your account, the rate of interest earned before judgment on
the judgment amount will be the rate of interest the account earned during that period unless state law requires a different rate. If the account
is not interest-bearing, the rate will be the lowest generally available rate for a personal interest-bearing checking account.
12. Arbitration
You and we agree that upon the election of either of us, any dispute relating in any way to your account or transactions will be resolved by
binding arbitration as discussed below, and not through litigation in any court (except for matters in small claims court).
This arbitration agreement is entered into pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
YOU HAVE A RIGHT TO OPT OUT OF THIS AGREEMENT TO ARBITRATE, AS DISCUSSED BELOW. UNLESS YOU OPT OUT OF ARBITRATION, YOU
AND WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR
GOVERNMENT TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE IN A CLASS OR REPRESENTATIVE BASIS IN COURT
OR IN ARBITRATION. ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN EITHER YOU OR WE
REQUEST IT.




                                                                                 15
What claims or disputes are subject to arbitration?
Claims or disputes between you and us about your deposit account, transactions involving your deposit account, safe deposit box, and any
related service with us are subject to arbitration. Any claims or disputes arising from or relating to this agreement, any prior account agreement
between us, or the advertising, the application for, or the approval or establishment of your account are also included. Claims are subject to
arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies. Arbitration applies to any and all
such claims or disputes, whether they arose in the past, may currently exist or may arise in the future. All such claims or disputes are referred
to in this section as “Claims.”
The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim in a small claims court instead of
arbitration, if the Claim is in that court’s jurisdiction and proceeds on an individual basis.
Can I (customer) cancel or opt out of this agreement to arbitrate?
You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your account. If you want to opt out, call us at
1-800-935-9935 or see a banker. Otherwise this agreement to arbitrate will apply without limitation, regardless of whether 1) your account is
closed; 2) you pay us in full any outstanding debt you owe; or 3) you file for bankruptcy.
What about class actions or representative actions?
Claims in arbitration will proceed on an individual basis, on behalf of the named parties only. YOU AND WE AGREE NOT TO:
1. SEEK TO PROCEED ON ANY CLAIM IN ARBITRATION AS A CLASS CLAIM OR CLASS ACTION OR OTHER COMPARABLE REPRESENTATIVE PROCEEDING;
2. S EEK TO CONSOLIDATE IN ARBITRATION ANY CLAIMS INVOLVING SEPARATE CLAIMANTS (EXCEPT FOR CLAIMANTS WHO ARE ON THE SAME
    ACCOUNT), UNLESS ALL PARTIES AGREE;
3. BE PART OF, OR BE REPRESENTED IN, ANY CLASS ACTION OR OTHER REPRESENTATIVE ACTION BROUGHT BY ANYONE ELSE; NOR
4. SEEK ANY AWARD OR REMEDY IN ARBITRATION AGAINST OR ON BEHALF OF ANYONE WHO IS NOT A NAMED PARTY TO THE ARBITRATION.
If these terms relating to class or representative procedures are legally unenforceable for any reason with respect to a Claim, then this
agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead be handled through litigation in court rather than by
arbitration. No arbitrator shall have authority to entertain any Claim on behalf of a person who is not a named party, nor shall any arbitrator
have authority to make any award for the benefit of, or against, any person who is not a named party.
Does arbitration apply to Claims involving third parties?
Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in a Claim between you and us, then the
Claim will be decided with respect to the third party in arbitration as well, and it must be named as a party in accordance with the rules
of procedure governing the arbitration. No award or relief will be granted by the arbitrator except on behalf of, or against, a named party.
For purposes of arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank, N.A., all its
affiliates, and all third parties who are regarded as agents or representatives of ours in connection with a Claim. (If we assign your account to
an unaffiliated third party, then “we” includes that third party.) The arbitration may not be consolidated with any other arbitration proceeding.
How does arbitration work?
The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association (“AAA”) as the arbitration administrator.
That organization will apply its code of procedures in effect at the time the arbitration claim is filed. If there is a conflict between that code of
procedures and this arbitration provision and/or this agreement, this arbitration provision and this agreement will control. In the event that
JAMS or the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral arbitrator selected by
agreement of the parties (or, if the parties cannot agree, selected by a court in accordance with the FAA), pursuant to the AAA rules of procedure.
The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles of equity and statutes of limitations,
and will honor all claims of privilege recognized by law. The arbitrator will have the power to award to a party any damages or other relief
provided for under applicable law. A single arbitrator will conduct the arbitration and will use applicable substantive law, including the
Uniform Commercial Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will honor
claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law to you or us, but not to anyone else.
The arbitrator’s authority is limited to the Claims between you and us.
Is the arbitrator’s decision final? Is there an appeal process?
The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the arbitration administrator within 30
days of award issuance. The appeal must request a new arbitration in front of three neutral arbitrators designated by the same arbitration
administrators. The panel will reconsider all factual and legal issues, following the same rules of procedure, and will make decisions based on
majority vote. Any final arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.


                                                                                 16
Who will pay for costs?
We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of procedure. Even if not otherwise
required, we will reimburse you up to $500 for any initial arbitration filing fees you have paid. We will also pay any fees of the arbitrator and
arbitration administrator for the first two days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the
arbitration organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules and applicable law.
If you consider that you are unable to afford any fees that would be yours to pay, you may request that we pay or reimburse them, and we will
consider your request in good faith.
How do I (customer) file an arbitration claim?
Rules and forms may be obtained from, and Claims may be filed with, JAMS (1-800-352-5267 or www.jamsadr.com) or the AAA (1-800-778-7879
or www.adr.org). Arbitration hearings will take place in the federal judicial district that includes your address at the time the Claim is filed,
unless the parties agree to a different place.
13. Assignment of agreement and successors
This agreement will be binding on your personal representative, executors, administrators and successors, and on our successors and assigns.
You may not assign, transfer or grant a security interest in your account to anyone other than us without our written consent. No assignment will be valid
or binding on us, and we won’t be considered to have knowledge of it, until we consent and note the assignment in our records. However, by noting the
assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment of your account is subject to our setoff rights.
14. Authorization to share information
You authorize us to share information about you and your account with affiliates and third parties, unless the law or our Privacy Notice
prohibits us from doing so. Please see our Privacy Notice for your choices about information sharing.
15. Referrals
If you request it, our employees may at times provide contact information about third parties, such as lawyers, accountants, or contractors
who offer products or services to the public. Some of these third parties may be our customers. We provide this information only as a courtesy
and convenience to you and the third party, but in some cases we may be compensated for a referral. We do not make any warranties or
representations about the third parties or their products or services. If you choose to do business with any third party, that decision is yours
alone, and we are not responsible for the third party’s performance or to help resolve any dispute between you and the third party. Our
employees may also receive compensation when you purchase a Chase product based on their referral.
16. Illegal activities
We strictly prohibit the use of any account to conduct transactions (including, without limitation, the acceptance or receipt of credit or other
receipt of funds through an electronic funds transfer, or by check, draft or similar instrument, or the proceeds of any of the foregoing) that
are related, directly or indirectly, to unlawful Internet gambling. The term “unlawful Internet gambling,” as used in this Notice, shall have its
meaning set forth in 12 C.F.R. Section Part 233, Section 132.2(bb). You agree not to conduct any transactions through the account that directly
or indirectly involve or are related to unlawful Internet gambling, including, without limitation, the acceptance or receipt of any funds or
deposits in connection therewith.
You also agree not to use your account for any other illegal activity. We may refuse any gambling transaction, whether lawful or not.
17. Inactive and unclaimed accounts
Each state has laws that govern when accounts are considered inactive or abandoned, and when we’re required to send a customer’s funds
to the state. We encourage you to make sure your accounts remain active by making transactions, signing in to your account online or meeting
with a banker. We’ll mail you a letter to notify you before we transfer your funds to the state as abandoned property.
18. Our responsibility to obtain personal information
Federal law requires all financial institutions to obtain, verify, and record information that identifies each person or business who opens an
account. We require the following information or documents as a condition to your opening an account:
    • For a personal account: your name; residential address; date of birth; and Social Security number, driver’s license or other identifying documents
    • For a business account: your business name, taxpayer identification number and business address; the name, residential address, date of birth
      and Social Security number of each signer, so we can verify the signer’s identity; and documents to verify the business’s existence.
Our policies may require additional information about you or any person associated with you or with the account when or after you open the
account to assure that we comply with “Know Your Customer” requirements. We may restrict or close your account if we are unable to obtain
information in order to satisfy our “Know Your Customer” requirements. By opening an account with us, you confirm that neither you nor any
beneficial owner of any account is covered by any sanctions programs administered or enforced by the U.S. Department of the Treasury, Office
of Foreign Asset Control.


                                                                                        17
19. English language — Other language preferences
The terms of this agreement and the products and services we provide are governed by the English language. As a courtesy, we make some
of our forms, disclosures and documents, including this agreement, available in languages other than English. However, many important bank
documents, and some products and services related to this account, are provided only in English. If there is any difference in meaning between
the English and non-English version of any of our documents, the English version applies and is available upon request.

Substitute Checks and Your Rights
What is a substitute check?
To make check processing faster, federal law permits banks to replace original checks with “substitute checks.” These checks are similar in size to original
checks, with a reduced image of the front and back of the original check. The front of a substitute check states: “This is a legal copy of your check. You can
use it the same way you would use the original check.” You may use a substitute check as proof of payment just like the original check.
Some or all of the checks that you receive back from us may be substitute checks. This notice describes rights you have when you receive
substitute checks from us. The rights in this notice do not apply to original checks or to electronic debits to your account. However, you have
rights under other law with respect to those transactions.
What are your rights as a consumer regarding substitute checks?
In certain cases, federal law provides a special procedure that allows you to request a refund for losses you suffer if a substitute check is
posted to your account (for example, if you think that we withdrew the wrong amount from your account or that we withdrew money from your
account more than once for the same check). The losses you may attempt to recover under this procedure may include the amount that was
withdrawn from your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
The amount of your refund under this procedure is limited to the amount of your loss or the amount of the substitute check, whichever is less.
You also are entitled to interest on the amount of your refund if your account is an interest-bearing account. If your loss exceeds the amount of
the substitute check, you may be able to recover additional amounts under other law.
If you use this procedure, you may receive up to $2,500 of your refund (plus interest if applicable) within 10 business days after we receive
your claim and the remainder of your refund (plus interest if applicable) no later than 45 calendar days after we receive your claim. We may
reverse the refund (including interest) if we later determine the substitute check was correctly posted.
How do you make a claim for a refund?
If you believe that you have suffered a loss relating to a substitute check that you received and that was posted to your account, please
contact us. You must contact us within 40 calendar days of the date that we mailed or otherwise delivered the substitute check or the account
statement showing that the substitute check was posted to your account, whichever is later. We will extend this time period if you were not
able to make a timely claim because of extraordinary circumstances.
Your claim must include:
    • A description of why you have suffered a loss (for example, you think the amount withdrawn was incorrect);
    • An estimate of the amount of your loss;
    • An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss; and
    • The following information to help us identify the substitute check: the check number, the name of the person to whom you wrote the
      check, and the amount of the check.

Electronic Funds Transfer Service Terms
We provide a variety of electronic funds transfer (EFT) services for deposit accounts. These include payments, deposits and transfers that you
make or receive by electronic methods, such as with your card, telephone, or chase.com.

A. TYPES OF EFT SERVICES
1. ATM and Debit Cards
You may obtain an ATM card if you have a checking or savings account or debit card if you have a checking account. If you do not select a PIN
when you request your card, we will mail you a randomly generated PIN. We may deactivate any temporary ATM card when you activate your
debit card.




                                                                                      18
You can use your card as follows:
At ATMs to:
    • Withdraw cash;
    • Transfer money;
    • Check your balances;
    • Deposit cash or checks;*
    • Make payments to qualifying Chase credit cards and loans;*
    • Obtain a copy of recent account activity.*
Services marked with an asterisk (*) are available only at Chase ATMs, and all services may not be available at all Chase ATMs.
When you use a Chase ATM, you will have access to all of your personal checking, savings, Chase Liquid® and credit card accounts, regardless
of whether the accounts are linked to your card. When linking multiple accounts to your card, one checking account and one savings account
will be designated as primary. We also offer cards with limited functions for your deposit accounts, such as deposit-only business cards and
prepaid cards that can be linked to a checking or savings account. Subject to the limited functions provided for each card, limited-function
cards are also considered “cards” under this agreement.
You can use a non-Chase ATM only if it is in a participating network. Your primary checking and savings accounts will be accessible on that
network, and your other linked accounts may be accessible. Outside the U.S., only your primary checking account is usually accessible. We may
charge a Non-Chase ATM Fee, and the ATM owner or ATM network may also charge a fee. Any of these fees may be charged for any activity,
including withdrawals, balance inquiries and transfers. We generally waive the Non-Chase ATM Fee for a balance inquiry or transfer if it is
made in connection with a withdrawal at the same non-Chase ATM at the same time with the same card. On some accounts, we will refund a
certain number of these fees; however, if the ATM owner does not identify these fees in the information they send to us we will not be able to
automatically refund the fee. If this occurs, please contact us.
You can use your debit card (but not your ATM card):
At participating merchants to:
    • Purchase goods and services. Purchases are subtracted from your primary checking account. If you have arranged with your merchant to
      make recurring payments, you must notify the merchant if your card number or expiration date has changed or your debit card is closed.
      We may also provide the merchant or the participating network your new account number and expiration date.
    • Withdraw cash while making a purchase using your PIN if the merchant permits the cash-back option.
    • Send or receive payments from another person, or receive payments from a business by providing your Card number to third-party
      payment services.
At participating financial institutions to:
    • Withdraw funds at a teller. Withdrawals are subtracted from your primary checking account. You will be charged a Non-ATM Cash Fee.
2. Electronic Transfers Using Your Account Number
You may authorize a third party to transfer funds to or from your account by providing your account number and your routing number. These
transfers may use various payment networks and may take various forms, such as:
    • Employer payroll, government benefits or other direct deposits;
    • One-time or recurring charges to your account to a utility payment or to pay other bills; or
    • A “check conversion” transfer, where a merchant or other payee creates an electronic transfer from your paper check. The merchant may
      keep your check or return it to you.
3. Online Banking and Chase Mobile
You may use chase.com or Chase Mobile to view your account information, make deposits (Chase Mobile only), transfer funds between your
Chase accounts, pay qualifying Chase loans or credit cards, or make payments from your account to third parties. Enroll for these services on
chase.com or by downloading the Chase Mobile app for select mobile devices. You must agree to the additional disclosures and specific terms
for using these services when you enroll.
4. Telephone Banking
You may use our automated customer service system or speak to a telephone banker to get your account information, transfer funds between
your accounts with us, or pay qualifying Chase loans or credit cards. You must have a valid deposit or loan account and a valid password or PIN
to use the automated system. Business account holders may also use a valid Taxpayer Identification Number (TIN).



                                                                               19
5. Overdraft Protection Transfers
Transfers to and from your accounts for Overdraft Protection are also EFTs and subject to these terms.

B. IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR CARD
1. Authorizations and Holds
Most merchants ask us to authorize your purchase. When we give authorization to a merchant, we will reserve or place a hold on your balance,
generally for three business days, to pay for your purchase. We may authorize or refuse to authorize a transaction based on a different amount
than the authorization request, because some merchants request authorization for an amount that is unrelated to the actual amount of the
purchase (such as self-service fuel).
For some types of purchases we may place a hold for a longer period. There are times—for example, at restaurants, hotels or car rental
agencies—that merchants won’t know the exact amount of your purchase when they request the authorization. If the authorization is more or
less than your actual purchase amount, the hold may remain for a day or two even after your purchase amount has been subtracted from your
balance. We will pay the purchase amount from your balance whenever the merchant sends it to us, even if the hold has expired.
2. Overdrafts
For personal accounts, unless you have notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t
authorize an everyday debit card transaction if your available balance isn’t enough to pay that transaction, and we will not charge an
Insufficient Funds Fee. For business accounts, if you have notified us NOT to pay overdrafts we generally won’t authorize a debit card
transaction if your available balance isn’t enough to pay that transaction, and we will not charge an Insufficient Funds Fee. If any other
transaction overdraws your account, we will assess fees described in the General Account Terms and the Fee Schedule.
3. Canceling Your Card
We may cancel your card at any time without notice. You may cancel your card by calling us. If you do, please destroy it.
4. Our Right to Refuse Transactions
We can refuse to authorize any transaction when your card has been reported lost or stolen or when we reasonably believe there may be
fraudulent, suspicious or illegal activity.
5. Foreign Exchange Transactions
The exchange rate applied to card transactions that occur in a different currency will be selected by the network that processes the transaction.
The network will select from the range of rates available in wholesale currency markets or a rate mandated by the government that issues or
controls the currency in that country on the date it processes the transaction. This rate may be different from the rate the network receives,
may include a spread, commissions, and other costs that we, our affiliates or vendors charge in providing that exchange to you, and will be less
favorable than the exchange rate for institutions that is usually quoted in the newspaper or online services. The processing date on which the
exchange rate is applied may differ from the date you used your card.
We will add an Exchange Rate Adjustment Fee to the amount the network charged us for foreign currency transactions.
6. Debit or Credit Prompts at Terminals
If a merchant asks “Debit or Credit?” when you make a purchase, you can choose either one and your purchase will be subtracted from your
primary checking account.
    • If you select Debit, you must also enter your PIN.
    • If you select Credit, you may have to provide a signature except for some smaller amounts and when paying for self-service fuel.
7. ATM Safety and Safeguarding Your Account Information
Be safe at ATMs. We advise you to be aware of your surroundings before, during and after any ATM use. Here are some additional tips:
    • Choose an ATM that is well lit.
    • Don’t use an ATM that looks unusual or altered. If you suspect the ATM isn’t working properly, cancel the transaction and find
      another machine.
    • At a walk-up ATM, minimize transaction time by having your card ready to use. At a drive-up ATM, keep your car engine running and
      lock your doors.
    • Stand between the ATM and anyone waiting to use the machine or cover your hand so others can’t see your PIN or the transaction amount.
    • As soon as your transaction is complete, remove your card from the ATM, and then put away your money, receipt, and card.
    • Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re being followed, go to a busy
      area and immediately contact the police.



                                                                                20
Keep your PIN confidential. Never give your PIN to anyone, and don’t write it down. In addition, to keep your card information safe:
    • Use a PIN that others can’t easily ﬁgure out.
    • To change your PIN (or if you forget your PIN), request a new PIN at chase.com, call us or visit any Chase branch.
Protect your debit card or ATM card as you would a credit card or cash.
Notify us immediately if your card is lost or stolen, or if you discover any other error. The sooner you report a problem, the sooner
we can take precautions to ensure your card isn’t misused.

C. LIMITATIONS ON TR ANSFERS, AMOUNTS, AND FREQUENCY OF TR ANSACTIONS
To protect your balance, we place daily dollar limits on ATM withdrawals and card purchases, even if your available balance is higher than the daily
limit. Your limits are contained in the product information you received when you opened your account.
However, we may:
    • Allow transactions that exceed your limits.
    • Temporarily reduce your limits without notice, for security purposes.
    • Change your limits (we’ll notify you if we do).
You are allowed a limited number of withdrawals from your savings account. See Limits on savings account withdrawals for details.
Your card will be restricted if we consider your account to be inactive or dormant.

D. RECEIPTS AND STATEMENTS
You will receive or have the option to receive a receipt at ATMs, teller stations and merchant locations each time you make a transaction.
However, for certain small dollar transactions at merchant locations, you may not receive a receipt.
We will provide a monthly statement if you have an electronic funds transfer in that period. If you do not, we will provide at least quarterly
statements, unless your account is considered inactive.
To confirm that you have received a direct deposit, review your balance and recent transactions through chase.com, Chase Mobile, at an ATM, or call us.
E. IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TR ANSFERS
If you think your statement is wrong, or if you need more information about a transaction listed on it, call or write us at the telephone number
or address at the end of this agreement.
For personal accounts only, the following procedures apply:
We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error appeared. Please provide us with
the following:
    • Your name and account number;
    • A description of the error or the transaction you are unsure about, and why you think it is an error or want more information; and
    • The amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. However,
if we need more time, we may take up to 45 days to investigate your complaint or question. If we do this, we will credit your balance within
10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation. If you opened your account less than 30 days before the date of the suspected error, the 10-business-day period is extended to 20
business days. If you opened your account less than 30 days before the date of the suspected error or the transaction occurred at a point-of-sale
location or outside the U.S., the 45-day period is extended to 90 days.
If you call us, we may require that you send us your complaint or question in writing within 10 business days. If we do not receive it within 10
business days, we may not credit your balance.
We will tell you the results within three business days after completing our investigation. If we decide that there was no error, we will send you a
written explanation. You may ask for copies of the documents that we used in our investigation.
For business accounts, our practice is to follow the procedures described above, but we are not legally required to do so. For example, we
are not required to process a claim if you don’t notify us within 30 days after we send or make available a statement showing the transaction, to
give provisional credit, or to finalize the claim during the periods stated above.




                                                                                   21
F. OUR LIABILITY FOR FAILURE TO COMPLETE TR ANSACTIONS
If we do not complete a transaction from your personal account on time or in the correct amount, we will be liable for your losses or damages.
However, we are not liable for any failed transaction if you do not have enough money in your balance to cover a transaction, if the ATM or
device does not have enough cash or is not working properly, if circumstances beyond our control prevent the transaction, if the merchant
authorizes an amount greater than the purchase amount, or if there are other exceptions stated in this agreement or as provided by law. We
are not liable for failure to complete a transaction on a business account if we send you notice that the transaction was not completed.

G. PREAUTHORIZED (RECURRING) TR ANSFERS AND STOP PAYMENTS
You may use your account or debit card to make recurring payments. If these recurring payments vary in amount, the payee will tell you the
amount and date of the next payment at least 10 days before the payment due date. You may choose to get this notice from your payee only
when the payment would differ by more than a certain amount from the previous payment or when the amount would fall outside certain
limits that you set.
You can stop some payments before the scheduled payment date in the following ways:
1. If you provided your card number for the recurring transfer, you must contact us by telephone or at the branch and give us the exact card
    number. We will close the card and you can replace it upon request.
2. If you provided your account number and routing number for ACH direct debits to your account (both recurring and one-time payments),
    you must contact us by telephone or at the branch and give us your account number and the exact name of the payee. We will also need
    the exact amount of the payment, a range of amounts or an instruction to block all payments from the named payee. We will charge a Stop
    Payment Fee. We may refuse a payment to a payee with a similar name that we believe to be the same payee; however, we are not liable
    if we don’t refuse the payment. If you see a “pending” payment for a different amount or for a different payee than the stop payment you
    placed, contact us before the end of the business day so we can try to refuse payment.
  Your stop payment is effective until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer.
  For business accounts, your ACH stop payment will either be effective:
       • Until we have determined that the ACH transaction is no longer occurring, or for 18 months, whichever is longer, or
       • One calendar year with automatic renewal annually for up to six additional years. We will list scheduled renewals on your business
         account statement 60 to 90 days in advance. The stop payment will be renewed, and you will be charged a Stop Payment Automatic
         Renewal Fee, unless you notify us not to renew by following the instructions in the statement.
3. If you set up your recurring or one-time bill payments or transfers through chase.com or Chase Mobile, you can use that service to cancel pending and
    future payments.
4. If you previously set up recurring account transfers in the branch, you can only cancel those pending and future transfers in the branch.
We will generally process a stop payment request as soon as we receive it. If you place a stop payment three or more business days before the
transfer is scheduled, and we still pay, we will be responsible for your losses or damages.

H. DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
Information about your account or the transactions you made will be disclosed to third parties:
    • As necessary to complete transactions;
    • In connection with the investigation of any claim you initiate;
    • To comply with government agency, arbitration or court orders;
    • With your written permission;
    • As permitted by our Privacy Notice.

I. NOTICE OF YOUR RIGHTS AND LIABILITIES
For personal accounts only:
Tell us AT ONCE if you believe your card, PIN or code has been lost or stolen. Calling us is the best and fastest way of keeping your possible
losses to a minimum.
If you tell us within two business days, you can lose no more than $50 if someone used your card, PIN or code without your permission. If you
do NOT tell us within two business days after you learn of the loss or theft of your card, PIN or code and we can prove we could have stopped
unauthorized transactions if you had told us, you could lose as much as $500. If your statement shows electronic funds transfers that you did



                                                                                     22
not make, tell us right away. If you do not tell us within 60 days after the statement was sent or otherwise made available to you, you may not
get back any money you lost after the 60 days if we can prove that we could have prevented the transactions if you had told us in time.
If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend the time periods.
For business accounts only, you agree:
1. To assist us in the investigation of claims for unauthorized transactions and related prosecution by completing the appropriate statements
    and reports reasonably requested by us;
2. To notify us promptly in writing if any user of a card is no longer employed by you or authorized to conduct business on your behalf;
3. That by allowing anyone to use your card, or by failing to exercise ordinary care (such as storing your PIN with your card or selecting your
    birthday as your PIN), you will be responsible for all authorized and unauthorized transactions;
4. That all of the provisions of the Deposit Account Agreement, including liability limitations and the requirement that you give us notice of
    unauthorized items within 30 days, apply to your EFT services.
Special Provisions for Card Transactions (Zero Liability Protection) for personal and business accounts:
You are not liable for any unauthorized transactions, including transactions made at merchants, over the telephone, at ATMs or on the Internet,
if you notify us promptly.
However, these special provisions do not apply where you were grossly negligent or fraudulent in the handling of your account or card, where
you have given someone else your card, card number or PIN, or where you delay reporting unauthorized transactions for more than 60 days
(30 days for business accounts).

J. FEES
Fees for all EFT services are disclosed in our Fee Schedule and product information.

K. SERVICES NOT COVERED BY THIS PART; SEPAR ATE AGREEMENTS
For personal accounts, EFT services described in the Electronic Funds Transfer Service Terms do not include wire transfers and any transactions
that are not covered by Consumer Financial Protection Bureau Regulation E.
For business accounts, wire transfers and other services not specifically described in this disclosure are governed by the General Account Terms
or by separate agreements.
We may offer additional EFT services besides those described in the Electronic Funds Transfer Service Terms that have separate agreements
and disclosures.

Account Alerts and Text Banking
If you receive or otherwise use Account Alerts or text banking, you agree to the following terms. If you are enrolled with chase.com, the terms
of the Online Service Agreement control the terms of these services instead.
    • We may use a telephone number, email address or other delivery point we have in our records for you or other contact information that
      you provide to us for these services so we can send you certain information about your account. You may be automatically enrolled to
      receive certain Account Alerts via email. To manage your Alerts preferences or cancel Account Alerts, use chase.com or Chase Mobile or
      speak to a Telephone Banker.
    • We will send Account Alerts or text banking messages through your service provider, who will act as your agent and deliver them to you.
      Delivery of alerts may be delayed for various reasons, including service outages affecting your phone, wireless, or Internet provider;
      technology failures; and system capacity limitations.
    • We do not charge for Account Alerts or text banking, but message and data rates may apply. To cancel text banking services,
      send STOP to 24273 at any time. For help or information on text banking, send HELP to 24273 or contact us at 1-877-242-7372.
    • Account Alerts and text banking are provided for your convenience and do not replace your monthly statement, which is the official
      record of your account. Anytime you review your balance, keep in mind it may not reflect all transactions, including recent debit card
      transactions or checks you have written.
    • You understand we may not encrypt information when it is sent to you through these services. This information may include personal or
      confidential information about you, such as account activity or the status of your account.




                                                                                 23
You understand we are not liable for losses or damages from any disclosure of account information to third parties, non-delivery, delayed
delivery, misdirected delivery or mishandling of, or inaccurate content in Account Alerts or information sent through text banking. If we suffer
a loss, cost or expense because you provide an incorrect telephone number, email address or other delivery point, or you violate applicable
laws, you have to pay that amount to us.

Funds Availability Policy
For all accounts other than Chase Analysis Business Checking (with or without Interest): Wire transfers, electronic direct
deposits and cash deposits will be available on the day we receive your deposit. Except as described later in this policy, when you make other
deposits, the funds are available on the first business day after the day we receive your deposit.
In most cases when you deposit checks drawn on a Chase account:
    • At a teller station, funds from these deposits made with an employee will be available on the same day we receive your deposit;
    • At an ATM, some or all funds from these deposits will be available on the same day we receive your deposit.
Once funds are available, you may withdraw them or use them to pay checks and other items.
For Chase Analysis Business Checking (with or without Interest):
    Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or at an ATM will be available
    on the day we receive your deposit.
    Next business day availability: Funds from the following deposits are available on the first business day after the day we receive your deposit:
    • U.S. Treasury checks that are payable to you;
    • Checks that are drawn on us.
    • The following items, if you make the deposit in person to one of our employees:
       a. S tate and local government checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
           branch upon request;
       b. C ashier’s, certified, and teller’s checks that are payable to you, if you use the “Next Day Funds Availability” deposit slip available at any
           branch upon request;
       c. Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable to you.
    Second business day availability: Funds from all other deposits are available no later than the second business day after the day we
    receive your deposit. Available funds may be withdrawn in cash or used to pay checks and other items.
When Your Deposit Is Received:
If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the day of your deposit. If you make a deposit on
a business day before our cutoff time at a Chase ATM, we will consider that day to be the day of your deposit. However, if you make a deposit on a day that is
not a business day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the next business day.
    • For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays and federal holidays.
    • For deposits and transfers at most ATMs, the cutoff time is 11 p.m. Eastern Time (8 p.m. Pacific Time). For ATMs with an earlier cutoff, the
      ATM screen will notify you of the cutoff time.
    • Deposits placed in a night depository are considered received when we remove them from the night depository; we will remove deposits
      no later than the next business day.
    • Branches in some locations may be closed on business days in observance of a state holiday or because of an emergency, and deposits made at a
      night depository when those branches are closed will be considered received on the next business day when the branch is open.
    • All deposits made by mail and addressed to Chase without using a speciﬁc branch name and street address will be considered received by the
      Chase-By-Mail facility in Louisville, Kentucky, on the date the deposit is received by that facility. Chase-By-Mail will not accept cash deposits.
Longer Delays May Apply:
    For all accounts other than Chase Analysis Business Checking (with or without Interest): In some cases, we may not make
    all of the funds that you deposited by check available by the first business day after the day of your deposit. Funds may not be available until
    the second business day after the day of your deposit. However, at least the first $200 of these deposits will be available on the first business
    day after the day of your deposit. If you will need the funds from a deposit right away, you should ask us when the funds will be available, but
    further review of the deposit after we receive it may still result in delayed availability.



                                                                                        24
    For all accounts: Funds you deposited by check may be delayed for longer than two business days under the following circumstances:
       •   We believe a check you deposited will not be paid;
       •   You deposited checks totaling more than $5,000 in any one day;
       •   You redeposited a check that has been returned unpaid;
       •   You have overdrawn your account repeatedly in the last six months; or
       •   There is an emergency, such as failure of communications or our systems.
    If we delay availability for one of these reasons, funds may not be available until the seventh business day after the day of your deposit.
    If your check deposit is made with one of our employees or at an ATM and we decide at that time to delay your ability to withdraw funds, we
    will tell you then. If we decide to delay availability of your funds after you complete your deposit, we will mail you a deposit hold notice by the
    business day after we decide to take that action.
Special Rules for CDs and Retirement Money Market Accounts:
Generally, funds you deposit will be available within one business day except when you deposit checks that total more than $5,000 in a business day. The
amount exceeding $5,000 will be available no later than the seventh business day after the day of your deposit. However, we are not required to let you
withdraw principal from a CD before it matures.
Special Rules for New Accounts:
If you are a new customer, the following special rules may apply during the first 30 days your account is open:
    • Funds from deposits of the first $5,000 of a business day’s total deposits of cashier’s, certified, teller’s, traveler’s, and federal, state, and
      local government checks will be available on the first business day after the day of your deposit if the deposit meets certain conditions.
      For example, the checks must be payable to you. The excess over $5,000 will be available on the seventh business day after the day of
      your deposit. If your deposit of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first
      $5,000 will not be available until the second business day after the day of your deposit; and
    • Funds from all other check deposits will be available no later than the seventh business day after the day of your deposit.
Holds on Other Funds:
If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding amount of funds that are already
in your account. Those funds will be available on the day they would have been available if you had deposited the check.




                                                                                    25
Privacy Notice
                                                                                                                      Rev. October 2014


   FACTS           WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

   Why?            Financial companies choose how they share your personal information. Federal law gives consumers the right
                   to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your
                   personal information. Please read this notice carefully to understand what we do.

   What?           The types of personal information we collect and share depend on the product or service you have with us. This
                   information can include:
                   • Social Security number and income
                   • account balances and transaction history
                   • credit history and payment history
   How?            All financial companies need to share customers’ personal information to run their everyday business. In the
                   section below, we list the reasons financial companies can share their customers’ personal information; the
                   reasons Chase chooses to share; and whether you can limit this sharing.



   Reasons we can share your personal information                                                 Does Chase         Can you limit
                                                                                                  share?             this sharing?
   For our everyday business purposes – such as to process your transactions, maintain your              Yes                 No
   account(s), respond to court orders and legal investigations, or report to credit bureaus
   For our marketing purposes – to offer our products and services to you                                Yes                 No
   For joint marketing with other financial companies                                                    Yes                 No
   For our affiliates’ everyday business purposes – information about your transactions                  Yes                 No
   and experiences
   For our affiliates’ everyday business purposes – information about your                               Yes                 Yes
   creditworthiness
   For our affiliates to market to you                                                                   Yes                 Yes
   For nonaffiliates to market to you                                                                    Yes                 Yes



   To limit    • Call 1-888-868-8618 - our menu will prompt you through your choice(s). For operator relay assistance,
   our sharing    first dial 711.
                    •   Chase Sapphire customers please call 1-800-493-3319.
                                  ®

                    •   Visit us online: chase.com/privacypreferences.
                    Please note:
                    If you are a new customer, we can begin sharing your information 30 days from the date we sent this notice.
                    When you are no longer our customer, we continue to share your information as described in this notice.
                   However, you can contact us at any time to limit our sharing.



   Questions? • Call 1-888-868-8618 - our menu will prompt you through your choice(s). For operator relay assistance,
                        first dial 711.
                    •   Chase Sapphire® customers please call 1-800-493-3319.




                                                                   26
Page 2
Who we are
Who is providing this notice?         The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer financial companies is
                                      located at the end of this document.

What we do
How does Chase protect               To protect your personal information from unauthorized access and use, we use security measures that
my personal information?             comply with federal law. These measures include computer safeguards and secured files and buildings. We
                                     authorize our employees to get your information only when they need it to do their work, and we require
                                     companies that work for us to protect your information.
How does Chase collect               We collect your personal information, for example, when you
my personal information?             • open an account or make deposits or withdrawals from your account
                                     • pay your bills or apply for a loan
                                     • use your credit or debit card
                                     We also collect your personal information from others, such as credit bureaus, affiliates, or other companies.
Why can’t I limit all sharing?       Federal law gives you the right to limit only
                                     • sharing for affiliates’ everyday business purposes – information about your creditworthiness
                                     • affiliates from using your information to market to you
                                     • sharing for nonaffiliates to market to you
                                     State laws and individual companies may give you additional rights to limit sharing. See below for more
                                     on your rights under state law.
What happens when I limit     Your choices will apply to everyone on your account.
sharing for an account I hold
jointly with someone else?

Definitions
Affiliates                           Companies related by common ownership or control. They can be financial and nonfinancial companies.
                                     • Our affiliates include companies with a Chase or J.P. Morgan name and financial companies such as
                                         J.P. Morgan Securities LLC
Nonaffiliates                        Companies not related by common ownership or control. They can be financial and nonfinancial
                                     companies.
                                     •    Nonaffiliates we share with can include companies such as retailers, auto dealers, auto makers and
                                          membership clubs
Joint marketing                      A formal agreement between nonaffiliated financial companies that together market financial products or
                                     services to you.
                                     •    Our joint marketing partners include categories of companies such as insurance companies

Other important information
State laws:
VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on page 1. For joint marketing,
we will only disclose your name, contact information and information about your transactions.
NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may be placed on our
Internal Do Not Call List by calling 1-800-945-9470, Chase Sapphire® customers please call 1-800-493-3319, or by writing to us at P.O. Box 659752,
San Antonio, TX 78265-9752.
For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual Notice” in the subject
line. You may also contact the Nevada Attorney General’s office: Bureau of Consumer Protection, Office of the Nevada Attorney General,
555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 1-702-486-3132; email BCPINFO@ag.state.nv.us
CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with nonaffiliates as described on
page 1. CA residents are provided a CA notice for additional choices.



Who is providing this notice?
JPMorgan Chase Bank, N.A.        Chase Insurance Agency, Inc.      Chase Bankcard Services, Inc.
J.P. Morgan Securities LLC       Chase Bank USA, N.A.
Separate policies may apply to customers of certain businesses, such as J.P. Morgan Private Bank.




                                                                             27
How to Contact Us:
Personal Accounts:

Main phone number:                             1-800-935-9935
Spanish:                                       1-877-312-4273
International calls:                           1-713-262-1679
Website:                                       chase.com
Business Accounts:

Main phone number:                             1-800-242-7338
Spanish:                                       1-888-622-4273
International calls:                           1-713-262-1679
Website:                                       chase.com/business

Chase Private Client:
Main phone number:                             1-888-994-5626
International calls:                           1-405-235-4847
Website:                                       chase.com/privateclient

Chase Mobile or Online Banking:                1-877-242-7372

Deaf and Hard of Hearing:

Operator Relay calls:
       Personal Accounts:                      1-800-935-9935
       Business Accounts:                      1-800-242-7338
Direct TTY calls:                              1-800-CHASETD (1-800-242-7383)

All Written Correspondence:	JPMorgan Chase Bank, N.A.
                             PO Box 659754
                             San Antonio, TX 78265-9754

Electronic Funds Transfers (EFTs):	In case of errors or questions about your EFTs, or if
                                    you believe your debit card has been lost or stolen,
                                    call us at 1-866-564-2262 or write:
	Chase
                                    PO Box 659809
                                    Internal Mail TX3-7849
                                    San Antonio, TX 78265-9109




JPMorgan Chase Bank, N.A. Member FDIC                                                       Catalog REDAA518
© 2018 JPMorgan Chase & Co.                                                                 Effective 5/20/2018
